Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 1 of 63 Pageid#:
                                   8247




               vii. W hen Gorcensld falsely claim ed to have been afected by
                    Cantwellysspray, isw as alleged thatCantwellWasspr   'aying llis
                    pepper spray in the airto attack thecrow d.Asidefrom the
                    obviousfactthatthis would beretarded,in thatitwoi    tzld equa/y
                    im pactCantwell's fellow dem onstrators,itcan be seen in the
                    video thatCantwelltakesllisthum b offthe button,Fhen llis
                   arm iSbum Ped upwardsby othersrushing in to stop the assault.
                                                            '
                                                                        :
                                                                        1
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 2 of 63 Pageid#:
                                   8248
           '                                                                                                                                                                                                                            '

                                                                                                                                                                                                                                        j
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 3 of 63 Pageid#:
                                   8249



                          iç
                           xfiyi
                               g.c>-ku4gr.rds.fnes-sxu'muara:ztr                                                                                                                                                                                                                                                                                                        D kl
                          G B Plo#tk WAQ :14w Mk'11 '(t<z Vi- tlel




                                                                                                                                                                                                                                'u''                                                                         '
                                                                                                                                                             qjl
                                                                                                                                                               .                          '                                     ;'
                                                                                                                                                                                                                                 $.1
                                                                                                                                                                                                                                   3
                                                                                      .:
                                                                                       .                                                                    i
                                                                                                                                                            .j
                                                                                                                                                          .'jd:                 .
                                                                                                                                                                                .'.
                                                                                                                                                                                  :
                                                                                                                                                                                  4
                                                                                                                                                                                  t#j
                                                                                                                                                                                   j
                                                                                                                                                                                   '
                                                                                                                                                                                   :.
                                                                                                                                                                                    1
                                                                                                                                                                                    :
                                                                                                                                                                                    4
                                                                                                                                                                                    ë:E
                                                                                                                                                                                    '  !,
                                                                                                                                                                                      r;j$.
                                                                                                                                                                                          q!:.
                                                                                                                                                                                          4                                     '                                                                              '                  ,
                                                                                                                                                       . (    .                    ...:
                                                                                                                                                                                      q:;.
                                                                                                                                                                                         :JE
                                                                                                                                                       '
                                                                                                                                                       .'..:
                                                                                                                                                           t.:
                                                                                                                                                             E!              (jjt
                                                                                                                                                                                il
                                                                                                                                                                                 'tE
                                                                                                                                                                                 j j: '14
                                                                                                                                                                                        ::                                                  l
                                                                                                                                                                                                                                            ii
                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                             f'
                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                              *1j
                                                                                                                                                                                                                                              ï'
                                                                                                                                                                                                                                              ï
                                                                                                                                                                                                                                                .ë
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                ï
                                                                                                                                                                                                                                                 rgr
                                                                                                                                                                                                                                                 Lj
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    jri
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                    k-
                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                       yjj
                                                                                                                                                                                                                                                         gjjjjjg
                                                                                                                                                                                                                                                               jjjy
                                                                                                                                                                                                                                                                  jyjy
                                                                                                                                                                                                                                                                     jg
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      .ji
                                                                                                                                                                                                                                                                        rjjjj
                                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                                                              jjjjg
                                                                                                                                                                                                                                                                                  jjtjj
                                                                                                                                                                                                                                                                               .. .g
                                                                                                                                                                                                                                                                                              yjjjj            qjjls            yjjg             rjjjj   gg
                                                                                                                                                                                                                                                                                                                                                          jg
                                                                                                                                                                                                                                                                                                                                                           tj
                                                                                                                                                                                                                                                                                                                                                            gjj
                                                                                                                                                                                                                                                                                                                                                              qjg
                                                                                                                                                                                                                                                                                                                                                                jg
                                                                                                                                                                                                                                                                                                                                                                 jjjj
                                                                                                                                                                             j-i
                                                                                                                                                                               #-tq.. .j--..
                                                                                                                                                                                '-
                                                                                                                                                                                F!                                                          ïé
                                                                                                                                                                                                                                             ï   t  .
                                                                                                                                                                                                                                                    @
                                                                                                                                                                                                                                              ,ii-,-i
                                                                                                                                                                                                                                             i-      rh
                                                                                                                                                                                                                                                    ,, g;
                                                                                                                                                                                                                                                        ,r.
                                                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                                                          cg
                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                        (-y-
                                                                                                                                                                                                                                                             t,jm
                                                                                                                                                                                                                                                            -?
                                                                                                                                                                                                                                                             .  yy--y
                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                 ..-
                                                                                                                                                                                                                                                                    ëk jt
                                                                                                                                                                                                                                                                     kë--j
                                                                                                                                                                                                                                                                         -.ji
                                                                                                                                                                                                                                                                          ;-
                                                                                                                                                                                                                                                                           gë.,
                                                                                                                                                                                                                                                                            - gg..;-ji--'..,;:!;:.,-j.ëdjr.j-!-.j-2ij..?-.,---t-;'-,-'k-iëj,..j(,.!.;iI
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                              ----                                                                    ,k
                                                                                                                                                                                                                                                                                                                                                      -ë
                                                                                                                                                                                                                                                                                                                                                        - -:
                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                       -,!
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         ?.
                                                                                                                                                                                                                                                                                                                                                        -g
                                                                                                                                                                                                                                                                                                                                                        - y!
                                                                                                                                                                                                                                                                                                                                                           ?k
                                                                                                                                                                                                                                                                                                                                                           --;
                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                             -y
                                                                                                                                                                                                                                                                                                                                                             ((i
                                                                                                                                                                                                                                                                                                                                                              -?-
                                                                                                                                                                                                                                                                                                                                                               -,j
                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                 jg
                                                                                                                                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                  -j
                                                                                                                                                                                                                                                                                                                                                                   ?j
                                                                                                                                                                                                                                                                                                                                                                   -:
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                              ''.
                                                                                :...
                                                                                '                                                                                            .
                                                                                                                                                                             t
                                                                                                                                                                             !                .
                                                                                                                                                                                              :
                                                                                                                                                                                              i
                                                                                                                                                                                              :
                                                                                                                                                                                                                                             jj:f
                                                                                                                                                                                                                                              :f:
                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                i.
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                 :::
                                                                                                                                                                                                                                                     j.j
                                                                                                                                                                                                                                                   ..E! :
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                        .:;
                                                                                                                                                                                                                                                          .::..
                                                                                                                                                                                                                                                                :.. .;:...!
                                                                                                                                                                                                                                                                          jj-
                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                              ,,

                                                                                                                                             -. :.                                               iigë'.
                                                                                                                                                                                                      s.   ..                                                                                  .;ëE
                                                                                                                                                                                                                                                                                                ! .

                                                                                                                                                                                                                                                                                                                                                                        i1. .
                                                                                                                                                                                                                                                                                                                                                                        :




                                                                                                                                                                                                                                                                                                                                        (:    ,t w... 14:.   i
                                                                                                                                                                                                                                                                                                                                                             r.:'
                                                                                                                                                                                                                                                                                                                                                                (:
                                                                                                                                                                                                                                                                                                                         E.:'::.(
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                                                                                                 .  .;
                                                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                                                 '''.'
                                                                                                                                                                                                                                                                                                                                     : q
                                                                                                                                                                                                                                                                                                                                       ''.
                                                                                                                                                                                                                                                                                                                                       .':.'...:.
                                                                                                                                                                                                                                                                                                                                         i       (!
                                                                                                                                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                                                                                                                                  ' li.
                                                                                                                                                                                                                                                                                                                                                    j ':::(':
                                                                                                                                                                                                                                                                                                                         ... '
                                                                                                                                                                                                                                                                                                                         :                  (..
                                                                                                                                                                                                                                                                                                                                            ;  :'  .'
                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                 t:k
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   ë.ë
                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                     ::@
                                                                                                                                                                                                                                                                                                                                      ë .'
                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                        j   1
                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                            l  .'
                                                                                                                                                                                                                                                                                                                                              ...i
                                                                                                                                                                                                                                                                                                                                                 El
                                                                                                                                                                                                                                                                                                                                                 5
                                                                                                                                           j(:
                                                                                                                                             (i
                                                                                                                                              ;(
                                                                                                                                               i:
                                                                                                                                                ';
                                                                                                                                                 :::
                                                                                                                                                   '::
                                                                                                                                                     E'
                                                                                                                                                      j.
                                                                                                                                                       ë(
                                                                                                                                                        i:
                                                                                                                                                         (jt.4E
                                                                                                                                                            i 514
                                                                                                                                                              t ):E
                                                                                                                                                                  ëjE
                                                                                                                                                                    (i
                                                                                                                                                                     ëE
                                                                                                                                                                      pië@
                                                                                                                                                                         Ei
                                                                                                                                                                          (q5
                                                                                                                                                                            !E!
                                                                                                                                                                              (::7:
                                                                                                                                                                                  .(#
                                                                                                                                                                                  ' (g
                                                                                                                                                                                     (!
                                                                                                                                           i
                                                                                                                                           :î
                                                                                                                                            Ek.'
                                                                                                                                             @iï(
                                                                                                                                                ::
                                                                                                                                                ë:E
                                                                                                                                                 y!
                                                                                                                                                  :-
                                                                                                                                                   2
                                                                                                                                                   ë:
                                                                                                                                                    )
                                                                                                                                                    E'
                                                                                                                                                    :2
                                                                                                                                                     @-
                                                                                                                                                      1
                                                                                                                                                      :2
                                                                                                                                                       5
                                                                                                                                                       :,
                                                                                                                                                        :2
                                                                                                                                                         :.:l
                                                                                                                                                            :ë
                                                                                                                                                             .:
                                                                                                                                                             :q-
                                                                                                                                                               j
                                                                                                                                                              .:
                                                                                                                                                                h::'
                                                                                                                                                                ië ë
                                                                                                                                                                   !:.
                                                                                                                                                                     v
                                                                                                                                                                     :E'
                                                                                                                                                                       .
                                                                                                                                                                       ::i
                                                                                                                                                                         E1
                                                                                                                                                                          :2
                                                                                                                                                                          3s9
                                                                                                                                                                            :,
                                                                                                                                                                             :t
                                                                                                                                                                              .1
                                                                                                                                                                               :(
                                                                                                                                                                                .l
                                                                                                                                                                                ::'
                                                                                                                                                                                  ëè
                                                                                                                                                                                   :i
                                                                                                                                                                                    .'
                                                                                                                                                                                     @
                                                                                                                                                                                     .
                                                                                                                                                                                     ::                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                    ' .:;
                                                                                                                                                                                                                                                                                                                                                        ''

                   (:ç   l
                         i
                         t..>!jF
                         3     .i:?
                                  ::
                                 '.j
                                   .j
                                    E.
                                     #j
                                      N.
                                       ;
                                       ;).l
                                          kj
                                           j
                                           .t
                                            .;).?
                                                Eq
                                                 .;..:j
                                                      r.
                                                       ti
                                                        il
                                                         '
                                                         t.
                                                          .s
                                                           (h
                                                            t4jrk'
                                                                 1'
                                                                  :'
                                                                   i'
                                                                    .)
                                                                     j.
                                                                      '
                                                                      .:
                                                                       :.
                                                                        'i
                                                                         .i
                                                                         @..;
                                                                          .. !
                                                                             g!
                                                                            q:t/ k:ë
                                                                                   ë)
                                                                                    ..
                                                                                     .y
                                                                                      w  Ek.. .. ' ' ..il:!.
                                                                                          ..k...           ..
                                                                                                            .:                                          g...:.....k                   ' 'j..,:
                                                                                                                                                                                             .jEE::qi
                                                                                                                                                                                                    .:E
                                                                                                                                                                                                    : ..(.:'
                                                                                                                                                                                                           :L
                                                                                                                                                                                                            ....            : ''Fk:..;d
                                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                                       .i'     . '
                                                                                                                                                                                                                                         :5..(j;  .                                                                 '. .'...7.j
                                                                                                                                                                                                                                                                                                                              .'.;
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                 q.:(ç!':
                                                                                                                                                                                                                                                                                                                                        y.:..
                                                                                                                                                                                                                                                                                                                                            )s%:E
                                                                                                                                                                                                                                                                                                                                                '' ...:xvpu,x.
                                                                                                                                                                                                                                                                                                                                                 $.:         'J.g!
                                                                                                                                                                                                                                                                                                                                                                 !
                               ..
                                ,  5   .:8i   F?
                                              ë. :  .;5 E .: ,,:.. :  :  :n
                                                                          .  jk.P: 7 i.r3.:
                                                                                       ..                                                                                                 ..   ..     :     .                          : .                                                                                         ljp..                     .   :

                  xi. In the m uch talked aboutphoto depicting Cantwell's pepper
                      spray deploym ent,a closerlook shows the lngury whtej'h w as
                                                                @ a       p


                      m fllcted on the m an m the whztetank top durlng thls assault.
                                                                                                              (j
                                                                                                              $ :
                                                                                                                .ë
                                                                                                               .1E
                                                                                                                 !3:b
                                                                                                                 :  ::,
                                                                                                                      kb
                                                                                                                 . .vi.
                                                                                                                       L)j                                                                ':
                                                                                                                                                                                           :?'
                                                                                                                                                                                             F'
                                                                                                                                                                                              :'
                                                                                                                                                                                              .k'
                                                                                                                                                                                               .'
                                                                                                                                                                                                .'jf'
                                                                                                                                                                                                 q
                                                                                                                                                                                                ..                          .
                                                                                                              jiEq ::
                                                                                                              zJ'
                                                                                                               éE
                                                                                                                :
                                                                                                                t
                                                                                                                :
                                                                                                                Tk!
                                                                                                                  k,
                                                                                                                   .:
                                                                                                                   )k.                                                                           ?:
                                                                                                                                                                                                 .
                                                                                                                                                                                                 t. ''!;
                                                                                                                                                                                                       :                            .
                                                                                                                  .'                                                                                              .                 .                .
                                                                                                              .                                                                                         i .
                                                                                                                                                                                                        :                   :
                                                            .                                                                                                      . )th
                                                                                                                                                                       :tj
                                                                                                                                                                         i!                          .. $.                  .                       :
                                                    4.
                                                    :;
                                                     .ji
                                                       EE
                                                       :$:  .?    '.
                                                                   i(
                                                                    )
                                                                    j,
                                                                     .                                             '.
                                                                                                                    ''E
                                                                                                                      @
                                                                                                                      iE
                                                                                                                       k
                                                                                                                       ë.
                                                                                                                        y.)
                                                                                                                          p
                                                                                                                          .j
                                                                                                                           .!
                                                                                                                            j
                                                                                                                            !
                                                                                                                            .j!E;...::..'.ë os:.: '2
                                                                                                                             .j                         8j
                                                                                                                                                         .1                                             .                                                              'i
                                                         ji:l
                                                            ï
                                                            r
                                                            !
                                                             (E
                                                             j
                                                             j
                                                              j(
                                                              :
                                                              h
                                                              .
                                                               :!
                                                               r
                                                               .
                                                                (2
                                                                ù
                                                                ë
                                                                 !)
                                                                 i
                                                                 ë
                                                                  d
                                                                  il
                                                                   j
                                                                    :
                                                                    j
                                                                    .
                                                                     !l
                                                                     :
                                                                     1
                                                                      i . .
                                                                      ë
                                                                      i. .'                          i
                                                                                                     ;!
                                                                                                      4
                                                                                                       .;
                                                                                                      èj,
                                                                                                         ': ..z
                                                                                                         :
                                                                                                        q!:
                                                                                                          ëi
                                                                                                          .;' .'''
                                                                                                           E
                                                                                                                      :F
                                                                                                                                   '.     .l
                                                                                                                                           1i
                                                                                                                                            ;
                                                                                                                                                          :: .'F
                                                                                                                                                           '
                                                                                                                                                           :   ? ...
                                                                                                                                                           . ''''.
                                                                                                                                                           ;     '.                                                                                                 '
                                                                                                                                                                                                                                                                       gé
                                                                                                                                                                                                                                                                       .
                                                       jt
                                                        E
                                                        :r
                                                         ii i
                                                            ëi
                                                             rl
                                                              jëiiiip
                                                                    ltl                             'i
                                                                                                     E!    :              .
                                                                                                                          '        ''.     't
                                                                                                                                            t
                                                                                                                                            g
                                                                                                                                            'i
                                                                                                                                             ))j
                                                                                                                                               (
                                                                                                                                               :tT
                                                                                                                                                 E
                                                                                                                                                 j
                                                                                                                                                 g
                                                                                                                                                 4(
                                                                                                                                                  g
                                                                                                                                                  :
                                                                                                                                                  k'
                                                                                                                                                   '.
                                                    '
                                                    i
                                                    2
                                                  CiEt
                                                     E T
                                                       tg
                                                    !i7:2ë
                                                         .
                                                         2
                                                         ëi
                                                          : ë
                                                            :;
                                                             i
                                                            .j
                                                            : .
                                                              ;
                                                              ç:
                                                               .1
                                                                k
                                                                :;
                                                                 E
                                                                 .
                                                                 :$g:
                                                                    r
                                                                    .kk
                                                                      .lii
                                                                       i:.
                                                                      ::
                                                                           ')é
                                                                             .
                                                                             jk j
                                                                                :
                                                                                :
                                                                                E   . .
                                                                                      .
                                                                         : . .::y .. ..1::
                                                                                      :           j
                                                                                                  i
                                                                                                  t
                                                                                                  .i
                                                                                                  . .!
                                                                                                     ;I
                                                                                                      ET
                                                                                                       Eik
                                                                                                         '
                                                                                                         .E
                                                                                                          :
                                                                                                          '...
                                                                                                             q
                                                                                                             E
                                                                                                             .
                                                                                                             :.
                                                                                                              :
                                                                                                              .
                                                                                                              .:
                                                                                                               !
                                                                                                               .
                                                                                                               i
                                                                                                               ..
                                                                                                                ' :
                                                                                                                  ;
                                                                                                                  h
                                                                                                                  t:  ë
                                                                                                                      :h
                                                                                                                       2:
                                                                                                                   . . .. . .
                                                                                                                                   .;
                                                                                                                                    .)
                                                                                                                                     $.
                                                                                                                                      : :  :
                                                                                                                                            .
                                                                                                                                            p
                                                                                                                                            @
                                                                                                                                            y!
                                                                                                                                             .
                                                                                                                                              2
                                                                                                                                           . ' ...:
                                                                                                                                              i'
                                                                                                                                               ? .
                                                                                                                                                 : !
                                                                                                                                                   .
                                                                                                                                                   :
                                                                                                                                                   ::
                                                                                                                                                    E
                                                                                                                                                    :.
                                                                                                                                                     i
                                                                                                                                                     t
                                                                                                                                                     d8
                                                                                                                                                      k
                                                                                                                                                      .
                                                                                                                                                      j
                                                                                                                                                      @q
                                                                                                                                                       (
                                                                                                                                                       y
                                                                                                                                                       '..
                                                                                                                                                         ..
                                                                                                                                                          .'.
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            :
                                                                                                                                                            '      .                      '..q
                                                                                                                                                                                             L   .'. ...                                                          :.i
                                                                                                                                                                                                                                                                  . ë
                                                                                                                                                                                             'L
                                                                                                                                                                                              I
                                                                                                                                                                                              :Ld
                                                                                                                                                                                                i
                                                                                                                                                                                                .1
                                                 ..                                              i           .     .                                                                            '
                                                        :'
                                                         ;'.i
                                                         .  ':
                                                             ':
                                                             .'.                                               .                   .                                                                 g.
                                                                                                                                                                                                     k:
                                                                                .:..7
                                                                                    :.:' .:   j!
                                                                                             j:
                                                                                          .è(@
                                                                                             . '
                                                                                               2:
                                                                                               .
                                                                                               ëi'
                                                                                                 :
                                                                                                 .
                                                                                                 j:
                                                                                                  .: .
                                                                                                     . . .
                                                                                                              '
                                                                                                              :.               ':
                                                                                                                                :d h
                                                                                                                                   (,
                                                                                                                                   i
                                                                                                                                   .3'
                                                                                                                                     :
                                                                                                                                     ..
                                                                                                                                     :  j
                                                                                                                                        :
                                                                                                                                        2'
                                                                                                                                        'y)
                                                                                                                                          :1
                                                                                                                                           :':
                                                                                                                                             a(
                                                                                                                                           .::
                                                                                                                                              '..:
                                                                                                                                                 .                                              '
                                                                                                                                                                                                L
                                                                                                                                                                                                .L
                                                                                                                                                                                                 .L jh
                                                                                                                                                                                                     .
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     .             .   .'                                           ,
                                                                   qjj!.
                                                                       ï' .'''
                                                                             q$
                                                                              s'
                                                                               i2h,':è
                                                                                     àid.
                                                                                        ji
                                                                                         :l'                               .T
                                                                                                                            E..'
                                                                                                                               :'                                                                                 .'
                                                                                                                                                                                                                   '
                                                                                .
                                                            v.    ... ';      !:..: '                                          .                                                                                'E
                                                                                                                                                                                                                 $''
                                                       . ...'    . .'.;:',:.. .7 :. w
                                                                                    :j
                                                                                     !j
                                                                                      .l
                                                                                      '
                                                                                      :i.
                                                                                       ëg)
                                                                                         (, g
                                                                                            si.
                                                                                              ;;
                                                                                               .t;q
                                                                                                  ..                        :


                                                                                                                              i!
                                                                                                                              .ë

                                                                                                                                                  .
                                                                                                                                                 ..
                                                                                                                                                                              u(
                                                                                                                                                                               ,i
                                                                                                                                                                              '.
                                                                                                                                                                                :
                                                                                                                                                                                j(
                                                                                                                                                                                Eyli
                                                                                                                                                                                   :ii
                                                                                                                                                                                     t:              .t;                        .
                                                                                                                                  ..                                    jg(  .v                    ..
                                                                                                                                                                                                    <.
                                                                                                                            t
                                                                                                                            i
                                                                                                                            j
                                                                                                                            k
                                                                                                                            E,
                                                                                                                             .
                                                                                                                             r
                                                                                                                             .,
                                                                                                                             '+      )                                  t
                                                                                                                                                                        ë.t
                                                                                                                                                                          j;.
                                                                                                                           i!i
                                                                                                                             E
                                                                                                                             .i:
                                                                                                                               !
                                                                                                                              .. L
                                                                                                                           j. .:7 .  jj
                                                                                                                               ..''. 1%:
                                                                                                                                      ?.
                                                                                                                                                                  .
                                                                                                                                                                    $ë
                                                                                                                                                                    1(1j
                                                                                                                                                                       .
                                                                                                                                                                       :
                                                                                                                                                                       .
                                                                                                                            !.
                                                                                                                            .p1j
                                                                                                                               j.
                                                                                                                               :jjpj
                                                                                                                                l  :
                                                                                                                                   gj
                                                                                                                                   ëjj.                               1.
                                     .I
                                     .s..                                                                                    '.(i
                                                                                                                                '
                                                                                                                                >fsl
                                                                                                                                   qk>:
                                                                                                                                      y.;
                                                                                                                                        .                                     .
                                                                                                                                                                              :
                                                                                                                                                                              .:
                                                                                                                                  tj
                                                                                                                                  .,.
                                                                                                                                   gy
                                                                                                                                    E
                                                                                                                                    I(
                                                                                                                                     ;
                                                                                                                                     ;
                                                                                                                                     ' .:
                                                                                                                                        .kp
                                                                                                                                        ë     .                     :: ..!(:
                                                                                                                                                                           ;jg
                                                                                                                                                                            g!k
                                                                                                                                                                              g   ,,, ,
                                          u.
                                       .3::
                                       :                                                                                       .i.
                                                                                                                                 ':
                                                                                                                                  jj
                                                                                                                                   :j
                                                                                                                                    étëjIji
                                                                                                                                        jglT
                                                                                                                                           jj
                                                                                                                                            g                .jE
                                                                                                                                                          . ..j
                                                                                                                                                          (
                                                                                                                                                             -y
                                                                                                                                                               g.
                                                                                                                                                                k
                                                                                                                                                                j
                                                                                                                                                                ::
                                                                                                                                                                 l,'
                                                                                                                                                                   EE F
                                                                                                                                                                      !:E
                                                                                                                                                                      .
                                                                                                                                                                      r  .:
                                                                                                                                                                          qà
                                                                                                                                                                           .
                                                                                                                                                                           (r
                                                                                                                                                                            :ë:
                                                                                                                                                                              gE
                                                                                                                                                                               g
                                                                                                                                                                               k:
                                                                                                                                                                               jjE
                                                                                                                                                                                xl
                                                                                                                                                                                 yy
                                                                                                                                                                                 i
                                                                                                                                    jj.jg
                                                                                                                                    .   j.
                                                                                                                                        .i
                                                                                                                                        :@:j
                                                                                                                                           y. j           :
                                                                                                                                                          ,           :
                                                                                                                                                                      gr g  (;E
                                                                                                                                                                              ',
                                                                                                                                                                               '
                                                                                                                                                                               .,
                                                                                                                                                                                'g
                                                                                                                                                                                 i
                                                                                                                                                                                 .j68
                                                                                                                                                                                  .
                                                                                                                                        '::
                                                                                                                                          ?
                                                                                                                                          :
                                                                                                                                          .i
                                                                                                                                            j
                                                                                                                                            !i
                                                                                                                                            Et
                                                                                                                                             ('
                                                                                                                                              :
                                                                                                                                              ii
                                                                                                                                              @jj
                                                                                                                                                t
                                                                                                                                                Eg
                                                                                                                                                ëEE
                                                                                                                                                 :ëëF
                                                                                                                                                  à .:.:.          :E:::..
                                                                                                                                                                 y.:
                                                                                                                                                                .,.
                                                                                                                                                                ,  .. .
                                                                                                                                                                         : .t
                                                                                                                                                                         .
                                                                                                                                                                                 !




           d.     assey continued fighting the nextday,on ugust 12th. e changed
                clothesseveraltim esthatday,w hich 1sin keeping with the
                aforem entioned instructions on black bloc tactics. his 1s l
                                                                           'llustrative of
                hAs prem e tatlon. otlce the bulkung brown backpack,w hlch rem alns
                constantthroughouthischangesofclothing.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 4 of 63 Pageid#:
                                   8250
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 5 of 63 Pageid#:
                                   8251
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 6 of 63 Pageid#:
                                   8252
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 7 of 63 Pageid#:
                                   8253                          ;
                                                                           I



                   be dtm ore successful.1:11gettopunch a Nazi.Ididn'tgettà do
                   thatyesterdày.Thepolice stopped m e.''
                                                                           i
          f. U ndeterred by the m ayhem ofCharlottesville,M assey would later go
                                                                          l
             oq tobeat and rob two U nited States M arinesin Philadelphi
                                  .              .    .
                                                                          a.He was
                                                                     ''h' i
             chargedwith criminalconspiracy,aggravatedassault,and thef
                                                                   i
                                                                     ifor
             thatcase,along with co-conspiratorsThom asK eenan,and Jose
             Rchefe''AICOS.                                                ''
                                                                            :

                   See ExM bit8l-E tu iclptim idation.px ,E xllibit 82-
                       '
                   Ethniclntim idationz.pdf,ExM bit83-EthG clntim idation3.
                                                                        j pdf,
                   and Eyhibit84-Ethniclntim idation4.pdf,fornews covefage ofthe
                                                                      l
                   unprovoked,racially m otivated,felony gang assaultand
                   robbery.                                                 l
                                                                            I
                                                                            l
                   V ta prelim inary hearing forM assey and Keenan in Decem ber,
                   thetwoM arinestestisedthattheactivistsattacked tiem ,
                   allegedly callingthem ((nazis)1andRwjltjegapysmacvtj
                                                                      l,MuFing
                   ethnicslursagainstthem (both M arinesareHispanic)!,punching
                                                      .
                   and kicking them repeatedly,and m acing them .,)          !
                                                                             )
               iii. During the attack,Godinez said he shouted ttl'm M exiLan''atthe
                                                                             : ,, .
                    m ob,wllich allegedly led the attackersto callllizp a ((spic an(jg
                    ((        ,1                                             1
                     w etback.

               15:. Alcof,36,hasm ade significantefforts to separate hisytrue
                    identity from llis fanaticalperspnâs,Ctchepe''and dtlosè M artin,''
                    wllich he usesto leadAntifa groups and prom ote radièal
                   communistrhetoric,TheDaily CallerNewsFoundatign rçvealed '
                   Tuesday night.AsAlcoff,he advocqtesfovreform s ofpredatol.
                       .                                               '
                                                                            y
                   loansbeforemembersofCongressaspaydaycalhpaigkymanager
                   ?ortheprogressivegroup AmericansforFinancialRefg
                                                                  qrm (AFR)           .

                                                                            i
                   W hen speaking as Chepe and te ough his Twitterhandle
                   @sabokitty, Alcof hascalled for the killing oftherich !
                                                                         and
                   encourages using violence to bring Ra world withoutcâpitalism ,
                   withoutprivateproperty ...thatissocialistandcomvunist.''
                                                                   i
               vi. Alcoffisalso an organizerofSm ash Racism DC,theAht
                                                                   I
                                                                     ifa
                   group responsible for m obbing Fox New shostand D CNF co-
                   founderTucker Carlson,s hous -e in N ovem berand for clhasing
                   TexasRepublican Sen.Ted Cruz from a D .C.restam antin
                   September.                                               I
                                                                            I

              vii. Alcoffhashadalonghistol-yofprotest.EA videoembeildedin
                   the articld éaptureshim in them id-2000ssayingRl'm 1a



                                                                            l
                                                                            i
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 8 of 63 Pageid#:
                                   8254



                    Com m unist,m otherfucker''before spitting attheperson
                    recording him .

                                                                              Thom asKeenan

     119.    Thom asKeenan isthe reputed leaderofPhilly Antifa.
             Keenan can be seen in the Vice N ew sTonightfootage from the                                                                                                          A
             fight.
                                                                                                                                                                                                                !i'
                                                                                                                                                                                                                :


                                                                                                                                             'r
                                                                                                                                              jr




                                                                                                       ktr . ezsp7:.
                                                                                                       .                                                                                                         (..qI
                                                                                                                                                                                                                     ;:
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                  ;:
                                                                                                                                                                                                                  . .l
                                                                                                  '     'jy .
                                                                                                        j                 .
                                                                                                       'j
                                                                                                        IL
                                                                                                          j
                                                                                                          1.
                                                                                                          V.           ..
                                                                                                                          .
                                                                                                               'J
                                                                                                                :
                                                                                                           .




                                                                                                       j               ** #

                                                                                                                                                                                        67        ' :K


                en M assey launcheshis assaultin Exhibitz-Attack.m p4,K eenan
                '

             can beseen joiningthefun,and swingingatrallygoersasthey respond
             to the attack.
                                                                                                                                       .'
                                                                                                                                        ..

                                                                                                                E(..

                                                                                                                                                            '
                                  jt
                                   élé
                                     iéi
                                       bli
                                         lr:
                                           iEq
                                             ii
                                              qp
                                               étë
                                                 àg
                                                  iqi
                                                    jqéq
                                                       ij'
                                                         ;j
                                                         iiiiy
                                                             :E
                                                              :ll
                                                                ii'ë
                                                                   lh
                                                                    qlt
                                                                      ii
                                                                       l@iji
                                                                           jiii
                                                                              qiq
                                                                                iqi
                                                                                  Ei
                                                                                   yqiiji
                                                                                        ::
                                                                                         qi
                                                                                          jtq
                                                                                            ijlE
                                                                                               tlE
                                                                                                 jE
                                                                                                  tqà i                ';. '                           ..   '                             .                ..

                                  itël
                                     i
                                     sEv
                                       7r
                                        i
                                        qyëE
                                           i
                                           5CJ
                                             :ji
                                               .j m
                                                 iE
                                                  iij
                                                   .:
                                                    .  j
                                                     f::
                                                       .  l
                                                        !:!
                                                        : ëiiK
                                                             :
                                                            .5
                                                           .ipëEi
                                                              : ïs:E
                                                                :!
                                                                .  :l
                                                                   E  ti:l
                                                                    Eë:
                                                                    ë    @&
                                                                          :s!
                                                                          ; 5E
                                                                             5:EEk
                                                                               :5  :E'
                                                                                 s9E l
                                                                                     !ë
                                                                                     .
                                                                                     iq:!::
                                                                                        :EEj?'
                                                                                           EE
                                                                                           ; j
                                                                                             F:
                                                                                              hE:
                                                                                              : @'
                                                                                                 j
                                                                                                 E)
                                                                                                 ;;ë!:r
                                                                                                  .                    t                                                       yj
                                                                                                                                                                                rl)
                                                                                                                                                                                  ,
                                                                                                                                                                                  ,
                                                                                                                                                                                                                      ;
                                                                                                                                                                           .;
                                                                                                                                                                            :t
                                                                                                                                                                            j
                                                                                                                                                                            r
                                                                                                                                                                            i
                                                                                                                                                                            j.
                                                                                                                                                                ..             7
                                                                                                                               ?                                                                                         '
                                                                                                                                   .
                                                                                                                                   .
                                                                                                                                                                '
                                                                                                                                                                    .vy.
                                                                                                                                                                     w
                                                                                                                                                                       t
                                                                                                                                                   .             'ë
                                                                                                                                                                 )
                                                                                                                                                                 t    jy. j
                                                                                                                                                                          f  lpj
                                                                                                                                                                               iq
                                                                                                                                                                                .
                                                                                                                                                                                4
                                                                                                                                                                                rji
                                                                                                                                                                                  ë
                                                                                                                                                                                  Ii
                                                                                                                                                                                   .:
                                                                                                                                                                 4..,:
                                                                                                                                                                     '
                                                                                                                                                                     $il:
                                                                                                                                                                        1 j@ :.'h:.1                    -..
                                                                                                                                                                     .i
                                                                                                                                                                      @
                                                                                                                                                                      $ j
                                                                                                                                                                .s   ;:'-'t.ë.
                                                                                                                                                                             j
                                                                                                                                                                             lï
                                                                                                                                                                              j
                                                                                                                                                                              :
                                                                                                                                                                               i
                                                                                                                                                                               :
                                                                                                                                                                               I
                                                                                                                                                                               ;i!
                                                                                                                                                                                 y: û.$
                                                                                                                                                                                      1
                                                                                                                                                                                      4$
                                                                                                                                                                                       ..
                                                                                                                                                                                       j  -
                                                                                                                                                                                          .-.s
                                                                                                                                                                                          j
                                                                                                                                                                                          fj
                                                                                                                                                                                          s  t
                                                                                                                                                                                            .î
                                                                                                                                                                                             r
                                                                                                                                                                                              :
                                                                                                                                                                                              qj
                                                                                                                                                                                              k
                                                                                                                                                                                              .
                                                                                                                                                                                              j
                                                                                                                                                                                              (kj
                                                                                                                                                                                                .
                                                                                                                                                                                                jjj
                                                                                                                                                                                                uijjt
                                                                                                                                                                                                    gj
                                                                                                                                                                                                    j
                                                                                                                                                                                                    .
                                                                                                                                                                                                    y
                                                                                                                                                                                              <c'
                                                                                                                                                                                          .
                                                                                                                                                                                             .- i J>R
                                                                                                                                                                               '.' '
                                                                                                                                                                     -:,r :    .:t'
                                                                                                                                                                                  .
                                                                                                                                                                             .          ,..-;d,r$
                                                                                                                                                                                                -j..
                                                                                                                                                                                                j yl .
                                                                                                                                                                                                    :jyljjjjt

                                                                                                   .                                                                                                            ::(..qE
                                                                                                                                                                                                                      ..:
                                                                                                                                                                                                                        .;(
                                                                                                                                                                                                                          gyr
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          .
                                                                                                                               .
                                                                                                                                                                                                                           y:
                                                                                                                                                                                                                            rE
                                                                                                                                                                                                                            y::E
                                                                                                                                                                                                                               :




                    '
                    t..yyp x*p?




                                                                                                                                                            l
                                                                                                                                                            k
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 9 of 63 Pageid#:
                                   8255
          8
          '




          c.     er artl
                       .cl
                         . ajl
                             .n l
                                .n asse ,S a assauj. jl.n X 1.1
                                                              ,jj .
                a t e1l e e s.    , e
                                    'enan turns is atte tio to ot er ra                                                                                                                                                                                oers
                                                                                                     '
               an ca e see t ro ln unc es at severa e as e ' ts                   '
                                                                                                                                                                                                                                                       s a
               t rou t e crO 1. X 1
                                  .l.t - eena l  . tl
                                                    .. 11.
                        Ay.M l
                       zi
                      iy.
                        v    .bi
                               .t
                                7:-KeenanFrqh.t.lnqAlltnh/ -VLCmedl
                                                                  .apl
                                                                     ayef                                                                                                                                                                                                           u                         x
                                                                                                                                                                                                                                          1
                      Medta Pla.
                               yback Audic Video Subtitle Tbols Vw Help                                                                                                                               .                                   I
                                                                                                                                                                                                                                          '
                               k
                               t:
                               E.
                                .'s.k.Jj ..J.
                                          Jj .:
                                             k';
                                               )::lbkq:...'
                                                   E                                                                                                                                       '                        ....
                               .
                                  Jk.. '.rg
                                       k  .. ..
                                              :.
                                               :
                                               :'..r..':     ..'5.:.?.. .
                                                                  1                              .                                                                                 ... '.                     Js)s)0JJ)' :. ..
                                .212.1:.                        ...
                                                                .                                                                                                    .: .
                                                                                                                                                                        ..
                                                                                                                                                                         .r:.. ' . ...'.'.. $
                                                                                                                                                                           ':
                                                                                                                                                                           .                        Z$JJ
                                                                                                                                                                                                     Z'
                                                                                                                                                                                                     /  J Jg$
                                                                                                                                                                                                          J Sg
                                                                                                                                                                                                             J.
                                                                                                                                                                                                              J.Js
                                                                                                                                                                                                                 J$$JL>$ r$
                                                                                                                                                                                                                          r.
                                                                                                                                                                                                                           s;Y  ..
                                                                                                                                                                                                                               ry ..
                                                                                                                                                                                                                                j'$ j.
                                                                                                                                                                                                                                   j.      ..
                                                                                                                                                                                                                                            ''.
                                                                '.: ''
                                                                     .
                                                                     .:
                                                                      '..'.                                                                                        . .
                                                                                                                                                                     : .  .                            J
                                                                                                                                                                                                       .ïk;J.
                                                                                                                                                                                                            ï;t''
                                                                                                                                                                                                                .'
                                                                                                                                                                                                                 .SS>
                                                                                                                                                                                                                    ..'
                                                                                                                                                                                                                      <
                                                                                                                                                                                                                      d.
                                                                                                                                                                                                                       6
                                                                                                                                                                                                                       9'
                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          ké'.':   . .('
                                                                                                                                                                                                                                       yk
                                                                                                                                                                                                                                        5.
                                                                                                                                                                                                                                         x Jc
                                                                                                                                                                                                                                            h
                                                                                                                                                                                                                                            9:
                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                             t.    .
                                                                                                                                                                   .                                .
                                                            ':::
                                                              .'r
                                                                . k. '    y,
                                                                           jr.:
                                                                              .:..
                                                                                 :.
                                                                                 .  ,:
                                                                                  :..
                                                                                  . : '   ''';':
                                                                                          '                                                                              ''
                                                                                                                                                                                                .ç
                                                                                                                                                                                                 y.
                                                                                                                                                                                                  $ 'J.
                                                                                                                                                                                                      )         ';S
                                                                                                                                                                                                                  Fïï
                                                                                                                                                                                                                   S
                                                                                                                                                                                                                   F    .$
                                                                                                                                                                                                                         :'
                                                                                                                                                                                                                          .       .Y
                                                                                                                                                                                                                                   ' Q  .
                                                                                                                                                                                                                                        '='
                                                                                                                                                                                                                                          .$
                                                                                                                                                                                                                                           .  '.
                                                                                                                                                                                                                                               Nx.
                                                                                                                                                                                                                                                 u.
                                                   .k..yp.s.;y                               ..;
                                                                                               j;.
                                                                                                 '                                                                 '...s. ;.. ik . . '.      4.j
                                                                                                                                                                                               ;j
                                                                                                                                                                                                r      J;
                                                                                                                                                                                                        >.             .
                                                                                                                                                                                                                       '
                                       ..                                             .'
                                                                                      :                                                                                  .
                                                                                                                                                                         ..                 z.  .         g:
                                                                                                                                                                                                           ;I
                                                                                                                                                                                                           g.E
                                                                                                                                                                                                            'ft '
                                                                                                                                                                                                                .       :      ;s.'.          g   ..
                                       .
                                       . jj$.c...>.:
                                         .                    t   s
                                                                  <                 ;.<
                                                                                     1 i...
                                                                                       .r                                                                                                  ut   k ,..r
                                                                                                                                                                                                    :
                                                                                                                                                                                                   ,.
                                                                                                                                                                                                    ' .),.r.  .s k
                                                                                                                                                                                                                 .) ..
                                                                                                                                                                                                                     .k.:
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       : ''   .A
                                                                                                                                                                                                                              '   .$,     t 6:.
                                    ..                .            .    .. .. ..                     ..   .                    ..                            :                  ;           .              .. ..   :. . . 2...
                                                                                                                                                                                                                             $..                                           .
                                  .. .                             .uc.. . .
                                                                   .                                                                                  .:.   ....                x.                      .s.q......$ .       .
                                                                                                                                                                                                                            z

                                         '
                                         '' ''''
                                            '  'O
                                                r   '     '';
                                                            rr
                                                             k'
                                                              ;e
                                                               .                                               'j'9               ''                               ''     '
                                                                                                                                                                          .'.
                                                                                                                                    :'.....''...'.                  .'.:     '.
                                                                                                                                                                                         '
                                                                                                                                                                                         );
                                                                                                                                                                                          .
                                                                                                                                                                                          :
                                                                                                                                                                                          E:
                                                                                                                                                                                           .;.
                                                                                                                                                                                           ! :
                                                                                                                                                                                             ,
                                                                                                                                                                                             .
                                                                                                                                                                                             '...'.
                                                                                                                                                                                                  .''.
                                                                                                                                                                                                     2.
                                                                                                                                                                                                      ')
                                                                                                                                                                                                       .
                                                                                                                                                                                                       '
                                                                                                                                                                                                       .
                                                                                                                                                                                                       ''.                            ;
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      x!
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                       ti
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        k.
                                                                                                                                                                                                                                         ''.             '
                                       -'
                                      ,p
                                       .'
                                         '''.
                                            '   '                                                                   ' k'...
                                                                                                                      x            :'                '
                                                                                                                                                     , X'
                                                                                                                                                     '          .'..
                                                                                                                                                                   ..
                                             .)
                                            .s           t.',.
                                                         :                                                      ..,
                                                                                                                  1t:
                                                                                                                    ''
                                                                                                                     s
                                                                                                                     q....k        .;                           ..::..:,.,::.:.(
                                         .
                                         ..
                                        .:
                                        . ..
                                          :.. ..
                                               ..o        ..                                                        .      . ;2.'..
                                                                                                                            ..     .
                                                                                                                                  .:.
                                               .
                                               ,.;
                                                 .. .    .;..                                                     .,      )..:
                                                                                                                          ..       .                                            ,: ,
                                       .$., r
                                       .         .k:7lk...                                                         . . ..J.        .                                              ....                                                s




                                                                                                                                                        XP,:
                                                                                                                                                        .,.
                                                                                                                                                          . '
                                                                                                                                                           kq     ''
                                                                                                                                                                 $9
                                      :C:.:
                                    :..      k6
                                           .'.
                                  '..
                                  .  .k:.8:ç
                                    ;'
                              '
                              >. .                                                                                                                                                                                                                                                                                            '




                                                .. ..                   :.:..:.:... .'. ..':
                                                                  ...2...                  ' '5
                                                                                              '''             ''




                     :.. ..
                     : !
                     . E'..
                         .
                         s     :.:..t!Ii.EIl!'
                          1@..14
                       '. .E
                       :   .
                           .                  ..ir.
                                             t;    .11;;.$;....j1;kps.;.';
                                                  1$
                                                   ;                      ?'!k
                                                                          '
                                                                         ;:
                                                                               ...1.
                                                                              ..
                                                                              :
                                                                             ;.,:
                                                                                   .1).:
                                                                                     (..i:,
                                                                                         !
                                                                                         .'.
                                                                                          a.h
                                                                                           ':'
                                                                                             .<,
                                                                                               q.
                                                                                               '>'
                                                                                                 .I
                                                                                                 :
                                                                                                 .'.
                                                                                                   ..#'v
                                                                                                       ,.n
                                                                                                         ..
                                                                                                          e;
                                                                                                           9''
                                                                                                             t.E.:!.5'5
                                                                                                                      :..
                                                                                                                       ::'1,;)$.
                                                                                                                      ,;:..t
                                                                                                                                 :
                                                                                                                                ''
                                                                                                                                 ..
                                                                                                                                  k
                                                                                                                                 .I
                                                                                                                               ;;:                                                                                                        j'
                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                              jjrc.sl
                                                                                                                                                                                                                                                                  yu
                                                                                                                                                                                                                                                                   . k.
                                                                                                                                                                                                                                                                      q'
                                                                                                                                                                                                                                                                       ?I
                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                         r.
                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                          '1'.
                                                                                                                                                                                                                                                                           .  0s'..k.k..k.'...;y..:...:..gs.k.......:......: 1
                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                             ;;
                                                                                                                                                                                                                                                                              .
                                                  .                                                                               J                                                                                                                                     ..
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                          .,.                     ;yjk;y;.....,
                                                                                                                                                                                                                                                                                                  .                          :..
                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                          )
          d.                                                          t
               On Augpst12th,Keenan wasequally undeterredbytheprepous
               evening'sviolence,becausethatisw hathe cam ethere for.Keenan is
               caughtoncameracommittingnumerousactsofunprovokedI
                                                               violence.
               Like M assey,he changesclothes between assaults,in an unsuccessful
                                                                                                                                                                                                                                          I
               attempttoconceallliscrimes.                                                                                                                                                                                                j
                                                                                                                                                                                                                                          i
                    In Exhibit73-pM llycrewA lz.m p4,after M assey strikçs a
                    rallygoer w ith a club,Keenan Can be Seen PepperSprâyi
                                                                         I
                                                                           ng
                    rallygoers.D uring this attack)he iswearing a white shirt,and
                    isin thecompany ofM asse#,M oers,andLongo.                                                                                                                                                                            :
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 10 of 63 Pageid#:
                                    8256




                                                                                  X
'




                                Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 11 of 63 Pageid#:
                                                                    8257

                    .                                                                .                                         x                                                                                                       '                                                                                                                                                                                                         .




.                                                                                        m.                         o    earm g a lue s rt, eenan can e seen ln x . :t85-
1
;
'                                                                                                                   12 1as 1.     loc ng ar swzt s fello . eace lcounter                                                                                                                                                                                                                                                                                             .

                                                                                                                rotesters
'                           '
!                                                   '                                                       l:dfxokcb.=c4+p.
                                                                                                                           mrz.*M twdizezxw                                                                                                                                                       '                                .                                                                                               .- D ht
                                '
                                        '                                                                   Mea Rezbztk e
                                                                                                           .9
                                                                                                           E k          lme VX &vbziri I:VI: %< 1%                                                                                                                                                               .. ïsî..' ''*..
                                                                                                           ' :y
                                                                                                              !!
                                                                                                               ?
                                                                                                               i'
                                                                                                                ;r
                                                                                                                 Qi
                                                                                                                 .
                                                                                                                 .(:i'E
                                                                                                                   x  !'à':J
                                                                                                                           'E2q!E
                                                                                                                                ;. .          e.''+ ':
                                                                                                                                                     '.
                                                                                                                                                      +'..,cr).:         )
                                                                                                                                                                         .
                                                                                                                                                                         E!
                                                                                                                                                                          E  .
                                                                                                                                                                           k;:
                                                                                                                                                                             ;  ..nkà.
                                                                                                                                                                             .....
                                                                                                                                                                                     6:$b'':.z....'%::. . ''. <                                                                                         '. 3
                                                                                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                                                                                            . e.  .? .      . et
                                                                                                                                                                                                                                                                                                                               ,                                                            .'<
                                                                                                                                                                                                                                                                                                                                                                                              >.......                               '.
                                                                                                                                                                                                                                                                                                                                                                                                                                      k ,;'
                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                        '                                                                  j;t
                                                                                                             '.  .1
                                                                                                                 :.'      .t
                                                                                                                          t.j)
                                                                                                                             .E
                                                                                                                              1!E
                                                                                                                                :
                                                                                                                                EE
                                                                                                                                 ,             ..'
                                                                                                                                                 ..
                                                                                                                                                 )     t. ;
                                                                                                                                                    4k6.       :t
                                                                                                                                                                .1
                                                                                                                                                                 ;;'
                                                                                                                                                                   :
                                                                                                                                                                   ...  .y
                                                                                                                                                                         iE
                                                                                                                                                                          c:
                                                                                                                                                                          ..:      Aï. ,'
                                                                                                                                                                                   .          x         .,p d!ill ..
                                                                                                                                                                                                      .;!                                                                                                               :1
                                                                                                                                                                                                                                                                                                                         k1
                                                                                                                                                                                                                                                                                                                          .                    ...'.
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                   .?
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    Mz)
                                                                                                                                                                                                                                                                                                                                                      .X
                                                                                                                                                                                                                                                                                                                                                       ..k
                                                                                                                                                                                                                                                                                                                                                         '..'!' .' '                                                                            4e..
                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                                                                                                                                                                                   f7
                                                                                                             '
                                                                                                              ... )j1
                                                                                                           '. .. . . i
                                                                                                                      '
                                                                                                                      .'
                                                                                                                      ; .' '
                                                                                                                           .''''.ns.
                                                                                                                                   :<j.
                                                                                                                                      k;
                                                                                                                                       r;.
                                                                                                                                       !
                                                                                                                                       . ;;.d
                                                                                                                                          il
                                                                                                                                            .g
                                                                                                                                            (
                                                                                                                                             t:
                                                                                                                                              .
                                                                                                                                              .
                                                                                                                                              !
                                                                                                                                              !
                                                                                                                                             .(
                                                                                                                                             '
                                                                                                                                             1ë
                                                                                                                                              t
                                                                                                                                              f
                                                                                                                                               .
                                                                                                                                               :
                                                                                                                                               .
                                                                                                                                               j
                                                                                                                                               L
                                                                                                                                               l;
                                                                                                                                                .(
                                                                                                                                                  '
                                                                                                                                                  .'
                                                                                                                                                   .
                                                                                                                                                   :'
                                                                                                                                                    :
                                                                                                                                                    id'
                                                                                                                                                      .:t
                                                                                                                                                        .
                                                                                                                                                        i
                                                                                                                                                          ,
                                                                                                                                                          :
                                                                                                                                                             ' '
                                                                                                                                                               .
                                                                                                                                                               '
                                                                                                                                                                '
                                                                                                                                                                '
                                                                                                                                                                 .
                                                                                                                                                                 , !.
                                                                                                                                                                    ...  i
                                                                                                                                                                         :i
                                                                                                                                                                          E2
                                                                                                                                                                           g
                                                                                                                                                                           '
                                                                                                                                                                          .i
                                                                                                                                                                          !
                                                                                                                                                                            '
                                                                                                                                                                            E   .
                                                                                                                                                                                         )r*
                                                                                                                                                                                          ..
                                                                                                                                                                                           .          .             .                                                                                              !(t
                                                                                                                                                                                                                                                                                                                     >
                                                                                                                                                                                                                                                                                                                     é.
                                                                                                                                                                                                                                                                                                                      .                              '.    .y
                                                                                                                                                                                                                                                                                                                                                            .. j:
                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                 2!                            ,...                                                ..                                         .
                                                                                                                                                                                                          '!  '.
                                                                                                                                                                                                               !.;
                                                                                                                                                                                                                 .k
                                                                                                                                                                                                                  ': .           :
                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                  .2
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   :)
                                                                                                                                                                                                                                    :k                                                             ::              Elj                                        ..6
                                                                                                                                                                                                                                                                                                                                                                4:                              ::.
                                                                                                                                                                                                                                                                                                                                                                                                  p                                                            . ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   jg.
                                                                                                                                                                                                                                     .
                                                                                                                                          .   .  k?3.
                                                                                                                                                 L
                                                                                                                                                 .    /x
                                                                                                                                                       5? .!
                                                                                                                                                           .             qEg
                                                                                                                                                                           !
                                                                                                                                                                           F                                        ;...,r:        ..;1li
                                                                                                                                                                                                                                     .                                                      ..:
                                                                                                                                                                                                                                                                                              .k
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                               1;
                                                                                                                                                                                                                                                                                                7i
                                                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                                                 . 7 l
                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                     F
                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                      .        '.    2                              .'''   ...x .                              .   5;                                                  '..E(:! j:.
                                                                    .                                                              ' '5   ... . :é1  E.
                                                                                                                                                    <.'!'.':
                                                                                                                                                           E:
                                                                                                                                                           'E. .'
                                                                                                                                                             8
                                                                                                                                                            '.''       .2ë
                                                                                                                                                                         k
                                                                                                                                                                         . E!
                                                                                                                                                                           .
                                                                                                                                                                           2 :
                                                                                                                                                                            ' :
                                                                                                                                                                               '
                                                                                                                                                                               .     '          '     '   .
                                                                                                                                                                                                          '        ' '.
                                                                                                                                                                                                                     J  !.      .E
                                                                                                                                                                                                                               G&
                                                                                                                                                                                                                            $:.;  :t:
                                                                                                                                                                                                                                    Ekj. V.....:..                                      .a.
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                           ..'sx
                                                                                                                                                                                                                                                                                               .:1
                                                                                                                                                                                                                                                                                                 21
                                                                                                                                                                                                                                                                                                   ;à(
                                                                                                                                                                                                                                                                                                     L:
                                                                                                                                                                                                                                                                                                    %..
                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                       .d:
                                                                                                                                                                                                                                                                                                       ...'
                                                                                                                                                                                                                                                                                                            'j
                                                                                                                                                                                                                                                                                                           . ;
                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                   ';:
                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                     . . ';       :
                                                                                                                                                                                                                                                                                                                                  %;
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                  : .j4 T.
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                     %.
                                                                                                                                                                                                                                                                                                                                                     1    q. ..
                                                                                                                                                                                                                                                                                                                                                        j'.      t.'. .
                                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                                                 i'> 2         .t1
                                                                                                                                                                                                                                                                                                                                                                                 4.
                                                                                                                                                                                                                                                                                                                                                                                      .'6   4
                                                                                                                                                                                                                                                                                                                                                                                               1% <
                                                                                                                                                                                                                                                                                                                                                                                 '.76A.:*'..1 '' i!'2 '' .                         .
                                                                                                                                                                                                                                                                                                                                                                                                                          ..sjk':. kji.'...'.:''':     3'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                       '      ':j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :                                  '
                                                                                                                                                                                                           . .'                                                                                                                                                                           ., M
                                                                                                                                                                                                .              .     .                                                                                                                                                                                                                                .$. .v.''                           '
                                                                                                                          '..:.                <:j.'ç   .x.g  '
                                                                                                                                                              j1
                                                                                                                                                               i
                                                                                                                                                               j:    2ï
                                                                                                                                                                      (:
                                                                                                                                                                       (
                                                                                                                                                                       Elâ
                                                                                                                                                                         '
                                                                                                                                                                         .(
                                                                                                                                                                          2'
                                                                                                                                                                           :.
                                                                                                                                                                            '$'
                                                                                                                                                                              .. .          :. . . E:jj       iE      :4.:  .;
                                                                                                                                                                                                                         .!::           !.2.
                                                                                                                                                                                                                                         t: .x'ë 1ltt.k    :N*..' 4                        ' ''  .' ' ' ..                                     g:.
                                                                                                                                                                                                                                                                                                                                                 .:'k       ?
                                                                                                                                                                                                                                                                                                                                                            : ' ':r.. '..;
                                                                                                                                                                                                                                                                                                                                                            .) . ;               :'4
                                                                                                                                                                                                                                                                                                                                                                                   '1.'
                                                                                                                                                                                                                                                                                                                                                                                     2.
                                                                                                                                                                                                                                                                                                                                                                                      >'
                                                                                                                                                                                                                                                                                                                                                                                       (<'  '1        :''';     :.2
                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                   .z . '' . '                :'.' 7'
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..'..  ). ..
                                        .
                                                                                                          ?'                   : . .:               . x     yj .
                                                                                                                                                             ..F
                                                                                                                                                                )
                                                                                                                                                                j j::'E:
                                                                                                                                                                       .                                      1!
                                                                                                                                                                                                             @E.ï
                                                                                                                                                                                                                .:              ..1(
                                                                                                                                                                                                                                .J:
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                   .s
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                     :(
                                                                                                                                                                                                                                      Ei
                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                        ,,
                                                                                                                                                                                                                                    l7 .;,
                                                                                                                                                                                                                                           h
                                                                                                                                                                                                                                           Et
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           j;kè
                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                              L   ..à
                                                                                                                                                                                                                                                 .:   6L
                                                                                                                                                                                                                                                       b,L
                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                          LL
                                                                                                                                                                                                                                                           .5::
                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                           ;  .:.j                            .'.. .,.. ,.....
                                                                                                                                                                                                                                                                                                                                                         tj
                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                          .!
                                                                                                                                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                                           ï
                                                                                                                                                                                                                                                                                                                                                           bi
                                                                                                                                                                                                                                                                                                                                                            . .J
                                                                                                                                                                                                                                                                                                                                                                                       y.k..i
                                                                                                                                                                                                                                                                                                                                                                                       .      jj
                                                                                                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                                                                                                r!
                                                                                                                                                                                                                                                                                                                                                                                                 'j
                                                                                                                                                                                                                                                                                                                                                                                                  :k
                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                   '( .               '; . ..
                                                                                                                                                                                                                                                                                                                                                                                                                     .;
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                             '            ..  .                                           .
                                                                                                                            'f .                                JF.                                                                                              ,j
                                                                                                                                                                                                                                                                  EE
                                                                                                                                                                                                                                                                   (E
                                                                                                                                                                                                                                                                    :E.E
                                                                                                                                                                                                                                                                       ';
                                                                                                                                                                                                                                                                        ,:                                                                                                                                                                    :.. ..q:
                                                                                                                                                                                                                                                                                                                                                                                                                                             .k            ;.. :
                                                                                                                                                                                                                                               ..::                                                                                                  :...â
                                                                                                                                                                                                                                                                                                                                                     .     .      .:;
                                                                                                                                                                                                                                                                                                                                                                    :                        ..
                                                                                                                                                                                                                                                                                                                                                                                              ..                     .                                             g.
                                                                                         .                  .                  !g
                                                                                                                             . '                         '
                                                                                                                                                         . <.
                                                                                                                                                           .                                            ':.
                                                                                                                                                                                                          E:
                                                                                                                                                                                                           F;
                                                                                                                                                                                                            ::
                                                                                                                                                                                                             :
                                                                                                                                                                                                           ..j
                                                                                                                                                                                                             .:;.
                                                                                                                                                                                                                '             :
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              ;  '   '?
                                                                                                                                                                                                                                      r(
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       'j;
                                                                                                                                                                                                                                         t3
                                                                                                                                                                                                                                          ? :
                                                                                                                                                                                                                                       !$.4::;
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             :t.
                                                                                                                                                                                                                                               t:
                                                                                                                                                                                                                                               .$< !
                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                 q,..'
                                                                                                                                                                                                                                                     Ej
                                                                                                                                                                                                                                                      EE
                                                                                                                                                                                                                                                       :tIC
                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                   :i:..t.E:Ei
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                           ::!:
                                                                                                                                                                                                                                                              ;: :
                                                                                                                                                                                                                                                                EEp
                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                  i:!
                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                 :i..  .
                                                                                                                                                                                                                                                                       :!
                                                                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         '. ''. '.'.:                      . .'    .                             ..
                                                                                                                                                                                                                                                                                                                                                  'L   .   .
                                                                                                                                                                                                                                                                                                                                                   ''.k.' ..    . .     . ..                  ... s! .              ï
                                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                                   !:;: . t
                                                                                                                                                                                                                                                                                                                                                                                                                       .'i.Ei
                                                                                                                                                                                                                                                                                                                                                                                                                          r27
                                                                                                                                                                                                                                                                                                                                                                                                                            t'
                                                                                                                                                                                                                                                                                                                                                                                                                             :::
                                                                                                                                                                                                                                                                                                                                                                                                                               Eq: :
                                                                                                                                                                                                                                                                                                                                                                                                                                   i'. .
                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                    E. ' '42           .
    .           .                       '                       '                         .
                                                                                                ' .... !:!!             ..
                                                                                                                         :.'    .. j      ;:
                                                                                                                                           .:
                                                                                                                                            l
                                                                                                                                            :q:
                                                                                                                                              .ï
                                                                                                                                              ë::   sj
                                                                                                                                                     .2(;
                                                                                                                                                      (:'
                                                                                                                                                        $j
                                                                                                                                                         r/                                                    J.E            :
                                                                                                                                                                                                                              pc..
                                                                                                                                                                                                                   ,'' .'.v....'y:r       o  J!k  ..    .:!::iE
                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              :#
                                                                                                                                                                                                                                                               :i:!
                                                                                                                                                                                                                                                                  9        .         .           .               .                           .  !    . ::    ...             .  .     ''           ..   p     . ...       :
                                                                                                                                                                                                                                                                                                                                                                                                                          ...0 .                    %.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''   ;
                                                                                                                          ::i:...: f.ï
                                                                                                                                     :
                                             .                                                          ;:       !E
                                                                                                                 :ëà:
                                                                                                                    :E
                                                                                                                     E '
                                                                                                                       ;'
                                                                                                                       'F
                                                                                                                        :E .:'1!:.
                                                                                                                               :E:
                                                                                                                                 ::
                                                                                                                                  ::
                                                                                                                                   .:é:
                                                                                                                                    E:
                                                                                                                                    :
                                                                                                                                      !
                                                                                                                                      ::
                                                                                                                                       !
                                                                                                                                       F
                                                                                                                                       :!
                                                                                                                                        é
                                                                                                                                       :g
                                                                                                                                        :Th
                                                                                                                                         i
                                                                                                                                        .y
                                                                                                                                          g
                                                                                                                                          à
                                                                                                                                          :i
                                                                                                                                           :
                                                                                                                                           s
                                                                                                                                           j!
                                                                                                                                          .;i?
                                                                                                                                            rf
                                                                                                                                            :
                                                                                                                                            .
                                                                                                                                              j
                                                                                                                                              i
                                                                                                                                              .
                                                                                                                                             ,)@
                                                                                                                                               ;j
                                                                                                                                               J.
                                                                                                                                                j  Ej
                                                                                                                                                   i
                                                                                                                                                ::.$
                                                                                                                                                   ,;:$
                                                                                                                                                    .g .
                                                                                                                                                       .. $.
                                                                                                                                                         .'
                                                                                                                                                           2                    ..
                                                                                                                                                                                 (
                                                                                                                                                                                 t
                                                                                                                                                                                 .
                                                                                                                                                                                 :                             ('
                                                                                                                                                                                                                C
                                                                                                                                                                                                                IIE.                     j
                                                                                                                                                                                                                                         :'
                                                                                                                                                                                                                                         a:
                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                            'b
                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                            g@
                                                                                                                                                                                                                                              d:
                                                                                                                                                                                                                                               è:'
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                . ? ' . 'j
                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                         j:
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                          (:
                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             :(
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              ,:T
                                                                                                                                                                                                                                                                .L
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                             '..:'(                             ..
                                                                                                                                                                                                                                                                                                 .   '
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                  kj .                                       .
                                                                                                                                                                                                                                                                                                                                             .'.:
                                                                                                                                                                                                                                                                                                                                                '    ''                   '     .'...
                                                                                                                                                                                                                                                                                                                                                                                    ::;
                                                                                                                                                                                                                                                                                                                                                                                      .   .            .,.:
                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                             6.111
                                                                                                                                                                                                                                                                                                                                                                                                                             .   iC'.
                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                   . i
                                                                                                                                                                                                                                                                                                                                                                                                                                 :.à
                                                                                                                                                                                                                                                                                                                                                                                                                                        ':8
                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                         i:
                                                                                                                                                                                                                                                                                                                                                                                                                                          h !
                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                          ;.j !:
                                                                                                                                                                                                                                                                                                                                                                                                                                             ia
                                                                                                                                                                                                                                                                                                                                                                                                                                              EE'
                                                                                                                                                                                                                                                                                                                                                                                                                                                :f
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :7
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ':' '.   t:
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;?.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           t. :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                              g:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               i E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                T. i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                          :2
                                                                                                           ::
                                                                                                            Ei!
                                                                                                              :E
                                                                                                               :    E::'
                                                                                                                       E: 2   ..  : :
                                                                                                                                    EE
                                                                                                                                     iC
                                                                                                                                      i.y: x.J. :  ë
                                                                                                                                                   E2
                                                                                                                                                    !                           ..
                                                                                                                                                                                :                                                .'1),;
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      yj$:k.;j!,)      (
                                                                                                                                                                                                                                                       :   .lk y !
                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                  ggE                    j. .i:   :;E
                                                                                                                                                                                                                                                                                                    :,.                                               .'                                          .,y:       ....
                                                                                                                                                                                                                                                                                                                                                                                                                j              ,.           ..
                                .               .                                                 :
                                                                                                  pé
                                                                                                   ij
                                                                                                  rEE:
                                                                                                     (
                                                                                                     5
                                                                                                    7E
                                                                                                    ' 1
                                                                                                      !
                                                                                                      h
                                                                                                     !.
                                                                                                      ::E
                                                                                                        :
                                                                                                        'ii2
                                                                                                           :
                                                                                                           .:
                                                                                                            :
                                                                                                            Eë5:E
                                                                                                                '
                                                                                                                ::
                                                                                                                 E
                                                                                                                 E:
                                                                                                                  E
                                                                                                                  :!
                                                                                                                   ::
                                                                                                                    E:
                                                                                                                     E:
                                                                                                                      ::
                                                                                                                       E:
                                                                                                                        Ej
                                                                                                                         iï
                                                                                                                          :?
                                                                                                                           j
                                                                                                                           .!
                                                                                                                            5 7
                                                                                                                              '
                                                                                                                              .E
                                                                                                                               .
                                                                                                                               .
                                                                                                                               :j
                                                                                                                                .4
                                                                                                                                 .
                                                                                                                                 E%
                                                                                                                                  f
                                                                                                                                  .ïi
                                                                                                                                    t'
                                                                                                                                     E(
                                                                                                                                      E E
                                                                                                                                        Ii:i
                                                                                                                                           E!
                                                                                                                                            E!:!F
                                                                                                                                                i  :
                                                                                                                                                   E:
                                                                                                                                                    ::...                                                     .                              k
                                                                                                                                                                                                                                             .)
                                                                                                                                                                                                                                             .  qà     k
                                                                                                                                                                                                                                                       .jj
                                                                                                                                                                                                                                                         .i
                                                                                                                                                                                                                                                          ji2
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           :t
                                                                                                                                                                                                                                                            !it
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                              p
                                                                                                                                                                                                                                                              @
                                                                                                                                                                                                                                                              5'
                                                                                                                                                                                                                                                               1E
                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                 S:
                                                                                                                                                                                                                                                                  Fi:                            j(
                                                                                                                                                                                                                                                                                                  :E..
                                                                                                                                                                                                                                                                                                    :                                                   .. .                                       'E.'.
                                                                                                                                                                                                                                                                                                                                                                                                    i         :iE                                         jj'
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ktjk:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  s:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                       :F.E
                                                                                                          j;
                                                                                                           :F:j
                                                                                                              ;if
                                                                                                               (.;
                                                                                                                 ii  k
                                                                                                                     .4,
                                                                                                                      k
                                                                                                                      . :
                                                                                                                        E     !.      !!  .é
                                                                                                                                          .  ps
                                                                                                                                              :r
                                                                                                                                               :
                                                                                                                                               'L
                                                                                                                                                j
                                                                                                                                                E, ..                                 :$?                                                        .    k
                                                                                                                                                                                                                                                      .! :
                                                                                                                                                                                                                                                         )! :.
                                                                                                                                                                                                                                                             EE
                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                              :q
                                                                                                                                                                                                                                                               :::
                                                                                                                                                                                                                                                                 y(E!
                                                                                                                                                                                                                                                                    Z                   .       .:
                                                                                                                                                                                                                                                                                                 E.
                                                                                                                                                                                                                                                                                                  !:                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                        ig$
                                                                                                                                                                                                                                                                                                                                                                                          j;
                                                                                                                                                                                                                                                                                                                                                                                           :k:.
                                                                                                                                                                                                                                                                                                                                                                                              ,    ,
                                                                                                                         .                                                                                                                                       .                                                                                                                                                                                      ...: ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                  é   E F:
                                                                                                         .j
                                                                                                           j
                                                                                                           j)
                                                                                                           .'
                                                                                                            i:
                                                                                                            ..s
                                                                                                              y
                                                                                                              .y
                                                                                                               .
                                                                                                               :E
                                                                                                                 !
                                                                                                                 .:
                                                                                                                 :E
                                                                                                                  !E
                                                                                                                  :::
                                                                                                                    !
                                                                                                                    ::  ..:!!;
                                                                                                                           F      ET
                                                                                                                                  ë 7:
                                                                                                                                    :T
                                                                                                                                     .ErE
                                                                                                                                        y3
                                                                                                                                         :r
                                                                                                                                          ë
                                                                                                                                          :
                                                                                                                                          l6
                                                                                                                                           4
                                                                                                                                           ï2
                                                                                                                                           j.
                                                                                                                                            !
                                                                                                                                            j.
                                                                                                                                            zfli.        :                            '                 i;
                                                                                                                                                                                                         EF
                                                                                                                                                                                                        ' 'i       . ks
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                       .l
                                                                                                                                                                                                                        i.:..    L
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                            ':s:l'6ëE1,
                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                   .ii:
                                                                                                                                                                                                                                   !   .    '.  1
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                      ? f: ::.'' E:!  ..E..!:     .
                                                                                                                                                                                                                                                                  ) .
                                                                                                                                                                                                                                                                    g,   :              .       .l.                                                           .                              y     ,                                                    .      ..
                                                                                              .   :.!
                                                                                                    :F
                                                                                                     E.
                                                                                                      E
                                                                                                      ..j3  ,
                                                                                                            :gs   ;:j
                                                                                                                    4.2
                                                                                                                    .:
                                                                                                                     E:E
                                                                                                                       g!
                                                                                                                       .
                                                                                                                       ::
                                                                                                                        @2
                                                                                                                        :j:
                                                                                                                         :i:
                                                                                                                           :EE
                                                                                                                           ;
                                                                                                                           F  r:
                                                                                                                              E;E ;?
                                                                                                                                   j:
                                                                                                                                    EE
                                                                                                                                     F
                                                                                                                                     :::
                                                                                                                                       '  i., j
                                                                                                                                                  :g.
                                                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                        ,é
                                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                         'E
                                                                                                                                                                                                                                                                          .(2
                                                                                                                                                                                                                                                                            qk
                                                                                                                                                                                                                                                                             j:    .fi
                                                                                                                                                                                                                                                                                     kq
                                                                                                                                                                                                                                                                                      j.ï .. .                                                             .
                                                                                                                                                                                                                                                                                                                                                              .            ...          $
                                                                                                                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                                                                                                                         (.
                                                                                                                                                                                                                                                                                                                                                                                          : .
                                                                                                                                                                                                                                                                                                                                                                                            7   .q.     . .  .                            .         ..
                                                                                                                                                    j.
                                                                                                                                                     :
                                                                                                                                                     ë:, .,
                                                                                                                                                          .(: .:
                                                                                                                                                            j   .j                    .                                   .
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          (.
                                                                                                                                                                                                                           :.:  '. J:
                                                                                                                                                                                                                                    T::  .k z
                                                                                                                                                                                                                                            kr
                                                                                                                                                                                                                                             ,j
                                                                                                                                                                                                                                              éy
                                                                                                                                                                                                                                               !:      ë.t
                                                                                                                                                                                                                                                         T,
                                                                                                                                                                                                                                                          J:
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           ,. (k
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               .ë.
                                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                                 $,
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  .kj    E
                                                                                                                                                                                                                                                                         (:;:
                                                                                                                                                                                                                                                                            g;$ t
                                                                                                                                                                                                                                                                                j  :
                                                                                                                                                                                                                                                                                   y
!                                       !;                                                                                          : :
                                                                                                                                      .                                                                                                                                                                                                                         .                      yyg
                                                                                                                                                                                                                                                                                                                                                                                         !j
                                                                                                                                                                                                                                                                                                                                                                                          ;; .:g   Eyy;
                                                                        .                                 jë                                                                                                                                                                                    .                                                                                                       k :  .                                      .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                     gy                           .
,           .                           '                                                                  !E!
                                                                                                             E
                                                                                                             E(
                                                                                                              k
                                                                                                              Ej
                                                                                                              C:
                                                                                                               Eg
                                                                                                               ? E:
                                                                                                                :(
                                                                                                                .g
                                                                                                                 CE:
                                                                                                                  E
                                                                                                                  !::
                                                                                                                   ;
                                                                                                                   l!E
                                                                                                                    ;
                                                                                                                    g.
                                                                                                                     Et
                                                                                                                     :
                                                                                                                     ?I$
                                                                                                                       '
                                                                                                                       :
                                                                                                                       S:
                                                                                                                       .:  :7
                                                                                                                        E.''
                                                                                                                        .   :
                                                                                                                            :!
                                                                                                                            E
                                                                                                                            g
                                                                                                                            .::i.
                                                                                                                               !
                                                                                                                               :):
                                                                                                                                é
                                                                                                                                :
                                                                                                                                : i:
                                                                                                                                  :))
                                                                                                                                   :
                                                                                                                                   E:
                                                                                                                                    :q
                                                                                                                                    :
                                                                                                                                    ..k
                                                                                                                                     hEl
                                                                                                                                      : !:
                                                                                                                                        .
                                                                                                                                        2 :T
                                                                                                                                         2!
                                                                                                                                          E j
                                                                                                                                            :
                                                                                                                                            !à
                                                                                                                                             j
                                                                                                                                             Tjj;
                                                                                                                                              '.
                                                                                                                                              : )(
                                                                                                                                                :ë:
                                                                                                                                                 k
                                                                                                                                                 .!
                                                                                                                                                  . :
                                                                                                                                                    .
                                                                                                                                                    .j
                                                                                                                                                     .
                                                                                                                                                     :
                                                                                                                                                     y
                                                                                                                                                     ..
                                                                                                                                                      !
                                                                                                                                                      :.
                                                                                                                                                       g
                                                                                                                                                       ..j
                                                                                                                                                       F
                                                                                                                                                       : E.
                                                                                                                                                          ;
                                                                                                                                                          8j
                                                                                                                                                          7.
                                                                                                                                                           E
                                                                                                                                                           1:     E
                                                                                                                                                                 !j
                                                                                                                                                                  g(
                                                                                                                                                                   i:
                                                                                                                                                                   :.                                                :.. .F
                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                           .E . ''..
                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    .:.   '', .
                                                                                                                                                                                                                                              . .à      );
                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                         .;
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         ïï.
                                                                                                                                                                                                                                                           :'
                                                                                                                                                                                                                                                         ï. .
                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                               .i
                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                .E
                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                  .5
                                                                                                                                                                                                                                                                   :j
                                                                                                                                                                                                                                                                   (1
                                                                                                                                                                                                                                                                    ;4 .4j
                                                                                                                                                                                                                                                                         .9ë.
                                                                                                                                                                                                                                                                          E.
                                                                                                                                                                                                                                                                          ! i:
                                                                                                                                                                                                                                                                            ï.:
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                         ''4::
                                                                                                                                                                                                                                                                  i'...:f:
                                                                                                                                                                                                                                                                                !: .j
                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                '... . .'
                                                                                                                                                                                                                                                                                                    :. ..                                                         .
                                                                                                                                                                                                                                                                                                                                                                  'j
                                                                                                                                                                                                                                                                                                                                                                  9'.                  ;
                                                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                       I:
                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                        tj
                                                                                                                                                                                                                                                                                                                                                                                        E':;
                                                                                                                                                                                                                                                                                                                                                                                         'y:''
                                                                                                                                                                                                                                                                                                                                                                                              .k
                                                                                                                                                                                                                                                                                                                                                                                               .! .
'
'
                                .
                                                                                                           EE
                                                                                                           !
                                                                                                           ES)
                                                                                                             E
                                                                                                             S
                                                                                                             E
                                                                                                            EE
                                                                                                              !
                                                                                                              g
                                                                                                              i
                                                                                                             FE
                                                                                                               E
                                                                                                               E
                                                                                                               li
                                                                                                               Et
                                                                                                                 E
                                                                                                                 q
                                                                                                                 E
                                                                                                                !E
                                                                                                                  E
                                                                                                                  E
                                                                                                                   :
                                                                                                                   F
                                                                                                                   E
                                                                                                                   :
                                                                                                                    E
                                                                                                                    P
                                                                                                                    I
                                                                                                                    k
                                                                                                                    TL
                                                                                                                     E
                                                                                                                     C
                                                                                                                     J
                                                                                                                     .k
                                                                                                                      I
                                                                                                                      Eg
                                                                                                                       k
                                                                                                                       E
                                                                                                                       :
                                                                                                                       EE
                                                                                                                        E !
                                                                                                                          E
                                                                                                                          hj
                                                                                                                           I
                                                                                                                            .
                                                                                                                            k.
                                                                                                                             !
                                                                                                                             .
                                                                                                                               .
                                                                                                                               $
                                                                                                                               j
                                                                                                                               iS
                                                                                                                                r
                                                                                                                               $;
                                                                                                                                  E
                                                                                                                                  E
                                                                                                                                  !
                                                                                                                                  ë
                                                                                                                                ..:
                                                                                                                                   E
                                                                                                                                   E
                                                                                                                                   C
                                                                                                                                   !
                                                                                                                                   ëE
                                                                                                                                    J
                                                                                                                                    à?
                                                                                                                                     '
                                                                                                                                     .
                                                                                                                                    S'
                                                                                                                                     t
                                                                                                                                      j
                                                                                                                                      E
                                                                                                                                      :
                                                                                                                                      '
                                                                                                                                      E
                                                                                                                                      f
                                                                                                                                        E
                                                                                                                                        .
                                                                                                                                        :
                                                                                                                                        i
                                                                                                                                        E.
                                                                                                                                         F
                                                                                                                                         :
                                                                                                                                         '
                                                                                                                                         k:
                                                                                                                                          ï
                                                                                                                                          5
                                                                                                                                          E
                                                                                                                                          ! j
                                                                                                                                            .
                                                                                                                                            E
                                                                                                                                            J
                                                                                                                                            .
                                                                                                                                             t
                                                                                                                                             .
                                                                                                                                             '
                                                                                                                                              .
                                                                                                                                              '
                                                                                                                                              El:.
                                                                                                                                                4
                                                                                                                                                i
                                                                                                                                                :i
                                                                                                                                                 j
                                                                                                                                                 qi
                                                                                                                                                  E
                                                                                                                                                  :l
                                                                                                                                                   '
                                                                                                                                                   hE
                                                                                                                                                    6
                                                                                                                                                    ë
                                                                                                                                                    hè
                                                                                                                                                     :
                                                                                                                                                     E
                                                                                                                                                     L
                                                                                                                                                     '
                                                                                                                                                     ç
                                                                                                                                                     b
                                                                                                                                                     .
                                                                                                                                                     '
                                                                                                                                                     ..
                                                                                                                                                      i
                                                                                                                                                      ç
                                                                                                                                                      f
                                                                                                                                                      .; ;
                                                                                                                                                         '. .' .
                                                                                                                                                              .     .                                       .. ':   '
                                                                                                                                                                                                                    ',
                                                                                                                                                                                                                     :'. i'
                                                                                                                                                                                                                      9
                                                                                                                                                                                                                      :    E?
                                                                                                                                                                                                                           ::'
                                                                                                                                                                                                                            i
                                                                                                                                                                                                                            r:'..
                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                :::.      .. :E
                                                                                                                                                                                                                                              7:       ::
                                                                                                                                                                                                                                                      i'
                                                                                                                                                                                                                                                      ë:
                                                                                                                                                                                                                                                       Eii
                                                                                                                                                                                                                                                         :     ?!
                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                               :ïj
                                                                                                                                                                                                                                                                 l:
                                                                                                                                                                                                                                                                 !.           i.:
                                                                                                                                                                                                                                                                                :                         '.'ï... .:.:.
                                                                                                                                                                                                                                                                                                        ''.                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                         ï
                                                                                                                                                                                                                                                                                                                                                                                         '                                                                                            '
                                                        .                                                  )
                                                                                                           :
                                                                                                           1:
                                                                                                            5.
                                                                                                             LE
                                                                                                              FE F
                                                                                                                 1E
                                                                                                                  iE
                                                                                                                   !!
                                                                                                                    5:
                                                                                                                     E
                                                                                                                     f2
                                                                                                                      ;!1
                                                                                                                        E
                                                                                                                        l i'
                                                                                                                           t
                                                                                                                           )
                                                                                                                           3Ei t
                                                                                                                               à
                                                                                                                               .(
                                                                                                                                6
                                                                                                                                : j
                                                                                                                                  .j
                                                                                                                                   .r
                                                                                                                                    . .
                                                                                                                                      E
                                                                                                                                     :f: .!
                                                                                                                                         'lrE )
                                                                                                                                              ...'.                                                                 ..
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                     ..'   ;
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                            ;  ;
                                                                                                                                                                                                                              .s
                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                j.
                                                                                                                                                                                                                               h(. ;
                                                                                                                                                                                                                                         qj
                                                                                                                                                                                                                                         ..h
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            ,t        k
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                             . ... . .E
                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                         .     .. .
                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                  T
                                                                                                                                                                                                                                                                  : '                    ..
                                                                                                                                                                                                                                                                                          .     n.              '
                                                                                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                                                                                 ;    '
                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                 .:..u...'..u....:.....
                                                                                                          EL
                                                                                                           ii
                                                                                                           ::ï
                                                                                                             ;k
                                                                                                             3
                                                                                                             ù:r
                                                                                                              E
                                                                                                              iEï
                                                                                                               :ih
                                                                                                                 tî
                                                                                                                 i
                                                                                                                 Eiï
                                                                                                                   Et
                                                                                                                   k!i
                                                                                                                    E
                                                                                                                    :Eï
                                                                                                                     .ië
                                                                                                                       E:
                                                                                                                       i'i
                                                                                                                        i
                                                                                                                        ! ..
                                                                                                                           E)
                                                                                                                           ï
                                                                                                                           êë:
                                                                                                                            '
                                                                                                                            ...k
                                                                                                                             k ..
                                                                                                                                .i
                                                                                                                                ë ëf
                                                                                                                                   i
                                                                                                                                   ::
                                                                                                                                    E
                                                                                                                                    .:
                                                                                                                                    .
                                                                                                                                     kë
                                                                                                                                     ;2
                                                                                                                                      ..!.
                                                                                                                                         ,J
                                                                                                                                         :E                                                                                                         :'. : çh..
                                                                                                                                                                                                                                                    '                                                                        :.
                                                                                                                                                                                                                                                                                                                              :.; :
                                                                                                                                                                                                                                                                                                                                 :.:::..'
                                                                                                                                                                                                                                                                                                                                        ..:...
                                                                                                                                                                                                                                                                                                                                             ....                                                                                                                                                 .
                                                                                                          h$
                                                                                                          ë  .E
                                                                                                              2)E
                                                                                                                :)
                                                                                                                 :.'
                                                                                                                   )3
                                                                                                                    !E
                                                                                                                     'FEiir
                                                                                                                          ii
                                                                                                                           lih
                                                                                                                             ikr
                                                                                                                               :i
                                                                                                                                '                                                                                                                                                                                                          ':.
                                                                                                                                                                                                                                                                                                                                             . ...
.                                                                                                         :.:
                                                                                                          !   'EjI
                                                                                                              :    F;
                                                                                                                 LE!:
                                                                                                                    .1
                                                                                                                    .I9
                                                                                                                      :
                                                                                                                      E:
                                                                                                                       ?'.3:'
                                                                                                                        !:                                                                                                                                                                                                                      ':.' '  .::'
I
I                                                                                                         S
                                                                                                          !Erp
                                                                                                          .E Ei
                                                                                                             L
                                                                                                             .Eë
                                                                                                               EF
                                                                                                               hp
                                                                                                                 j
                                                                                                                 .
                                                                                                                 E
                                                                                                                 ë
                                                                                                                 E
                                                                                                                  E
                                                                                                                  E1
                                                                                                                   !#
                                                                                                                   ë
                                                                                                                    !
                                                                                                                    E
                                                                                                                     E
                                                                                                                    !?
                                                                                                                     '
                                                                                                                     :
                                                                                                                      E
                                                                                                                      :
                                                                                                                      '
                                                                                                                       .
                                                                                                                       :Eë                                    ''.
                                                                                                                                                             .'                                                                                                                                                                                       '6E :'
                                                                                                                                                                                                                                                                                                                                                        :'' J''
                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                             ::'
                                                                                                                                                                                                                                                                                                                                                           'i)
                                                                                                                                                                                                                                                                                                                                                           :    :
                                                                                                                                                                                                                                                                                                                                                                '':'
                                                                                                                                                                                                                                                                                                                                                                   ''':
                                                                                                                                                                                                                                                                                                                                                                      ..'                                                            ..': !ïà
                                                                                                                                                                                                                                                                                                                                                                                                                                       ''' '.
                                                                                                          '!
                                                                                                          :  EE.
                                                                                                              '
                                                                                                             .5
                                                                                                             2
                                                                                                             . E.i
                                                                                                               q
                                                                                                               ! E
                                                                                                                 .
                                                                                                                  EE.
                                                                                                                    '                                                                                                                                                                                                                             :!.
                                                                                                                                                                                                                                                                                                                                                  . :.
                                                                                                                                                                                                                                                                                                                                                    FE::E
                                                                                                                                                                                                                                                                                                                                                     :  :':
                                                                                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                                                                                           7.
                                                                                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                                                                                             ::.
                                                                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                                                                             ëF
                                                                                                                                                                                                                                                                                                                                                              :):
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                .:.':
                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                .      E'
                                                                                                                                                                                                                                                                                                                                                                       : E.'.''.:
                                                                                                                                                                                                                                                                                                                                                                        ..      ;.
                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                  :)
                                                                                                                                                                                                                                                                                                                                                                                   :F
                                                                                                                                                                                                                                                                                                                                                                                   h
                                                                                                                                                                                                                                                                                                                                                                                   ;:F.
                                                                                                                                                                                                                                                                                                                                                                                    . ::
                                                                                                                                                                                                                                                                                                                                                                                      E:.
                                                                                                                                                                                                                                                                                                                                                                                       7::
                                                                                                                                                                                                                                                                                                                                                                                         E.
                                                                                                                                                                                                                                                                                                                                                                                          :q::
                                                                                                                                                                                                                                                                                                                                                                                          E  ë'ë
                                                                                                                                                                                                                                                                                                                                                                                             : '
                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                . E.
                                                                                                                                                                                                                                                                                                                                                                                                ;sëë.
                                                                                                                                                                                                                                                                                                                                                                                                   :r.!.
                                                                                                                                                                                                                                                                                                                                                                                                    :  :.E.:.':
                                    .   ,
                                                                                     .                    s.
                                                                                                           E;                                                                                                                                                                                                                                     ':
                                                                                                                                                                                                                                                                                                                                                   .:&.m y$.0.0.
                                                                                                                                                                                                                                                                                                                                                   .i.
                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                     ... .. . ..y
                                                                                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                                                                                   jgn  :
                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                      E:.
                                                                                                                                                                                                                                                                                                                                                                !::: .;
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                        :j
                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                         :                  . .              ::
                                                                             .                   .                                                                                                                                                                                                                                                                                        'C
                                                                                                                                                                                                                                                                                                                                                                                           E:    ...'
                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                            :.:.:::':.':.;.I
                                                                                                                                                                                                                                                                                                                                                                                                :F:)
                                                                                                                                                                                                                                                                                                                                                                                                   Ek:.E   E:!
                                                                                                                                                                                                                                                                                                                                                                                                             :::!
                                                                                                                                                                                                                                                                                                                                                                                                                Tk
                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                        E!: k
                                                                                                                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                                                                                                                       S    :;
                                                                                                                                                                                                                                                                                                                                                                                                           :!;
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                              ;':
                                                                                                                                                                                                                                                                                                                                                                                                             .::. r..'.
                                                                                                                                                                                                                                              ).                                                                                                                                                                 ::ë
                                                                                                                                                                                                                                                                                                                                                                                                                 ' :i'Z
                                                                                                                                                                                                                                                                                                                                                                                                                      E.:
                                                                                                                                                                                                                                                                                                                                                                                                                        E.E..2
                                                                                                                                                                                                                                                                                                                                                                                                                             ECE
                                                                                                                                                                                                                                                                                                                                                                                                                             ' i:.
                                                                                                                                                                                                                                                                                                                                                                                                                        .E
                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                         :E:
                                                                                                                                                                                                                                                                                                                                                                                                                           E:
                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                   E:2E
                                                                                                                                                                                                                                                                                                                                                                                                                                      .E
                                                                                                                                                                                                                                                                                                                                                                                                                                       ::.
                                                                                                                                                                                                                                                                 .                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                            .! :E':.:é:.::i
                                                                                                                                                                                                                                                                                                                                                                                                                             EEE                   :!jE.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                                                                      E'
                                                                                                                                                                                                                                                                                                                                                                                                                                      ::!
                                                                                                                                                                                                                                                                                                                                                                                                                                        :.E
                                                                                                                                                                                                                                                                                                                                                                                                                                        . 1.!
                                                                                                                                                                                                                                                                                                                                                                                                                                            :i.1j
                                                                                                                                                                                                                                                                                                                                                                                                                                                !:2..:L
                                                                                                                                                                                                                                                                                                                                                                                                                                                      2;
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .:ë  :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '.g:?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;  .;   .
                                                                         .       .                                                                                                                                                                                                                                                                                                                                                                       7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         J.7
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.ë            '                       ..
                                            .                                                                                                                                                                                                                                                                                                                                                                                                              . :..:!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j(.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jy:;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2    :


                        1                                                                            '    '
                                                                                                          ' ktç
                                                                                                            j tlt
                                                                                                                dl!q
                                                                                                                   ;. '                                 ''''''''''''''q$:
                                                                                                                                                                        !:j:$7
                                                                                                                                                                             'r2y:
                                                                                                                                                                                 ):
                                                                                                                                                                                  7k'
                                                                                                                                                                                    :))r1;J>ï:::
                                                                                                                                                                                               ':1
                                                                                                                                                                                                 Y7'2)tP;2!:))P>M)m)tt!22::
                                                                                                                                                                                                                          )!:!
                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                              !:
                                                                                                                                                                                                                               t!K R::
                                                                                                                                                                                                                                     )):)::
                                                                                                                                                                                                                                          EI
                                                                                                                                                                                                                                           !::!:
                                                                                                                                                                                                                                               ):::'
                                                                                                                                                                                                                                                   ::2::
                                                                                                                                                                                                                                                       t:;s;
                                                                                                                                                                                                                                                           !;:
                                                                                                                                                                                                                                                             ;::
                                                                                                                                                                                                                                                               I:I
                                                                                                                                                                                                                                                                 :I:
                                                                                                                                                                                                                                                                   I:
                                                                                                                                                                                                                                                                    I):)
                                                                                                                                                                                                                                                                       ::::!
                                                                                                                                                                                                                                                                           )!::
                                                                                                                                                                                                                                                                              q::::::
                                                                                                                                                                                                                                                                                    ;:
                                                                                                                                                                                                                                                                                     ;:
                                                                                                                                                                                                                                                                                      I:I
                                                                                                                                                                                                                                                                                        :;::
                                                                                                                                                                                                                                                                                           I:
                                                                                                                                                                                                                                                                                            ;::
                                                                                                                                                                                                                                                                                              !::T::$;::
                                                                                                                                                                                                                                                                                                       T:
                                                                                                                                                                                                                                                                                                        !(:)YC:!
                                                                                                                                                                                                                                                                                                               ;!:;
                                                                                                                                                                                                                                                                                                                  :f:!
                                                                                                                                                                                                                                                                                                                     :)t!:
                                                                                                                                                                                                                                                                                                                         )))à:))(:
                                                                                                                                                                                                                                                                                                                                 )))7;
                                                                                                                                                                                                                                                                                                                                     1:
                                                                                                                                                                                                                                                                                                                                      !::E
                                                                                                                                                                                                                                                                                                                                         :!:
                                                                                                                                                                                                                                                                                                                                           !:::ë
                                                                                                                                                                                                                                                                                                                                               '9::
                                                                                                                                                                                                                                                                                                                                                  E;E
                                                                                                                                                                                                                                                                                                                                                    :):'
                                                                                                                                                                                                                                                                                                                                                       :!
                                                                                                                                                                                                                                                                                                                                                        :.:
                                                                                                                                                                                                                                                                                                                                                          '!t
                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                             2)
                                                                                                                                                                                                                                                                                                                                                              ::E
                                                                                                                                                                                                                                                                                                                                                                ::i:
                                                                                                                                                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                                                                                                                                                    3:
                                                                                                                                                                                                                                                                                                                                                                     1:E
                                                                                                                                                                                                                                                                                                                                                                       :1:
                                                                                                                                                                                                                                                                                                                                                                         1:
                                                                                                                                                                                                                                                                                                                                                                          1:2
                                                                                                                                                                                                                                                                                                                                                                            .Z:
                                                                                                                                                                                                                                                                                                                                                                              Tf
                                                                                                                                                                                                                                                                                                                                                                               Z:TF
                                                                                                                                                                                                                                                                                                                                                                                  :E
                                                                                                                                                                                                                                                                                                                                                                                   !)!
                                                                                                                                                                                                                                                                                                                                                                                     :'
                                                                                                                                                                                                                                                                                                                                                                                      2)2
                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                         !:è
                                                                                                                                                                                                                                                                                                                                                                                           E2
                                                                                                                                                                                                                                                                                                                                                                                            1t5
                                                                                                                                                                                                                                                                                                                                                                                              ;:)>q)E
                                                                                                                                                                                                                                                                                                                                                                                                    'y!:
                                                                                                                                                                                                                                                                                                                                                                                                       E':)?i?
                                                                                                                                                                                                                                                                                                                                                                                                             !:
                                                                                                                                                                                                                                                                                                                                                                                                              k)?)t:):'
                                                                                                                                                                                                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                                                                                                                                                                                                       E::2))i'4;)
                                                                                                                                                                                                                                                                                                                                                                                                                                 î)jn
                                                                                                                                                                                                                                                                                                                                                                                                                                    .l
                                                                                                                                                                                                                                                                                                                                                                                                                                    j,4
                                                                                                                                                                                                                                                                                                                                                                                                                                      )k
                                                                                                          t
                                                                                                          ,.:
                                                                                                           !g.) ;:
                                                                                                                 y!
                                                                                                                 . 8!  i..j
                                                                                                                          ;j
                                                                                                                          : :r
                                                                                                                            ;::r1
                                                                                                                               :z.1.;.F .ï
                                                                                                                                         :..k
                                                                                                                                         .  ..
                                                                                                                                             j... r  :ë  E..j
                                                                                                                                                            .t.1
                                                                                                                                                               .      jEE     :. ..
                                                                                                                                                                                  J.
                                                                                                                                                                                   i..  :u  , .:.... ..l'  . .'
                                                                                                                                                                                                              ..  . .g  )
                                                                                                                                                                                                                        ..      ... .c....     .'
                                                                                                                                                                                                                                                .;.;..
                                                                                                                                                                                                                                                     .:  ......      .' : .j.. r  ! ',.'
                                                                                                                                                                                                                                                                                       .  '     .. . ..:   .E.
                                                                                                                                                                                                                                                                                                             '?
                                                                                                                                                                                                                                                                                                              '..i.
                                                                                                                                                                                                                                                                                                                  i;
                                                                                                                                                                                                                                                                                                                   ;:E.    .... : .
                                                                                                                                                                                                                                                                                                                                  E   ..
                                                                                                                                                                                                                                                                                                                                       ;'
                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                         ... ..,.;   kj
                                                                                                                                                                                                                                                                                                                                                     .       E.
                                                                                                                                                                                                                                                                                                                                                              i. '
                                                                                                                                                                                                                                                                                                                                                                 .! éq
                                                                                                                                                                                                                                                                                                                                                                    .i EE
                                                                                                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                                                                                                         ) q.F
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                             '  ''..       .r. ::
                                                                                                                                                                                                                                                                                                                                                                                                'E                'k  '
                                                                                                                                                                                                                                                                                                                                                                                                                      .  .J
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                           ..j:j
                                                                                                               ;r
                                                                                                                .n ...
                                                                                                                    .i
                                                                                                          i
                                                                                                          .: :.
                                                                                                             .  â :2 .k
                                                                                                                      .r
                                                                                                                      !1pj
                                                                                                                         9.
                                                                                                                         : :j
                                                                                                                          j..:?
                                                                                                                              @.
                                                                                                                               'i:2
                                                                                                                               k  ..:
                                                                                                                                    6i.'
                                                                                                                                       1j
                                                                                                                                        .:hh.:
                                                                                                                                             .:.
                                                                                                                                              :
                                                                                                                                              .   jé
                                                                                                                                                .;. r:
                                                                                                                                                   tj
                                                                                                                                                   .  k jt
                                                                                                                                                      ,..
                                                                                                                                                      #   :t
                                                                                                                                                          :
                                                                                                                                                          . .Ej
                                                                                                                                                           .:  2:.
                                                                                                                                                              :.
                                                                                                                                                              .  :
                                                                                                                                                                 .$
                                                                                                                                                                  ?1
                                                                                                                                                                  .a.!.
                                                                                                                                                                    :. :.
                                                                                                                                                                      9.
                                                                                                                                                                      .:5.
                                                                                                                                                                        î2rt
                                                                                                                                                                         t.jht.
                                                                                                                                                                            j.
                                                                                                                                                                            . !
                                                                                                                                                                              ::
                                                                                                                                                                              .5
                                                                                                                                                                               .:
                                                                                                                                                                               .
                                                                                                                                                                               i.z
                                                                                                                                                                                 :.
                                                                                                                                                                                  ::.t
                                                                                                                                                                                     ?..
                                                                                                                                                                                     . ..
                                                                                                                                                                                        .:
                                                                                                                                                                                         f
                                                                                                                                                                                         ;.
                                                                                                                                                                                          ..
                                                                                                                                                                                           ::.
                                                                                                                                                                                           ..
                                                                                                                                                                                            ':
                                                                                                                                                                                             ..
                                                                                                                                                                                              .ru
                                                                                                                                                                                              :.:
                                                                                                                                                                                                ..:.
                                                                                                                                                                                                   ....
                                                                                                                                                                                                      :...
                                                                                                                                                                                                         .!
                                                                                                                                                                                                         '..
                                                                                                                                                                                                           y.
                                                                                                                                                                                                           .y.
                                                                                                                                                                                                            :
                                                                                                                                                                                                            ; !
                                                                                                                                                                                                              '
                                                                                                                                                                                                              . i.
                                                                                                                                                                                                               .:
                                                                                                                                                                                                               .
                                                                                                                                                                                                               : c:
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 .T
                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  '..
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                       :!
                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                        . .!
                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                         ' ;.
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           ;:
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                              '..
                                                                                                                                                                                                                              u u.:.
                                                                                                                                                                                                                                  :2..
                                                                                                                                                                                                                                   . .;.. ..
                                                                                                                                                                                                                                        :.< ....
                                                                                                                                                                                                                                           '.        ...
                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                       ...;
                                                                                                                                                                                                                                                          à.'
                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                 .  ..
                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                    p..
                                                                                                                                                                                                                                                                      kc
                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                        .s
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        ;::
                                                                                                                                                                                                                                                                         p..
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          'E.
                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                           'ë
                                                                                                                                                                                                                                                                            i..
                                                                                                                                                                                                                                                                            . $:.
                                                                                                                                                                                                                                                                              :;:
                                                                                                                                                                                                                                                                                7:
                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                                                                ':p
                                                                                                                                                                                                                                                                                  .i.
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  .  : ..
                                                                                                                                                                                                                                                                                     :..7
                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                          ..:
                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               .::
                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                 k:
                                                                                                                                                                                                                                                                                                  .. ....:
                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                          uc
                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                           ..E.:
                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                              . .s
                                                                                                                                                                                                                                                                                                               .' ' '.
                                                                                                                                                                                                                                                                                                                  ',.
                                                                                                                                                                                                                                                                                                                  .  '.:
                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                       '.,.
                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                            .' !j
                                                                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                                                                                                                                                                                 r:
                                                                                                                                                                                                                                                                                                                                  q.
                                                                                                                                                                                                                                                                                                                                  '..
                                                                                                                                                                                                                                                                                                                                   :2
                                                                                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                      . .E
                                                                                                                                                                                                                                                                                                                                         .1
                                                                                                                                                                                                                                                                                                                                          .L.:     ..
                                                                                                                                                                                                                                                                                                                                             ......'E,
                                                                                                                                                                                                                                                                                                                                                    . .L
                                                                                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                                                                                       f'i
                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                         . ..
                                                                                                                                                                                                                                                                                                                                                          k.
                                                                                                                                                                                                                                                                                                                                                          .:)
                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                                                                             ' :.s
                                                                                                                                                                                                                                                                                                                                                               9
                                                                                                                                                                                                                                                                                                                                                               . ..F
                                                                                                                                                                                                                                                                                                                                                                  :7.
                                                                                                                                                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                    . .r
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       ;..g
                                                                                                                                                                                                                                                                                                                                                                        ..'!
                                                                                                                                                                                                                                                                                                                                                                          .  .2
                                                                                                                                                                                                                                                                                                                                                                           ë.'
                                                                                                                                                                                                                                                                                                                                                                             . !.
                                                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                                                              . ... ..
                                                                                                                                                                                                                                                                                                                                                                                  ':'..,.
                                                                                                                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                                                                                                                         ...;
                                                                                                                                                                                                                                                                                                                                                                                         '  '.i'i
                                                                                                                                                                                                                                                                                                                                                                                               .t ;t'
                                                                                                                                                                                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                                                                                                                                                                                  ' .<>z
                                                                                                                                                                                                                                                                                                                                                                                                     J>5k
                                                                                                                                                                                                                                                                                                                                                                                                        ry
                                                                                                                                                                                                                                                                                                                                                                                                         ''s.':
                                                                                                                                                                                                                                                                                                                                                                                                           .' :.
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                 .  .:a
                                                                                                                                                                                                                                                                                                                                                                                                                  v.; ...
                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                      . E
                                                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                                                         (:
                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                                           .


                                                    .                                    l
                                                                                         'V. O                                            ust ave Oze O                                                                                 url
                                                                                                                                                                                                                                          'ng 1a1
                                                                                                                                                                                                                                                'nt1
                                                                                                                                                                                                                                                   'ff 1s el e 's'                                                                                                                                                                                                                                '
                                                                                                          ((nonvl
                                                                                                                *ol
                                                                                                                  3ence fral
                                                                                                                        u- * *ng,) O evor,RS e Can O.SOOn Pepper
                                                                                                                                                             .
                                                                                                  '
                                                                        .                                 spra l
                                                                                                               'ng ra11ygoeis, o ents later, in x ' it86-                                                               .

                                                                                            uc .o ave       iel . . otet att e o entt 's a ens '
                                                                                          is conspicuously a sentfro  12 las 1. , ic 'as s ot                                                                                                                                                                                                                                                                                                                                 ',
                                                                                     .. . a e 1    'ng e 'a outfit, o 1111ng1 provi e coveras a cbn'
                                                                                                          Consplrator ln t e e Y ng PrOCOSS.



                                                            .                    .                                                                                                                                              .                                                                                                                                                                                                                                                                         '
        .                                                                                                       .                                                                        .                             .                                                        '                                                      ,
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 12 of 63 Pageid#:
                                    8258




           e. ThiswasnotKeenan'sfirstrodeo either.H e had been arrestçd asfar
                                      .

              back as2007forsm asllingthewindowsoutofavehiclethat.jurne(jouj
              tobe occupied by FBIagents.Charges againsteach crim inal,consisted
              of4 felony and 6 m isdem eanorcounts.These would laterbe m duced,
              seem ingly in an effortto protectthe identitiesofconfidential
              inform ants.                                                !
                                                                      1
                                '                                     ;
                 i. SeeExhibit7g-laovepark.pdfand Exllibit8o-taoveparkz.pdfför
                    news coverage ofthe arrest.                       l
                                                                      p
                ii. Photo ofK eenan's arrest in the case.             '
                                                                      :
                                                                           l
                                                                           l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 13 of 63 Pageid#:
                                    8259




                iii.A  sonebloggerdescribesit;
                    (fTom K eenan
                                                                           l
                                                                           I'
                                                                                ,

                                  ,   JasonRobbinsandJaradSchultzalongtwith
                    lm own associate and m em berofthe Progressive Labo<'Party,
                                                                  '

                    JamesM cGovern,were arrested aftersm ashiqg outtiewindows
                    ofa black Ford explom rthey believed to be theW hicleoftw o
                    alleged KttKltlx Klan m em bers.Afterwitnessing two
                    undercoverPhilâdelphia Police officersenter thevehicle,whom ,
                    accordingtocourttestimonybyLt.JohnMcconnelloflthe
                    D istrictA ttorney's N arcotics D ivision,
                                                               wereassigned t;gmonitor
                    the events attendancé as part of an on going investigation into
                    theKeyptoneStateSkinheads,thefour''activists''encil
                                                                      r
                                                                      l
                                                                       cled the
                    vehicle and began kicking it and sm ashed outone ofitls
                    w indow sin typicalAntifa fasllion.

                    Unfortunately forthese laughable selfproclaim ed m ilitantsnow
                                                                            I
                    çlaim ing they w ere targeted by the police and som ehow
                    entrapped into attacking an autom obile,the vellicle was also
                                                                        1
                    occupiedbyPoliceDétectiveSean Brennan and rBISpec      ial
                    AgentStephen Pow ellwho liad been m onitoring the s/tuation
                    from adistanceandretrievedtheundercoverofficersaie
                                                                    :
                                                                      r
                    membersoftheARA hadconfrontedthem intheparkynd
                    followed them asthey attem pted to flee the scene.    k
                                                                          1
                    Now,aside from the typicalretreatAntifa m akes awaylfrom
                    their''
                          m ilitantanti-fascist''fantasy bitrightintotheirjhony
                    m ild m anpr, vi
                                   ctimized''activist''routine w heneverthetj're held
                    accountablefortheiractions;whatreally makesthisc:seworth
                    n
                    O
                     otingishowitallstarted.                                l
                                                                            I
                      n one hand w e have the Police & FBI giving conflicting
                                                                            l
                    accoùntsabquttheactualoriginsofthisrally,only agrreingon
                    one thing:theirpresencethere being the directresulto1
                                                                        forders
                    handed down to record anyone from the Keystone Statç
                    Skinheadsin attendance.And then on theotherhand iehave
                    theARA outchasing their own shadoWs and attackingparked
                    carsbased on som erum orabouta KKK rally.
           f. K eenan could not w ait a w hole decade to get involved in m ore
              politically m otivated crim inalviolence.H ew as arrested âgain in 2011
              forfighting outside a New Jersey Hotel and hospitalizing tw oE
                                                       ,
                                                                            1
              membersoftheNationalSocialistMovement.Hisco-conspiratorin
              thatcase w asthe aforem entioned violentcom m unist,Jose Rche
                                                            .            I
                                                                           pe''
              Alcoff.
j                     .         .
    Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 14 of 63 Pageid#:
                                        8260
!




!                         see Exhibitvv-àulo enanzollpdffornews coverage oftheN ew
                                                        .


                          Jerseyaséault.                                       l
                    ii.d
                       t
                       Around7p.m.,troopersfromRedLionandBordentobn
                                                                 1 fighting
                          Stationswerecalledtothesiteonareportof50people                    ,
                          Capt.FrarlltDavissaid.Som ersetresidentThom asK ' eenan,25,
                                                                            I
                          and 29-year-o1d Joieph AlcoffofSyracuse,N Y were arrested and
                          chargedwithrioting.BotharepartoftheAnti-Racistl
                          organizatipn,D avissaid.
                                                                        Action
                                                                        '

                          FourNSM m emberswerpinjured,with two goingtobeborah
                          Hospitalin Pem berton Tow nsllip,while two otherswérI
                                                                                e taken
                          to Virtua M em orialH qspitalin M t.Holly.Allwere subsequently
                          treatedandreleased.                             1     ,


                          Hundredsoftrooperswere deployed throughoutthe Stlatehouse
                          areatokeepthepeaceduringtherally,andnoincidezltswere
                          reported,Davissaid.However,threearrestsweremade
                          follow ing the dem onstration,with oneperson charged with
                          crim inalm ischiefafter he allegedly broke a window with a tire
                          iron.Onepersonwaschargedwithfailuretodisperse,lwhile
                          another faces chargesofdisorderly conductand possession of
                          fireworks,ùfficialssaid.''                            l
                                                                                1
               g. And ofcourse,asm entioned in our description ofThom asM àssey,the
                  prem editated assâulton Defendants'dem onstration wasnotithe last
                  such criminalactivity forTom Keenan.He,M assey,andAlcqff,would
                  again go on to do to tw o U nited States M arines,precisely w hàt they
                  attemptedtödotoCantwellandllisassociates.                     l
                          SeeExMbit8l-Etuiclntimidationpdf,Exhibit82- 1
                                                            .         l
                          Ethniclntimidationz.pdf,ExMbit83-Etiniclntimidatiop3.pdf,
                          and Exhibit84-EthG clntim idation4.pdf,fornews covefiage ofthe
                          unprovoked,racially m otivated,felony gang assaultand
                          robbery.                                            1
                                                                              .


                                          Mike Longo Jr.                            1
                                                 .
                                                                                    l
          120. M ikeLongoJr.isam emberofPhillyAntifa,andpeppersprky
             enthusiast.Longostalked Cantwellallweekend duringtheeveùtsi1p dispute,
            showing up atthe RadicalAgenda Listeners'M eetup atW alm art,then atthe
            UVA campustheevening ofAugust11th,andthen peppersprayed C1antwell
            and otherrallygoersin August 12thin and nearLeePark.Plaintifsl
                                                                         !and their
            counselare wellaware oftliese facts,and havebeen for overa year.l
                                                                                    !




                                                                                    I
'




    Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 15 of 63 Pageid#:
                                        8261



               a. Plaintiffs'counselarein possession ofCantwell'sbody cam era video
                  fromAugust11thâfternoon,whichcapturedtheWalmartpa)kinglot
                  m eetup.Thisw asprovided to them voluntarily early on in discovery,
                  and aspreviously m entioned,theircontinued dem andsform rore
1                 inform àtion m ake itobviousthatthey have reviewed the vidg
                                                                            lo
:
E                 provided.Thevideo is underprotective okder so thatPlaintifs'do not
                  useitfortheirdoxinghobby.                                 i
!                                                                          i
'              b. Specilçdetailson the W alm artincidentwillbe addressed inl
                                                                           'a later
                  paragraph,butforthe purposes ofintroducing Longo,itm ayi  isuffice for
                  now to say thathe wasthere,as evidenced by these stillfrarpesfrom
                  thebody cam era video.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 16 of 63 Pageid#:
                                    8262
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 17 of 63 Pageid#:
                                    8263




           C.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 18 of 63 Pageid#:
                                    8264



                   ii. W hat'sthatin hishand? Pepper spray,ofcourse.




          '



              d. Longo and Cantwellhave a briefverbalaltercation,which c@n beseçn,
                butnotheard,in Exllibitl-charge.m p4.Cantwellrecognizes!Longo
                                                                          1
                from theW alm artparkink lotearlierthatday.Cantwellslïipeshis
                faslllighton Longo,hoping hisbody cam era w illcapture Loilgo's
                image,andasksifhewastheonewhocalledin thefalserepàrt.Longo
                repliesin the afirm ative.Angered,butnotw antingto getinto a
                physicalaltercation,Cantwellwalks away.'                L
                                                                          !
                                                                          i
                                                                          L
                                                                          1

                                                                          l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 19 of 63 Pageid#:
                                    8265
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 20 of 63 Pageid#:
           '
                                    8266                        1
                                                                k


                       & EqEzxs.ch- x> .f&Ge'
                                            onp-                                                                                                                                                                                                                             E1 x
                       luvr:e Yyoa é.m.:- setl t,
                                                a<,ç:wh !$+




                                                                                                7:... .:
                                                                                                       .'' 'r;
                                                                                                             .''..' '.'''''':
                                                                                                                            .'''.;.
                                                                                                                                  ï '::'' .1i
                                                                                                                                            '
                                                                                                  1.:.:
                                                                                                 .; . 4:.
                                                                                                        $.1.
                                                                                                           -,.j)Io
                                                                                                                 ....
                                                                                                                 :  :.AA.
                                                                                                                    '
                                                                                                               :...:..
                                                                                                              ..        t:l14:1>
                                                                                                                               ;;rv
                                                                                                                                  cu
                                                                                                                                   .'
                                                                                                                                  .>:%121
                                                                                                                                    .   .,r.
                                                                                                                                           -.
                                                                                                                                            1r.
                                                                                                                                            : :i
                                                                                                                                               :'
                                                                                                                                               ..
                                                                                                                                                                               .:
                                                                                                                                                                                .                                                                                          ... ..
                                                                                                                                                                                                                                                                                1:.



                           ''..       '..
                                        .::.
                                           '1).
                                              4:. .
                                                  :?
                                                   .b
                                                    ç
                                                    ..;q2
                                                      ç
                                                      '
                                                     .: ï
                                                      ...
                                                        .,
                                                         r.
                                                         '''.'..::.'.:
                                                                     k$9
                                                                     :  1. ':
                                                                       ,'       ' . :.
                                                                                     ..    2:             .          . ..         '.                                                '         . '' . ,    :
                                                                                                                                                                                                          ..,.. .........' '
                                                                                                                                                                                                                           .. ..
                                                                                                                                                                                                                            :.'                         '. ...:     ''
                                                                                                                                                                                                                                                                     ..'....'...' j'..),
                                         ..                                                                                                                                                                                    ;..4
                                                                                                                                                                                                                                  :.t
                                                                                                                                                                                                                                    V.:.:.:.:           .'
                                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                                         $;:
                                                                                                                                                                                                                                                          '      ...;
                                                                                                                                                                                                                                                                 :j'
                                                                                                                                                                                                                                                              . .k j'
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                   .k;
                                                                                                                                                                                                                                                                    .
                                               .
                                               ..  ,            ..                                                                                                                                        .              ...                  .).!
                                                                                                                                                                                                                                            jIJ  :.y.s
                                                                                                                                                                                                                                                     ;:
                                                                                                                                                                                                                                                      ;j
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       ..     .                            ,
                                                                                                                                                                                                                                                          .      r
                                                .              '                                                                           . ... :                                            ..< $.:. . ... .:$ .r ; ..                                                :: .
                                                                                                                                                                               ..
                                                                                                                                                                                :. s.                    .            g k                                  ..z.... . :T
                                  .                  :
                                                     .    ..:
                                                            .          J............                                                                      ...             ..            q..                       ..$.Lt..;                                  .        ....
                                      :.        ..... )
                                                      ()j:.. .y;;..'..
                                                                     t...!.
                                                                          :.i
                                                                            .:
                                                                             .:...'
                                                                                  .:
                                                                                   .'..     . ..'
                                                                                                .... ;
                                                                                                     !.              .3b
                                                                                                                       .(
                                                                                                                        ...                               ....3ky
                                                                                                                                                                (:.                                                                                        :JF
                                                                                                                                                                                                                                                             . ..... :.
                                                                                .at                                       *.z
                                                                                                                          .                           .                                                                                                      T*..

                           ..                                                         ..         t.           ö$.                                                 k
                                                                                                      .                  ..                                    . ,  -                                    . .
                                                         . .                                                                                                     -.
                                                                                                                                                                  ,-.-
                                                                                                                                                                   ...                                   --
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .-dt
                                                                                                                                                                                                          - :.
                                                                                                                                                                                                             r.
                                                                                                                                                                                                              :.
                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                -:,..
                                                                                                                                                                                                                    lr-
                                                                                                                                                                                                                      ,l
                                                                                                                                                                                                                       i-..;-.
                                                                                                                                                                                                                             --'
                                                                                                                                                                                                                             , -,,
                                                                                                                                                                                                                                 ...,
                                                                                                                                                                                                                                    iE;;.
                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                         -....
                                                                                                                                                                                                                                             --.
                                                                                                                                                                                                                                               --
                                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                   -.
                                                                                                                                                                                                                                                    --....
                                                                                                                                                                      ,
                                                                                                                                                                      .
                                                                                                                                                                                                          .
                                                                                                                                                                                                         .'
                                                                                                                                                                                                           R.adj    ;
                                                                                                                                                                                                                         cml   Agl
                                                                                                                                                                                                                            ; .; . '
                                                                                                                                                                                                                                          m dFa
                                                                                                                                                                                                         ;
                                                                                                                                                                                                         . l
                                                                                                                                                                                                           (
                                                                                                                                                                                                          .:
                                                                                                                                                                                                         ...
                                                                                                                                                                                                           .i!;
                                                                                                                                                                                                              1'
                                                                                                                                                                                                               41l1
                                                                                                                                                                                                                  'jlùl
                                                                                                                                                                                                                      j'.
                                                                                                                                                                                                                        1
                                                                                                                                                                                                                        l('
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                         :..
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           .;''
                                                                                                                                                                                                                             . ..'k.
                                                                                                                                                                                                                                   ';
                                                                                                                                                                                                                                    :.2
                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                       ':,
                                                                                                                                                                                                                                         .'.:,:
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              .,..
                                                                                                                                                                                                                                                : :
                                                                                                                                                                                                                                                  ,':.
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                    . ,.
                                                                                                                                                                                                                                                      ' :
                                                                                                                                                                                                                                                        ',
                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         .

                       .                                                                                                                                                                                             .22
                                                                                                                                                                                                                       k222/27k2?2k2.
                                                                                                                                                                                                                                    :.k2....,.k.
                                                                                                                                                                                                                                               kk.>t>1.tt?.
                                                                                                                                                                                                                                                          tlhh'f1)e:
                 111         .. . ).x...:-u.ct..
                                               :.....                                                      .                                         ,.                             .                          , ..                                                x,..k
                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                         xz...J
                                                                                                                                                                                                                                                                              ..

           e     r. o o 1 enti es 1 se1 as ti a, en e calls out to .ls ello
               cr1
                 ' 1 'nals a er t e 1 t G l
                                          'n au ' le ti a!
                                                         .
                                                             n e!.
                                                                  ''a 1s tl,
                                                                             en
                ol1o* e*
                         out *1a on s't ot ers) ln sa     1za et    oers) as s o n ln                                .


                x      lt               ssj
                                                 rltl a                               e.                  .                                                                                                      l
                                                                                                                                                                                                                 k
                 r. On 0 l
                         ' Ot rl
                               ' as an c an es O clot es as 1s e o
               crim inals,butdid have m ore creative facialdisguises.Longolpepper
                                                                          i
               sprayed cantwell,and a film crew fro> Infow ars.com on A ugus t 12th.
               Thistim e he wasw earing a black wig and large black sunglis
                                                                          1
                                                                            ses
           g. Theassaulton theIzlfowgrscm w iscaptured in Exhibit88- I
               Infowarsl.mp4 andExhibit8g-lnfowarsz.mp4.Some stillfravesare
               provided forreference.                                l
                                                                     l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 21 of 63 Pageid#:
                                    8267




          '
                                                      '
              h                            . .
                                                                                j      '
              .   The assault on Cantw ellis captured in Exllibit6-c antw ellM ac
                                                                                'ed.m p4
                                                                              1
                  andExhibit7-cantwellM acedFirstperson.mp4.Again,somejtill
                  framesareprovidedforreference.                              l
                                                                              '
                                                                              l
                                                                              t
                                                                               l
                                                                               l
                                                                               I
                                                                                 .




                                                                               l
                                                                               1
                                                                               i
                                                                               :
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 22 of 63 Pageid#:
                                    8268
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 23 of 63 Pageid#:
                                    8269




                                 '

                IV .   Cantwellgavea11ofthisinformation totheFBIandtàthe
                       Charlottesville Police Departm ent.                   i
                       In August2018,a Detectivecalled Cantwellback aboùtthecase.
                                                                       r .
                vi ThecallcanbeheardbylisteningtoExhibit8-
                  .                                                          1
                       CpD M isdem eanor.m p3.                               j
                                                                             I
               vii. The Detective said thatCom m onwea1th,sAttorney Jop Platania
                       w ould only chargetllispolitically m otivated,unprovoâed,
                       assault w ith @.w eapon,as a m isdem eanor sim ple assault.
                                               '
                                                                   k
              viii. Thisofcoursestapdsin stark cohtrasttothe40years'
                                                                   linprison
                       Cantw ellwasfacing,for allegedly ttafecting''two peoplle with llis
                       'toverspray''.                                        k
                                                                             1
                1 U nfortunately,the only way to have that sim ple assaul
                  .
                                          .
                                                                       ët
                       charged,wasfor Cantwellto enterthe Com m onw ea1thI and s.ee a
                       magistrate.Cantwellisbarredfrom entèringVirginia!fortwo
                       yearsfrom the date ofllisplea on July 20th2018,except
                                                                          ' for
                       under''compulsory legalprocess''.Thism adeitimposkiblefor
                       Cantw ellto pursue eveh such petty charges.                   '

                x. The Detectiveisaudibly unhappy aboutthe situation llim self,
                   and says((This isnotso m uch a decision I,m m au ng, bltttthisis
                       sometMngthatwe'vebeenin collaborationwiththe i
                       Com m onwealth,sAttprney on,and that,skind oftheir1
                                                                         decision.I
                                                                                 .




                                                                             !
                                                                             l
                                                                             1
                                                                             l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 24 of 63 Pageid#:
                                    8270



                      mean,even i.
                                 fIwastogooutand ckargetllisasafelony,my
                      ùnderstanding isthattlliswould be dropped''
                  xi. Hecontinueslater(tW eil,and I'm notgonna say,Imqan,again,
                      I'm justtheonewhowas,handed thefolder,you knoW,Ihave
                      Rnaudiblelthe documents, I,vereviewed,uyj,rjverevil
                                                                        ewed the
                      video,,thefootakeand allthat,Imean,no,nodoubtaboutit,yqu
                   w ere assaulted thatday,ttm that'snotup for debateo''
                                                                       1
                                                                       k'
           i. Longo WaS nOtalone On August 12th,he can be seen in Exhibit73-
                PhillycreWAlz.mp4inthecompanyofMassey,Keenan,anéVoers.




           J.
                PllillycrewA lzd.m pt     can qgain be beep,
                club,with M assey,Keenan,andM oers,attackinga man whàw as
                                                                       ,

                carrying an American FlagoutsidetheCharlottesvilleDistrjIctCourt.
                                                                       i
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 25 of 63 Pageid#:
                                    8271




                 1.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 26 of 63 Pageid#:
                                    8272



                       1 F2 18 j2702 jjA AggravatedAssault
                       2. M 118 j907 jjA PossInstrumentOfCrimeW/lnt
                       3.M 2 18 j2701jjA SimyleAssault
                       4. M 2 18 j2705RécldesslkEndangering AnotherPerson
                         .



                       5. S 18 j5503 jjAIDisorderly ConductEngageIJ
                                                                        !
                                                                  'lFighting
                                                                   '
                                                                        :
                               Lindsay Elizabeth M oers
      121
         .    Lindsay Elizabeth M oersis a m em berofPlkilly Antifa,and aico-
        conspirator ofthe Plaintifsin thiscase.M oersw as arm ed with two different
        expandable batonson August 11th,and 12th,alld com m itted num er1ous
        unjrovoked felony assaultswith thoseweapons.                    k
                                                                        :
                                                                                                                                                                                                                                                                                             . . .                                                                                                                                                                                                                           1
                    Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 27 of 63 Pageid#:
                                                        8273



                                                                     X fxKibàg@.WersRRçltmpl-Ntc'
                                                                                                œ' lpléyer                                                                                                                                                                                                                                                .                     '                                                                                          -'' .D X
                                                                     K!e<a pûybml #udlo 7dè::5ub*éi: ToeK Wav Mgp                                                                                                                                                                                                                                                                                                                                                                                      .                     '

            .                                                                                                                                                                                                                                                                                                                                            1!
                                                                                                                                                                                                                                                                                                                                                        )!
                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                                           5: '
                                                                                                                                                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                                                                                                                                                          ;i
                                                                                                                                                                                                                                                                                                                                                              tE
                                                                                                                                                                                                                                                                                                                                                               (?1
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                               t   r                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         :.:
                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                            . .:E:.E'
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                .
            '
                                                                                                                                                                                                                                   !E-
                                                                                                                                                                                                                                    -ë-E:
                                                                                                                                                                                                                                        -iE
                                                                                                                                                                                                                                        ' :;:E:  -i:i-
                                                                                                                                                                                                                                                     i:':-6
                                                                                                                                                                                                                                                          f:-:':-  -.-
                                                                                                                                                                                                                                                                EE:i .E
                                                                                                                                                                                                                                                                     E Ei
                                                                                                                                                                                                                                                                       -E'EE
                                                                                                                                                                                                                                                                           f:
                                                                                                                                                                                                                                                                            E:'
                                                                                                                                                                                                                                                                              -:i:.::
                                                                                                                                                                                                                                                                                    i:.2i.':.E
                                                                                                                                                                                                                                                                                        :    ?:.'
                                                                                                                                                                                                                                                                                                ::E.;:
                                                                                                                                                                                                                                                                                                     i..:;E
                                                                                                                                                                                                                                                                                                          :.F
                                                                                                                                                                                                                                                                                                            -E
                                                                                                                                                                                                                                                                                                             .EE.
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                                                ::E:
                                                                                                                                                                                                                                                                                                                   Eé
                                                                                                                                                                                                                                                                                                                    :j
                                                                                                                                                                                                                                                                                                                    E5k
                                                                                                                                                                                                                                                                                                                      E:::E
                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                      r   :'.
                                                                                                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                                                                                                            :::
                                                                                                                                                                                                                                                                                                                              ë!
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              .1ë
                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                               .-.
                                                                                                                                                                                                                                                                                                                                 E:
                                                                                                                                                                                                                                                                                                                                 :-3:
                                                                                                                                                                                                                                                                                                                                  . 1;
                                                                                                                                                                                                                                                                                                                                     :E
                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                     .1E!
                                                                                                                                                                                                                                                                                                                                      :  -E
                                                                                                                                                                                                                                                                                                                                        E:7E
                                                                                                                                                                                                                                                                                                                                          :ii:::6
                                                                                                                                                                                                                                                                                                                                             E;
                                                                                                                                                                                                                                                                                                                                              !  :!E
                                                                                                                                                                                                                                                                                                                                                :' -E                                                                                                                                                                                '
                                                                                                                                                                                                                                   :j
                                                                                                                                                                                                                                   :?  j:,.:...:.(
                                                                                                                                                                                                                                     !j:
                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                         ';f.
                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                  ,  . ::j;!:
                                                                                                                                                                                                                                                         .   ;
                                                                                                                                                                                                                                                             .j F
                                                                                                                                                                                                                                                                .j 2
                                                                                                                                                                                                                                                                   . j ijg,
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          ;gj r ;
                                                                                                                                                                                                                                                                                .  j '
                                                                                                                                                                                                                                                                                     j .g j
                                                                                                                                                                                                                                                                                          .     .j   ;
                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                     . j    j 42;qj
                                                                                                                                                                                                                                                                                                               .   ,
                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                    jyE
                                                                                                                                                                                                                                                                                                                      ,:  .  'k
                                                                                                                                                                                                                                                                                                                              $g)j.j jt:
                                                                                                                                                                                                                                                                                                                                       , ,4
                                                                                                                                                                                                                                                                                                                                          .j ,
                                                                                                                                                                                                                                                                                                                                             !y
                                                                                                                                                                                                                                                                                                                                              .j:j.t
                                                                                                                                                                                                                                                                                                                                                   j:
                                 .
                                                                                                                                                                                                                        ï:  t..k,....
                                                                                                                                                                                                                                    :êE
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                    .E
                                                                                                                                                                                                                                     ' !
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       .F
                                                                                                                                                                                                                                        E;E
                                                                                                                                                                                                                                          :E:E:  ëE
                                                                                                                                                                                                                                                  ! ::
                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                     .E      7k
                                                                                                                                                                                                                                                              ! E! E
                                                                                                                                                                                                                                                                   : E
                                                                                                                                                                                                                                                                     ;:!
                                                                                                                                                                                                                                                                       ):
                                                                                                                                                                                                                                                                        !E:E
                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                            :F
                                                                                                                                                                                                                                                                            E ! F  ë
                                                                                                                                                                                                                                                                                   :(:
                                                                                                                                                                                                                                                                                    :  :
                                                                                                                                                                                                                                                                                       F:
                                                                                                                                                                                                                                                                                        q q  r:
                                                                                                                                                                                                                                                                                             ë  E:iq
                                                                                                                                                                                                                                                                                                  !  : q  E:
                                                                                                                                                                                                                                                                                                          ; J:!
                                                                                                                                                                                                                                                                                                              2&
                                                                                                                                                                                                                                                                                                               :   ii
                                                                                                                                                                                                                                                                                                                    ::i
                                                                                                                                                                                                                                                                                                                      ) !:
                                                                                                                                                                                                                                                                                                                        :F:
                                                                                                                                                                                                                                                                                                                          i!F
                                                                                                                                                                                                                                                                                                                            E;T
                                                                                                                                                                                                                                                                                                                              ij
                                                                                                                                                                                                                                                                                                                               :::;
                                                                                                                                                                                                                                                                                                                                  E !:
                                                                                                                                                                                                                                                                                                                                     qI
                                                                                                                                                                                                                                                                                                                                      E:):::!j
                                                                                                                                                                                                                                                                                                                                             :2
                                                                                                                                                                                                                                                                                                                                              :j:
                                                                                                                                                                                                                                                                                                                                                2:i
                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                   9:
                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                         '                                               k.r>
                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                             <                                                                                                                                                                               o.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                   .                                                          .s                                                                                .7
                                                                                                                                                                                                                                                                                                                                                                                                                 :




                                              ..                                                                                                                TiE:
                                                                                                                                                                   :EI:ZTI
                                                                                                                                                                       : CE.
                                                                                                                                                                           C.
                                                                                                                                                                            E:
                                                                                                                                                                            2ETj
                                                                                                                                                                               .!
                                                                                                                                                                               E
                                                                                                                                                                       : :.4:::.
                                                                                                                                                                                ::E
                                                                                                                                                                                  :E
                                                                                                                                                                                   !:!:
                                                                                                                                                                                      :.
                                                                                                                                                                                      (ë.
                                                                                                                                                                                        ::
                                                                                                                                                                                         ë:
                                                                                                                                                                                          !.
                                                                                                                                                                                           :.
                                                                                                                                                                                            E;.
                                                                                                                                                                                              E.
                                                                                                                                                                                              :EE.
                                                                                                                                                                                                 ::
                                                                                                                                                                                                 ;E).
                                                                                                                                                                                                  '
                                                                                                                                                                                                  . )y
                                                                                                                                                                                                    :2i(
                                                                                                                                                                                                       :.
                                                                                                                                                                                                       ë
                                                                                                                                                                                                       EE.
                                                                                                                                                                                                        ëj.
                                                                                                                                                                                                          E(
                                                                                                                                                                                                          2EE
                                                                                                                                                                                                            I:I
                                                                                                                                                                                                              :I:
                                                                                                                                                                                                                CE
                                                                                                                                                                                                                 I:
                                                                                                                                                                                                                  I:.
                                                                                                                                                                                                                  : SI
                                                                                                                                                                                                                    C;.
                                                                                                                                                                                                                      :E:
                                                                                                                                                                                                                      F
                                                                                                                                                                                                                      . !.
                                                                                                                                                                                                                        E:.
                                                                                                                                                                                                                         :)4
                                                                                                                                                                                                                          :I:
                                                                                                                                                                                                                           :Z:
                                                                                                                                                                                                                            4EF.
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             . I:
                                                                                                                                                                                                                               E:FE
                                                                                                                                                                                                                                  I:
                                                                                                                                                                                                                                   ZEE
                                                                                                                                                                                                                                   . JEE.
                                                                                                                                                                                                                                        I.
                                                                                                                                                                                                                                         E:
                                                                                                                                                                                                                                         :IE
                                                                                                                                                                                                                                           :E
                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                             B.EI.
                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                 ;ttIJ
                                                                                                                                                                                                                                                     .2:.
                                                                                                                                                                                                                                                        :E:
                                                                                                                                                                                                                                                        F ë:
                                                                                                                                                                                                                                                           3:3
                                                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                               7.
                                                                                                                                                                                                                                                                5.
                                                                                                                                                                                                                                                                EE!F
                                                                                                                                                                                                                                                                 : iF
                                                                                                                                                                                                                                                                    !.
                                                                                                                                                                                                                                                                     i;
                                                                                                                                                                                                                                                                      q:
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      .5:
                                                                                                                                                                                                                                                                       i:k
                                                                                                                                                                                                                                                                         i7
                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                         ;1.
                                                                                                                                                                                                                                                                          :F:
                                                                                                                                                                                                                                                                           iE:
                                                                                                                                                                                                                                                                            i5;
                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                             .:)
                                                                                                                                                                                                                                                                               i:
                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                               : :3;
                                                                                                                                                                                                                                                                                 ë 5q
                                                                                                                                                                                                                                                                                   )$!!
                                                          .                                                                                                     Ej
                                                                                                                                                                 l
                                                                                                                                                                 .
                                                                                                                                                                 :
                                                                                                                                                                 ,
                                                                                                                                                                 E.
                                                                                                                                                                  :
                                                                                                                                                                  (:
                                                                                                                                                                   n:
                                                                                                                                                                   ,
                                                                                                                                                                  E:
                                                                                                                                                                !.ë
                                                                                                                                                                  ' .
                                                                                                                                                                    !'
                                                                                                                                                                   ë!!
                                                                                                                                                                     :
                                                                                                                                                                     (
                                                                                                                                                                     ;
                                                                                                                                                                     .
                                                                                                                                                                     :
                                                                                                                                                                     ,
                                                                                                                                                                     1
                                                                                                                                                                     j)
                                                                                                                                                                      .
                                                                                                                                                                      j
                                                                                                                                                                      2
                                                                                                                                                                      i
                                                                                                                                                                      .!
                                                                                                                                                                       )
                                                                                                                                                                       .
                                                                                                                                                                       k
                                                                                                                                                                       (
                                                                                                                                                                       .
                                                                                                                                                                     ë.2
                                                                                                                                                                  ïF.E
                                                                                                                                                                     '! !
                                                                                                                                                                        .
                                                                                                                                                                        j
                                                                                                                                                                        !
                                                                                                                                                                        .
                                                                                                                                                                        ëq
                                                                                                                                                                         :
                                                                                                                                                                         j
                                                                                                                                                                         .
                                                                                                                                                                         p
                                                                                                                                                                         :
                                                                                                                                                                         9
                                                                                                                                                                         T
                                                                                                                                                                       ):jj
                                                                                                                                                                          .:
                                                                                                                                                                          i
                                                                                                                                                                          E..
                                                                                                                                                                          :':
                                                                                                                                                                            i
                                                                                                                                                                            j
                                                                                                                                                                            .
                                                                                                                                                                            E
                                                                                                                                                                            I,
                                                                                                                                                                             :
                                                                                                                                                                             .
                                                                                                                                                                             ;
                                                                                                                                                                             :
                                                                                                                                                                             ë
                                                                                                                                                                             .j
                                                                                                                                                                              :.
                                                                                                                                                                              .;
                                                                                                                                                                               !
                                                                                                                                                                               .
                                                                                                                                                                               ,
                                                                                                                                                                           s:::'t
                                                                                                                                                                                1:
                                                                                                                                                                                .
                                                                                                                                                                                :
                                                                                                                                                                               s'
                                                                                                                                                                               $ .
                                                                                                                                                                                 ,
                                                                                                                                                                                 .
                                                                                                                                                                                 '1
                                                                                                                                                                                  !
                                                                                                                                                                                  j
                                                                                                                                                                                  .
                                                                                                                                                                                  5
                                                                                                                                                                                <:!j
                                                                                                                                                                                   1
                                                                                                                                                                                   :
                                                                                                                                                                                   k
                                                                                                                                                                                   q
                                                                                                                                                                                   :
                                                                                                                                                                                  :!h
                                                                                                                                                                                    :
                                                                                                                                                                                    à
                                                                                                                                                                                    .t
                                                                                                                                                                                    :
                                                                                                                                                                                   :!.
                                                                                                                                                                                     :
                                                                                                                                                                                     ù
                                                                                                                                                                                     ?
                                                                                                                                                                                     t.:'
                                                                                                                                                                                    ï7:k..
                                                                                                                                                                                        ,Q::
                                                                                                                                                                                         ï
                                                                                                                                                                                        ':
                                                                                                                                                                                        :  e.'
                                                                                                                                                                                         jiE 1
                                                                                                                                                                                             r
                                                                                                                                                                                             :
                                                                                                                                                                                             6
                                                                                                                                                                                             E'
                                                                                                                                                                                              j
                                                                                                                                                                                              E
                                                                                                                                                                                              !
                                                                                                                                                                                              1
                                                                                                                                                                                              .
                                                                                                                                                                                           i:EE;
                                                                                                                                                                                               :
                                                                                                                                                                                               '
                                                                                                                                                                                               E
                                                                                                                                                                                               .
                                                                                                                                                                                               !
                                                                                                                                                                                               :
                                                                                                                                                                                               EE
                                                                                                                                                                                              'E.
                                                                                                                                                                                               !:j
                                                                                                                                                                                                 ::F;
                                                                                                                                                                                                    t.
                                                                                                                                                                                                     6.
                                                                                                                                                                                                      'Ej
                                                                                                                                                                                                      b E'!
                                                                                                                                                                                                          'E
                                                                                                                                                                                                           ;::j
                                                                                                                                                                                                              :F:
                                                                                                                                                                                                                j:
                                                                                                                                                                                                                 j::E
                                                                                                                                                                                                                    :j:
                                                                                                                                                                                                                      j:
                                                                                                                                                                                                                       jJ
                                                                                                                                                                                                                        :'j
                                                                                                                                                                                                                          :2i
                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                             kE:s
                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                 '::
                                                                                                                                                                                                                                   'E'
                                                                                                                                                                                                                                   k i'
                                                                                                                                                                                                                                     :i:;
                                                                                                                                                                                                                                      : ::6k
                                                                                                                                                                                                                                           ::'
                                                                                                                                                                                                                                             hk
                                                                                                                                                                                                                                              ':i.
                                                                                                                                                                                                                                              ;  '!
                                                                                                                                                                                                                                                 li::
                                                                                                                                                                                                                                                    ':
                                                                                                                                                                                                                                                     2E:6E
                                                                                                                                                                                                                                                         ::1
                                                                                                                                                                                                                                                           ::)
                                                                                                                                                                                                                                                           ' :''
                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                !:E5
                                                                                                                                                                                                                                                                   CE
                                                                                                                                                                                                                                                                    :::E
                                                                                                                                                                                                                                                                       !3::
                                                                                                                                                                                                                                                                          E1q
                                                                                                                                                                                                                                                                            :F:
                                                                                                                                                                                                                                                                              !:.:
                                                                                                                                                                                                                                                                                 ;ë;
                                                                                                                                                                                                                                                                                   :!
                                                                                                                                                                                                                                                                                    :E.
                                                                                                                                                                                                                                                                                    '                                                                                                                                                                                                                                    ,       .

                                                                  ''
                                                    @             ::llïik
                                                                   rke
                                                                     .-
                                                                      .c
                                                                        'li:j.''.''
                                                                       .c
                                                                        .j
                                                                         ç'r
                                                                           rF
                                                                            .i!kt.
                                                                                 k9::
                                                                                    $:
                                                                                     .1.!r)t
                                                                                           ?:
                                                                                                         ''
                                                                                                      iisr
                                                                                                         9.
                                                                                                          4Jt..  'it:
                                                                                                              Eri.
                                                                                                                 !  '''J :..h;
                                                                                                                             ' 'l .:''
                                                                                                                    . :r.:. 'ts       '.:: '..''.:
                                                                                                                                     .;          '..::!
                                                                                                                                                      ïét
                                                                                                                                                        z!
                                                                                                                                                         ééli
                                                                                                                                                            s!E
                                                                                                                                                            ë k6;.
                                                                                                                                                               .:
                                                                                                                                                                 6Lb:
                                                                                                                                                                 ?  6;L
                                                                                                                                                                      6(b
                                                                                                                                                                  .....
                                                                                                                                                                        6LbCSï
                                                                                                                                                                       '!...;;.bL?.
                                                                                                                                                                              :.i
                                                                                                                                                                             ..
                                                                                                                                                                                  k.k
                                                                                                                                                                                    ?L
                                                                                                                                                                                    :6%%!.%.
                                                                                                                                                                                    ..i
                                                                                                                                                                                            C...'
                                                                                                                                                                                        !..:.2
                                                                                                                                                                                                B.N':.i
                                                                                                                                                                                                J:i
                                                                                                                                                                                              ::. .':
                                                                                                                                                                                                      !2E
                                                                                                                                                                                                        i!
                                                                                                                                                                                                         i'
                                                                                                                                                                                                       '..
                                                                                                                                                                                                          !A:
                                                                                                                                                                                                          .
                                                                                                                                                                                                         r.:
                                                                                                                                                                                                            ïiE
                                                                                                                                                                                                              Nq
                                                                                                                                                                                                              ë
                                                                                                                                                                                                            ...
                                                                                                                                                                                                               .E
                                                                                                                                                                                                                >%
                                                                                                                                                                                                               .!
                                                                                                                                                                                                                 :E3
                                                                                                                                                                                                                   ).
                                                                                                                                                                                                                   :)ikc
                                                                                                                                                                                                                       5'i
                                                                                                                                                                                                                         )'
                                                                                                                                                                                                                         :(:.
                                                                                                                                                                                                                            3).
                                                                                                                                                                                                                              ?;
                                                                                                                                                                                                                               i:
                                                                                                                                                                                                                                5:E
                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                   f'c!
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                        ?E
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                        :;:
                                                                                                                                                                                                                                          !C
                                                                                                                                                                                                                                           ?i:.$33;:
                                                                                                                                                                                                                                            1 .
                                                                                                                                                                                                                                                   3.;
                                                                                                                                                                                                                                                     3.
                                                                                                                                                                                                                                                      33
                                                                                                                                                                                                                                                    i.i
                                                                                                                                                                                                                                                       3.
                                                                                                                                                                                                                                                       .):
                                                                                                                                                                                                                                                        ..3
                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                        'i
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                           ).
                                                                                                                                                                                                                                                            ;..
                                                                                                                                                                                                                                                          ::E
                                                                                                                                                                                                                                                              CE
                                                                                                                                                                                                                                                               .?7
                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                             EiE
                                                                                                                                                                                                                                                                 EE
                                                                                                                                                                                                                                                                  ).
                                                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                                                   6:
                                                                                                                                                                                                                                                                    FE
                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                      :iF
                                                                                                                                                                                                                                                                      ' 6:
                                                                                                                                                                                                                                                                         .:3.
                                                                                                                                                                                                                                                                      'i;5
                                                                                                                                                                                                                                                                            :):
                                                                                                                                                                                                                                                                            i E:
                                                                                                                                                                                                                                                                               ??F
                                                                                                                                                                                                                                                                             5..
                                                                                                                                                                                                                                                                                 ':.
                                                                                                                                                                                                                                                                                k.
                                                                                                                                                                                                                                                                                   )7
                                                                                                                                                                                                                                                                                   :3E
                                                                                                                                                                                                                                                                                     7f
                                                                                                                                                                                                                                                                                      **
                                                                                                                                                                                                                                                                                      7'.
                                                                                                                                                                                                                                                                                      . ..3:
                                                                                                                                                                                                                                                                                         ;.
                                                                                                                                                                                                                                                                                           )27).
                                                                                                                                                                                                                                                                                          ':7
                                                                                                                                                                                                                                                                                               T7
                                                                                                                                                                                                                                                                                                !6:);
                                                                                                                                                                                                                                                                                              -n7
                                                                                                                                                                                                                                                                                                    3YE
                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                        I!
                                                                                                                                                                                                                                                                                                         E)r
                                                                                                                                                                                                                                                                                                           ;X:
                                                                                                                                                                                                                                                                                                     -:r7...'.
                                                                                                                                                                                                                                                                                                             ':
                                                                                                                                                                                                                                                                                                              :;
                                                                                                                                                                                                                                                                                                                ö2E:
                                                                                                                                                                                                                                                                                                               r.
                                                                                                                                                                                                                                                                                                                   >;XE
                                                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                                                   '-'-5;ë
                                                                                                                                                                                                                                                                                                                       :i
                                                                                                                                                                                                                                                                                                                         $?'
                                                                                                                                                                                                                                                                                                                        ;:'
                                                                                                                                                                                                                                                                                                                            #,i$E
                                                                                                                                                                                                                                                                                                                                lrf'
                                                                                                                                                                                                                                                                                                                           '''-''E
                                                                                                                                                                                                                                                                                                                                   Jr:
                                                                                                                                                                                                                                                                                                                                     ,i
                                                                                                                                                                                                                                                                                                                                      :kE:
                                                                                                                                                                                                                                                                                                                                         ))i
                                                                                                                                                                                                                                                                                                                                           :::
                                                                                                                                                                                                                                                                                                                                             ?;)'
                                                                                                                                                                                                                                                                                                                                   .:..i';'..:'.
                                                                                                                                                                                                                                                                                                                                                f.'
                                                                                                                                                                                                                                                                                                                                                  )2
                                                                                                                                                                                                                                                                                                                                                   f.
                                                                                                                                                                                                                                                                                                                                                 '.'
                                                                                                                                                                                                                                                                                                                                                   !''
                                                                                                                                                                                                                                                                                                                                                      ??.
                                                                                                                                                                                                                                                                                                                                                     'E.
                                                                                                                                                                                                                                                                                                                                                        E*.
                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                       :i
                                                                                                                                                                                                                                                                                                                                                           )k
                                                                                                                                                                                                                                                                                                                                                          'C!.
                                                                                                                                                                                                                                                                                                                                                            iik
                                                                                                                                                                                                                                                                                                                                                              E:E
                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                 :i
                                                                                                                                                                                                                                                                                                                                                                 E:j)'
                                                                                                                                                                                                                                                                                                                                                                     )i
                                                                                                                                                                                                                                                                                                                                                                :'izkë
                                                                                                                                                                                                                                                                                                                                                                      ).
                                                                                                                                                                                                                                                                                                                                                                      '?k
                                                                                                                                                                                                                                                                                                                                                                       '?ë
                                                                                                                                                                                                                                                                                                                                                                         IE
                                                                                                                                                                                                                                                                                                                                                                         '?T.
                                                                                                                                                                                                                                                                                                                                                                          ('
                                                                                                                                                                                                                                                                                                                                                                            I2
                                                                                                                                                                                                                                                                                                                                                                             EI:
                                                                                                                                                                                                                                                                                                                                                                             i Ii
                                                                                                                                                                                                                                                                                                                                                                            ''!E
                                                                                                                                                                                                                                                                                                                                                                                ?'
                                                                                                                                                                                                                                                                                                                                                                                'iï
                                                                                                                                                                                                                                                                                                                                                                                  6.
                                                                                                                                                                                                                                                                                                                                                                                  '/.
                                                                                                                                                                                                                                                                                                                                                                                    )'
                                                                                                                                                                                                                                                                                                                                                                                     E'.
                                                                                                                                                                                                                                                                                                                                                                                     . '.114):zl!l
                                                                                                                                                                                                                                                                                                                                                                                      '':'....':( '
                     .                             :
                                                   I  C.
                                                   .. .
                                                      !j.
                                                        )@;
                                                          p.
                                                          i
                                                          ,g,
                                                            J:
                                                            I
                                                            1?,
                                                              :E
                                                              .J.
                                                                Jl:
                                                                i d:
                                                                   i.
                                                                   E
                                                                   .tk
                                                                    :f<
                                                                      î.
                                                                       @.
                                                                       ;..
                                                                        .
                                                                       :;j!:
                                                                           )9
                                                                            ..
                                                                             94z
                                                                             : :.
                                                                                j.
                                                                                 r'
                                                                                 :;.
                                                                                   Ey
                                                                                    ;.
                                                                                     k.
                                                                                     (qt.
                                                                                      p
                                                                                      6 ;:
                                                                                        .C.
                                                                                          fj.
                                                                                          ( l.
                                                                                            :j.y
                                                                                               t.
                                                                                                :.
                                                                                                 j.
                                                                                                  :..
                                                                                                  T 1.
                                                                                                    .
                                                                                                    =
                                                                                                    E 7!
                                                                                                      q
                                                                                                      :
                                                                                                     ..1,
                                                                                                        ;:
                                                                                                        :
                                                                                                        i
                                                                                                        :a.
                                                                                                          e.
                                                                                                           it
                                                                                                            r:
                                                                                                             Cj
                                                                                                             !
                                                                                                             :
                                                                                                             .J.
                                                                                                               :.
                                                                                                                ;.
                                                                                                                ,,z
                                                                                                                  /k.
                                                                                                                    5:
                                                                                                                    Fj!
                                                                                                                     :
                                                                                                                     $.E
                                                                                                                       .E
                                                                                                                        ...
                                                                                                                        , ri:
                                                                                                                            '.
                                                                                                                             J!:
                                                                                                                             . ..
                                                                                                                                ..
                                                                                                                                ,...
                                                                                                                                   ..J
                                                                                                                                   :
                                                                                                                                     E
                                                                                                                                     u'..:.
                                                                                                                                     .:   :.:.j.
                                                                                                                                            .
                                                                                                                                           ::  .:
                                                                                                                                               . g.
                                                                                                                                                ii:'p;
                                                                                                                                                  :   u.
                                                                                                                                                     :.
                                                                                                                                                      j:E
                                                                                                                                                        ..
                                                                                                                                                         i:
                                                                                                                                                         :
                                                                                                                                                         :?.
                                                                                                                                                           .:..
                                                                                                                                                            :.
                                                                                                                                                             ..!. .r.
                                                                                                                                                                 ..
                                                                                                                                                                :.  '.;
                                                                                                                                                                    ...2.
                                                                                                                                                                      .  .. . . ... '
                                                                                                                                                                        (;.
                                                                                                                                                                          :.. :..,   j.
                                                                                                                                                                                     '
                                                                                                                                                                                    :.
                                                                                                                                                                                    . .y
                                                                                                                                                                                       ?.:.
                                                                                                                                                                                       .
                                                                                                                                                                                       s  ?!;
                                                                                                                                                                                            '..
                                                                                                                                                                                            . )cJ.c..
                                                                                                                                                                                              !     <;':':.
                                                                                                                                                                                                          J.J..
                                                                                                                                                                                                          :  .':.
                                                                                                                                                                                                                J.1.
                                                                                                                                                                                                                   .:..
                                                                                                                                                                                                                      ''.:.
                                                                                                                                                                                                                          ;. ..'
                                                                                                                                                                                                                           ..   ;;k
                                                                                                                                                                                                                               .. f..
                                                                                                                                                                                                                                  : ,J
                                                                                                                                                                                                                                    :JE
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     . ;.
                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                      :?
                                                                                                                                                                                                                                       2q.
                                                                                                                                                                                                                                        El;
                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         : .i.;
                                                                                                                                                                                                                                          9,  :.J.
                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                               : J!,'
                                                                                                                                                                                                                                                 .  :.
                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    2:.
                                                                                                                                                                                                                                                     :.,
                                                                                                                                                                                                                                                      75.
                                                                                                                                                                                                                                                       $f
                                                                                                                                                                                                                                                        JéJ:
                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                      . .. J'
                                                                                                                                                                                                                                                            ;9:
                                                                                                                                                                                                                                                            . j.
                                                                                                                                                                                                                                                              E-k
                                                                                                                                                                                                                                                                ;E
                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                .f.
                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                  f
                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                  ..:
                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                                       !;..
                                                                                                                                                                                                                                                                        . .:
                                                                                                                                                                                                                                                                           3;
                                                                                                                                                                                                                                                                            J:
                                                                                                                                                                                                                                                                            .f.
                                                                                                                                                                                                                                                                             'f:
                                                                                                                                                                                                                                                                              hik
                                                                                                                                                                                                                                                                                f.
                                                                                                                                                                                                                                                                                :.:
                                                                                                                                                                                                                                                                                 rf'
                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                  9
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  ;l.
                                                                                                                                                                                                                                                                                   E.:
                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                    .::
                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     y',
                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      F
                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      ir
                                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                       :.:
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                        ,.r
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                          F..
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           '.:
                                                                                                                                                                                                                                                                                            2...
                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                               : .;
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                 ...s
                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                     :'.
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                      ë ..
                                                                                                                                                                                                                                                                                                       r.
                                                                                                                                                                                                                                                                                                        :;è
                                                                                                                                                                                                                                                                                                         '(.
                                                                                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          k..-
                                                                                                                                                                                                                                                                                                           ' ë.
                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                             b
                                                                                                                                                                                                                                                                                                             ?
                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                             .ç.
                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                              t.z
                                                                                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                                                                                '.i
                                                                                                                                                                                                                                                                                                                 6..
                                                                                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                                                                                    'L
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                    ï:
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                     ; Jt
                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                         z
'                        '                                            2k
                                                                       ''teaezMavA rstmjs4r.Ma.
                                                                                              'g$v'&fat
                                                                                                      skh'
                                                                                                         o                                                                                                     .                                                                                                             .'                                                                                                                                       ..- l.7 x                                                  .
    '                .                                             . ttutu pawtk e%x1. v;J
                                                                                         .k.%'.wu
                                                                                                '.ia'ul
                                                                                                      .xh, ve'w ps
                                                                                                                 llp                                                                                                                                                                                                                         .                                                                                 '              '



                                                                                                                                                                                                                 >                            . '.
                                                                                                                                                                 !j!:!
                                                                                                                                                                     :!
                                                                                                                                                                      A':
                                                                                                                                                                        E::
                                                                                                                                                                        . ;E>:;
                                                                                                                                                                              !p:ë
                                                                                                                                                                                 )j'jEF
                                                                                                                                                                                      ;!
                                                                                                                                                                                       :!
                                                                                                                                                                                        2!;
                                                                                                                                                                                          ë:!!
                                                                                                                                                                                             :!
                                                                                                                                                                                              i!2
                                                                                                                                                                                                !:jj
                                                                                                                                                                                                   !f
                                                                                                                                                                                                    (:
                '                             ,                                                                                                                . E::r
                                                                                                                                                                 ::E
                                                                                                                                                                    ::E,::::.j
                                                                                                                                                                             I
                                                                                                                                                                             $
                                                                                                                                                                             :
                                                                                                                                                                             t
                                                                                                                                                                        k :::E
                                                                                                                                                                     ::.E     /
                                                                                                                                                                              1(
                                                                                                                                                                               9
                                                                                                                                                                               .
                                                                                                                                                                               4
                                                                                                                                                                               1
                                                                                                                                                                               .
                                                                                                                                                                               2
                                                                                                                                                                               :1
                                                                                                                                                                                :
                                                                                                                                                                                j
                                                                                                                                                                                r:
                                                                                                                                                                                 ;
                                                                                                                                                                                 î
                                                                                                                                                                                 lè
                                                                                                                                                                                  .
                                                                                                                                                                                  s'
                                                                                                                                                                                  E
                                                                                                                                                                                ::E.E
                                                                                                                                                                                  !E:
                                                                                                                                                                                    F
                                                                                                                                                                                    ;
                                                                                                                                                                                    :
                                                                                                                                                                                    s
                                                                                                                                                                                    .
                                                                                                                                                                                   .E:.:
                                                                                                                                                                                       ;:
                                                                                                                                                                                        !:.
                                                                                                                                                                                          :!:E
                                                                                                                                                                                             ::yE.:
                                                                                                                                                                                                  E:
                                                                                                                                                                                                   Er
                                                                                                                                                                                                    :.




                                                                                                                                                                                                                                                                                                                                                                                                                                       :(.:
                                                                                                                                                                                                                                                                                                                                                                                                                                          !E
                                                                                                                                                                                                                                                                                                                                                                                                                                           !:E
                                                                                                                                                                                                                                                                                                                                                                                                                                             :E:
                                                                                                                                                                                                                                                                                                                                                                                                                                               ;J:
                                                                                                                                                                                                                                                                                                                                                                                                                                                 E:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1!(;
                                                                                                                                                                                                                                                                                                                                                                                                                                                      E1(:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;j1jir.(.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :EEë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                         -!
                                                                                                                                                                                                                                                                                                         -'
                                                                                                                                                                                                                                                                                                          è'
                                                                                                                                                                                                                                                                                                           Ei
                                                                                                                                                                                                                                                                                                            E-E
                                                                                                                                                                                                                                                                                                             :;: 9  -!
                                                                                                                                                                                                                                                                                                                     -!s,-'-i.-----.F-.h-'-,
                                                                                                                                                                                                                                                                                                                      '.                   '' -'iE'-..'!*
                                                                                                                                                                                                                                                                                                                                                       '!
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         !i
                                                                                                                                                                                                                                                                                                                                                          EfE
                                                                                                                                                                                                                                                                                                                                                          -  -*f9
                                                                                                                                                                                                                                                                                                                                                        -n ln7
                                                                                                                                                                                                                                                                                                                                                            -!
                                                                                                                                                                                                                                                                                                                                                             ,E'
                                                                                                                                                                                                                                                                                                                                                             '  -!
                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                               EE .f
                                                                                                                                                                                                                                                                                                                                                                   -:
                                                                                                                                                                                                                                                                                                                                                                     -' -  E'.'.-'.-ï' -i    --
                                                                                                                                                                                                                                                                                                                                                                                             ..--ë-
                                                                                                                                                                                                                                                                                                                                                                                                  ë-?
                                                                                                                                                                                                                                                                                                                                                                                                    --
                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                      '--.
        .                                                                                                                                                                                                                                                                                                ;:
                                                                                                                                                                                                                                                                                                          yE;
                                                                                                                                                                                                                                                                                                            E(i.
                                                                                                                                                                                                                                                                                                               ,'-
                                                                                                                                                                                                                                                                                                                 s-
                                                                                                                                                                                                                                                                                                                  :ï'     -s.sh..i-
                                                                                                                                                                                                                                                                                                                          !             i.z .y
                                                                                                                                                                                                                                                                                                                                           .-i-
                                                                                                                                                                                                                                                                                                                                              ?
                                                                                                                                                                                                                                                                                                                                              --!- -i!
                                                                                                                                                                                                                                                                                                                                                 !!!           Ey
                                                                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                                                E.!
                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                  Ii-
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    !,
                                                                                                                                                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                                                                                                                                                      .  -E'
                                                                                                                                                                                                                                                                                                                                                                      !-EE ,,...,E
                                                                                                                                                                                                                                                                                                                                                                           .          ë,iE--.-
                                                                                                                                                                                                                                                                                                                                                                                     --               -
                                                                                                                                                                                                                                                                                                                                                                                                      E



                                                       i'
                                                        .d (j'
                                                             j;:
                                                             s     :ky
                                                                   j ll('' ' ' ' '''''''''''' ''                                              ' ':   !k
                                                                                                                                                      2:!
                                                                                                                                                        :!
                                                                                                                                                         i!:
                                                                                                                                                           !:
                                                                                                                                                            )EE
                                                                                                                                                              i!
                                                                                                                                                               :IEi
                                                                                                                                                                  ZZZ
                                                                                                                                                                    ;IC
                                                                                                                                                                      IC
                                                                                                                                                                       IE
                                                                                                                                                                        :I
                                                                                                                                                                         ::T
                                                                                                                                                                           :IE
                                                                                                                                                                             TE
                                                                                                                                                                              lifi
                                                                                                                                                                                 :ir
                                                                                                                                                                                   lir
                                                                                                                                                                                     iii
                                                                                                                                                                                       :i:i
                                                                                                                                                                                          l:
                                                                                                                                                                                           lf:
                                                                                                                                                                                             rli
                                                                                                                                                                                               lzjr
                                                                                                                                                                                                  izz
                                                                                                                                                                                                  . së
                                                                                                                                                                                                     li
                                                                                                                                                                                                      lit
                                                                                                                                                                                                        ilë
                                                                                                                                                                                                          së
                                                                                                                                                                                                           yz
                                                                                                                                                                                                            lëll
                                                                                                                                                                                                               iëi
                                                                                                                                                                                                                 z:
                                                                                                                                                                                                                  li
                                                                                                                                                                                                                   lil
                                                                                                                                                                                                                     ë:ë
                                                                                                                                                                                                                       të
                                                                                                                                                                                                                        ti
                                                                                                                                                                                                                         lël
                                                                                                                                                                                                                           ilE
                                                                                                                                                                                                                             lë
                                                                                                                                                                                                                              ï!
                                                                                                                                                                                                                               Et1ë
                                                                                                                                                                                                                                  !E
                                                                                                                                                                                                                                   1E
                                                                                                                                                                                                                                    ?1
                                                                                                                                                                                                                                     )E
                                                                                                                                                                                                                                      1E
                                                                                                                                                                                                                                       !E
                                                                                                                                                                                                                                        :E:
                                                                                                                                                                                                                                          E1E
                                                                                                                                                                                                                                            !!E
                                                                                                                                                                                                                                              ?):t!)E
                                                                                                                                                                                                                                                    j!
                                                                                                                                                                                                                                                     :!i
                                                                                                                                                                                                                                                       (?!E!
                                                                                                                                                                                                                                                       '   :t!
                                                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                                                              !ë
                                                                                                                                                                                                                                                               :::
                                                                                                                                                                                                                                                                 *'
                                                                                                                                                                                                                                                                  !ë
                                                                                                                                                                                                                                                                   !:::!:
                                                                                                                                                                                                                                                                        );
                                                                                                                                                                                                                                                                         ::E
                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                            f.
                                                                                                                                                                                                                                                                             )!
                                                                                                                                                                                                                                                                              i.
                                                                                                                                                                                                                                                                               ;'
                                                                                                                                                                                                                                                                               iE:
                                                                                                                                                                                                                                                                                 f)7
                                                                                                                                                                                                                                                                                   !J
                                                                                                                                                                                                                                                                                   '!i
                                                                                                                                                                                                                                                                                     Ei!
                                                                                                                                                                                                                                                                                       E!
                                                                                                                                                                                                                                                                                        iEi
                                                                                                                                                                                                                                                                                          !3:
                                                                                                                                                                                                                                                                                            'E
                                                                                                                                                                                                                                                                                             :::
                                                                                                                                                                                                                                                                                               2:
                                                                                                                                                                                                                                                                                                ):I
                                                                                                                                                                                                                                                                                                . ;I:
                                                                                                                                                                                                                                                                                                    E.
                                                                                                                                                                                                                                                                                                     IE
                                                                                                                                                                                                                                                                                                      i;:
                                                                                                                                                                                                                                                                                                        'E
                                                                                                                                                                                                                                                                                                        .!;:i
                                                                                                                                                                                                                                                                                                            EiE
                                                                                                                                                                                                                                                                                                              Ci:i
                                                                                                                                                                                                                                                                                                              :  Ei
                                                                                                                                                                                                                                                                                                                  SJE
                                                                                                                                                                                                                                                                                                                    i;:
                                                                                                                                                                                                                                                                                                                      Ei
                                                                                                                                                                                                                                                                                                                       q:éjT:
                                                                                                                                                                                                                                                                                                                            E:
                                                                                                                                                                                                                                                                                                                             E:E
                                                                                                                                                                                                                                                                                                                               tJE:j
                                                                                                                                                                                                                                                                                                                                   iE
                                                                                                                                                                                                                                                                                                                                    sr:
                                                                                                                                                                                                                                                                                                                                      it
                                                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                                                        E:''
                                                                                                                                                                                                                                                                                                                                           Igï
                                                                                                                                                                                                                                                                                                                                             ilji
                                                                                                                                                                                                                                                                                                                                                li
                                                                                                                                                                                                                                                                                                                                                 jt.
                                                                                                                                                                                                                                                                                                                                                   ti#
                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                   ' ;?E
                                                                                                                                                                                                                                                                                                                                                     l !3'E
                                                                                                                                                                                                                                                                                                                                                          i!r!r'E
                                                                                                                                                                                                                                                                                                                                                                tkki!)/*tt)?:::!àA!j
                                                                                                                                                                                                                                                                                                                                                                                   !i
                                                                                                                                                                                                                                                                                                                                                                                    ïï!
                                                                                                                                                                                                                                                                                                                                                                                      Aj
                                                                                                                                                                                                                                                                                                                                                                                       .?q!
                                                                                                                                                                                                                                                                                                                                                                                          i!l5
                                                                                                                                                                                                                                                                                                                                                                                             ?i
                                                                                                                                                                                                                                                                                                                                                                                              !i:
                                                                                                                                                                                                                                                                                                                                                                                                E:E
                                                                                                                                                                                                                                                                                                                                                                                                  :E
                                                                                                                                                                                                                                                                                                                                                                                                   2tiE
                                                                                                                                                                                                                                                                                                                                                                                                      ()i
                                                                                                                                                                                                                                                                                                                                                                                                        !5
                                                                                                                                                                                                                                                                                                                                                                                                         :i
                                                                                                                                                                                                                                                                                                                                                                                                          )!
                                                                                                                                                                                                                                                                                                                                                                                                           ëE
                                                                                                                                                                                                                                                                                                                                                                                                            1'./:7k:
                                                                                                                                                                                                                                                                                                                                                                                                                   1,
                                                                                                                                                                                                                                                                                                                                                                                                                    ::!
                                                                                                                                                                                                                                                                                                                                                                                                                      :tj
                                                                                                                                                                                                                                                                                                                                                                                                                        y'                                                                                                           '
                .                                 .. . :55.E
                                                           r;:E..:
                                                            :.   E.!ë
                                                                    :6:..j:
                                                                          .E.!
                                                                             ..
                                                                              .i
                                                                               ë!
                                                                                ::.!::
                                                                                     kE
                                                                                      :::y!
                                                                                          2.
                                                                                           ):i
                                                                                             h..(.:E
                                                                                                   ::
                                                                                                    .:,ë
                                                                                                       ):
                                                                                                        .:
                                                                                                         )..
                                                                                                           ;:('.
                                                                                                               :.j
                                                                                                               E .:f.
                                                                                                                    i.
                                                                                                                    Lk.f?!
                                                                                                                      ).  .:.
                                                                                                                         k' '.::.;'
                                                                                                                              .i  .ù'.
                                                                                                                                     i'.
                                                                                                                                       ''
                                                                                                                                        ..:
                                                                                                                                          . .'.
                                                                                                                                              '..''c.
                                                                                                                                                    :'
                                                                                                                                                     .'''E::7t.El 'E' 7':. :!'.''.ii:::t6                                            :5EE''E'.     'r ' .'''!'')''''E;         .r'J .r'i.
                                                                                                                                                                                                                                                                                        fE'EE'  .EE.
                                                                                                                                                                                                                                                                                                   2.:.:i'!i'.i:.''';E:':5E:7''ii.EE'!            .E:E:';:':' E7'.'.'::' ': ëi.E9Lë.                  ë:.'i'i!..r...i
                                              t:lL,. :'(:E?6i)           :i  k .f (E F                                            : t..,. :.s!..T..!::;:Ti.E . :
                                                                                                                                  E                                                                      ....               ; ... ..)..:;. ..:..!! ... . sê .                                                            :.::.:      .s:';:E: ... E .E ' ... . . .. .. t.
                                                                              .
                                                           . . .
.                   ''       '       '        (
                                              1    .         :j
                                                              69
                                                               :.
                                                                '7
                                                                : E9
                                                                 ::
                                                                 i ''
                                                                   ;';
                                                                     ë
                                                                     t
                                                                     ,.
                                                                      ?'
                                                                       )
                                                                       .p
                                                                        .1
                                                                        :
                                                                        .:?
                                                                         :pq
                                                                          v;r
                                                                            i:
                                                                            .i..
                                                                             k >
                                                                               ;.-.:
                                                                               .
                                                                              ..'.
                                                                             .'    :9
                                                                                   ..)
                                                                                    ..:
                                                                                     .:1
                                                                                       ;2
                                                                                       .t
                                                                                        :,
                                                                                        .u$
                                                                                         ..2
                                                                                          ..;
                                                                                           .s.::.
                                                                                            !   ::
                                                                                                :';'
                                                                                                 ..k
                                                                                                   .;.'
                                                                                                      .
                                                                                                      .:
                                                                                                       .k
                                                                                                        ...y
                                                                                                        .  ;
                                                                                                           .F
                                                                                                            7j
                                                                                                            ..!
                                                                                                              .1
                                                                                                              r
                                                                                                              i.2
                                                                                                               .j
                                                                                                                .(
                                                                                                                .:i
                                                                                                                 .)r
                                                                                                                  .
                                                                                                                  .?;
                                                                                                                   ..:
                                                                                                                     :.j
                                                                                                                       -x
                                                                                                                        ;!.x
                                                                                                                        .  ......E
                                                                                                                           :     :
                                                                                                                                 ..
                                                                                                                                 :9!'
                                                                                                                                  ..$
                                                                                                                                    .ï
                                                                                                                                     ?
                                                                                                                                     ;ï
                                                                                                                                    O.
                                                                                                                                    : .
                                                                                                                                      :f
                                                                                                                                      .EI
                                                                                                                                       ..ë
                                                                                                                                         .
                                                                                                                                         '
                                                                                                                                         .r
                                                                                                                                         .h
                                                                                                                                          .'
                                                                                                                                          ..,
                                                                                                                                           .w
                                                                                                                                            i
                                                                                                                                            .'
                                                                                                                                            ..j
                                                                                                                                              .q
                                                                                                                                               .i
                                                                                                                                                ;(
                                                                                                                                                i.'
                                                                                                                                                 .:f
                                                                                                                                                  .
                                                                                                                                                  :..
                                                                                                                                                    .E
                                                                                                                                                    ::.
                                                                                                                                                     .F
                                                                                                                                                      .:.
                                                                                                                                                        :
                                                                                                                                                        ::3
                                                                                                                                                          'f
                                                                                                                                                          :
                                                                                                                                                          z.:.'
                                                                                                                                                              2.
                                                                                                                                                              ; ë'
                                                                                                                                                               i..f
                                                                                                                                                                 E.t
                                                                                                                                                                   :..
                                                                                                                                                                  .: ;E
                                                                                                                                                                     E .
                                                                                                                                                                       :.ii..j
                                                                                                                                                                      .)
                                                                                                                                                                       E     .
                                                                                                                                                                             .'
                                                                                                                                                                             E,:
                                                                                                                                                                               .9,E):
                                                                                                                                                                                :.  .f
                                                                                                                                                                                    .i:
                                                                                                                                                                                      5
                                                                                                                                                                                      !'
                                                                                                                                                                                       .:
                                                                                                                                                                                       :;
                                                                                                                                                                                        i'
                                                                                                                                                                                        i;6
                                                                                                                                                                                          :.;6
                                                                                                                                                                                          i  ti'::
                                                                                                                                                                                             '   :I'
                                                                                                                                                                                                 .
                                                                                                                                                                                                 . Ef
                                                                                                                                                                                                   k;;
                                                                                                                                                                                                    ;  !'
                                                                                                                                                                                                     ;..
                                                                                                                                                                                                     .   ..
                                                                                                                                                                                                        ;;<:
                                                                                                                                                                                                          .;s
                                                                                                                                                                                                           .:
                                                                                                                                                                                                            ..
                                                                                                                                                                                                            ;;'
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .:f
                                                                                                                                                                                                               .;.i'
                                                                                                                                                                                                               ;
                                                                                                                                                                                                               .   f
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                    ..!
                                                                                                                                                                                                                    : :'
                                                                                                                                                                                                                       9.
                                                                                                                                                                                                                       .tiq
                                                                                                                                                                                                                        . :'
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          . :iE.
                                                                                                                                                                                                                           :2  ?
                                                                                                                                                                                                                               ;iJi,.
                                                                                                                                                                                                                                  i.4
                                                                                                                                                                                                                                    ?.!
                                                                                                                                                                                                                                    i .i.
                                                                                                                                                                                                                                        ::f
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                        i '
                                                                                                                                                                                                                                          .iE'
                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                          .  :
                                                                                                                                                                                                                                             Ei;'
                                                                                                                                                                                                                                             .  .!
                                                                                                                                                                                                                                                .;.Ei
                                                                                                                                                                                                                                                 i  .f
                                                                                                                                                                                                                                                     ;ë
                                                                                                                                                                                                                                                      ..E
                                                                                                                                                                                                                                                      k .;f
                                                                                                                                                                                                                                                        . :.
                                                                                                                                                                                                                                                          ..f
                                                                                                                                                                                                                                                            p..
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                            ; .t
                                                                                                                                                                                                                                                              ..F
                                                                                                                                                                                                                                                                .f
                                                                                                                                                                                                                                                                 .S
                                                                                                                                                                                                                                                                 îE;,
                                                                                                                                                                                                                                                                  k E:
                                                                                                                                                                                                                                                                    ;..
                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                     .:E
                                                                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                                                                       . :.F:j
                                                                                                                                                                                                                                                                         )   ...i.
                                                                                                                                                                                                                                                                             i   ..:
                                                                                                                                                                                                                                                                                   :E
                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                    . .fr
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                         ::  .'
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                          .....'
                                                                                                                                                                                                                                                                                              ::h
                                                                                                                                                                                                                                                                                               î .'
                                                                                                                                                                                                                                                                                                .i.
                                                                                                                                                                                                                                                                                                  .:...'
                                                                                                                                                                                                                                                                                                  ;    ...;;'
                                                                                                                                                                                                                                                                                                       :    :iE.
                                                                                                                                                                                                                                                                                                               !J::i'
                                                                                                                                                                                                                                                                                                               ;    :i.
                                                                                                                                                                                                                                                                                                                      J
                                                                                                                                                                                                                                                                                                                      :i...
                                                                                                                                                                                                                                                                                                                      .   .E:.
                                                                                                                                                                                                                                                                                                                             .>
                                                                                                                                                                                                                                                                                                                             .:.pE
                                                                                                                                                                                                                                                                                                                              i  h'
                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                  .r
                                                                                                                                                                                                                                                                                                                                   ;.:.
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   .  .E
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      .i1
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        .:'
                                                                                                                                                                                                                                                                                                                                        . ...:
                                                                                                                                                                                                                                                                                                                                          2  2.
                                                                                                                                                                                                                                                                                                                                             :.:
                                                                                                                                                                                                                                                                                                                                              .E'  .'
                                                                                                                                                                                                                                                                                                                                                !:.:
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                .   .
                                                                                                                                                                                                                                                                                                                                                    j:
                                                                                                                                                                                                                                                                                                                                                     :6
                                                                                                                                                                                                                                                                                                                                                     .ï:...:
                                                                                                                                                                                                                                                                                                                                                      .    :2
                                                                                                                                                                                                                                                                                                                                                           .7S
                                                                                                                                                                                                                                                                                                                                                            .c.:..J
                                                                                                                                                                                                                                                                                                                                                             :      .'
                                                                                                                                                                                                                                                                                                                                                                  ..:
                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                  .  :.
                                                                                                                                                                                                                                                                                                                                                                     ::'
                                                                                                                                                                                                                                                                                                                                                                      ':i'
                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                         .J
                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         ':.;:
                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                          '  :f
                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                              i.'i!'.c'
                                                                                                                                                                                                                                                                                                                                                                               .       i:
                                                                                                                                                                                                                                                                                                                                                                                      .:;.'
                                                                                                                                                                                                                                                                                                                                                                                        .   ;:
                                                                                                                                                                                                                                                                                                                                                                                          ;.!
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          .  i;
                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                                                              ..S
                                                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                                 .6
                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                 ..1
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                  :ES
                                                                                                                                                                                                                                                                                                                                                                                                   '!J
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                    .if
                                                                                                                                                                                                                                                                                                                                                                                                      k3
                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                      k.'iE.
                                                                                                                                                                                                                                                                                                                                                                                                       .   3
                                                                                                                                                                                                                                                                                                                                                                                                           !i
                                                                                                                                                                                                                                                                                                                                                                                                           '!..'iEi
                                                                                                                                                                                                                                                                                                                                                                                                            E     .:
                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  '.';
                                                                                                                                                                                                                                                                                                                                                                                                                   ; :!f
                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                     . .:
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                       '.(
                                                                                                                                                                                                                                                                                                                                                                                                                        :.ë
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                         ;  ..
                                                                                                                                                                                                                                                                                                                                                                                                                          ::.7j
                                                                                                                                                                                                                                                                                                                                                                                                                             2sf
                                                                                                                                                                                                                                                                                                                                                                                                                               r.
                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                                                                                                                                                                                                 i;
                                                                                                                                                                                                                                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                                                                                                                                                                                                                                  iE$
                                                                                                                                                                                                                                                                                                                                                                                                                                   i::
                                                                                                                                                                                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                      .iî
                                                                                                                                                                                                                                                                                                                                                                                                                                        is
                                                                                                                                                                                                                                                                                                                                                                                                                                         .9
                                                                                                                                                                                                                                                                                                                                                                                                                                          i,
                                                                                                                                                                                                                                                                                                                                                                                                                                           Ti':i'F   .iC,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .i7'i   z  .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                         :'.i;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             l.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;  .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;i.:F;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .y?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .<.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .k9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               'xs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '...'...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .     i'.:'<.':.','
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           .'..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .    v.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '   a'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k  r%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .)'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..: 9F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;''k'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .h.

                                         C. ant e11Can e ear On V1       ' eo l
                                                                              'n X ' 1't - Oers atonl. . an      . .'                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                           .    . .                  .          . ((                .         yy   '
                                              x lt 1- oers aton . ,sa ln             a e t at ex letlve or er!
                                             an     et t at ex letlve stlc ! as e rus es ln to lsar     o rs.                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                       p                                @
                                              ant ellzs e er s ra e            ean an m t e rocess,an e oves
                                              '
                                                sel ro t e altercation.               '
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 28 of 63 Pageid#:
                                    8274



           d. M oers stole Cantwell'sbody cai era duringthe fightatUVA,after
               Plaintiffs'co-conspiratoraBeanyman,,pepperspraye(jsesrtdant
                   Cantwell.'                                                                                                                                                                                                                                        i
           *
           '

                           See Exhibitlzs-M oersrrakescam çra.m p4                                                                                    .
                                                                                                                                                                         ,                                                                                           1




                                                                                                                                                                             '
                                                                                                                                                                        11'Sr'.:'.'1
                                                                                                                                                                        i
                                                                                                                                                                        f          i
                                                                                                                                                                                   (
                                                                                                                                                                                   I
                                                                                                                                                                                   l
                                                                                                                                                                                   :        ..   . ..
                                                                                                                                                                                                    ..
                                                                                                                                                                          .      .    i!
                                                                                                                                                                                       .q3;i;'
                                                                                                                                                                                             :'
                                                                                                                                                                                              f'
                                                                                                                                                                                               j4,j.
                                                                                                                                                                                                   ;
                                                                                                                                                                                                   j.
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    ;-
                                                                                                                                                                                                     ?
                                                                                                                                                                                                     g
                                                                                                                                                                                                     :'z.E
                                                                                                                                                                                                         i
                                                                                                                                                                                                         !
                                                                                                                                                                                                         t
                                                                                                                                                                                                         s.k
                                                                                                                                                                                                         : ..
                                                                                                                                                                                                            j
                                                                                                                                                                                                            :
                                                                                                                                                                                                            ;
                                                                                                                                                                                                            k
                                                                                                                                                                                                            .j
                                                                                                                                                                                                             .
                                                                                                                                                                                                             tj
                                                                                                                                                                                                              .
                                                                                                                                                                                                              E
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              k
                                                                                                                                                                                                              .,
                                                                                                                                                                                                               :
                                                                                                                                                                                                               j;
                                                                                                                                                                                                                #
                                                                                                                                                                                                                )
                                                                                                                                                                                                                (
                                                                                                                                                                                                                .
                                                                                                                                                                                                                )j
                                                                                                                                                                                                                 k
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 yq
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  k
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  r
                                                                                                                  ''
                                                                                                                   (!
                                                                                                                    .
                                                                                                                    :
                                                                                                                    '                                         2
                                                                                                                                                              :
                                                                                                                                                              .                      't
                                                                                                                                                                                     ;  k
                                                                                                                                                                                        J
                                                                                                                                                                                        r
                                                                                                                                                                                      -i.'-
                                                                                                                                                                                          '
                                                                                                                                                                                          ;'
                                                                                                                                                                                           i4
                                                                                                                                                                                            !
                                                                                                                                                                                            7
                                                                                                                                                                                            !1
                                                                                                                                                                                             't
                                                                                                                                                                                              '
                                                                                                                                                                                              -
                                                                                                                                                                                              ''
                                                                                                                                                                                               i
                                                                                                                                                                                               .'
                                                                                                                                                                                                'ï
                                                                                                                                                                                                .;
                                                                                                                                                                                                h
                                                                                                                                                                                                  '.
                                                                                                                                                                                                   :.
                                                                                                                                                                                                 .k:
                                                                                                                                                                                                    ;.
                                                                                                                                                                                                    :'.
                                                                                                                                                                                                      1hr. ::?5:.-4:.-:.1.'-.1
                                                                                                                                                                                                        tlIï
                                                                                                                                                                                                           * ....
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              9
                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                               r
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               :
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               !$
                                                                                                                                                                                                                                è
                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                ';
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                :E;
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                   ;.
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                    f:
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     i
                                                                                                                                                                                         E
                                                                                                                                                                                         :
                                                                                                                                                                                         à
                                                                                                                                                                                         j
                                                                                                                                                                                         (
                                                                                                                                                                                         l
                                                                                                                                                                                         i'
                                                                                                                                                                                          !
                                                                                                                                                                                          ).:
                                                                                                                                                                                            f
                                                                                                                                                                                            i
                                                                                                                                                                                            2
                                                                                                                                                                                            ;'
                                                                                                                                                                                             .




                                                                     l
                                                                     t
                                                                     j
                                                                     l
                                                                     jjéJ:y
                                                                     ,    ':
                                                                           '
                                                                           1
                                                                           i
                                                                           '                                                               (



                                         1.
                   '
                       .                        . .                                                                                                       .
                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                         '
           e.MoersfolloWsMikeLongoJr.away9om thescenewhenhejays
                   (W ntifa!On M el''as can be seen in Exhibit87-AntifaonM e.p p4
               X
               *
               '
                                                                                                                                                          '                                                                                                            j
                           l
                           jà
                            'fxhliosr'Nktfe7;'
                                             ApNkx4*VlZ4%                           6q.
                                                                                      p                                                                                                                                                                                l
                                                                                                                                                                                                                                                                       .
                           @:%::4 rlzykzck #x> $94:: (*&<*g rztft kàvy iryp                                                                                                                                                                                            .


                                                                               (jk
                                                                                 E
                                                                                 -(
                                                                                  j!
                                                                                   j
                                                                                   'E
                                                                                  '':
                                                                                    '..::E.
                                                                                      ;   j(E
                                                                                          '    :E. ') EIE
                                                                                                      :    :I LE :EETE   IE#   E(g   .)(
                                                                                                                                     j      ''                                                                                                                                                          ....'
                                                                                                                                                                                                                                                                                                            ...
                                                                               i
                                                                               Ei
                                                                                 iE
                                                                                 EE i
                                                                                    1
                                                                                    '
                                                                                    ë-i
                                                                                   i!
                                                                                  ..
                                                                                   :- d
                                                                                      -'
                                                                                       -
                                                                                       El
                                                                                        1
                                                                                        - 3.3
                                                                                         -,
                                                                                          E :--3-3 ''-i
                                                                                                 1.,  :.!.-:
                                                                                                      t
                                                                                                      .
                                                                                                      -
                                                                                                           ''-,
                                                                                                              '..1:-:
                                                                                                              5        '-'
                                                                                                                    '-.- !7.E
                                                                                                                         i
                                                                                                                         :
                                                                                                                         E     i7ë'i.E-'!ii'tyë
                                                                                                                            !:;!
                                                                                                                            C                                                                                                                                                                          '




                                                                                                                                                                  x1;




                           j1
                            ;h.
                              2(kj
                              !  r:j
                                   l '                         '              '                                                                   '                                  '              !'h
                                                                                                                                                                                                      :r
                                                                                                                                                                                                       ::2
                                                                                                                                                                                                         ::':
                                                                                                                                                                                                            .:E:(
                                                                                                                                                                                                                :.r
                                                                                                                                                                                                                  ;:
                                                                                                                                                                                                                   .r'
                                                                                                                                                                                                                     ::;r
                                                                                                                                                                                                                        2:::2
                                                                                                                                                                                                                            :qq
                                                                                                                                                                                                                              ::'
                                                                                                                                                                                                                                :;
                                                                                                                                                                                                                                 :ë
                                                                                                                                                                                                                                  i;!
                                                                                                                                                                                                                                    :rE
                                                                                                                                                                                                                                      ::E
                                                                                                                                                                                                                                        :;r
                                                                                                                                                                                                                                          ;::r!
                                                                                                                                                                                                                                              é::
                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                 7::q
                                                                                                                                                                                                                                                    :7r
                                                                                                                                                                                                                                                      ::'?'
                                                                                                                                                                                                                                                          ::::)
                                                                                                                                                                                                                                                              !:
                                                                                                                                                                                                                                                               ;:::!::
                                                                                                                                                                                                                                                                     !.:
                                                                                                                                                                                                                                                                       E:!;
                                                                                                                                                                                                                                                                          ::ï
                                                                                                                                                                                                                                                                            )'.'.
                                                                                                                                                                                                                                                                                :.'
                                                                                                                                                                                                                                                                                  .!
                                                                                                                                                                                                                                                                                   .::i
                                                                                                                                                                                                                                                                                      :::
                                                                                                                                                                                                                                                                                        !'
                                                                                                                                                                                                                                                                                         ):
                                                                                                                                                                                                                                                                                          ':.
                                                                                                                                                                                                                                                                                            7::
                                                                                                                                                                                                                                                                                              ,::
                                                                                                                                                                                                                                                                                                .:2::
                                                                                                                                                                                                                                                                                                    1!:FE
                                                                                                                                                                                                                                                                                                        :!7
                                                                                                                                                                                                                                                                                                          !7
                                                                                                                                                                                                                                                                                                           :7
                                                                                                                                                                                                                                                                                                            .7:
                                                                                                                                                                                                                                                                                                              7.:
                                                                                                                                                                                                                                                                                                                !'
                                                                                                                                                                                                                                                                                                                 .):2
                                                                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                                                                      .$
                                                                                                                                                                                                                                                                                                                       !)'
                                                                                                                                                                                                                                                                                                                         !:.:
                                                                                                                                                                                                                                                                                                                         )  ':
                                                                                                                                                                                                                                                                                                                             .::.
                                                                                                                                                                                                                                                                                                                                :i:::
                                                                                                                                                                                                                                                                                                                                    (:2
                                                                                                                                                                                                                                                                                                                                      :.t
                                                                                                                                                                                                                                                                                                                                        q:
                                                                                                                                                                                                                                                                                                                                         ;::C
                                                                                                                                                                                                                                                                                                                                            :CJ
                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                               ':41j:
                                                                                                                                                                                                                                                                                                                                                    )7l
                                                                                                                                                                                                                                                                                                                                                      :k
                                                                                                                                                                                                                                                                                                                                                       :l'
                           j
                           f(
                           .E
                            E
                            :w.
                            :'
                            .:
                             :E:.j
                                 i
                                h.
                                 :
                                 !..Eë
                                 ..'
                                     i
                                     k
                                     a i5'r
                                     ift
                                     .    .'
                                           t'k
                                            :.
                                             :   (
                                                 j
                                                 g
                                             ....:
                                                 a
                                                 . g
                                                  t'
                                                  i:
                                                   t.
                                                    ë.. ;
                                                      '.X
                                                        '  A
                                                          .'
                                                        ...
                                                             jktj
                                                            tï
                                                           ..
                                                                 k
                                                                fs
                                                                . s
                                                                 .?  i
                                                                     .i
                                                                  ...à
                                                                     r
                                                                     E l
                                                                      .t :
                                                                         l
                                                                       ..ï
                                                                         :
                                                                         2x
                                                                          r
                                                                         .;
                                                                          ,
                                                                          :.:
                                                                            .8
                                                                             .7j
                                                                               .r
                                                                              .:.y
                                                                                ,../aj
                                                                                   .*
                                                                                    ,.....................................i.
                                                                                                                           ).                                                 t
                                                                                                                            ;............................................:...;.
                                                                                                                                                                              ;..
                                                                                                                                                                                i.
                                                                                                                                                                                 i.
                                                                                                                                                                                  ;..
                                                                                                                                                                                    .n........................
                                                                                                                                                                                    :.                       ..................'    ..
                                                                                                                                                                                                                               .2...).........................î
                                                                                                                                                                                                                                                              ......:           ....t
                                                                                                                                                                                                                                                                    ......2..::.;                     1'
                                                                                                                                                                                                                                                                                    i................;.
                                                                                                                                                                                                                                                                                    .                    i
                                                                                                                                                                                                                                                                                                         ..:
                                                                                                                                                                                                                                                                                                       ..! t..
                                                                                                                                                                                                                                                                                                             xj
                                                                                                                                                                                                                                                                                                            !:.
                                                                                                                                                                                                                                                                                                             ::   q
                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                  ....c
                                                                                                                                                                                                                                                                                                              :::.@   :::.
                                                                                                                                                                                                                                                                                                                        ')
                                                                                                                                                                                                                                                                                                                         :t..::
                                                                                                                                                                                                                                                                                                                           :: :;


                   Im ages taken from                                                               oers's since deleted socialm edia profiles,m atch
               thetattoosandfeatm esofthewoman 1nthevideo.                                                                                                          '
                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                         ,

                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                         I
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 29 of 63 Pageid#:
                                    8275




           h.M oersseemedtohavebroughtspares,becauseshewasundlIterred by
              the previous evening'sviolehce,and continued attacking rallygoers
              numeroustimes,onAugust12th.                               1
                                              .                         ! '
              N ow w earing a bandana and goggles,M oers can be seen w ith K eenan,
              M assey,andLongoin Exhibit73-phillycreWAlz.mp4,wieldil
                                                                   rlgher
              expandablebaton.

                                                                        l
                                                                        l
                                                                        l


                                                                         !
                                                                         l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 30 of 63 Pageid#:
                                    8276




                                                                           Q
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 31 of 63 Pageid#:
                                    8277




                 1.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 32 of 63 Pageid#:
                                    8278




                                                                            I
                                                                            l
                                       P aulM intop

      122.    PaulM inton is a form erneo-N aziwho w ascharged with m urderin
        1999inPhiladelphia.Aftertestifyingagainsthisco-conspiyator,heiwas
        allow ed to plead gttilty to lesser charges ofevidence tam pering and kbuse ofa




                                                                            1
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 33 of 63 Pageid#:
                                    8279
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 34 of 63 Pageid#:
                                    8280
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 35 of 63 Pageid#:
                                    8281




      123.         ThibwasnotM inton'sfirstrodeo,either.Hewascharged wiih m urder
        in 1999 forthe brutalslaying ofM inton'sfellow skinhead,Yohan Lèe,in
        Plliladelphia.Leewasstruck 30 timesin thehead with atwopounp hammer
        by Minton'sco-conspiratorKeith PearceJr.,andM inton helpedPeirce
        dlsposeofthecorpse, and fleethejurisdiction.M inton wasallowèdl   Itoplead
        guilty to evidence tam pering and abuse ofa corpse,in exchange foritestifying
                                                                                .

        againsthisco-conspirator.M inton w as sentenced to tw oyears ofpràbation,
                                                             .

        overtheprotestsofttle 18yearo'   ldvictim'smother.Pearcewassentencedto
        life in prison forthe crim e.                                      l
             '
                                  .                                            l
                 a. Al1thisis according to reportsip the Ph ladelphia Inquirerfliom 28
                    Sep 1999 and 11Apr 2000.                                     !
                                                                                 i '
                                                                               )
                                                                               i
                                                                               1
                                                                               i
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 36 of 63 Pageid#:
                                    8282




                 (
                 j
                 i
                 '@Ei
                    5ë
                     : i é
                         :E
                          q
                          :i
                           l l
                             q
                             :i  j
                                 iët
                                   giëi
                                      ql '    g'ld  i
                                                    !@ fi
                                                        q  i i
                                                             l  é
                                                                i d
                                                                  l i d
                                                                      yi!q
                                                                         ii
                                                                          ëy
                                                                           @i
                                                                            iq
                                                                             @t
                                                                              ii .ëi
                                                                                   @'!:ii :
                                                                                          r;ià
                                                                                             q :
                                                                                               .q
                                                                                                ii
                                                                                                 jl   i
                                                                                                      ëj
                                                                                                       ù
                                                                                                       :@i
                                                                                                         âèji
                                                                                                            gp l
                                                                                                               i ë
                                                                                                                 qi
                                                                                                                  tl)
                                                                                                                    ' ! ë
                                                                                                                        q @
                                                                                                                          4Cè
                                                                                                                            E  i   '
                                                                                                                                   l iq i
                                                                                                                                        ë  q  ë j
                                                                                                                                                q  ;
                                                                                                                                                   :
                                                                                                                                                   .
                                                                                                                                                   !ià
                                                                                                                                                     @g    p
                                                                                                                                                           i jp ël ig
                                                                                                                                                                    d
                                                                                                                                                                    :i
                                                                                                                                                                     (t  h   i
                                                                                                                                                                             p
                                                                                                                                                                             fà
                                                                                                                                                                              j
                                                                                                                                                                              ti   l    iy
                                                                                                                                                                                         l
                                                                                                                                                                                         ë.
                                                                                                                                                                                          i
                                                                                                                                                                                          ëë  p
                                                                                                                                                                                              i
                                                                                                                                                                                              @ët
                                                                                                                                                                                                @i   l
                                                                                                                                                                                                     ëg
                                                                                                                                                                                                      il  E
                                                                                                                                                                                                          k
                                                                                                                                                                                                          @#:#!    i
                                                                                                                                                                                                                   i: ë
                                                                                                                                                                                                                      :!
                                                                                                                                                                                                                       ë3
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        #ë :d
                                                                                                                                                                                                                            i:
                                                                                                                                                                                                                             C
                                                                                                                                                                                                                             il
                                                                                                                                                                                                                              i
                                                                                                                                                                                                                              i: gi
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  ik '
                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                     i:
                                                                                                                                                                                                                                      @ih
                                                                                                                                                                                                                                        lë é
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                           èi
                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                            'pi
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              iéël i
                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                   )jiiët
                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                        ïà  l
                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                            èi
                                                                                                                                                                                                                                                             :q i
                                                                                                                                                                                                                                                                k  i@
                                                                                                                                                                                                                                                                    '@i
                                                                                                                                                                                                                                                                      jàl
                                                                                                                                                                                                                                                                        @j
                                                                                                                                                                                                                                                                         @l
                                                                                                                                                                                                                                                                          iip  j
                                                                                                                                                                                                                                                                               è
                                                                                                                                                                                                                                                                               @i E i  l
                                                                                                                                                                                                                                                                                       éi s
                                                                                                                                                                                                                                                                                          :iEI
                                                                                                                                                                                                                                                                                             1E
                                                                                                                                                                                                                                                                                              dp
                                                                                                                                                                                                                                                                                              .:i
                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                 : E
                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                   ië
                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    !i
                                                                                                                                                                                                                                                                                                     i l
                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                       ! é
                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                        :E
                                                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                                                          :i
                                                                                                                                                                                                                                                                                                           ië
                                                                                                                                                                                                                                                                                                            @
                                                                                                                                                                                                                                                                                                            ;  EE'ë
                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                               !  il
                                                                                                                                                                                                                                                                                                                   Jr
                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                    !ë
                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                     .k
                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                      Fz
                                                                                                                                                                                                                                                                                                                       :q
                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                        i l
                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                         ëi
                                                                                                                                                                                                                                                                                                                         i d
                                                                                                                                                                                                                                                                                                                           @t
                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                            :q
                                                                                                                                                                                                                                                                                                                             :i
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              :ë
                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                               E i
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 :d
                                                                                                                                                                                                                                                                                                                                  )l
                                                                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                                                                   Eé
                                                                                                                                                                                                                                                                                                                                    F à
                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                      è
                                                                                                                                                                                                                                                                                                                                      Et
                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                       El
                                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                                        Ep
                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                         ii
                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                          @ .ri
                                                                                                                                                                                                                                                                                                                                              il  i
                                                                                                                                                                                                                                                                                                                                                  éqp2
                                                                                                                                                                                                                                                                                                                                                     E;
                                                                                                                                                                                                                                                                                                                                                      Et
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                       Ej ' :  ëg
                                                                                                                                                                                                                                                                                                                                                                i  I !
                                                                                                                                                                                                                                                                                                                                                                     i ë
                                                                                                                                                                                                                                                                                                                                                                       g)
                                                                                                                                                                                                                                                                                                                                                                        :  I
                                                                                                                                                                                                                                                                                                                                                                           i q
                                                                                                                                                                                                                                                                                                                                                                             dë k i
                                                                                                                                                                                                                                                                                                                                                                                  gj ë
                                                                                                                                                                                                                                                                                                                                                                                     @ t
                                                                                                                                                                                                                                                                                                                                                                                       i :
                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                         l i;
                                                                                                                                                                                                                                                                                                                                                                                            : i
                                                                                                                                                                                                                                                                                                                                                                                              ëg q
                                                                                                                                                                                                                                                                                                                                                                                                 ijigi
                                                                                                                                                                                                                                                                                                                                                                                                     t.i:
                                                                                                                                                                                                                                                                                                                                                                                                        ( d  i  j ëp
                                                                                                                                                                                                                                                                                                                                                                                                                   iC
                                                                                                                                                                                                                                                                                                                                                                                                                    ësp
                                                                                                                                                                                                                                                                                                                                                                                                                      '    ' q
                                                                                                                                                                                                                                                                                                                                                                                                                             i     t
                                                                                                                                                                                                                                                                                                                                                                                                                                   :il
                                                                                                                                                                                                                                                                                                                                                                                                                                    ë     ëy
                                                                                                                                                                                                                                                                                                                                                                                                                                          ii
                                                                                                                                                                                                                                                                                                                                                                                                                                           !l
                                                                                                                                                                                                                                                                                                                                                                                                                                            ip
                                                                                                                                                                                                                                                                                                                                                                                                                                             ëyi
                                                                                                                                                                                                                                                                                                                                                                                                                                               ET
                                                                                                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                                                                                                jqj
                                                                                                                                                                                                                                                                                                                                                                                                                                                  @l
                                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                   )â
                                                                                                                                                                                                                                                                                                                                                                                                                                                    è(lëà
                                                                                                                                                                                                                                                                                                                                                                                                                                                        4'ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                          :iqâ i
                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                               i#ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EërEë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :qiè
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :  Eq@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j :   C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     é l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E! ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :@i:ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              @.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :@i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ët
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   iëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       àpëè
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l èt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ëE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ëà
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 @.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E' i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (.ï)i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                é'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 éë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ï'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   h:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )i(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5jiEq:i@à:k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                èi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ëE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  @iifùl i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ëi ë i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Eli
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )ëé
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'ëé if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ëtëlf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Lë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             jif
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i@if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ëi  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              @i(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 xl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ilëp i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ll :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ëgi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Eg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :i5tr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #ëët
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ëy à.  é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          'ki
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !qïi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j@à)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       të
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ki  'à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :7i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :s(yt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r:s
                          E:
                           ::4 '
                               é(  jEàj
                                      à
                                      :jù
                                        '
                                        .
                                        )j
                                         4,4J $
                                              )' ë
                                                 i  l à
                                                      i
                                                      t!
                                                       q@
                                                        F
                                                        Eëgi
                                                           @7
                                                            i
                                                            @:
                                                             ï
                                                             !!
                                                              t@#
                                                                :#
                                                                 ?j
                                                                  @
                                                                  @à(
                                                                    é)  ë1 :(g k:
                                                                               é   à .
                                                                                     @ E  Ei
                                                                                           .k
                                                                                            i
                                                                                            :l
                                                                                             p
                                                                                             Eji è q
                                                                                                   @
                                                                                                   .q èE ë  ië
                                                                                                             :i@
                                                                                                               :tëi
                                                                                                                  llq
                                                                                                                    d i l
                                                                                                                        è
                                                                                                                        )ïsl
                                                                                                                           @
                                                                                                                           !:
                                                                                                                            '( '
                                                                                                                               '(@ 1
                                                                                                                                   '(i
                                                                                                                                     'i
                                                                                                                                      E
                                                                                                                                      '''ï '  @ :  : 4  g  E
                                                                                                                                                           (    i  ë
                                                                                                                                                                   EE  à
                                                                                                                                                                       ë ii@
                                                                                                                                                                           ..(
                                                                                                                                                                                                                                                                                                                                                               ë!
                                                                                                                                                                                                                                                                                                                                                                @  E i
                                                                                                                                                                                                                                                                                                                                                                     ë @
                                                                                                                                                                                                                                                                                                                                                                       ëj
                                                                                                                                                                                                                                                                                                                                                                        (  q !
                                                                                                                                                                                                                                                                                                                                                                             @( i
                                                                                                                                                                                                                                                                                                                                                                                ë ki
                                                                                                                                                                                                                                                                                                                                                                                   ! i F
                                                                                                                                                                                                                                                                                                                                                                                       ë ë i
                                                                                                                                                                                                                                                                                                                                                                                           :ë
                                                                                                                                                                                                                                                                                                                                                                                            : i
                                                                                                                                                                                                                                                                                                                                                                                              E: E
                                                                                                                                                                                                                                                                                                                                                                                                 ëë#
                                                                                                                                                                                                                                                                                                                                                                                                   :#
                                                                                                                                                                                                                                                                                                                                                                                                    :ë
                                                                                                                                                                                                                                                                                                                                                                                                     :Ei
                                                                                                                                                                                                                                                                                                                                                                                                       :i
                                                                                                                                                                                                                                                                                                                                                                                                        ë i  ë
                                                                                                                                                                                                                                                                                                                                                                                                             E  !
                                                                                                                                                                                                                                                                                                                                                                                                                : ë.
                                                                                                                                                                                                                                                                                                                                                                                                                   ëE!
                                                                                                                                                                                                                                                                                                                                                                                                                     E:@4
                                                                                                                                                                                                                                                                                                                                                                                                                       i     E
                                                                                                                                                                                                                                                                                                                                                                                                                             !  :L
                                                                                                                                                                              .::  !@
                                                                                                                                                                                   Eè:ë ki
                                                                                                                                                                                         :!
                                                                                                                                                                                          péi   i
                                                                                                                                                                                                .@ .é:ë
                                                                                                                                                                                                      :@
                                                                                                                                                                                                       cë 'à       t        ::'   g
                                                                                                                                                                                                                                  të:jE
                                                                                                                                                                                                                                      qEëE
                                                                                                                                                                                                                                         tEEë
                                                                                                                                                                                                                                            ë@
                                                                                                                                                                                                                                             ëE
                                                                                                                                                                                                                                              ë'ëà
                                                                                                                                                                                                                                                 :#:Eë@
                                                                                                                                                                                                                                                      l'
                                                                                                                                                                                                                                                       q:
                                                                                                                                                                                                                                                        l@iëi@
                                                                                                                                                                                                                                                             lig!
                                                                                                                                                                                                                                                                ël
                 E                                                                                                                                                                                                                                              ëg
                                                                                                                                                                                                                                                                 gii@
                                                                                                                                                                                                                                                                    ëE2
                                                                                                                                                                                                                                                                      llg(
                                                                                                                                                                                                                                                                         g@
                                                                                                                                                                                                                                                                          ëë
                                                                                                                                                                                                                                                                           EE
                                                                                                                                                                                                                                                                            .q
                                                                                                                                                                                                                                                                               kiI.
                                                                                                                                                                                                                                                                                  'ël4)j                                                                                                                                                                                                                                           5  @    j   .! : . ;    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .j: (   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::   ëi : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1    i :i: ( iët
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t. ë : E  E  ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë : @@ gi .. E!(( p  i !      @ ë g (  :E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i  .ë ;   r      (
                                                                                                                                                                                                                                                                                          ë ëi:
                                                                                                                                                                                                                                                                                              .                                               E                                                      :..' .;EE:.E:r:                        E  i@ ëEë  @  q :
                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                             t@
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .k  i @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    jé?:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (@::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j  !'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E. k   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :. E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           'ië
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             @)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :ë i2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y   E  :.@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           @   i
                                                                                                                                                                                                                                                                                                                                              jEé!E
                                                                                                                                                                                                                                                                                                                                                  gEji
                                                                                                                                                                                                                                                                                                                                                       r!:k
                                                                                                                                                                                                                                                                                                                                                          .@;i.rj4(                                                                                                                                            :p
                       '
                       :'I  '                  r):    ë é  ëët  . ë ë   !!
                                                                         @@E
                                                                           li
                                                                            !(.        ' 1:                                                                                                                                                                                                                                                                                                    y.j E;.                                                                    (  @@.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @ )   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ?E  ë)                     ïà !   ë q g ( ;,
                 l i                                                                        .2              E    :
                                                                                                                 i!
                                                                                                                  '.:
                                                                                                                    i !   :    ,           :  . E       ': k       :   ''          :      ë                 :c     :  . ë
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        !ë qE
                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                            EEI
                                                                                                                                                                                                                              ë   :   E ,  ë iE t  ë  jii   l  j ë  g j i      '        i .
                                                                                                                                                                                                                                                                                          , .(.
                                                                                                                                                                                                                                                                                              g.
                                                                                                                                                                                                                                                                                               ; j
                                                                                                                                                                                                                                                                                                 . jt:
                                                                                                                                                                                                                                                                                                   :   <i.
                                                                                                                                                                                                                                                                                                         ,....                    ... .,
                                                                                                                                                                                                                                                                                                                                       .jtj j    ;  tk
                                                                                                                                                                                                                                                                                                                                                     ày                 ëjE..;       :ij4ë:   t                                                                                             .g4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (.p
                   'è
                    -'@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .)E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  à:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .     Eiq l :' ':,)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '..     . '. '   '  ! '    :.  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '  :.  : ë
                 :
                 '     -i i
                          ''i
                            72
                             -i
                             i     idi
                                     èiiE      - l
                                                 i
                                                 .' i .
                                                      i;-
                                                        -@ëqk
                                                            Ig
                                                             jëtLid
                                                                - !(..j
                                                                    ë ig
                                                                      ë ië
                                                                         slg
                                                                           jj
                                                                            iël
                                                                              j  l   l - ,
                                                                                         4      M           e    -
                                                                                                                 ;14
                                                                                                                   1? -                    1  l
                                                                                                                                              I -  1 l  1  k -
                                                                                                                                                             -  @
                                                                                                                                                                i                                                           :                                                           j )
                                                                                                                                                                                                                                                                                          j !
                                                                                                                                                                                                                                                                                            ëëj                                                                                                                                                                           (  !E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              qE ,   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :E ë   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -E            1I;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 'Ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.    1 4 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I1;1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #  .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t     L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j ,i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4;1 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : l i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        11y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          k,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ?lE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 > :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '.  .:   . :l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4   L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1rE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1: '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               î:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !ki
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E)1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4 ! .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (  -   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E.           '.  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !1 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:(
                 ? E'E
                     ' - -i
                         '-E-
                            i' d è
                                 i -
                                   îië
                                     iè
                                      lll
                                        '
                                        Eh '
                                           l  iit
                                                p:  l
                                                    i
                                                    k-q
                                                      èii
                                                        è  .
                                                           qi
                                                            /
                                                            ':
                                                             iè ë
                                                                ---
                                                                  E i : g,
                                                                         @jtr
                                                                            )
                                                                            .--
                                                                             iù
                                                                              ,;
                                                                               '
                                                                               î :
                                                                                 i
                                                                                 I -
                                                                                   r gj
                                                                                     .
                                                                                     y
                                                                                     : q:)Ly
                                                                                           ;E
                                                                                            ë
                                                                                            jà
                                                                                             (
                                                                                             --
                                                                                               (
                                                                                               E-(
                                                                                                 y
                                                                                                 . (  q
                                                                                                      E,
                                                                                                       g   rq
                                                                                                            -,.-- !y-...       --  ,.j.g-,      :F .--.,:.-     ë
                                                                                                                                                                ;  .
                                                                                                                                                                   -ë
                                                                                                                                                                    -' j
                                                                                                                                                                       E j g
                                                                                                                                                                           i
                                                                                                                                                                           . ë
                                                                                                                                                                             -g y  y
                                                                                                                                                                                   q i
                                                                                                                                                                                     -  y
                                                                                                                                                                                        jgë
                                                                                                                                                                                          .
                                                                                                                                                                                          -  tk
                                                                                                                                                                                              ;
                                                                                                                                                                                              ,
                                                                                                                                                                                              - ;
                                                                                                                                                                                                -  E -.
                                                                                                                                                                                                      ,-  (
                                                                                                                                                                                                          .j
                                                                                                                                                                                                              j
                                                                                                                                                                                                              . iE
                                                                                                                                                                                                                   é  -y-    E
                                                                                                                                                                                                                             .)
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              .  !y
                                                                                                                                                                                                                                  -( y
                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                      ( E
                                                                                                                                                                                                                                        rj
                                                                                                                                                                                                                                         - (
                                                                                                                                                                                                                                           (ë
                                                                                                                                                                                                                                            :(
                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                             @ë
                                                                                                                                                                                                                                              ! j
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                -y !
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   é g
                                                                                                                                                                                                                                                     @(
                                                                                                                                                                                                                                                      p
                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                       ë(
                                                                                                                                                                                                                                                        @
                                                                                                                                                                                                                                                        t à
                                                                                                                                                                                                                                                          @ g
                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                            j@ (
                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                               (ë
                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                (j
                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                 ë 4
                                                                                                                                                                                                                                                                   ër
                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                    î-
                                                                                                                                                                                                                                                                     (E
                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                      ( @
                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                        ëj
                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                         (h
                                                                                                                                                                                                                                                                          g.   r
                                                                                                                                                                                                                                                                               -  j
                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                  (l
                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                   g:
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                       j,-
                                                                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                        . (
                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                          . r
                                                                                                                                                                                                                                                                                            -:
                                                                                                                                                                                                                                                                                             .E-
                                                                                                                                                                                                                                                                                               ,-.
                                                                                                                                                                                                                                                                                                   -tj
                                                                                                                                                                                                                                                                                                     i j
                                                                                                                                                                                                                                                                                                       Lkk
                                                                                                                                                                                                                                                                                                         jb
                                                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                                                           Lb
                                                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                     r-
                                                                                                                                                                                                                                                                                                                      rgg
                                                                                                                                                                                                                                                                                                                        yr
                                                                                                                                                                                                                                                                                                                         (jg
                                                                                                                                                                                                                                                                                                                           4)
                                                                                                                                                                                                                                                                                                                            ((j
                                                                                                                                                                                                                                                                                                                              .j y- g ys
                                                                                                                                                                                                                                                                                                                                       g  . g    r
                                                                                                                                                                                                                                                                                                                                                 .  j
                                                                                                                                                                                                                                                                                                                                                    .(
                                                                                                                                                                                                                                                                                                                                                     .)
                                                                                                                                                                                                                                                                                                                                                      .y
                                                                                                                                                                                                                                                                                                                                                       ;  ;
                                                                                                                                                                                                                                                                                                                                                          - -
                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                            .  .        ë  g             , ï
                                                                                                                                                                                                                                                                                                                                                                                           -?
                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                              6k
                                                                                                                                                                                                                                                                                                                                                                                               . .                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    --ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s2. i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -      :        i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E q-- E- - :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .          E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .   k,g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #- g gE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -g-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q..-.j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .   .     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -y. :. . . -J-  - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ! :,- -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      - .  r j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k(j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -j  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : - --E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -           . ..(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yz-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          - j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Fg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ik
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .j.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          - . ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k  è   è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - -  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i #!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i-' .  -   -
                 è-)'    .? -ë
                           (-
                            i'@
                             . E@(j
                                 è
                                 k '@i
                                   i
                                   i ë#
                                      ii
                                      l
                                      @i-
                                        lk
                                        pd!
                                         E
                                        ,,j
                                           li
                                           i
                                           ;  -l
                                              .
                                              -
                                              r-1
                                               .
                                               i
                                               t-;
                                                @
                                                ,ië
                                                 -
                                                 4
                                                 ë  -
                                                    E .ë
                                                       Li
                                                        .
                                                        l ïEt
                                                            ëid
                                                              q j
                                                                àli
                                                                  y ï
                                                                    è i E?
                                                                         !-ë
                                                                           :g
                                                                            ( -.
                                                                               .   -   . - .E
                                                                                          .-.l
                                                                                             j )
                                                                                               E;
                                                                                                ;
                                                                                                ,
                                                                                                .l
                                                                                                 ë p
                                                                                                   r
                                                                                                   E  k
                                                                                                      -
                                                                                                      .1
                                                                                                       i
                                                                                                       : )
                                                                                                         ; E
                                                                                                           ,
                                                                                                           k:
                                                                                                            ë: j i
                                                                                                                 Ek.
                                                                                                                   ;
                                                                                                               -..-q
                                                                                                                    ;
                                                                                                                    - :
                                                                                                                      .
                                                                                                                    --- ,
                                                                                                                        k
                                                                                                                        .
                                                                                                                        ;(,
                                                                                                                          kl
                                                                                                                           -l
                                                                                                                          .:.
                                                                                                                            -: Ll
                                                                                                                                i
                                                                                                                               .gE . !
                                                                                                                                     li ;
                                                                                                                                   -?-..ë- J
                                                                                                                                           l  l r
                                                                                                                                                :E g
                                                                                                                                                   j q
                                                                                                                                                     !
                                                                                                                                                   ëEg  l
                                                                                                                                                        Ey y :
                                                                                                                                                             )
                                                                                                                                                           E!E  .
                                                                                                                                                                s- (
                                                                                                                                                                   !)j
                                                                                                                                                                   !-E
                                                                                                                                                                     jsj
                                                                                                                                                                       ë
                                                                                                                                                                       .
                                                                                                                                                                       : k
                                                                                                                                                                         .
                                                                                                                                                                       EEEyj k
                                                                                                                                                                             1-
                                                                                                                                                                              t
                                                                                                                                                                              .
                                                                                                                                                                             (j -
                                                                                                                                                                                .
                                                                                                                                                                                ,
                                                                                                                                                                              k((  ! i
                                                                                                                                                                                   ;-.  -
                                                                                                                                                                                        ,ë
                                                                                                                                                                                        -:
                                                                                                                                                                                         ij
                                                                                                                                                                                          E.k
                                                                                                                                                                                             ,
                                                                                                                                                                                             h! -
                                                                                                                                                                                              -Eë  :
                                                                                                                                                                                                   - )
                                                                                                                                                                                                   E-ët
                                                                                                                                                                                                      :$
                                                                                                                                                                                                      :-- d i
                                                                                                                                                                                                            !
                                                                                                                                                                                                          ë-E k    1
                                                                                                                                                                                                                   j
                                                                                                                                                                                                              -..;.E. )E.
                                                                                                                                                                                                                        y
                                                                                                                                                                                                                        r  1F
                                                                                                                                                                                                                            14
                                                                                                                                                                                                                            gj:
                                                                                                                                                                                                                             .(-E
                                                                                                                                                                                                                             -   -)
                                                                                                                                                                                                                                  q  .
                                                                                                                                                                                                                                     tp
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                  -E..y.--
                                                                                                                                                                                                                                        -:.  -
                                                                                                                                                                                                                                           g:.ë
                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                             ëg
                                                                                                                                                                                                                                              .k
                                                                                                                                                                                                                                                (; ! g
                                                                                                                                                                                                                                                .-.F.#ll
                                                                                                                                                                                                                                                       ëj ù j
                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                            -E ë
                                                                                                                                                                                                                                                               jE
                                                                                                                                                                                                                                                                yl l
                                                                                                                                                                                                                                                                   .ë
                                                                                                                                                                                                                                                                    gg-
                                                                                                                                                                                                                                                                      g j
                                                                                                                                                                                                                                                                        ljgg   g  r
                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                  jy
                                                                                                                                                                                                                                                                                   g(
                                                                                                                                                                                                                                                                                   .yf,:s.
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                 -r
                                                                                                                                                                                                                                                                                                 p yljj
                                                                                                                                                                                                                                                                                                   p   lj
                                                                                                                                                                                                                                                                                                       jjj
                                                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                                         ljj
                                                                                                                                                                                                                                                                                                          gkl
                                                                                                                                                                                                                                                                                                            ël hy-j
                                                                                                                                                                                                                                                                                                                 i -t
                                                                                                                                                                                                                                                                                                                  që yj
                                                                                                                                                                                                                                                                                                                      l-
                                                                                                                                                                                                                                                                                                                       kg
                                                                                                                                                                                                                                                                                                                        ë:
                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                        -Erj
                                                                                                                                                                                                                                                                                                                           gjgg
                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                            ygj-
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                              -( qj
                                                                                                                                                                                                                                                                                                                               ëgëjë-
                                                                                                                                                                                                                                                                                                                                   r-yjj
                                                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                      l-;j
                                                                                                                                                                                                                                                                                                                                         (;
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                         Ekg
                                                                                                                                                                                                                                                                                                                                         4  y
                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                            ygkj lg,-..   .
                                                                                                                                                                                                                                                                                                                                                          g..   .j
                                                                                                                                                                                                                                                                                                                                                                .      -j  ë
                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                           j,(           E (
                                                                                                                                                                                                                                                                                                                                                                                           -                       ,.
                                                                                                                                                                                                                                                                                                                                                                                                                    , q(yy      g.jjg-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j-t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jpy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -,-.k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1)i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ëj-:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;t,-yk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (y;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -(-)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y-yl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          gr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Eyjyz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -(j,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 zr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (@tgj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ij i.  q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x-..-(- k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .-,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /1)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ...:gj  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i y j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yjE..-.  )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               rkiI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    --t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,,.-g;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           , 1 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q--g4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 9 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -E.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q, ;g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       gë.që ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;1k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ....r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j(   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j,. y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .-E,--1: :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..q.-E.  :  ,-..j-.ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -qh '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jj (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..-.... -,F, ;.-  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F .   6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       àq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f  6ïtï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .-ë.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ) -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -y
                 è@  E
                    y;
                    -
                    j  i
                       - è
                         .ë
                          -
                          .-ë
                            i
                            .k
                             j j
                               . i@ë@
                                    i#
                                     i
                                     î
                                     ëq
                                      y:
                                       @
                                       E#     .-k3
                                                 .
                                                 ;  b j
                                                      L6L
                                                        . ô
                                                          ?)
                                                           .1p
                                                             j- k
                                                                ',
                                                                 ;.
                                                                  j t
                                                                    - j
                                                                      r , i
                                                                          j( (I
                                                                              j  .
                                                                                 E p j   k
                                                                                         jy
                                                                                          .j)
                                                                                            Ij ;j  j  lr
                                                                                                       g j k
                                                                                                           l
                                                                                                            .-
                                                                                                            .
                                                                                                            ,
                                                                                                            q!
                                                                                                               .
                                                                                                               k l
                                                                                                                 ;.jr : ë
                                                                                                                        , jëj   y
                                                                                                                                .  g y
                                                                                                                                     -
                                                                                                                                     @. j     1 y
                                                                                                                                                l  ,
                                                                                                                                                   j ë  j  ,
                                                                                                                                                           1 j  !  p
                                                                                                                                                                   ;rj
                                                                                                                                                                     l   r
                                                                                                                                                                         : j gj    .
                                                                                                                                                                                   j
                                                                                                                                                                                   i
                                                                                                                                                                                   à
                                                                                                                                                                                         ..
                                                                                                                                                                                         .                    l    r  lLi
                                                                                                                                                                                                                        ,   .rj  g
                                                                                                                                                                                                                                 , t j
                                                                                                                                                                                                                                     .; )
                                                                                                                                                                                                                                        :j -
                                                                                                                                                                                                                                           .(
                                                                                                                                                                                                                                            j:j  j
                                                                                                                                                                                                                                                 , : ,
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                       (.
                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        y E
                                                                                                                                                                                                                                                          r -
                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            .  :
                                                                                                                                                                                                                                                               r.
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                 ë @(
                                                                                                                                                                                                                                                                    (-y
                                                                                                                                                                                                                                                                      @ .
                                                                                                                                                                                                                                                                        -t.
                                                                                                                                                                                                                                                                          ;,   :
                                                                                                                                                                                                                                                                               -  r
                                                                                                                                                                                                                                                                                  .. j          l
                                                                                                                                                                                                                                                                                                ty jr
                                                                                                                                                                                                                                                                                                    g@
                                                                                                                                                                                                                                                                                                     4 g  k
                                                                                                                                                                                                                                                                                                          gjt
                                                                                                                                                                                                                                                                                                            g  t
                                                                                                                                                                                                                                                                                                               y -
                                                                                                                                                                                                                                                                                                                 rg
                                                                                                                                                                                                                                                                                                                  (k
                                                                                                                                                                                                                                                                                                                   -g
                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                                                                                     yk
                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                      gj
                                                                                                                                                                                                                                                                                                                       4;
                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        yk
                                                                                                                                                                                                                                                                                                                         -t
                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                          (g
                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                           ë(
                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                            ( j
                                                                                                                                                                                                                                                                                                                              ik
                                                                                                                                                                                                                                                                                                                               -  .
                                                                                                                                                                                                                                                                                                                                  jë
                                                                                                                                                                                                                                                                                                                                   Fj jl
                                                                                                                                                                                                                                                                                                                                       :t
                                                                                                                                                                                                                                                                                                                                        ,r
                                                                                                                                                                                                                                                                                                                                         j( g
                                                                                                                                                                                                                                                                                                                                            . (
                                                                                                                                                                                                                                                                                                                                              k  ë  ,
                                                                                                                                                                                                                                                                                                                                                    j          .        (  E
                                                                                                                                                                                                                                                                                                                                                                           y -                               ,-
                                                                                                                                                                                                                                                                                                                                                                                                                  ,(j.y
                                                                                                                                                                                                                                                                                                                                                                                                                      r(
                                                                                                                                                                                                                                                                                                                                                                                                                       .   r j  y
                                                                                                                                                                                                                                                                                                                                                                                                                                g  ly
                                                                                                                                                                                                                                                                                                                                                                                                                                    jr  g
                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        . j
                                                                                                                                                                                                                                                                                                                                                                                                                                          (k
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,Eg jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                :j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -  ,j  y   g  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . r,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .j:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              , y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jyj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y   j,k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j g:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ër
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    , y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : j q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j j r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               gj.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë - k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ëyj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yk ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 gg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .kh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  utk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -qr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           jj !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                gg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  yt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y2  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            kr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                       -)ë I
                                           y  i)
                                               .(i  @     yi                g                                                                                                (               (-    ..
                                                                                                                                                                                                   -          -         jki
                                                                                                                                                                                                                        .        -:                (      ( (y:t(
                 k
                 '
                 i
                 - i
                   y
                   ij
                    .
                    -
                    l;
                     é r
                       (
                       i l  :
                          iëq
                          : i(
                             i
                             l j
                               i
                               l ii
                                 ë i
                                   j.
                                    lj
                                     k
                                     q
                                     ëi
                                      l'
                                       è5
                                        l)
                                         4
                                         r
                                         : J
                                           l  4
                                              j
                                              j(
                                               L
                                               k/
                                                é
                                                .E
                                                 ,
                                                 i
                                                 (  :
                                                    s é
                                                      i
                                                      ):
                                                       ë
                                                       1(
                                                        r i
                                                          !
                                                          1j
                                                           E
                                                           k:
                                                            .
                                                            4
                                                            1
                                                            EE
                                                             f.
                                                              1
                                                              ( kg
                                                                 .
                                                                 .
                                                                 ,!
                                                                  E
                                                                  9 q
                                                                    2
                                                                    2
                                                                    1
                                                                    ( :
                                                                      , g
                                                                        (
                                                                        :
                                                                        i:
                                                                         1q
                                                                          :.
                                                                           '
                                                                           1
                                                                           !(
                                                                            L
                                                                            (l
                                                                             .
                                                                             ëj
                                                                              i
                                                                              gi
                                                                               ( j
                                                                                 t
                                                                                 j g
                                                                                   r
                                                                                     ,
                                                                                     ?
                                                                                     (
                                                                                     1
                                                                                     l .
                                                                                       r g
                                                                                         1.
                                                                                          :
                                                                                          r;
                                                                                           1:
                                                                                            .
                                                                                            j9
                                                                                             L
                                                                                             i .
                                                                                               ;j
                                                                                                t.
                                                                                                 l
                                                                                                 !    j
                                                                                                      q
                                                                                                      gg
                                                                                                       y
                                                                                                       i
                                                                                                       !
                                                                                                       ( !
                                                                                                         : :
                                                                                                           j
                                                                                                           I
                                                                                                           i.
                                                                                                            F
                                                                                                            ::
                                                                                                             ( .
                                                                                                               . .

                                                                                                               ë
                                                                                                               j
                                                                                                               ' lr
                                                                                                                  1.
                                                                                                                   :
                                                                                                                   g!
                                                                                                                    l :
                                                                                                                      g
                                                                                                                      i
                                                                                                                      1 7
                                                                                                                        ! E
                                                                                                                          )
                                                                                                                          !.
                                                                                                                           1(
                                                                                                                            5
                                                                                                                            .  :
                                                                                                                               1!
                                                                                                                                2
                                                                                                                                :  ;
                                                                                                                                   :
                                                                                                                                   '
                                                                                                                                   .
                                                                                                                                   ë j
                                                                                                                                     ,j
                                                                                                                                      4
                                                                                                                                      1    .
                                                                                                                                           ,  j
                                                                                                                                              :
                                                                                                                                              :
                                                                                                                                              j !
                                                                                                                                                ,
                                                                                                                                                I  :
                                                                                                                                                   .
                                                                                                                                                   ,
                                                                                                                                                   ; j  !
                                                                                                                                                        E
                                                                                                                                                        q
                                                                                                                                                        j
                                                                                                                                                        .  ;
                                                                                                                                                           t .
                                                                                                                                                             f  :
                                                                                                                                                                1
                                                                                                                                                                l  ;
                                                                                                                                                                   k
                                                                                                                                                                   )E
                                                                                                                                                                    @
                                                                                                                                                                    :j
                                                                                                                                                                     5
                                                                                                                                                                     # (
                                                                                                                                                                       :
                                                                                                                                                                       j
                                                                                                                                                                       . j
                                                                                                                                                                         1 t
                                                                                                                                                                           l ;
                                                                                                                                                                             .
                                                                                                                                                                             :
                                                                                                                                                                             I
                                                                                                                                                                             !k :
                                                                                                                                                                                1
                                                                                                                                                                                r  ;
                                                                                                                                                                                   1 i
                                                                                                                                                                                     ,  j
                                                                                                                                                                                        (
                                                                                                                                                                                        !
                                                                                                                                                                                        @)
                                                                                                                                                                                         j
                                                                                                                                                                                         ii
                                                                                                                                                                                          !  :
                                                                                                                                                                                             j
                                                                                                                                                                                             1E
                                                                                                                                                                                              .
                                                                                                                                                                                              : :
                                                                                                                                                                                                (  2
                                                                                                                                                                                                   l :
                                                                                                                                                                                                     j;
                                                                                                                                                                                                      k
                                                                                                                                                                                                      I:
                                                                                                                                                                                                       d
                                                                                                                                                                                                       .  E
                                                                                                                                                                                                          ?
                                                                                                                                                                                                          k !
                                                                                                                                                                                                            5
                                                                                                                                                                                                            . E
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              l    i
                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                   !  j
                                                                                                                                                                                                                      jE
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                       g7
                                                                                                                                                                                                                        )  1.
                                                                                                                                                                                                                            :!
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             )9
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              :  I
                                                                                                                                                                                                                                 iE
                                                                                                                                                                                                                                  :7
                                                                                                                                                                                                                                   , .
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      , !
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                             gj t( .j
                                                                                                                                                                                                                                                   !  Tq
                                                                                                                                                                                                                                                       E!
                                                                                                                                                                                                                                                        ( . f   jj(jyy
                                                                                                                                                                                                                                                                     jg-l
                                                                                                                                                                                                                                                                        jëk
                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          j;-y    i
                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                  ji.          !s
                                                                                                                                                                                                                                                                                                j,:jjl
                                                                                                                                                                                                                                                                                                   yj
                                                                                                                                                                                                                                                                                                     gjg.y
                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                     j yj
                                                                                                                                                                                                                                                                                                         r,gjjp
                                                                                                                                                                                                                                                                                                         jj
                                                                                                                                                                                                                                                                                                          tjj  . .
                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                 y;
                                                                                                                                                                                                                                                                                                                  ,j
                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                   jj
                                                                                                                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                                                                                                                     :jj-
                                                                                                                                                                                                                                                                                                                      r  ,jj
                                                                                                                                                                                                                                                                                                                        ly
                                                                                                                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                                                                                                                         . .r
                                                                                                                                                                                                                                                                                                                           jgëy
                                                                                                                                                                                                                                                                                                                           -j
                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              jg
                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                               . -
                                                                                                                                                                                                                                                                                                                                 ;ë
                                                                                                                                                                                                                                                                                                                                 y(
                                                                                                                                                                                                                                                                                                                                  jg
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   yr
                                                                                                                                                                                                                                                                                                                                   g.it
                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                      .g
                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                       jj
                                                                                                                                                                                                                                                                                                                                       s :
                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                         ra
                                                                                                                                                                                                                                                                                                                                          g a
                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                            r ë
                                                                                                                                                                                                                                                                                                                                              y  $
                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                 .k
                                                                                                                                                                                                                                                                                                                                                  y -
                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    :          .j       jj j-j .j                            ,.j   tt
                                                                                                                                                                                                                                                                                                                                                                                                                    tj
                                                                                                                                                                                                                                                                                                                                                                                                                    sl
                                                                                                                                                                                                                                                                                                                                                                                                                     jq
                                                                                                                                                                                                                                                                                                                                                                                                                     sy
                                                                                                                                                                                                                                                                                                                                                                                                                      ;tj
                                                                                                                                                                                                                                                                                                                                                                                                                      j    gr
                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                           . -y
                                                                                                                                                                                                                                                                                                                                                                                                                             y  g  j
                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                   .yj..yj
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    g     .j
                                                                                                                                                                                                                                                                                                                                                                                                                                           g:
                                                                                                                                                                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                            kjk
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .-,,
                                                                                                                                                                                                                                                                                                                                                                                                                                               .;y
                                                                                                                                                                                                                                                                                                                                                                                                                                               j jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                    t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j -y.g
                                                                                                                                                                                                                                                                                                                                                                                                                                                    yy, g
                                                                                                                                                                                                                                                                                                                                                                                                                                                  jgg                     jjg ygy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ljg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gy-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jjq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 kjj,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4 .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ; y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g:ry  j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( jyjr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - jigjjj      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ; rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jg: . ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j yj,j ( j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,r,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - j-  jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :  2r ;y  j.   jr,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j yj r;ijyjy   gj,   k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g,yjyrj,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .jj ys
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k  j   j y jy.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j jjjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     gjjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yjjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jj,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     yj -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                             -                       .                                             .
                                                                                                                                                                                                                                           rt
                                                                                                                                                                                                                                            jr1
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                              . )j
                                                                                                                                                                                                                                                 ; 1 !
                                                                                                                                                                                                                                                     l1
                                                                                                                                                                                                                                                      .i; g
                                                                                                                                                                                                                                                          j E
                                                                                                                                                                                                                                                            .I g
                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                               ë ( g.
                                                                                                                                                                                                                                                                    k   ; .
                                                                                                                                                                                                                                                                          4ë      .             yy y
                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                    ,y
                                                                                                                                                                                                                                                                                                     j ,,
                                                                                                                                                                                                                                                                                                        -.::.  , ... ,qL
                                                                                                                                                                                                                                                                                                                       ,j
                                                                                                                                                                                                                                                                                                                        .E
                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                         kjq
                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                           zëi
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                             yà.      . ..: .
                                                                                                                                                                                                                                                                                                                                            : :  (q
                                                                                                                                                                                                                                                                                                                                                  j g
                                                                                                                                                                                                                                                                                                                                                    ((
                                                                                                                                                                                                                                                                                                                                                 gj:;; y                j
                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                        (  à
                                                                                                                                                                                                                                                                                                                                                                           l                           ),
                                                                                                                                                                                                                                                                                                                                                                                                        t -  (
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             .  i .
                                                                                                                                                                                                                                                                                                                                                                                                                  jk
                                                                                                                                                                                                                                                                                                                                                                                                                   (,
                                                                                                                                                                                                                                                                                                                                                                                                                    :tyj
                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                      (      ,  -
                                                                                                                                                                                                                                                                                                                                                                                                                                k  t
                                                                                                                                                                                                                                                                                                                                                                                                                                   gl
                                                                                                                                                                                                                                                                                                                                                                                                                                    t!  à
                                                                                                                                                                                                                                                                                                                                                                                                                                        l ë j
                                                                                                                                                                                                                                                                                                                                                                                                                                            à-
                                                                                                                                                                                                                                                                                                                                                                                                                                             r 'à
                                                                                                                                                                                                                                                                                                                                                                                                                                               j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                  gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                   gj:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                                    .g ; j                  j        g     j, ,           ;j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   jjjyg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jtjjj
                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                           à
                                                                                                                                                                                                                                                                                                                                                                                                                                                     . y                  j:rr   kj    rg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E  kE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;.;,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Eë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;;k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 të(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j k-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          q.;t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jjggy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    jgtg j t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j ë:;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .gg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   p!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : : ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ( j
                         -                    .                 -,                   - , ,
                                                                                         --                                                                                                                                                                                                                                                                                                                                  ,                                                            :
                 j.LE  .:.j(:  igj il:
                                   (   ië
                                        ij
                                         E.syj'  .: EëiëE
                                                        :E:EE
                                                            .:.
                                                              ::' E:.!ë j(j!
                                                                           jë:E
                                                                              :.:(:(:jjq     ljlgjq!. :!
                                                                                                       gt@ qjj
                                                                                                             r:, ::
                                                                                                               . .
                                                                                                                 ! .:   E:!E..:::.            :!(  jjg!g.i
                                                                                                                                                        ,  .    .    :jtg: lrqj:.  ..:  5!Ts l)!;: E:;:.
                                                                                                                                                                                                       ''   q:rJ   (.(. (:( :E
                                                                                                                                                                                                                             .::(jljl
                                                                                                                                                                                                                                 ::   , .    jt
                                                                                                                                                                                                                                              jj ë:.E :.
                                                                                                                                                                                                                                                       (::: .:.kj
                                                                                                                                                                                                                                                                (i @iit
                                                                                                                                                                                                                                                                      iiàg :.t.                .
                                                                                                                                                                                                                                                                                                                                                                                                                                             j  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                :t
                                                                                                                                                                                                                                                                                                                                                                                                                                                 yjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ; ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .j;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (                                             .4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               yjkjg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ëjët
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë-jgygg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jëjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j  t(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yj  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g:tt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;,ë.gtg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ël
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         gjëjl-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               gj(jgl ëj ë-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          tr.jy jly. . y: :j:j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;j. j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     , -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !.jyjy .   ) j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -.:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ehy ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4j .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;jhjj  tj            qj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        gg  j
                                                                                                                                                                                                                                                                                                                                                                                                                   :.                   .y
                                                                                                                                                                                                                                                                                                                        jy
                                                                                                                                                                                                                                                                                                                         j!gy
                                                                                                                                                                                                                                                                                                                            .                    j                         : j                                               ..j    tj
                                                                                                                                                                                                                                                                                                                                                                                                                                     E  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                        j j
                                                                                                                                                                                                                                                                                                                                                                                                                                          rg
                                                                                                                                                                                                                                                                                                                                                                                                                                           j;                                 ::               ,                                                      r  :          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Esj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g  ,
                 ;
                 k
                 . i:
                    !
                    ).   F
                         .(i
                           :-:
                             (
                             ë ;
                               E-
                                 .
                                 '
                                 : î
                                   (ï
                                    ,
                                    î
                                    qt
                                     '
                                     ë:
                                      J
                                      i(
                                       tj
                                        .p 1
                                           j
                                           ,( ,F
                                               k
                                               .4
                                                .
                                                2
                                                -;
                                                 .I h
                                                    -y.
                                                      k;
                                                       1
                                                       F2
                                                        -I-l
                                                           r
                                                           r.
                                                            1
                                                            -l
                                                             j.
                                                              2
                                                              ,fi
                                                                ë1
                                                                 I
                                                                 .-
                                                                  éil
                                                                    -@é.;2
                                                                         @
                                                                         t;.'
                                                                            -i
                                                                             -r
                                                                              :
                                                                              .j
                                                                               .!ëy;
                                                                                   .Ij!2
                                                                                       ..;(
                                                                                          '
                                                                                          .f
                                                                                           -(
                                                                                            t
                                                                                            j-
                                                                                             f
                                                                                             .
                                                                                             ,, '
                                                                                                -ë
                                                                                                 ë!t1 :
                                                                                                      @r
                                                                                                       (
                                                                                                       .g# ,
                                                                                                           :
                                                                                                           .;
                                                                                                            .. ,
                                                                                                               L
                                                                                                               ..l
                                                                                                                 i
                                                                                                                 .!
                                                                                                                  j-
                                                                                                                   7
                                                                                                                   -,
                                                                                                                    k
                                                                                                                    ,1j :
                                                                                                                        ,,-.
                                                                                                                           j
                                                                                                                           ,I  !
                                                                                                                               ::
                                                                                                                                )
                                                                                                                                (
                                                                                                                                -1 -i2
                                                                                                                                     j.
                                                                                                                                      ,f-j I
                                                                                                                                           .r .t-l k -l i
                                                                                                                                                        tj t'   j
                                                                                                                                                                !
                                                                                                                                                                -è (
                                                                                                                                                                   ë
                                                                                                                                                                   ;
                                                                                                                                                                   ,h
                                                                                                                                                                    ëg
                                                                                                                                                                     à
                                                                                                                                                                     ëEë
                                                                                                                                                                       yg-kj
                                                                                                                                                                           :l:ù
                                                                                                                                                                              r
                                                                                                                                                                              :l   -li
                                                                                                                                                                                     à: gr
                                                                                                                                                                                         t
                                                                                                                                                                                         .
                                                                                                                                                                                         ël
                                                                                                                                                                                          ëz (.
                                                                                                                                                                                              i
                                                                                                                                                                                              ,l-r !ql
                                                                                                                                                                                                     -LI
                                                                                                                                                                                                       .
                                                                                                                                                                                                       -EE  C
                                                                                                                                                                                                            (I-L   .
                                                                                                                                                                                                                   :t -Z,.
                                                                                                                                                                                                                        î   ;
                                                                                                                                                                                                                            ,!
                                                                                                                                                                                                                             ;i
                                                                                                                                                                                                                              I  j4
                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   .1 .
                                                                                                                                                                                                                                      k, 1 (
                                                                                                                                                                                                                                           .;.
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             -?
                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                              y!(
                                                                                                                                                                                                                                                :y 1
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   Er,;
                                                                                                                                                                                                                                                      .1
                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                       -;
                                                                                                                                                                                                                                                        E)4
                                                                                                                                                                                                                                                          -.2
                                                                                                                                                                                                                                                            -I
                                                                                                                                                                                                                                                             .,r
                                                                                                                                                                                                                                                               if
                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                 q ë;
                                                                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                                                                    lL
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     i?
                                                                                                                                                                                                                                                                      F
                                                                                                                                                                                                                                                                      t;:
                                                                                                                                                                                                                                                                        iE
                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                         @:
                                                                                                                                                                                                                                                                          .       #
                                                                                                                                                                                                                                                                                  C
                                                                                                                                                                                                                                                                                  riF'    . 'Cëq
                                                                                                                                                                                                                                                                                               rgl
                                                                                                                                                                                                                                                                                                 i r
                                                                                                                                                                                                                                                                                                   jë
                                                                                                                                                                                                                                                                                                    lj g(ë-
                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                          4pj  t
                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                               . ët
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  :E
                                                                                                                                                                                                                                                                                                                   jy   .
                                                                                                                                                                                                                                                                                                                        ?
                                                                                                                                                                                                                                                                                                                        j@
                                                                                                                                                                                                                                                                                                                         (jy(
                                                                                                                                                                                                                                                                                                                            jf
                                                                                                                                                                                                                                                                                                                             :q4  j
                                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                                   îE q
                                                                                                                                                                                                                                                                                                                                      gv ùt   (
                                                                                                                                                                                                                                                                                                                                              g   j
                                                                                                                                                                                                                                                                                                                                                  ë .
                                                                                                                                                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                                                                                    t? j  .
                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                          à    .,g      j    t  . q -. ..yy,:-$
                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                :  jr
                                                                                                                                                                                                                                                                                                                                                                                                                                    iç
                                                                                                                                                                                                                                                                                                                                                                                                                                     .  $ :
                                                                                                                                                                                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                           -:
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                r.                       .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gj E   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j y(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ej.g p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .    i-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.:-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EE(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .    .4  : -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ; E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ::g: : g:-    .  f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j:  .   -;y:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;  gfëE: ;;j,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j   :y :  è y.yjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .g   y..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r;y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .g:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jy.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .Ej j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;y(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Et
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ; r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : j, j  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :jt j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : ,
                                      )    .     -  .      -.,    : . -     .  p   ë .    -  -  .-    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j:      .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :g ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j(j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ji,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;yk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -:;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 F   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j.j E
                                     .                                                                            - -   -          .               -:
                                                                                                                                                   :            ë   E  E   E (t -  : :   @t   ë    E                                          .    .   ..   E-      E . y               --t   pk.
                                                                                                                                                                                                                                                                                                ;-
                                                                                                                                                                                                                                                                                                 ë )
                                                                                                                                                                                                                                                                                                   i.     ,y
                                                                                                                                                                                                                                                                                                           g      j(r
                                                                                                                                                                                                                                                                                                                    .jy
                                                                                                                                                                                                                                                                                                                      t j-
                                                                                                                                                                                                                                                                                                                         ;y
                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                          :)j .
                                                                                                                                                                                                                                                                                                                              tr -
                                                                                                                                                                                                                                                                                                                                 jEE
                                                                                                                                                                                                                                                                                                                                   :  -
                                                                                                                                                                                                                                                                                                                                      jé
                                                                                                                                                                                                                                                                                                                                       (@
                                                                                                                                                                                                                                                                                                                                        ((j
                                                                                                                                                                                                                                                                                                                                          @ ë -
                                                                                                                                                                                                                                                                                                                                              j  ,
                                                                                                                                                                                                                                                                                                                                                 -  -,
                                                                                                                                                                                                                                                                                                                                                     ;.     -           p
                                                                                                                                                                                                                                                                                                                                                                        g  : 4                                                  )   ',  . . !                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g  ljt j   j !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j  ,                     .:..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :               .
                 l -'i '  )
                          E:-
                            -'
                            '    )
                                 i
                                 .
                                   ë
                                   E l
                                     iërl
                                        .ë .
                                           -  C
                                              (l9-  :
                                                    E t
                                                      .!
                                                       -l
                                                        .  hp
                                                            -
                                                            :.
                                                             gi
                                                              j 1
                                                                -
                                                                .,- 1
                                                                    $
                                                                    i
                                                                    ( C
                                                                      ) 1
                                                                        ,L
                                                                         -.
                                                                          r,.
                                                                            :-+.
                                                                               j         1  d    @
                                                                                                 ' t  2
                                                                                                      i
                                                                                                       .
                                                                                                       (
                                                                                                       N         o    ' I :q1  I?  r jL 1  E  5 1
                                                                                                                                                t
                                                                                                                                                ;  I 2  o          %            q
                                                                                                                                                                                '  (
                                                                                                                                                                                   ë g  ë
                                                                                                                                                                                        ,
                                                                                                                                                                                        -@
                                                                                                                                                                                         i'
                                                                                                                                                                                          ï
                                                                                                                                                                                          ;            4           :        7
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             (
                                                                                                                                                                                                                             :r
                                                                                                                                                                                                                              4  l;! k- h     l (1 @ 1E9v
                                                                                                                                                                                                                                                        ;       ï(
                                                                                                                                                                                                                                                                 i (
                                                                                                                                                                                                                                                                   -j
                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                    @-
                                                                                                                                                                                                                                                                     i(
                                                                                                                                                                                                                                                                      : !
                                                                                                                                                                                                                                                                        5 E
                                                                                                                                                                                                                                                                          ii
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                           (      .     ; ,
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                 ! i)
                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     i  i-j
                                                                                                                                                                                                                                                                                                          iëk  ë
                                                                                                                                                                                                                                                                                                               à E-
                                                                                                                                                                                                                                                                                                                  gj
                                                                                                                                                                                                                                                                                                                   ër-. -:
                                                                                                                                                                                                                                                                                                                         . L,:.- .ë
                                                                                                                                                                                                                                                                                                                                  jE
                                                                                                                                                                                                                                                                                                                                   .: (q
                                                                                                                                                                                                                                                                                                                                       ë.
                                                                                                                                                                                                                                                                                                                                        (jë
                                                                                                                                                                                                                                                                                                                                          .   j
                                                                                                                                                                                                                                                                                                                                              (  .
                                                                                                                                                                                                                                                                                                                                                 -  j
                                                                                                                                                                                                                                                                                                                                                    -, f  .            .j
                                                                                                                                                                                                                                                                                                                                                                        -  k    r -           :k .
                                                                                                                                                                                                                                                                                                                                                                                                 y 1it
                                                                                                                                                                                                                                                                                                                                                                                                     #  j
                                                                                                                                                                                                                                                                                                                                                                                                        t    @
                                                                                                                                                                                                                                                                                                                                                                                                             ,  r :.   .     j
                                                                                                                                                                                                                                                                                                                                                                                                                             .  :  6b      t .                            '  -.; :      è E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l ky
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .Eyj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y-y-y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         , ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @r q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .  E  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       , ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ; j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E; y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jr;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g l j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .ry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k   u   . j  j    grj j y-jtj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ! y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j j g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i.g..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :  j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .  -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . j rj t        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - tr? -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (.yjij k  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .ry  j t     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2
                 i
                 '
                 L -
                   i:
                    -
                    '- ?
                       ë  -
                          ' '
                            E
                            '-
                             i E
                               i i
                                 i
                                 ' E
                                   '
                                   i
                                   :-
                                    .;
                                     i(
                                      kq .     96   ' 4
                                                      !     3
                                                            ?ké ' ï
                                                                  j g
                                                                    . ! ;p;?y
                                                                            as     .
                                                                                   -
                                                                                     .
                                                                                     .)  (
                                                                                         .F
                                                                                          qj.
                                                                                            .-
                                                                                            L.
                                                                                             :
                                                                                             3 .
                                                                                               'E
                                                                                                j$
                                                                                                 t
                                                                                                   ..
                                                                                                   :  E
                                                                                                      p,
                                                                                                       !
                                                                                                       j E
                                                                                                         l -
                                                                                                           ,
                                                                                                           :(
                                                                                                            j
                                                                                                            )-
                                                                                                             j E
                                                                                                               l E
                                                                                                                 r-
                                                                                                                  )E
                                                                                                                   ,
                                                                                                                   jy
                                                                                                                    - F
                                                                                                                      s ?
                                                                                                                        j .
                                                                                                                          l-
                                                                                                                           r(
                                                                                                                            ,
                                                                                                                            g
                                                                                                                            l  -
                                                                                                                               :
                                                                                                                               j-
                                                                                                                                y  E
                                                                                                                                   . t
                                                                                                                                     j)
                                                                                                                                      k q
                                                                                                                                        j  y  .
                                                                                                                                              l -
                                                                                                                                                   ,
                                                                                                                                                   .
                                                                                                                                                     -
                                                                                                                                                     k  -
                                                                                                                                                        ,  (
                                                                                                                                                           ?
                                                                                                                                                           r -
                                                                                                                                                             )  s
                                                                                                                                                                -
                                                                                                                                                                j  !
                                                                                                                                                                   -
                                                                                                                                                                   !
                                                                                                                                                                   .-
                                                                                                                                                                    q.
                                                                                                                                                                     1
                                                                                                                                                                     . -
                                                                                                                                                                       r -
                                                                                                                                                                         t
                                                                                                                                                                         à E
                                                                                                                                                                           y E
                                                                                                                                                                             .
                                                                                                                                                                             i-
                                                                                                                                                                              q .
                                                                                                                                                                                j    )  -
                                                                                                                                                                                        !
                                                                                                                                                                                         .
                                                                                                                                                                                         .
                                                                                                                                                                                         ;
                                                                                                                                                                                         l-
                                                                                                                                                                                          j  .
                                                                                                                                                                                             l-
                                                                                                                                                                                              : E
                                                                                                                                                                                                1  k
                                                                                                                                                                                                   j .
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     :E
                                                                                                                                                                                                      .
                                                                                                                                                                                                      1
                                                                                                                                                                                                       --
                                                                                                                                                                                                       :
                                                                                                                                                                                                       (
                                                                                                                                                                                                          ,-,
                                                                                                                                                                                                          r
                                                                                                                                                                                                          e
                                                                                                                                                                                                              --   ,, -
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      .,   .
                                                                                                                                                                                                                            .j..
                                                                                                                                                                                                                              !
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                  ;! E
                                                                                                                                                                                                                                     ;E
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      ! ,
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        j-
                                                                                                                                                                                                                                         ( ,
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           :r-
                                                                                                                                                                                                                                             jE
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                              k -
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                ,. .
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                      jE
                                                                                                                                                                                                                                                       ;q
                                                                                                                                                                                                                                                        . q
                                                                                                                                                                                                                                                          j ë-
                                                                                                                                                                                                                                                             l ë
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               i-
                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                ,j
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                 k qy
                                                                                                                                                                                                                                                                    gj
                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                     @;
                                                                                                                                                                                                                                                                      j ë
                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                         g,
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           E      -
                                                                                                                                                                                                                                                                                  2       . - .
                                                                                                                                                                                                                                                                                                   h@
                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                     - 1
                                                                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                                                                        'ij
                                                                                                                                                                                                                                                                                                          pEë  E
                                                                                                                                                                                                                                                                                                               l dt
                                                                                                                                                                                                                                                                                                                  li
                                                                                                                                                                                                                                                                                                                   ë:             j ;
                                                                                                                                                                                                                                                                                                                                    L -
                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                      .k- é
                                                                                                                                                                                                                                                                                                                                          E r p
                                                                                                                                                                                                                                                                                                                                              j  ïi
                                                                                                                                                                                                                                                                                                                                                  , ,
                                                                                                                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                                                                                                                    ,.                  j
                                                                                                                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                        -  k
                                                                                                                                                                                                                                                                                                                                                                           i '                   .,
                                                                                                                                                                                                                                                                                                                                                                                                  ir
                                                                                                                                                                                                                                                                                                                                                                                                   ri
                                                                                                                                                                                                                                                                                                                                                                                                    ljqt
                                                                                                                                                                                                                                                                                                                                                                                                       i.    !  ë
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                k  !-        à     f       #L
                                                                                                                                                                                                                                                                                                                                                                                                                                            -  s                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   :  :   .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7 :1 #2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .'1 21,; 1  g! q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E-g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :(.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  s   j  l ; jktj g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r   .  ) k j g!t  1 t jë(ë ( yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -  )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E- r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y, ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .j    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . . . ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,. . ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .      1l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..yr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,kl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,    .   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            , E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      , E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j;.
                 '
                 1 '-
                    '' ' '
                         -i
                          -ii
                            di d
                               i d
                                 - '
                                   ëip
                                     ë
                                     pk
                                      ë
                                      :
                                      ëpp
                                        -E
                                         ë
                                       ;1; .
                                         ,,,  E-
                                               iyï
                                                 iE
                                                 .  b;ïk,
                                                        kïL L.k
                                                              ;
                                                              .
                                                           kE . -
                                                                ii
                                                                 -!
                                                                  - E
                                                                    l   ë
                                                                        y(
                                                                         it!
                                                                           -?é
                                                                             -4g
                                                                               i .   -
                                                                                     . E i;
                                                                                          .è-
                                                                                            ;g
                                                                                             ( .@
                                                                                                E! E  @E   E
                                                                                                           ,s
                                                                                                            -E   -:.!
                                                                                                                    - . - . .  ëq  ë
                                                                                                                                   @ -E -  :
                                                                                                                                           .    -
                                                                                                                                                E  :
                                                                                                                                                   ! E  5
                                                                                                                                                        E  E
                                                                                                                                                           ? ë  E
                                                                                                                                                                s  .
                                                                                                                                                                   -ë7
                                                                                                                                                                     - E - t
                                                                                                                                                                           j k
                                                                                                                                                                             jt
                                                                                                                                                                              i
                                                                                                                                                                              j -
                                                                                                                                                                                x  E-
                                                                                                                                                                                   .    E..   - E    !
                                                                                                                                                                                                     gE
                                                                                                                                                                                                      -   .
                                                                                                                                                                                                          - E (
                                                                                                                                                                                                              .    -  :
                                                                                                                                                                                                                      . -
                                                                                                                                                                                                                        ?  .:.
                                                                                                                                                                                                                             E-
                                                                                                                                                                                                                              .   -
                                                                                                                                                                                                                                  E  E
                                                                                                                                                                                                                                     .- E  :
                                                                                                                                                                                                                                           E-:-
                                                                                                                                                                                                                                              .  . E  E
                                                                                                                                                                                                                                                      ë-, :
                                                                                                                                                                                                                                                          E ). E
                                                                                                                                                                                                                                                               :j. ;:
                                                                                                                                                                                                                                                                    .p-
                                                                                                                                                                                                                                                                      ; ë
                                                                                                                                                                                                                                                                        F.
                                                                                                                                                                                                                                                                         (i;                 ..      k jt
                                                                                                                                                                                                                                                                                                        ù
                                                                                                                                                                                                                                                                                                        .!:
                                                                                                                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                          .ï
                                                                                                                                                                                                                                                                                                           !j  à
                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                                                               . ?
                                                                                                                                                                                                                                                                                                                 k-
                                                                                                                                                                                                                                                                                                                  j'
                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                   .g!t
                                                                                                                                                                                                                                                                                                                      'j
                                                                                                                                                                                                                                                                                                                       y'
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        E-.-
                                                                                                                                                                                                                                                                                                                          ' ':k
                                                                                                                                                                                                                                                                                                                              .j y
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                 ij'g i
                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                      ykj
                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                        ë-
                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                         yk
                                                                                                                                                                                                                                                                                                                                          j .
                                                                                                                                                                                                                                                                                                                                            L ;  'b â
                                                                                                                                                                                                                                                                                                                                                    6
                                                                                                                                                                                                                                                                                                                                                 L ë,                                               l
                                                                                                                                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                                                                                                                                    x itl ë
                                                                                                                                                                                                                                                                                                                                                                                                          .  (
                                                                                                                                                                                                                                                                                                                                                                                                             L  t
                                                                                                                                                                                                                                                                                                                                                                                                                ' -
                                                                                                                                                                                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   ë. .      ë
                                                                                                                                                                                                                                                                                                                                                                                                                             -  !  -
                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                   .      j(
                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           ët
                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                            !r :'j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 @
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                  -.                      d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E--ë.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              iE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ki
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë é' g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E-(.:-ç-  . ï-b -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k,ï- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E-. -    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -  g-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . k ë !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - E-!  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E : -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !  - E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -  i   @. -  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E@(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .   .. -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..-.. .E ë  .- E  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   .E.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ëi-ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !.!)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë(- @ .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë -i -  ë   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ! ..k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,! .-,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,)   -:   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E   j   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .i                                                                                                                                         .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1l; '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              , !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .; )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  ,   ù l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            , r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               li lk.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,1, -   ,121
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )., r pt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                 '                     .
                                              -1d
                                                !   .
                                                    ,
                                                    I l l
                                                        r  kg
                                                            ël
                                                             .p k,r
                                                                  l : !
                                                                      l ër-b
                                                                           .,E
                                                                             1(
                                                                              -k -                          ,2
                                                                                                             . , ë
                                                                                                                 .      (
                                                                                                                        - 1
                                                                                                                          -:
                                                                                                                           t
                                                                                                                           -1
                                                                                                                            ,
                                                                                                                            .  .
                                                                                                                               .ë
                                                                                                                                ë          -    .
                                                                                                                                                -  k
                                                                                                                                                   , g  j  -
                                                                                                                                                           k ,  -
                                                                                                                                                                .
                                                                                                                                                                ë  1
                                                                                                                                                                   :ld :
                                                                                                                                                                       E ) y
                                                                                                                                                                           - -ë               .                    l
                                                                                                                                                                                                                   1
                                                                                                                                                                                                                   -  :!
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       -j  iI;
                                                                                                                                                                                                                             rd  :
                                                                                                                                                                                                                                 (,
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                   i ,
                                                                                                                                                                                                                                     ir
                                                                                                                                                                                                                                      , )l )
                                                                                                                                                                                                                                           r.k
                                                                                                                                                                                                                                             ,, ,
                                                                                                                                                                                                                                                ., , ,4
                                                                                                                                                                                                                                                      ,::       t
                                                                                                                                                                                                                                                                gp
                                                                                                                                                                                                                                                                 ë g-
                                                                                                                                                                                                                                                                    é ë -
                                                                                                                                                                                                                                                                        gq l
                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                           ë                                     --  .-
                                                                                                                                                                                                                                                                                                                      .        .
                                                                                                                                                                                                                                                                                                                               - ,
                                                                                                                                                                                                                                                                                                                                 ..-- .
                                                                                                                                                                                                                                                                                                                                      - .L. - .
                                                                                                                                                                                                                                                                                                                                              -  ,                      g  r .
                                                                                                                                                                                                                                                                                                                                                                             E                   ..L
                                                                                                                                                                                                                                                                                                                                                                                                   6L
                                                                                                                                                                                                                                                                                                                                                                                                    b
                                                                                                                                                                                                                                                                                                                                                                                                    j3b
                                                                                                                                                                                                                                                                                                                                                                                                      .ï
                                                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                        . .  .    ,- -q
                                                                                                                                                                                                                                                                                                                                                                                                                      i.   -
                                                                                                                                                                                                                                                                                                                                                                                                                           k E
                                                                                                                                                                                                                                                                                                                                                                                                                             i  .       .-
                                                                                                                                                                                                                                                                                                                                                                                                                                        .t i
                                                                                                                                                                                                                                                                                                                                                                                                                                           -r
                                                                                                                                                                                                                                                                                                                                                                                                                                            k-
                                                                                                                                                                                                                                                                                                                                                                                                                                             : :
                                                                                                                                                                                                                                                                                                                                                                                                                                               )!
                                                                                                                                                                                                                                                                                                                                                                                                                                                is.         ië 'j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                i k i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :i,:-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j   g    -           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ilkd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              pkr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ql,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    lk l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1 :,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,I:-jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .l:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,.  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ; l - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q , . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t l,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rd' 1 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lyl t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1 ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :I ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :@  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p, i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ! ;-!t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @ l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ir   !l:,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          L;:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )-ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,rqk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l l !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k  j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              dIr(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -ë j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,!,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       li-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                 ' @@. : -
                         (q
                          EFi
                            E
                            ë
                             i
                             t
                               l
                               :
                               q
                                 ê
                                 l ë
                                   i
                                   è
                                    tl
                                     lr.
                                       (.- .
                                           -
                                           f  .
                                              i.E
                                                .-
                                                 :  : (!!
                                                        : !4
                                                           ë.
                                                            :!E
                                                              ë :
                                                                2ë!
                                                                  ë !
                                                                    : : E
                                                                        !.
                                                                         : :ë
                                                                            i;y:
                                                                               j     -
                                                                                   - - - (
                                                                                         ---;
                                                                                            -- ---
                                                                                                 . k
                                                                                                   .  -- - -
                                                                                                           j-- - -,i
                                                                                                                   1j ;
                                                                                                                   ..- .
                                                                                                                  .-    .
                                                                                                                        :          ë
                                                                                                                                   -.   ,                          y
                                                                                                                                                                   ---
                                                                                                                                                                       .
                                                                                                                                                                       -
                                                                                                                                                                         -
                                                                                                                                                                         k k
                                                                                                                                                                           i i(
                                                                                                                                                                              - -  .
                                                                                                                                                                                   - -  -?
                                                                                                                                                                                         p-
                                                                                                                                                                                          g   j
                                                                                                                                                                                              k    .
                                                                                                                                                                                                   j --.
                                                                                                                                                                                                       -  - @ -         --..: --- .--.-. g -
                                                                                                                                                                                                                                           .--
                                                                                                                                                                                                                                             .--
                                                                                                                                                                                                                                              ,  ,
                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                ..-:  ï
                                                                                                                                                                                                                                                      -(
                                                                                                                                                                                                                                                       -:
                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                       .- t
                                                                                                                                                                                                                                                          ( b
                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                            j'
                                                                                                                                                                                                                                                             è
                                                                                                                                                                                                                                                             g .
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               gëg j
                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                    pl
                                                                                                                                                                                                                                                                     (ë
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      g  (g
                                                                                                                                                                                                                                                                          jg
                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                    .          -
                                                                                                                                                                                                                                                                                                                                          :                            gà
                                                                                                                                                                                                                                                                                                                                                                        i  g ë                      yshg
                                                                                                                                                                                                                                                                                                                                                                                                       :é
                                                                                                                                                                                                                                                                                                                                                                                                        l y  y
                                                                                                                                                                                                                                                                                                                                                                                                             j  y j
                                                                                                                                                                                                                                                                                                                                                                                                                  g.
                                                                                                                                                                                                                                                                                                                                                                                                                   rtk
                                                                                                                                                                                                                                                                                                                                                                                                                     jgy
                                                                                                                                                                                                                                                                                                                                                                                                                       g                  ts
                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                           .(
                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                            .! l
                                                                                                                                                                                                                                                                                                                                                                                                                                               j:      jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                        j ' g
                                                                                                                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ljlyg j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ! qgg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (  :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i i   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     p i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .!?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -- E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y#;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :. .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  @ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !E..    - .-k;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..   : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -EF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :f E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EE -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t.  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ( ; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -- !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 --   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .E!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :(.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .-... E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E-., :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E!-::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        - E-: t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : (ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            q !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .2qq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t . l(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                 lii:-.:iëiil  i
                               -t-  -
                                                                                                (I
                                                                                                 E1ù
                                                                                                   E! E1
                                                                                                       i                                                                                                                                                    -gë                                                                                                                                                                                         ,i           yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .i               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1k!l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !k .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1I .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 qb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?'-i-'$               ;1EIi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             iI-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :l-l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $!1:. i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë         1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .'!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1  :k!t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4 iI14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !:sq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i @ëEj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (;j:'(ë!si
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -i-5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !l                  .-.-@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E.g  -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yl r   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -i g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            'ëI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,k 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ('
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -(l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -è
                                                                                                                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                                                                                           :                                                                                             - d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           yLI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -8 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '         t3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ?.b-é                  ,1   1:7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1::9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '1Ië
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              d          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !1 21k.     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !.i1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         s  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I.!1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              - k.r
                                                                                                                                                                         r1   1
                                                                                                                                                                              ;
                                                                                                                                                                              . i: 2
                                                                                                                                                                                   -1   q!
                                                                                                                                                                                         -
                                                                                                                                                                                         ;
                                                                                                                                                                                         .
                                                                                                                                                                                         -ë
                                                                                                                                                                                          tL ;
                                                                                                                                                                                             ë, i
                                                                                                                                                                                                3  I
                                                                                                                                                                                                   .'-
                                                                 i1 I:;-!                   q!
                                                                                             :IL
                                                                                               -r                 .;
                                                                                                                   ':
                                                                                                                   (:y
                                                                                                                    - 1.1 .ti
                                                                                                                            :
                                                                                                                            -I -i
                                                                                                                                                                                                                   !I-1    :.
                                                                                                                                                                                                                           1,4
                                                                                                                                                                                                                             .2
                                                                                                                                                                                                                              1.,4                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i@
                                                                                                                                                                                                                              ..I  l !
                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      ' 1
                                                                                                                                                                                                                                        .k
                                                                                                                                                                                                                                         .él
                                                                                                                                                                                                                                           y2.
                                              .- .
                                                           .)
                                                            .1r 8
                                                                ! -            k
                                                                               jz  lls1  -:
                                                                                          -1
                                                                                           .1
                                                                                            i                                                                                                        ..
                                                                                                                                                                                                      -1  ,
                                                                                                                                                                                                          ;,  .E
                                                                                                                                                                                                              1
                                         .    .
                                   ë.q
                                     @iijy.ë
                                       ë      j?
                                               ië-
                                                 .- .t j
                                                       .l
                                                        .-.,
                                                           'I     ;.2--- .i
                                                                          ;,-
                                                                            .
                                                                            i
                                                                            'ëL
                                                                             :-
                                                                              -
                                                                                                       E!!I-:
                                                                                                            t
                                                                                                            yI
                                                                                                             -l#
                                                                                                               -1.
                                                                                                                 y.
                                                                                                                  !             -, -i:
                                                                                                                                     .! :
                                                                                                                                        j
                                                                                                                                        ., .! q
                                                                                                                                              -..@ 1
                                                                                                                                                   ..   !
                                                                                                                                                        ë
                                                                                                                                                        .. j
                                                                                                                                                           .t5
                                                                                                                                                             :! :k ;
                                                                                                                                                                   qt
                                                                                                                                                                    -p
                                                                                                                                                                     :!1
                                                                                                                                                                       (k  .                                                                 11
                                                                                                                                                                                                                                              .21k
                                                                                                                                                                                                                                                 ,:)
                                                                                                                                                                                                                                                   . j
                                                                                                                                                                                                                                                     tb,
                                                                                                                                                                                                                                                       'i
                                                                                                                                                                                                                                                        - ;
                                                                                                                                                                                                                                                          : .  !t
                                                                                                                                                                                                                                                                ië -
                                                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                                                    4ë:
                                                                                                                                                                                                                                                                      i E
                                                                                                                                                                                                                                                                        i-
                                                                                                                                                                                                                                                                                                                                                          .ë@.j
                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                      --i..jrtg.qy;.ty(:j.-.è.f-.fç.ï.s,.t-.èj.j-Ejgiî.ë  tE
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( #y
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                              I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,     2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :9 /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :. . .-. -
                                                                                                                                                                                                                                                                                                                                                       ... i                 :  ù
                                                                                                                                                                                                                                                                                                                                                                                ; i
                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  ig
                                                                                                                                                                                                                                                                                                                                                                                   r ,
                                                                                                                                                                                                                                                                                                                                                                                     . g.             ,
                 :i:.-.;:. k-ë ë ëq                                                                                                                                                                                                                                       rE
                                                                                                                                                                                                                                                                          k-                                                                                                                                                                                                                                                       -..y...-              -.-                                 - .- .-                                                         :....- .
                                 èi- gë
                                      ig      g
                                 l                                                                                                                                                                                                                                         .j     ëj;
                                                                                                                                                                                                                                                                                    k.
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                    ,  yé
                                                                                                                                                                                                                                                                                        k!..,-.                                                                                                                                                                                                                                              .  -j                           E - E    .:
                                                                                                                                                                                                                                                                                              ..
                                                 . :         !r
                                                              :-ëy,
                                                                  .        -  El
                                                                              (  t
                                                                                 y j
                                                                                   . gj
                                                                                     j   .. -E  E  -  --   y     -      .ë -ë
                                                                                                                                   .
                                                                                                                                                        -  F    F  - - :   ëë
                                                                                                                                                                           j -
                                                                                                                                                                             .ë F  r Ei  gë   g
                                                                                                                                                                                              p j  l -
                                                                                                                                                                                                       --
                                                                                                                                                                                                       E    ..y-      (
                                                                                                                                                                                                                      '-
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                       '-
                                                                                                                                                                                                                        .ë  (:           .  -                           .EF                                                                                                                                                                                     k-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,y:j.                              .     .    -                                                                  E(  -  ,- E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             .i
                                                                                                                                                                                                                                              ):-  -
                                                                                                                                                                                                                                                   ( ë..- -     ë    !!                                                                                                    ( .     !E- .,-,.-.....                                                     jg i
                                                                                                                                                                                                                                                                                                                                                                                                                                                          è j
                                                                                                                                                                                                                                                                                                                                                                                                                                                            t j   ë ijij  j  .   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E   j  , -Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            );,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jr k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,-j j ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ; ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ( j ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j kj;j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l ,  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l j  ;i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j-.-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !r q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (j   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,E ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1 y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (:  j h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .t; j..t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .   kI ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l ,rj  lj   k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :.- -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . - .'t .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '  .  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,- . - .-.-   s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.E à ë                     .;   t  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rk1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yjr1 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                          -E iE'E    -
                                     ë
                                    !i                                    1
                                                                          qi1
                                                                            !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I p      @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !ù !  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1   -         t
                                                                            -kE                                                                                                                                                                                                                                                                                                                                                                                   .E                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,ê;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ï k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' 33
                                                                                                                                                                                                i  1 'ï                                                                                                                                                                                                                                                                                                                                                                                                        .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                           e                           .1
                                                                                       ..
                 C't..
                    :
                       'E2--. --
                          :
                          5:   J
                               . i E
                                   :
                                       @i
                                       t
                                       (-:t
                                         -
                                        E'
                                         . ;    ëi
                                           ).-@.i
                                                -à;
                                                 .
                                                 j  K -j
                                                       :ë
                                                        ---'e
                                                            .-
                                                           -..: -t
                                                                 ë)
                                                                  -I
                                                                  . .
                                                                    -
                                                                    . 1
                                                                      .1:
                                                                        .
                                                                        ë
                                                                         E
                                                                         7
                                                                         .3E
                                                                           '' .
                                                                              3i
                                                                               -
                                                                               : j
                                                                                 . i
                                                                                   r
                                                                                   :
                                                                                   - (
                                                                                     .
                                                                                     E k
                                                                                       - ;
                                                                                         -
                                                                                         Ep
                                                                                          I
                                                                                          ir
                                                                                           ;'
                                                                                            ;
                                                                                            E
                                                                                            ëë
                                                                                             1
                                                                                             .
                                                                                             - 1k
                                                                                                ,
                                                                                                .
                                                                                                ::
                                                                                                 E 1
                                                                                                   (  :
                                                                                                      E
                                                                                                      @
                                                                                                      j,
                                                                                                       j
                                                                                                       # :
                                                                                                         r
                                                                                                         - 1
                                                                                                           E
                                                                                                           Ek
                                                                                                            !E
                                                                                                             -
                                                                                                             .
                                                                                                             . (
                                                                                                               -
                                                                                                               I t
                                                                                                                 r
                                                                                                                 : <
                                                                                                                   .
                                                                                                                   (
                                                                                                                   :
                                                                                                                   :. - (
                                                                                                                        . (
                                                                                                                          :
                                                                                                                          .-
                                                                                                                            2@
                                                                                                                            !-ë
                                                                                                                            -   w
                                                                                                                                .  ...( .  -  .
                                                                                                                                              - -  -
                                                                                                                                                   i -  E  s    E  -
                                                                                                                                                                   :-ë
                                                                                                                                                                     : @
                                                                                                                                                                       ( g r
                                                                                                                                                                           @ 4
                                                                                                                                                                             .e
                                                                                                                                                                              - E
                                                                                                                                                                                .  - .  i
                                                                                                                                                                                        .ë
                                                                                                                                                                                        -4t
                                                                                                                                                                                          @  .
                                                                                                                                                                                             ;'
                                                                                                                                                                                              ï        1
                                                                                                                                                                                                       :
                                                                                                                                                                                                       -
                                                                                                                                                                                                       E  I
                                                                                                                                                                                                          -
                                                                                                                                                                                                          . ?
                                                                                                                                                                                                            - E
                                                                                                                                                                                                              r
                                                                                                                                                                                                              -
                                                                                                                                                                                                              q    l
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   .  .
                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                        7  !i
                                                                                                                                                                                                                            ë@
                                                                                                                                                                                                                             (ë  :
                                                                                                                                                                                                                                 t.1 :
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      . 1
                                                                                                                                                                                                                                        -:
                                                                                                                                                                                                                                         - .
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             ,  2
                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                -i 4
                                                                                                                                                                                                                                                   @  d
                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                     tE:
                                                                                                                                                                                                                                                      --I
                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                       EEgi
                                                                                                                                                                                                                                                          E(f
                                                                                                                                                                                                                                                            -. .
                                                                                                                                                                                                                                                                jtë
                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                 ( i-ë
                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                   j(?! ië
                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                        -(
                                                                                                                                                                                                                                                                        (ë
                                                                                                                                                                                                                                                                          ië
                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                          jE
                                                                                                                                                                                                                                                                           (      ,
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                  kdr  l
                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                       :l L -  -.    . .                               .               k  - -  -.  .    g
                                                                                                                                                                                                                                                                                                                                                                        ë  j j  --.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                jï
                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                g.jkj.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -ëirt - - --- -. k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë  yE  gk-L  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (.j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -ty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r-.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g   . t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           , -.-:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .-.,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -rg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . yE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E(,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g jyj-.g g .- l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . g g  -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          vl g j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ryj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 g kj  kj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        @ ( 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -iE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y(   ( jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ()
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ((-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :# ( @ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( t  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .g(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .à:.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yjg(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p  -r-(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                yr ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .ï .
                                                                                                                                                                                              ,k
                                                                                                                                                                                              j    kk
                                                                                                                                                                                                   ; ;, 2 :                                                                                                                                                                                                                                                                   -j y                                                         j ygy        t-jjgët4            -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (--j      (     .j  .k                                                      j; @:
                                                                                                                                                                     .                                                  .            ..                               -                                     .                                                                                                                                                                                                                                                                                                   .                                  -
                 i'
                 . -'
                   g F.-ë?-
                          !i
                           F-
                            -)
                             '
                             . ! @
                                 (
                                 - ?
                                   ë
                                   i@!
                                     (
                                     -@
                                      ':
                                       #I
                                        -
                                        ')
                                         l
                                         . !
                                           q
                                           -  k
                                              i1r
                                                - ..
                                                 j  :
                                                    t
                                                    ( 24
                                                       y
                                                       -l
                                                        - I
                                                          ;!
                                                           (
                                                           E
                                                           .r
                                                            -
                                                            .-
                                                             lù r
                                                                !:
                                                                 ëi - t 2;
                                                                         !2l:
                                                                            I:
                                                                             !I)
                                                                               : I à 4
                                                                                     !
                                                                                     . k !
                                                                                         /IIr
                                                                                            '
                                                                                            .1 !
                                                                                               lh
                                                                                                :
                                                                                                ;I
                                                                                                 i f
                                                                                                   )
                                                                                                   E  ,
                                                                                                      .!
                                                                                                       y
                                                                                                         -
                                                                                                         @ t
                                                                                                           (r
                                                                                                            .p 1 p
                                                                                                                 'r
                                                                                                                  !', E
                                                                                                                      . , :
                                                                                                                          1!k
                                                                                                                            1  -. E
                                                                                                                                (
                                                                                                                                t  '
                                                                                                                                   . I
                                                                                                                                     !E :
                                                                                                                                        ?  .  l (
                                                                                                                                                1  ; .
                                                                                                                                                     k
                                                                                                                                                     1  EE 4 !
                                                                                                                                                             2
                                                                                                                                                             .  E
                                                                                                                                                                1  .
                                                                                                                                                                   (
                                                                                                                                                                   1Il ë
                                                                                                                                                                       E
                                                                                                                                                                       - i .
                                                                                                                                                                           2
                                                                                                                                                                           ! Ih
                                                                                                                                                                              1 i  j I
                                                                                                                                                                                     t
                                                                                                                                                                                     .   E
                                                                                                                                                                                         :,  (1 r
                                                                                                                                                                                                9  1 k11  : I
                                                                                                                                                                                                            i t    I
                                                                                                                                                                                                                   :  '
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       2r
                                                                                                                                                                                                                        1  !1i:  E
                                                                                                                                                                                                                                 7-(
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  -: .
                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                      7 !
                                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                         $  !r
                                                                                                                                                                                                                                             1:
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              .  E
                                                                                                                                                                                                                                                ï-
                                                                                                                                                                                                                                                 . E
                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   L ,ç
                                                                                                                                                                                                                                                      61b
                                                                                                                                                                                                                                                        ? b f  !ik ë
                                                                                                                                                                                                                                                                   (E
                                                                                                                                                                                                                                                                    gjy
                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                      - F
                                                                                                                                                                                                                                                                        E-@
                                                                                                                                                                                                                                                                          i.j
                                                                                                                                                                                                                                                                            -  i
                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                               ,  @
                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                   -i  F
                                                                                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                                                                                        .,r
                                                                                                                                                                                                                                                                                          - j
                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                            2:j
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                               -j.
                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                 . j
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                   .l
                                                                                                                                                                                                                                                                                                    .r
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     ë j
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       gt
                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                        -j
                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                         .E
                                                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                          -F
                                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            -  ?
                                                                                                                                                                                                                                                                                                               j (
                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                 ë(
                                                                                                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                  -j
                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                   -(
                                                                                                                                                                                                                                                                                                                    -(
                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                     jy
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                      jg
                                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                        -(
                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                         E@q
                                                                                                                                                                                                                                                                                                                           jll
                                                                                                                                                                                                                                                                                                                             j(
                                                                                                                                                                                                                                                                                                                              i(
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               k @ë
                                                                                                                                                                                                                                                                                                                                  (j
                                                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                    ë j
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                      :j
                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                                                        @,
                                                                                                                                                                                                                                                                                                                                         ;: j j
                                                                                                                                                                                                                                                                                                                                              q  g
                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                 -; g;
                                                                                                                                                                                                                                                                                                                                                    EtjE
                                                                                                                                                                                                                                                                                                                                                       ;( j:k  (gi jlg
                                                                                                                                                                                                                                                                                                                                                                     ë E
                                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                       ëj
                                                                                                                                                                                                                                                                                                                                                                        k  l
                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                           g j
                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                             kj j jjgj
                                                                                                                                                                                                                                                                                                                                                                                   ?   ggg
                                                                                                                                                                                                                                                                                                                                                                                       ë é
                                                                                                                                                                                                                                                                                                                                                                                           j(
                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                            gg
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                                                              j(
                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                              gy jjj(
                                                                                                                                                                                                                                                                                                                                                                                                    -)
                                                                                                                                                                                                                                                                                                                                                                                                    j-y
                                                                                                                                                                                                                                                                                                                                                                                                     . j
                                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                                        y y  g  -
                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                  -g
                                                                                                                                                                                                                                                                                                                                                                                                                   .,,
                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                     y     .ë   -( y(
                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                    yj  y--ë
                                                                                                                                                                                                                                                                                                                                                                                                                                        ë gyj
                                                                                                                                                                                                                                                                                                                                                                                                                                           j(
                                                                                                                                                                                                                                                                                                                                                                                                                                            jj g
                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                               - j-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -jyggt
                                                                                                                                                                                                                                                                                                                                                                                                                                                          -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                                            kj
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ég
                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                               é
                                                                                                                                                                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     gy  -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (yy   y  y     !                                            j y  g t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y aj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ri             yt    g.       . :        (::.;(  jE( E.):(  .t,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jëj-jjg   ly   -g    tjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g  tjEry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j::jjt:  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :;.,-..
                    . '
                    :.
                     r :Ei. :  j : 4iàj
                                      :    -
                                              .-.
                                                ..  .
                                                    :       .:Ey,;g
                                                                  -
                                                                 ''
                                                                  -.
                                                                  -
                                                                    -
                                                                    ë
                                                                    :jg ..y
                                                                          .-,-
                                                                             .-
                                                                              .. -
                                                                                 . E
                                                                                   - E
                                                                                     : : E
                                                                                         .-.-
                                                                                            E
                                                                                            .E
                                                                                             . q   .  ,.
                                                                                                      .,,   gj
                                                                                                             F (
                                                                                                               j -
                                                                                                                 .--
                                                                                                                   ..y:-:.:-,.Lj   . .
                                                                                                                                     -
                                                                                                                                     .     :  - j  ! .  -    FE:    !.
                                                                                                                                                                     E .
                                                                                                                                                                       E : E
                                                                                                                                                                           . E
                                                                                                                                                                             (: !
                                                                                                                                                                                E  E $  i
                                                                                                                                                                                        @ë
                                                                                                                                                                                         :!  !
                                                                                                                                                                                             7.
                                                                                                                                                                                              i E  .
                                                                                                                                                                                                   - (!:
                                                                                                                                                                                                      g-  E
                                                                                                                                                                                                          '
                                                                                                                                                                                                          ë g .
                                                                                                                                                                                                              ,    !
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   .  ''
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                      1.'
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                            .,t  -..  .
                                                                                                                                                                                                                                      ' .!
                                                                                                                                                                                                                                         ' 6
                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                            b',
                                                                                                                                                                                                                                              . 'b   ,..- !.I
                                                                                                                                                                                                                                                            EZ .
                                                                                                                                                                                                                                                               -l
                                                                                                                                                                                                                                                                (j :
                                                                                                                                                                                                                                                                   :) ( : -(.     -
                                                                                                                                                                                                                                                                                  .-.
                                                                                                                                                                                                                                                                                    :     i ..'
                                                                                                                                                                                                                                                                                              L q    '           ...    . :ëk
                                                                                                                                                                                                                                                                                                                    .. .. , Eë
                                                                                                                                                                                                                                                                                                                             ;ë
                                                                                                                                                                                                                                                                                                                              .  E,
                                                                                                                                                                                                                                                                                                                                  ë-
                                                                                                                                                                                                                                                                                                                                   (     jj
                                                                                                                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                            - .
                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                              r  ;
                                                                                                                                                                                                                                                                                                                                                 .I -
                                                                                                                                                                                                                                                                                                                                                    ,(
                                                                                                                                                                                                                                                                                                                                                     g-j
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                       :  k -  g
                                                                                                                                                                                                                                                                                                                                                               :q
                                                                                                                                                                                                                                                                                                                                                                -  j t     j
                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                             . ,
                                                                                                                                                                                                                                                                                                                                                                                ë ë
                                                                                                                                                                                                                                                                                                                                                                                  E2
                                                                                                                                                                                                                                                                                                                                                                                   ë ë E
                                                                                                                                                                                                                                                                                                                                                                                       .   .   . E--E
                                                                                                                                                                                                                                                                                                                                                                                                   . @
                                                                                                                                                                                                                                                                                                                                                                                                     -(q
                                                                                                                                                                                                                                                                                                                                                                                                       -- ;
                                                                                                                                                                                                                                                                                                                                                                                                          -  .       yy
                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                      ,j
                                                                                                                                                                                                                                                                                                                                                                                                                       .   j
                                                                                                                                                                                                                                                                                                                                                                                                                           - g
                                                                                                                                                                                                                                                                                                                                                                                                                             .  j  --y
                                                                                                                                                                                                                                                                                                                                                                                                                                    . .y
                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                        j  -
                                                                                                                                                                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                                                                                                                                                                            .  j
                                                                                                                                                                                                                                                                                                                                                                                                                                               . Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,:-
                                                                                                                                                                                                                                                                                                                                                                                                                                               . .,- , -
                                                                                                                                                                                                                                                                                                                                                                                                                                                       E(           Eyë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j-t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jj  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y   j -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y, gyjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,(j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .-(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .b,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    qq j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           b j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -4;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             iy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ër
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ; r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . g j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          é- g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (E  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ft
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - . ..   k-.l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I  q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .  -q, ,  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë'i,.--.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t        - . (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :..'-,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -.?ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    iy:.@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ) -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              - .)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k   E j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t' .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )''è --.i,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               àj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (j -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ;- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                      -' -
                                                                         !'!!
                                                                            '-1                                                                                                                                                                                                                                                                                                                                                                   ->
                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                   -- ë    .a
                 'ei
                 ë-r-..)  à,
                          -
                          '--i       îL
                                      -ç
                                      ;
                                      .1
                                       è'
                                        .
                                        -,
                                         -b-, -i
                                               -
                                               ïb                                                                                                                                                                                                                   i   f
                                                                                                                                                                                                                                                                        ;ë                                                         :i
                                                                                                                                                                                                                                                                                                                                    ..?                                                                                                           î                  -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      fi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       fiù
                                                -6
                                                 ij '
                                                    @, '                                                                                                                                                                                                                    pië.ë.ë,---ë------it-ë-
                             :.
                             ë kfi(
                                 .
                                 ë f'                  '
                                                          -.
                                                           :
                                                           -!
                                                            ,.
                                                             -'j
                                                              :              : -,r l p
                                                                                     r l
                                                                                       - .
                                                                                         ' - -   -    -    i
                                                                                                           j
                                                                                                           '.
                                                                                                            -  ë
                                                                                                               i :
                                                                                                                 ë,;
                                                                                                                   ''i;
                                                                                                                   ----
                                                                                                                        y' -k
                                                                                                                          -.   ,
                                                                                                                               !9: -,
                                                                                                                                   '  -.
                                                                                                                                      : ,4 9ë ,4
                                                                                                                                              . !- .fë-I,:'
                                                                                                                                                   ,                       -iij.-?..-.----t
                                                                                                                                                                              .                       .                     i(
                                                                                                                                                                                                                             F
                                                                                                                                                                                                                             .       '
                                                                                                                                                                                                                                             aa.--,,--               t.
                                                                                                                                                                                                                                                                    -i
                                                                                                                                                                                                                                                                     -t                             .                                       -
                                                                                                                                                                                                                                                                                                                                       f-.--f
                                                                                                                                                                                                                                                                                                                                      .-
                                                                                                                                                                                                                                                                                                                                      7          -f
                                                                                                                                                                                                                                                                                                                                                  g   '
                                                                                                                                                                                                                                                                                                                                                    if-   è
                                                                                                                                                                                                                                                                                                                                                          - r   i  ; ,
                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                     p '
                                                                                                                                                                                                                                                                                                                                                                       iëi
                                                                                                                                                                                                                                                                                                                                                                        à
                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                        k                                                                              ï--ïiï-
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                              -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                               --
                                                                                                                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                               àf-f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                  yë , ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -.g-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,ë ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . , j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      , ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e .(  -                                       t,;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -a.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ï                          ë.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                      ë;d
                                                        .,'                                                                                                        î,
                                                                                                                                                                    .' r:
                                   . -                                                                                                                                   .r
                                                                                                                                                                         '                                                           r--,                                                                                                                                                      ----ë,-
                                                                                                                                                                                                                                                                                                                                                                                                     ;--
                                                                                                                                                                                                                                                                                                                                                                                                       ,?
                                                                                                                                                                                                                                                                                                                                                                                                        ,-:
                                                                                                                                                                                                                                                                                                                                                                                                          ,-.,-.;----                                                                               .             .
                                           L                    .---     - -;                                                         ë -       -                    --.' -
                                                                                                                                                                                                              -    .
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                        .-.g
                                                                                                                                                                                                                           -.-.
                                                                                                                                                                                                                              -  --,
                                                                                                                                                                                                                                   ë                    : 3 6-
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                             - -i
                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                (.
                                                                                                                                                                                                                                                                 ë é
                                                                                                                                                                                                                                                                   .-   g-ii
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                           ë(.-                                         .--------(-   -.--        --#  (  .(-- -t
                                                                                                                                                                                                                                                                                                                                                                -            ë
                                                                                                                                                                                                                                                                                                                                                                             j---- (---  ,-             -                                                         -'i  j --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ji--i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i--ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ëgii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -     (-ë  i.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             --f-@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -,  ---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         , . ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..---t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .      -     ...                                             --        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k   k.....(        -?-..( ë-ëi--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ---  4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 --   -î  ki(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..-
                 lj
                 i  :
                    '
                    :
                    )@ .
                       i t
                         r
                         Eij
                           -
                            ë:
                            '
                            .
                            :ë
                             l i E l
                                   i j
                                     i
                                     l. . 'à
                                    (,ë
                                    r
                                       l
                                       iu
                                        :
                                         . .
                                           .
                                           g
                                           .
                                           h
                                              ,
                                              j
                                              y
                                               -
                                               .
                                               :s
                                                 t
                                                 t
                                                 '
                                                 y
                                                    ,
                                                    j
                                                    -
                                                    i é
                                                      '
                                                      r1
                                                       :
                                                        -
                                                        y i
                                                          1
                                                          ! l
                                                             .-
                                                             ,
                                                             7  L'
                                                                 Lq E
                                                                    t
                                                                    r
                                                                    ' 4 E
                                                                        k;
                                                                         p:
                                                                          iE
                                                                           ,
                                                                           ;:
                                                                            F
                                                                            l
                                                                            'jï'
                                                                               b
                                                                               ;
                                                                               L 3 b .
                                                                                     l
                                                                                     3 ï
                                                                                       J
                                                                                       ; '
                                                                                         e;
                                                                                          @ :
                                                                                            kI
                                                                                             ë :
                                                                                               E '.
                                                                                                   '
                                                                                                   k   E   cj
                                                                                                            :.g
                                                                                                               j
                                                                                                               4 1
                                                                                                                 E.
                                                                                                                 .-
                                                                                                                  .
                                                                                                                  I- .
                                                                                                                   '
                                                                                                                   :E
                                                                                                                    :
                                                                                                                    )
                                                                                                                    2 y
                                                                                                                      '
                                                                                                                      ! I
                                                                                                                        : i
                                                                                                                           .-.
                                                                                                                           -
                                                                                                                           .
                                                                                                                               -.7   4.
                                                                                                                                     - -
                                                                                                                                           j            --   ----   i
                                                                                                                                                                    ,2
                                                                                                                                                                     4 1
                                                                                                                                                                       .   1             1
                                                                                                                                                                                         2
                                                                                                                                                                                         .L  :
                                                                                                                                                                                             ..
                                                                                                                                                                                              7
                                                                                                                                                                                                -.--
                                                                                                                                                                                                1  ! :
                                                                                                                                                                                                     1:1    i
                                                                                                                                                                                                          . :t2
                                                                                                                                                                                                              1
                                                                                                                                                                                                                   -k--
                                                                                                                                                                                                                   !  r
                                                                                                                                                                                                                      9'!
                                                                                                                                                                                                                        r  E
                                                                                                                                                                                                                           i
                                                                                                                                                                                                                           ;:
                                                                                                                                                                                                                            r
                                                                                                                                                                                                                            .I
                                                                                                                                                                                                                             k.  ;l
                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   i 1
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     .: 2
                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                         -;
                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                           --k----y
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           !;)d
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              : l
                                                                                                                                                                                                                                                g2
                                                                                                                                                                                                                                                 ( $
                                                                                                                                                                                                                                                   p 63t
                                                                                                                                                                                                                                                       ïi
                                                                                                                                                                                                                                                        ) 4 .
                                                                                                                                                                                                                                                            :I
                                                                                                                                                                                                                                                             1 l.i  -
                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    iè
                                                                                                                                                                                                                                                                     ii
                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                      j -
                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         ë:j
                                                                                                                                                                                                                                                                                                   lj
                                                                                                                                                                                                                                                                                                    l-
                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                       -i-----i-----
                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                       lj
                                                                                                                                                                                                                                                                                                        ll:l   l
                                                                                                                                                                                                                                                                                                               j  l
                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                  qh-
                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                    jl
                                                                                                                                                                                                                                                                                                                      .-.
                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                                                                                                      ;I
                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                        kr
                                                                                                                                                                                                                                                                                                                         lrlr
                                                                                                                                                                                                                                                                                                                            lllk
                                                                                                                                                                                                                                                                                                                               t lsk
                                                                                                                                                                                                                                                                                                                                   si     l   j
                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                 (j(
                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                j    g       j                .
                                                                                                                                                                                                                                                                                                                                                                                                                   -j,
                                                                                                                                                                                                                                                                                                                                                                                                                     .-;
                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                       .     .
                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                             -     - L
                                                                                                                                                                                                                                                                                                                                                                                                                                     ï  ; ,
                                                                                                                                                                                                                                                                                                                                                                                                                                          --;- ,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                Lj
                                                                                                                                                                                                                                                                                                                                                                                                                                                 - -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,.,         k   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ---ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k    x .     , j jqj j yj  g --y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,-                                    ,.      j z     y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,  .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . jë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,( ; :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g-'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ((y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                pE qEyEë.:t!j5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,             : g           j  j  j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,g.g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -.k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (.:t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k,4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 , ; ---,t
                 q
                 p @
                   :j
                    -
                    ..
                     - ;
                       : .
                         E
                         '@
                          @
                          i!
                           :-
                            1
                            :.
                             1
                             - (
                               5 r
                                 ë
                                 é  j
                                    (
                                   (g
                                   ë  (
                                      j
                                     itk,
                                        j  y
                                           ,  j
                                              ):jë
                                                 j  ( (Ej
                                                        , k!
                                                           .
                                                           ;ë
                                                            :
                                                            k
                                                            ,y
                                                             k
                                                             j
                                                              L::ë
                                                              y
                                                              k ;
                                                                kt
                                                                  !E
                                                                  y
                                                                    ;
                                                                    ,(
                                                                    j
                                                                      ;.
                                                                      j
                                                                        ,b
                                                                        j
                                                                         ,
                                                                         ,;
                                                                          ,?
                                                                           k
                                                                           jL
                                                                            j
                                                                            p
                                                                            k
                                                                            ,
                                                                             3
                                                                             ï
                                                                             .k
                                                                             ,
                                                                             rj
                                                                              .k
                                                                               g
                                                                               E y
                                                                                 s ,
                                                                                   j
                                                                                   E j
                                                                                     (
                                                                                     ë ?
                                                                                       ; îj
                                                                                         .k
                                                                                           -
                                                                                           E.
                                                                                            :y:Eëy:j
                                                                                                 :
                                                                                                      )ë
                                                                                                       ::: (:
                                                                                                           -.i
                                                                                                            E
                                                                                                            r  j
                                                                                                               . .
                                                                                                                  ,
                                                                                                                  .y
                                                                                                                   -    :
                                                                                                                        g
                                                                                                                        I
                                                                                                                        ) :
                                                                                                                          .
                                                                                                                          t
                                                                                                                           1
                                                                                                                           .
                                                                                                                           l
                                                                                                                           !
                                                                                                                            k
                                                                                                                            .
                                                                                                                            :
                                                                                                                            h
                                                                                                                               ,
                                                                                                                               ë
                                                                                                                               :
                                                                                                                               i:
                                                                                                                                ;
                                                                                                                                k  !
                                                                                                                                   ,
                                                                                                                                   -
                                                                                                                                1:.t
                                                                                                                                     ?
                                                                                                                                     i
                                                                                                                                     :
                                                                                                                                     .
                                                                                                                                     1
                                                                                                                                      '
                                                                                                                                      E
                                                                                                                                      .
                                                                                                                                      k
                                                                                                                                        ët
                                                                                                                                        -
                                                                                                                                        .  k:
                                                                                                                                           î  . 1y(yyl
                                                                                                                                                ;
                                                                                                                                              ;.(    1g-k4-l.l
                                                                                                                                                             !,Eyk!ù
                                                                                                                                                                   k!-i.
                                                                                                                                                                    k
                                                                                                                                                                    :;
                                                                                                                                                                     l t
                                                                                                                                                                       i
                                                                                                                                                                       ; i   :
                                                                                                                                                                             !@
                                                                                                                                                                              :
                                                                                                                                                                              r1:
                                                                                                                                                                                     1-!i.E.-.;ë
                                                                                                                                                                              ,:)E-!!7
                                                                                                                                                                              i
                                                                                                                                                                                     11  @
                                                                                                                                                                                         -g
                                                                                                                                                                                          :
                                                                                                                                                                                          i!
                                                                                                                                                                                          j   -
                                                                                                                                                                                              iki  E )
                                                                                                                                                                                                     2
                                                                                                                                                                                                      .

                                                                                                                                                                                                      L
                                                                                                                                                                                                      -:
                                                                                                                                                                                                       l
                                                                                                                                                                                                          i
                                                                                                                                                                                                          .
                                                                                                                                                                                                          j é
                                                                                                                                                                                                            :
                                                                                                                                                                                                            I
                                                                                                                                                                                                            q (
                                                                                                                                                                                                              k    E
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   1
                                                                                                                                                                                                                   j  E
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ;ë.
                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                        (
                                                                                                                                                                                                                        1   1
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             :.  1
                                                                                                                                                                                                                                 '41 :
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                        E:
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         . :
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                            )S
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             iE
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              1 i
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                p-
                                                                                                                                                                                                                                                 E g
                                                                                                                                                                                                                                                   ù
                                                                                                                                                                                                                                                   - k
                                                                                                                                                                                                                                                     iE
                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                      1E
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        I ;
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                            ;..rygj
                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                            L. ï
                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   :ë ;
                                                                                                                                                                                                                                                                      : ;
                                                                                                                                                                                                                                                                        ggp
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                '(()ï@(ë#i:
                                                                                                                                                                                                                                                               'l
                                                                                                                                                                                                                                                                i@
                                                                                                                                                                                                                                                                 - g:
                                                                                                                                                                                                                                                                    ë-
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                           ('
                                                                                                                                                                                                                                                                            j  l
                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  ;gi
                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                    j  :l
                                                                                                                                                                                                                                                                                        t h
                                                                                                                                                                                                                                                                                          j lyj
                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                              -rl
                                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                ji
                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                 ,j
                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                   r     l
                                                                                                                                                                                                                                                                                                         q:
                                                                                                                                                                                                                                                                                                          jg
                                                                                                                                                                                                                                                                                                           jk
                                                                                                                                                                                                                                                                                                            y  j  :    :j
                                                                                                                                                                                                                                                                                                                        (jg
                                                                                                                                                                                                                                                                                                                          jjl
                                                                                                                                                                                                                                                                                                                            gggjj
                                                                                                                                                                                                                                                                                                                              tl   y
                                                                                                                                                                                                                                                                                                                                   gl j
                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                      glE
                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                        -i
                                                                                                                                                                                                                                                                                                                                         jt
                                                                                                                                                                                                                                                                                                                                          ! j
                                                                                                                                                                                                                                                                                                                                            : gj
                                                                                                                                                                                                                                                                                                                                              y  ,
                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                                     :T
                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                      jp
                                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                                                       j  r
                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                          E j  p
                                                                                                                                                                                                                                                                                                                                                               gE
                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                t  g j
                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     , @
                                                                                                                                                                                                                                                                                                                                                                       jj
                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                        g  t g
                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                                                                                                                                                                              w g y
                                                                                                                                                                                                                                                                                                                                                                                  jg j a .
                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                         t gj
                                                                                                                                                                                                                                                                                                                                                                                            t s
                                                                                                                                                                                                                                                                                                                                                                                              à
                                                                                                                                                                                                                                                                                                                                                                                              gj tj
                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                  klj
                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                    ,r
                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                     r-q
                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                       jj
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                        y r
                                                                                                                                                                                                                                                                                                                                                                                                          g  j
                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                             ,  (
                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                      ,y
                                                                                                                                                                                                                                                                                                                                                                                                                       j   j
                                                                                                                                                                                                                                                                                                                                                                                                                           ë ;
                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                             q  j
                                                                                                                                                                                                                                                                                                                                                                                                                                :  g
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                   :j
                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                    ;g
                                                                                                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                                                                                                     ë  j
                                                                                                                                                                                                                                                                                                                                                                                                                                        i y
                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                                          yë
                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                           jj
                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            ip
                                                                                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                  tt
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                    à
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         'j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ëg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ëj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     g (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë@j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                që
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Fri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jgj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :   ..E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              js
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .  -(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o:ë.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Eë:@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ; r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    - ;y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jy r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ; (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :yj$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :j(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j:,-.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g  ,  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y- : ,jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      jyj:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lj)j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,j ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j  ;   p (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y!y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j:t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ':E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        gë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ::s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j ;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                    .kt-(                                                                                                            .;:.!4221                                                                                                 -: ):
                                                                                                                                                                                                                                                                                   t:
                                                                                                                                                                                                                                                                                   k)i (.
                                                                                                                                                                                                                                                                                       )::rE
                                                                                                                                                                                                                                                                                          . t:
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                            .;.
                                                                                                                                                                                                                                                                                             .--
                                                                                                                                                                                                                                                                                               ):
                                                                                                                                                                                                                                                                                               :ti
                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                 : 2.
                                                                                                                                                                                                                                                                                                   -;:
                                                                                                                                                                                                                                                                                                     ,fE-
                                                                                                                                                                                                                                                                                                     .   ;-
                                                                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                                                         :2.
                                                                                                                                                                                                                                                                                                          y;,. )k:
                                                                                                                                                                                                                                                                                                               :  ;@
                                                                                                                                                                                                                                                                                                                  -):
                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                   :)i
                                                                                                                                                                                                                                                                                                                    l.:
                                                                                                                                                                                                                                                                                                                     ; k
                                                                                                                                                                                                                                                                                                                       ;
                                                                                       -!(                                              !..l.II    :)i! 'lI  :1i   p(
                                                                                                                                                                    ë#                                                                                                                                                                                                                                                                                                                              ,                          ,
                                                                                                                            y..2
                                                              :                             .                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                  .
                                        j)q.   :.:
                                                 tg ?   .j E,
                                                            :,:-  ::...:(
                                                                .!ë        :iy.t
                                                                               j:E ;Eé      j
                                                                                            Ei
                                                                                             y.(
                                                                                               .,
                                                                                                .E
                                                                                                 :j   t(
                                                                                                       jg, Ej
                                                                                                           .E;ë                         .                                                                                                                   .,:                                                       .
                                                                                                                                                                                                                                                                                                                      -.-
                                                                                                                                                                                                                                                                                                                        i'
                                                                                                                                                                                                                                                                                                                         ij
                                                                                                                                                                                                                                                                                                                          i':
                                                                                                                                                                                                                                                                                                                           E,
                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                            EL5
                                                                                                                                                                                                                                                                                                                             .:!
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               E ;
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 -k
                                                                                                                                                                                                                                                                                                                                  ;,
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   -!
                                                                                                                                                                                                                                                                                                                                    . ;
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                        ë:
                                                                                                                                                                                                                                                                                                                                         -ù
                                                                                                                                                                                                                                                                                                                                          . r
                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                            . )
                                                                                                                                                                                                                                                                                                                                              .  t
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                  . k
                                                                                                                                                                                                                                                                                                                                                    :,:
                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                     .(-
                                                                                                                                                                                                                                                                                                                                                       :  !
                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                          - y
                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                            -  t
                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                               .ç
                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                :  )
                                                                                                                                                                                                                                                                                                                                                                   : k
                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                     . .i
                                                                                                                                                                                                                                                                                                                                                                        q  @ g: 2
                                                                                                                                                                                                                                                                                                                                                                                : ;
                                                                                                                                                                                                                                                                                                                                                                                  :)
                                                                                                                                                                                                                                                                                                                                                                                   i i'i !
                                                                                                                                                                                                                                                                                                                                                                                         ; pi
                                                                                                                                                                                                                                                                                                                                                                                            ë p
                                                                                                                                                                                                                                                                                                                                                                                              lë q
                                                                                                                                                                                                                                                                                                                                                                                                 ë .E .F          .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                        y   4      : . (.                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (1ëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r    jj    k.g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,                           .                  -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :.
                 g
                 :
                 . ë
                   -
                   (:
                    '  . -
                         ':
                          -.:
                            '
                            :(
                             ;
                             -
                             . ,
                               : E
                                 k
                                 ë
                                 - ë
                                   (
                                   4
                                   ë#
                                    (
                                    ij
                                     i
                                     ;è
                                      i
                                      @
                                      (;
                                       g3
                                        L
                                        .
                                        -6
                                         .
                                         - b
                                           :
                                           u
                                           r  .
                                              .
                                              > .
                                                ,      ':
                                                        .
                                                           .j
                                                            :t
                                                             E
                                                             ë,
                                                              r
                                                              4 y
                                                                .
                                                                -
                                                                @;
                                                                 ,
                                                                 !:
                                                                  -
                                                                  E ;
                                                                    )
                                                                    !
                                                                    y j
                                                                      g  j
                                                                         2
                                                                         :
                                                                         ;;;
                                                                           E
                                                                           jj
                                                                            :
                                                                            ,
                                                                            -ry
                                                                              j
                                                                              .! i $ ;
                                                                                     ,;
                                                                                     : j rT
                                                                                          :
                                                                                          .j j
                                                                                             k Ij
                                                                                                k
                                                                                                ë
                                                                                                jë
                                                                                                 j
                                                                                                   y
                                                                                                   q
                                                                                                      jE - r1:
                                                                                                             p
                                                                                                               .E
                                                                                                               2
                                                                                                                 jt
                                                                                                                 r
                                                                                                                 lt
                                                                                                                   -.
                                                                                                                   1
                                                                                                                    ,:-.-:
                                                                                                                    g
                                                                                                                    ! 1 k 1
                                                                                                                          :l.
                                                                                                                            l
                                                                                                                            r  I
                                                                                                                                :
                                                                                                                                .
                                                                                                                                :  ' (
                                                                                                                                     j
                                                                                                                                     .  .
                                                                                                                                        j  y  j -
                                                                                                                                                E  ,
                                                                                                                                                   k
                                                                                                                                                   : r
                                                                                                                                                     E  j
                                                                                                                                                        )  ë
                                                                                                                                                           .
                                                                                                                                                           I :
                                                                                                                                                             !
                                                                                                                                                             )
                                                                                                                                                             :  E
                                                                                                                                                                :
                                                                                                                                                                !
                                                                                                                                                                .  k
                                                                                                                                                                   y
                                                                                                                                                                   i
                                                                                                                                                                   j.
                                                                                                                                                                    @
                                                                                                                                                                    (j
                                                                                                                                                                     : i :
                                                                                                                                                                         L E
                                                                                                                                                                           @
                                                                                                                                                                           1
                                                                                                                                                                           ! :
                                                                                                                                                                             ë
                                                                                                                                                                             7E
                                                                                                                                                                              1 4
                                                                                                                                                                                k  @
                                                                                                                                                                                   E
                                                                                                                                                                                   (
                                                                                                                                                                                   4
                                                                                                                                                                                   . j  -
                                                                                                                                                                                        g
                                                                                                                                                                                        :
                                                                                                                                                                                        (ë
                                                                                                                                                                                         1-
                                                                                                                                                                                          :
                                                                                                                                                                                          2
                                                                                                                                                                                          .
                                                                                                                                                                                             h: -
                                                                                                                                                                                                (  . E
                                                                                                                                                                                                     7
                                                                                                                                                                                                     ië
                                                                                                                                                                                                      k:
                                                                                                                                                                                                       :  -
                                                                                                                                                                                                          , :
                                                                                                                                                                                                            i ë
                                                                                                                                                                                                              i
                                                                                                                                                                                                              t    q
                                                                                                                                                                                                                   :  ë
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      1j
                                                                                                                                                                                                                       41  .1
                                                                                                                                                                                                                            t.
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             ir
                                                                                                                                                                                                                              5
                                                                                                                                                                                                                              E  .
                                                                                                                                                                                                                                 d-
                                                                                                                                                                                                                                  t:
                                                                                                                                                                                                                                   1 .
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     ë-
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      l .
                                                                                                                                                                                                                                        !k
                                                                                                                                                                                                                                         1 )
                                                                                                                                                                                                                                           E.
                                                                                                                                                                                                                                            li-
                                                                                                                                                                                                                                              l E
                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                i  :
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   t E
                                                                                                                                                                                                                                                     p!
                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                      d.
                                                                                                                                                                                                                                                       :(
                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                        ) ë
                                                                                                                                                                                                                                                          r -
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                            :  7
                                                                                                                                                                                                                                                               Eg
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                i;
                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                 F y
                                                                                                                                                                                                                                                                   ië
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    g-
                                                                                                                                                                                                                                                                     ië
                                                                                                                                                                                                                                                                      y j
                                                                                                                                                                                                                                                                        :ë-ë
                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                           .q
                                                                                                                                                                                                                                                                            (  j
                                                                                                                                                                                                                                                                               i  g
                                                                                                                                                                                                                                                                                  -ë
                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                   Eg
                                                                                                                                                                                                                                                                                    k  ë
                                                                                                                                                                                                                                                                                       .  j
                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          j l
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                            (j
                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                              ;t
                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                                                                -l
                                                                                                                                                                                                                                                                                                 r gj
                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                        .k
                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                         .g
                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                          -?
                                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                                           .(
                                                                                                                                                                                                                                                                                                            .ë E
                                                                                                                                                                                                                                                                                                               . @
                                                                                                                                                                                                                                                                                                                 .t
                                                                                                                                                                                                                                                                                                                  (ë
                                                                                                                                                                                                                                                                                                                   gj(j
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      ;k.
                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                         y( g
                                                                                                                                                                                                                                                                                                                            è
                                                                                                                                                                                                                                                                                                                            (!#
                                                                                                                                                                                                                                                                                                                              ëj
                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                 (4
                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   :y
                                                                                                                                                                                                                                                                                                                                    i j
                                                                                                                                                                                                                                                                                                                                      @
                                                                                                                                                                                                                                                                                                                                      -#
                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                                                                                                                                       y(
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        (y
                                                                                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                                                                                          ( E
                                                                                                                                                                                                                                                                                                                                            ? -
                                                                                                                                                                                                                                                                                                                                              @
                                                                                                                                                                                                                                                                                                                                              (  :
                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                 -g
                                                                                                                                                                                                                                                                                                                                                  ë (
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                    i.(
                                                                                                                                                                                                                                                                                                                                                     @ .
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                       g  (
                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                          E j
                                                                                                                                                                                                                                                                                                                                                            g  q
                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                               ë:
                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                ?  (
                                                                                                                                                                                                                                                                                                                                                                   : g
                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                     ë :
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       Eë
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                        k  (
                                                                                                                                                                                                                                                                                                                                                                           4 ?
                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                             #
                                                                                                                                                                                                                                                                                                                                                                             Ei
                                                                                                                                                                                                                                                                                                                                                                              ( j
                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                                                                                                                4 q
                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                  t(
                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                   q ë .
                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                       ( E
                                                                                                                                                                                                                                                                                                                                                                                         ( ë
                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                           qj
                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                            ; y
                                                                                                                                                                                                                                                                                                                                                                                              g.
                                                                                                                                                                                                                                                                                                                                                                                               @ :
                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                  qE
                                                                                                                                                                                                                                                                                                                                                                                                   g#
                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                    .ë
                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                     EE-
                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                       qq
                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        : j
                                                                                                                                                                                                                                                                                                                                                                                                          :  -
                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                             ë  j (
                                                                                                                                                                                                                                                                                                                                                                                                                  jy
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   @F
                                                                                                                                                                                                                                                                                                                                                                                                                    -.
                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                     -y
                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                      .2
                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       ,   ;
                                                                                                                                                                                                                                                                                                                                                                                                                           E j
                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                             E  k
                                                                                                                                                                                                                                                                                                                                                                                                                                F  r
                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                    :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                     F  y
                                                                                                                                                                                                                                                                                                                                                                                                                                        . :
                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                          që
                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                           Ep
                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                            yl
                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                             g g
                                                                                                                                                                                                                                                                                                                                                                                                                                               (ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                :(ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                   @:
                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                    i( r
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                                                                                       @;
                                                                                                                                                                                                                                                                                                                                                                                                                                                        a @
                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                          j i
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ly
                                                                                                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                                                                                                                                                                             d
                                                                                                                                                                                                                                                                                                                                                                                                                                                             lg
                                                                                                                                                                                                                                                                                                                                                                                                                                                              lE
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                i j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    yë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      js
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ék
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j  .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k :   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jgy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :yq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ; j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r.j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ig
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ( j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -  j g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    - j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !- j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    - j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë .l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : .:y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E.: !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j.   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      qi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j:F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : , j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  , .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ek
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,,   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ; !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë :r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                           '..(   E(
                                                                                                                                                                                                                                                                                                                   .(:
                                                                                                                                                                                                                                                                                                                     rj
                    ::    j
                          ' yjjjjj:.:.:E         st   jyj .-.jl
                                                        . .                               y...                                                             .t       jjjjj'j  :.
                                                                                                                                                                              r.Ey:..:t         :j.  )::.r>''.:.?:.    .          .
                                                                                                                                                                                                                                   (k(q':(j.j(:         j': t':j:.Ejy                  .                                 :k
                                                                                                                                                                                                                                                                                                                         (((  E-                     ..                                                                                                                  a                 y,. ::                ..
                                                                                                                                                                                                                                                                        E: (lq
                                                                                                                                                                                                                                                                           )      . ,.-;..i                                                            .  .             :@. :(ij ..j '1dE--:.i,
                                                                                                                                                                                                                   .                                                                                                                                   .                                                     :                                 ...j ..                                                         .
                                                                                               ,..(   .E
                                                                                                       ((E g
                                                        .  .                                                                                                    .                                                                                                                                      .                                                             . ..  .                              ,  .               .      ,
                 J  ë(
                     è ë
                       - :E                                                                                .-ë!y! ,k
                                                                                                                 (.:j
                                                                                                                    y:  j
                                                                                                                        .
                                                                                                                        --  (::..-..,;
                                                                                                                            :                   k; .:-,    :
                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                        1!L
                                                                                                                                                                                                                                                                                                          I(          .:   .:' , ,'
                                                                                                                                                                                                                                                                                                                                              :  ë
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                 ëI
                                                                                                                                                                                                                                                                                                                                                  . !
                                                                                                                                                                                                                                                                                                                                                    l 1k
                                                                                                                                                                                                                                                                                                                                                       l  ï I
                                                                                                                                                                                                                                                                                                                                                            i  ,!  -                                                                                      y j            .    ;        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (  (: yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .gjgj  j gjt  jrj jkj.   j   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . (j  y:  n j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,   j yj r j   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          gj   j ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j  j   j g y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gj      j gj  . j j jy     ék      . ,jgj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .(jyu     y     .   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a   .      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . j j  gjg j  t  j
                 'é      j(.r
                           :
                          .k
                          -  - ë
                               '
                             gk(:E
                                 i ë
                                   éEt
                                     z
                                    (i.
                                      -
                                      jj
                                       ir
                                        -
                                        tl
                                         i
                                        ..
                                        E..   p'
                                               y
                                               .
                                              -.!
                                                11
                                                 ,
                                                .,
                                                    -
                                                    :
                                                    2r
                                                    F 1
                                                      :F1
                                                        '
                                                        5
                                                      -E-
                                                        ë I
                                                          -t
                                                           i
                                                           El
                                                            1
                                                            E
                                                            5'
                                                             ë
                                                             -l
                                                              p
                                                              E  !
                                                                ii
                                                                ! t
                                                                  l
                                                                  !
                                                                  - .
                                                                    !
                                                                    - l
                                                                      - r
                                                                        E
                                                                        il
                                                                         :
                                                                         -
                                                                         k I
                                                                           .
                                                                          ii
                                                                           ë1
                                                                            E!
                                                                             r
                                                                             51
                                                                              :
                                                                              E;
                                                                               ë
                                                                               j '
                                                                                 .
                                                                                 g -
                                                                                   i
                                                                                   j
                                                                                   - r
                                                                                     ë -
                                                                                       ' E
                                                                                         ë
                                                                                         ..
                                                                                          g:
                                                                                           r
                                                                                         '-(
                                                                                            1
                                                                                            E:
                                                                                             I
                                                                                             i
                                                                                             . L
                                                                                               j$
                                                                                                .
                                                                                                .
                                                                                                .
                                                                                                k, '  i
                                                                                                 çjk-.r
                                                                                                 ,     ?
                                                                                                       t q 1
                                                                                                           ,2
                                                                                                           -Ei
                                                                                                            --ë!
                                                                                                               ,
                                                                                                               -.!r-
                                                                                                                 y !(
                                                                                                                    -(
                                                                                                                    . -ë5 ë
                                                                                                                          :
                                                                                                                        ..E p
                                                                                                                            .j ,E
                                                                                                                               -,-
                                                                                                                                   ;
                                                                                                                                   5
                                                                                                                                   ,!:
                                                                                                                                     ;I 2
                                                                                                                                     ji.j
                                                                                                                                        ..-
                                                                                                                                           i
                                                                                                                                           l  ë 1
                                                                                                                                                :
                                                                                                                                                ..
                                                                                                                                                .  1 .
                                                                                                                                                   .-' .
                                                                                                                                                        2
                                                                                                                                                        :
                                                                                                                                                        1
                                                                                                                                                        . ë
                                                                                                                                                           -
                                                                                                                                                           .
                                                                                                                                                           j .
                                                                                                                                                             1  :
                                                                                                                                                                )  E
                                                                                                                                                                   gi
                                                                                                                                                                    .
                                                                                                                                                                    -r :
                                                                                                                                                                       - ë E
                                                                                                                                                                           j 1
                                                                                                                                                                             (
                                                                                                                                                                             8
                                                                                                                                                                             -!
                                                                                                                                                                              -
                                                                                                                                                                              :
                                                                                                                                                                              . E- '
                                                                                                                                                                                   i
                                                                                                                                                                                   ë j
                                                                                                                                                                                     -  !
                                                                                                                                                                                        :
                                                                                                                                                                                        E(
                                                                                                                                                                                         I
                                                                                                                                                                                         -:
                                                                                                                                                                                          :
                                                                                                                                                                                          j  (
                                                                                                                                                                                             d:
                                                                                                                                                                                              .
                                                                                                                                                                                             :, l
                                                                                                                                                                                              -q-- !
                                                                                                                                                                                                   , )
                                                                                                                                                                                                     C47
                                                                                                                                                                                                     E--g k
                                                                                                                                                                                                          I -
                                                                                                                                                                                                          -Ej I
                                                                                                                                                                                                              !
                                                                                                                                                                                                              g
                                                                                                                                                                                                                   r
                                                                                                                                                                                                                   (E :
                                                                                                                                                                                                                      ,I
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       ,i  p
                                                                                                                                                                                                                           ,;
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                             d1
                                                                                                                                                                                                                             ..k 2!
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  .-
                                                                                                                                                                                                                                  .; ,
                                                                                                                                                                                                                                     1:
                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                      ..I
                                                                                                                                                                                                                                        1r ,.
                                                                                                                                                                                                                                            l#
                                                                                                                                                                                                                                        :,...-k
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                              !y:t
                                                                                                                                                                                                                                                !ë!y
                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                   o (E -
                                                                                                                                                                                                                                                       -:
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                       ty--..-(
                                                                                                                                                                                                                                                            tj
                                                                                                                                                                                                                                                               kë
                                                                                                                                                                                                                                                                -é
                                                                                                                                                                                                                                                                gë
                                                                                                                                                                                                                                                                 g(
                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                    -'t
                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                     ëj
                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                         è
                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                           @
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                            @
                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                               (  s
                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                   -n
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    yE -
                                                                                                                                                                                                                                                                                       ,-
                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                        j q
                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                             l-
                                                                                                                                                                                                                                                                                             q;
                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                kl
                                                                                                                                                                                                                                                                                                EE
                                                                                                                                                                                                                                                                                                 :ë
                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                   l1
                                                                                                                                                                                                                                                                                                   ,E
                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                    ëE,(    I
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                          FE..(
                                                                                                                                                                                                                                                                                                        E.E
                                                                                                                                                                                                                                                                                                               L i:
                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                  q;
                                                                                                                                                                                                                                                                                                                  j,
                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                      3
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                       é
                                                                                                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                          è
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          .(
                                                                                                                                                                                                                                                                                                                          Tj
                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                              12
                                                                                                                                                                                                                                                                                                                               I :
                                                                                                                                                                                                                                                                                                                                 'l
                                                                                                                                                                                                                                                                                                                                  IëI !
                                                                                                                                                                                                                                                                                                                                      $i
                                                                                                                                                                                                                                                                                                                                       'îë
                                                                                                                                                                                                                                                                                                                              q--.,- -.E -
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               ,  r
                                                                                                                                                                                                                                                                                                                                  j-y j
                                                                                                                                                                                                                                                                                                                                      ,E
                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        j(
                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                            .-

                                                                                                                                                                                                                                                                                                                                            y    j-
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                     . -
                                                                                                                                                                                                                                                                                                                                                       -  --!
                                                                                                                                                                                                                                                                                                                                                                ë  l '-
                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                ...--éy!
                                                                                                                                                                                                                                                                                                                                                                é       j  1
                                                                                                                                                                                                                                                                                                                                                                           !  '
                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                             E!!l
                                                                                                                                                                                                                                                                                                                                                                                j(j
                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                  --
                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       - d t
                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                                                                                                  ëà
                                                                                                                                                                                                                                                                                                                                                                                                 ':'
                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                    t:
                                                                                                                                                                                                                                                                                                                                                                                                    E.:
                                                                                                                                                                                                                                                                                                                                                                                                     i:;
                                                                                                                                                                                                                                                                                                                                                                                                       :1
                                                                                                                                                                                                                                                                                                                                                                                                       -: :
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             .  : .
                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                ..@11
                                                                                                                                                                                                                                                                                                                                                                                                                   yj:
                                                                                                                                                                                                                                                                                                                                                                                                                     11
                                                                                                                                                                                                                                                                                                                                                                                                                     y-
                                                                                                                                                                                                                                                                                                                                                                                                                     . :
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                      Ey   .
                                                                                                                                                                                                                                                                                                                                                                                                                             ë@@
                                                                                                                                                                                                                                                                                                                                                                                                                             p  i  d
                                                                                                                                                                                                                                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                    ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                     .  -
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        ; ,
                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                          j-
                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                           pg
                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                             - E
                                                                                                                                                                                                                                                                                                                                                                                                                                               (l
                                                                                                                                                                                                                                                                                                                                                                                                                                                jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                 jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                             . .,g(
                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                   g!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;3
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë '
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                                          tjj-
                                                                                                                                                                                                                                                                                                                                                                                                                                                             r;g
                                                                                                                                                                                                                                                                                                                                                                                                                                                               E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                : j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -!I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j  -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     p (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       éi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :-: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j ;2j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k i i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p-:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,j .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l    .--q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -   (--.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .   Ey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Eg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E--qj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -g.EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i   (g.ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - E t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .  E .-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ër  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ): ( ;t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              d-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t j.   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ijl.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r-.5j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y   j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ( ry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .(.;j-y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4;y (  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 g p  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .   j !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jaj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g   jyt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       kj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -  .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g gl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g q-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yë
                   ii-:? '
                         -6
                       - .k
                          ii.
                            -.
                             i i
                               - i
                                 ' i
                                   -i'
                                     E
                                     èi
                                      tt
                                       ld
                                        !
                                        g
                                        ,:
                                         - !
                                           2
                                           '
                                         --.j :
                                              -
                                              :)
                                               -r1  I
                                                    L
                                                    ' 'i
                                                       J1 21
                                                          ; :4
                                                            i ! 1
                                                                !Iè
                                                                  i l
                                                                    1 t :
                                                                        -
                                                                        ;!j8'
                                                                            !
                                                                            k
                                                                            i.t
                                                                              ,i
                                                                              $.
                                                                               ! ë !
                                                                                   '
                                                                                   ! I 7
                                                                                       d -
                                                                                         : ,
                                                                                           'fIl
                                                                                            -  ;'5iI; .6
                                                                                                      ï  ï:
                                                                                                         3  1(
                                                                                                             L-!.;1
                                                                                                               '    .:
                                                                                                                    -
                                                                                                                  Lii ë:-:
                                                                                                                        ) t
                                                                                                                          '             A
                                                                                                                                        -j .ë-  j- (('jk(jEjë
                                                                                                                                                     =             ij(
                                                                                                                                                                    l
                                                                                                                                                                    -d.
                                                                                                                                                                     r lg
                                                                                                                                                                       i
                                                                                                                                                                       j
                                                                                                                                                                       y pkij
                                                                                                                                                                           l
                                                                                                                                                                           g pd
                                                                                                                                                                              lj
                                                                                                                                                                              t lt llj
                                                                                                                                                                                   g    t.
                                                                                                                                                                                        gï-
                                                                                                                                                                                         i,  2
                                                                                                                                                                                             4
                                                                                                                                                                                             gI
                                                                                                                                                                                              l '
                                                                                                                                                                                                g  !
                                                                                                                                                                                                   :
                                                                                                                                                                                                   k .l
                                                                                                                                                                                                      i
                                                                                                                                                                                                      t'
                                                                                                                                                                                                       (  -
                                                                                                                                                                                                          ë : .
                                                                                                                                                                                                              E
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              i    :
                                                                                                                                                                                                                   k  jl
                                                                                                                                                                                                                       s   i
                                                                                                                                                                                                                           k/
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            !dE
                                                                                                                                                                                                                              l
                                                                                                                                                                                                                              (  :;.
                                                                                                                                                                                                                                   , 't.:'%
                                                                                                                                                                                                                                         . g
                                                                                                                                                                                                                                           à          e        (i
                                                                                                                                                                                                                                                                ;y@
                                                                                                                                                                                                                                                                 - Ei
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    : i i -i
                                                                                                                                                                                                                                                                      ë-@iëë;  j
                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                               q   -y
                                                                                                                                                                                                                                                                                    ;  r
                                                                                                                                                                                                                                                                                       gs
                                                                                                                                                                                                                                                                                        j :
                                                                                                                                                                                                                                                                                          . k;
                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                              k.p
                                                                                                                                                                                                                                                                                                -j
                                                                                                                                                                                                                                                                                                 . ;
                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                   kj
                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                     - j
                                                                                                                                                                                                                                                                                                       ;,
                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                        .Eë-y  (@
                                                                                                                                                                                                                                                                                                               g  .
                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                  -ë-E(i,
                                                                                                                                                                                                                                                                                                                        EFE.
                                                                                                                                                                                                                                                                                                                           g-F,-y ;:- F
                                                                                                                                                                                                                                                                                                                                      .s
                                                                                                                                                                                                                                                                                                                                       !.-. - F
                                                                                                                                                                                                                                                                                                                                              :  j
                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                 ëE
                                                                                                                                                                                                                                                                                                                                                  s    (
                                                                                                                                                                                                                                                                                                                                                       t    a        t
                                                                                                                                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                                                                                                                                     - 1
                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                       ë'
                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                        ë  d 4i
                                                                                                                                                                                                                                                                                                                                                                              k ,
                                                                                                                                                                                                                                                                                                                                                                                ë.ë
                                                                                                                                                                                                                                                                                                                                                                                  yi
                                                                                                                                                                                                                                                                                                                                                                                  ,è
                                                                                                                                                                                                                                                                                                                                                                                   -y
                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                       1 L
                                                                                                                                                                                                                                                                                                                                                                                       :.;E;
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                            1 $k
                                                                                                                                                                                                                                                                                                                                                                                               l *
                                                                                                                                                                                                                                                                                                                                                                                                 -!E
                                                                                                                                                                                                                                                                                                                                                                                                   jE
                                                                                                                                                                                                                                                                                                                                                                                                    y.
                                                                                                                                                                                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                                                                                                                                                                              jy! .--së.
                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                       -     '  i   -ë
                                                                                                                                                                                                                                                                                                                                                                                                                ;jéë( ë
                                                                                                                                                                                                                                                                                                                                                                                                                      j'
                                                                                                                                                                                                                                                                                                                                                                                                                       i   i i
                                                                                                                                                                                                                                                                                                                                                                                                                           E. i i  i
                                                                                                                                                                                                                                                                                                                                                                                                                                   ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                    ëè  i i
                                                                                                                                                                                                                                                                                                                                                                                                                                          @
                                                                                                                                                                                                                                                                                                                                                                                                                                          Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                                                                                                                                                                                                                            ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                             ë @i
                                                                                                                                                                                                                                                                                                                                                                                                                                               ë( ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 î k;
                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë! t
                                                                                                                                                                                                                                                                                                                                                                                                                                                          i t
                                                                                                                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                             iëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                               -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    kiëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       yik
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -  lp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ài          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           kh   .)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k1r1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : ( r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë,k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .ip-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     yl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1;1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               gi7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k j1 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j 1 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             , ik
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t   i q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      à @m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         --y--ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (    (g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( ty  gg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g      .--  Lk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .,jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;-ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          --(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y.-:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë-j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë-Eë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x  :ë (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .@  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . ë q   -g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r.yr  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j(F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ëEg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           jq j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q gp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - g  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t   g g --   jg -       (  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 g ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,  j ë,

                                                                                                           ,-
                                                                                                            .  ë           -k
                                                                                                                            q. yi                                                                                                           .g
                                                                                                                                                                                                                                             ;.
                                                                                                                                                                                                                                              r-.'
                                                                                                                                                                                                                                                 -(,.  (
                                                                                                                                                                                                                                                       -;
                                                                                                                                                                                                                                                        ë ; i
                                                                                                                                                                                                                                                            ;,                                                                                                  EëE!       E,-(                              -.-.j                                        yià                                                                                                    g?:(--.      --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                                       y..g                 jy--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                      .                                                                                                                                                                                                                .                                                                                                                                                                                                 .
                 i î.
                    i! :  :
                          .E:j   T   :
                                     ë --
                                         .
                                               .:(  : .ë
                                                       j@
                                                        ( .
                                                           :
                                                           . !:
                                                              k ..
                                                                  i
                                                                  . :
                                                                    ! E !
                                                                        .:
                                                                         ë :
                                                                           E  .
                                                                               : -.s .
                                                                                     ë - .
                                                                                         ërë
                                                                                          ë .                             g     .: -
                                                                                                                                   .j .:' y                        (                                                  ; .     .-
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                     ..                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                    yr
                                                                                                                                                                                                                                                                                                                                                     j?j  j
                                                                                                                                                                                                                                                                                                                                                          -    .y
                                                                                                                                                                                                                                                                                                                                                               -              .J       .   !-y                       ..-             - E             :E-E       -j  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                       -------.      -. (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . j   Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   qgjg    qk:- -  )jj.-E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jqs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ësE -:                       .-                   --   g.-g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .    -.          ,E-..jE  -. kg  ;E    ,( -ë:-.,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (E . - ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : E,
                                                                                            r; )k
                                                                                                L
                                                                                                -k
                                                                                                 ; L  ,t.i
                                                                                                       L                                                                                                                                   .':.y     .i
                                                                                                                                                                                                                                                      g:j j y.     :g -E
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      g ljg
                                                                                                                                                                                                                                                                          jl
                                                                                                                                                                                                                                                                           g.  j
                                                                                 .                                                                                                                                                   .''-                                                                                                                                                                                                                      s                                                                                                                                               -i
                 i  i    :
                         '
                          E'!
                            ': i
                               : 5 i:f
                                     E(
                                      i@1
                                        .  1  :1 1        1
                                                          :
                                                          E                                           i     ëE è j.
                                                                                                                  (.
                                                                                                                   E           y:
                                                                                                                                r  k
                                                                                                                                   :
                                                                                                                                   ' ë
                                                                                                                                     .                                                                                                                         g(  ;
                                                                                                                                                                                                                                                                   g(j            j
                                                                                                                                                                                                                                                                                  krj     j yEyg   ,    j
                                                                                                                                                                                                                                                                                                        y y r  j
                                                                                                                                                                                                                                                                                                               g yj r
                                                                                                                                                                                                                                                                                                                    j j.jylj
                                                                                                                                                                                                                                                                                                                           t j
                                                                                                                                                                                                                                                                                                                             s q
                                                                                                                                                                                                                                                                                                                               j  rjy rj r
                                                                                                                                                                                                                                                                                                                                         lj
                                                                                                                                                                                                                                                                                                                                          g   j  y  (j    ,
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          : j   q  j r jg  j yj i
                                                                                                                                                                                                                                                                                                                                                                                y r
                                                                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                                                                  zk y
                                                                                                                                                                                                                                                                                                                                                                                     ; j i
                                                                                                                                                                                                                                                                                                                                                                                         k jy
                                                                                                                                                                                                                                                                                                                                                                                            , j  j
                                                                                                                                                                                                                                                                                                                                                                                                 r ,
                                                                                                                                                                                                                                                                                                                                                                                                   rj,j j
                                                                                                                                                                                                                                                                                                                                                                                                        ,    j  ; gj (j
                                                                                                                                                                                                                                                                                                                                                                                                                      :    j :  k
                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                           ...,..@ .t
                                                                                                                                                                                                                                                                                                                                                                                                                                    :j
                                                                                                                                                                                                                                                                                                                                                                                                                                     r  E g
                                                                                                                                                                                                                                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                           :;
                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                            ?i:2jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                lLj
                                                                                                                                                                                                                                                                                                                                                                                                                                                 è.  :    j  :â     3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !  j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (r g   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :  ( yg@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2ë ié
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !. .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Eii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ; t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $ :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : 17.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '   : 1711                 t      P          b.:st  .          .:l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l   i7121:111::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1111
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë 1  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :1 . i ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !1:@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '1y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .lr l  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ï @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '               i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1T5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t  1kt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i2!t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y 1 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :l k
                                                           .1
                                                            !i1
                                                              ! l l                                                                                                                                                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7:.1.1.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1'          i.@:.:.(4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                  '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                 :' ':
                   j-
                   (
                       :. .;
                          j:
                          :  .if
                           .(: :E'
                                   :
                                 ::.
                                   :.:'
                                      '
                                      ::.  .  '
                                              ! :(
                                                 k
                                                 :
                                                 '.:'
                                                    k
                                                    '.E
                                                      :
                                                       i
                                                       ..
                                                        #.:  .: .::
                                                                 .. k
                                                                    : :. ...
                                                                            '
                                                                            j
                                                                            .E:...:. ....1
                                                                                           '
                                                                                             ...(
                                                                                             !
                                                                                          ....
                                                                                                 '
                                                                                                 @
                                                                                                 ..@
                                                                                                 .    :)
                                                                                                   ..g:
                                                                                                       ë.i)'
                                                                                                       ::::  ',( E
                                                                                                                 .,.
                                                                                                                   :  !
                                                                                                                      .
                                                                                                                        :
                                                                                                                      '.:.. EE
                                                                                                                            ,
                                                                                                                                   j.(  ..ë
                                                                                                                                              #..,:
                                                                                                                                           .:..;J# ...4
                                                                                                                                                     .  :
                                                                                                                                                        :,pà.i
                                                                                                                                                             .,(g
                                                                                                                                                                .,(4
                                                                                                                                                                   :E
                                                                                                                                                                    ;y
                                                                                                                                                                     ë :
                                                                                                                                                                     :.t ë.i
                                                                                                                                                                       :,:
                                                                                                                                                                           4 (
                                                                                                                                                                             p
                                                                                                                                                                             :(
                                                                                                                                                                           :.t;ëE
                                                                                                                                                                                :.:
                                                                                                                                                                                   à
                                                                                                                                                                                   ( @ë
                                                                                                                                                                                   ;.:
                                                                                                                                                                                         k@
                                                                                                                                                                                         ëî;.Eé
                                                                                                                                                                                          ..: (.)
                                                                                                                                                                                                ;.,ë
                                                                                                                                                                                                   )
                                                                                                                                                                                                   .,ë
                                                                                                                                                                                                     à:@
                                                                                                                                                                                                     ..)
                                                                                                                                                                                                              E1:.L
                                                                                                                                                                                                              ë
                                                                                                                                                                                                       .r:s.:.j.::....
                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                            yë   i:::
                                                                                                                                                                                                                             .y.,.j
                                                                                                                                                                                                                             :       .q 'i.. ...l.i
                                                                                                                                                                                                                                             :(    E:.@
                                                                                                                                                                                                                                                      k!
                                                                                                                                                                                                                                                      :à
                                                                                                                                                                                                                                                       .E
                                                                                                                                                                                                                                                        :::
                                                                                                                                                                                                                                                          :.:..I
                                                                                                                                                                                                                                                            :.: E
                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                t:
                                                                                                                                                                                                                                                                 ::t!
                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                    )ë
                                                                                                                                                                                                                                                                     t:
                                                                                                                                                                                                                                                                      t.#
                                                                                                                                                                                                                                                                        E.
                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                           g:
                                                                                                                                                                                                                                                                            .E ...r
                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                    ,ë E
                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                        :E,
                                                                                                                                                                                                                                                                                          :,.,
                                                                                                                                                                                                                                                                                             .2
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              :2..
                                                                                                                                                                                                                                                                                                ,: .,
                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                   :::
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     . ..,.
                                                                                                                                                                                                                                                                                                          2.:
                                                                                                                                                                                                                                                                                                          : .: .:;;:
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   j:.
                                                                                                                                                                                                                                                                                                                     :;:.
                                                                                                                                                                                                                                                                                                                      . ,..
                                                                                                                                                                                                                                                                                                                          :.:
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                               :.:..; ::
                                                                                                                                                                                                                                                                                                                                      .;:.... :: ;.j.:..
                                                                                                                                                                                                                                                                                                                                                       r: y.::  ..:;:.:.::..:.
                                                                                                                                                                                                                                                                                                                                                                ë               :.:
                                                                                                                                                                                                                                                                                                                                                                              ;.;  ;.:.::...:
                                                                                                                                                                                                                                                                                                                                                                                  ..        .::.
                                                                                                                                                                                                                                                                                                                                                                                              j.;n.....,.:F     . :.                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                                                                                                            .:   ';g
                                                                                                                                                                                                                                                                                                                                                                                                                                                   X'
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..:q F i
                                                                                                                                                                                                                                                                                                                                                                                                                                                          i.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .::......E
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;',.ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7h.    .:.(,..ri. .l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : '     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .  :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : ::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .t:!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      <.:    :   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j:j.:.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:.ë:E     :..':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;.@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ... @.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l   :.:: ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :::  .:::::: ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..          .:.ër :: :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .::E:'!'':''':'.:17':''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .:   ;;,(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ::';'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .   ! 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : :.,,::..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .'''.''.''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,:   ,r.
                                       t'
                                        '' i-'  i     '          :.
                                                                  : :   :  :::       .   k
                                                                                         .d.
                                                                                           ::
                                                                                            J   :  :   ;    'd   i
                                                                                                                 : .        :.'                                        :   7    :       ::
                                                                                                                                                                                        (       :    !                     ;                           :        :
                                                           .  .                                                                                            .                                                                 .        ,.   ':.. :                                                                                                                                                               .                       :.           . .
                 fl  ).#  -d E        :2
                                       ( 2t
                                         i     ë              - -i
                                                                 sl ' d r.
                                                                         '
                                                                         CF
                                                                          ètf1I: - ;
                                                                                   f p ; l s'   t     (
                                                                                                      r
                                                                                                      -    .1  , 42:$                                                                                                                       jl7 '                    ': : E :                  .j:
                                                                                                                                                                                                                                                                                                 . * ..           è l
                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                    Eg
                                                                                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                     jy
                                                                                                                                                                                                                                                                                                                      tj
                                                                                                                                                                                                                                                                                                                       1t
                                                                                                                                                                                                                                                                                                                        -t
                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                         @1
                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                                                           .)
                                                                                                                                                                                                                                                                                                                            Etlj :
                                                                                                                                                                                                                                                                                                                                 E.
                                                                                                                                                                                                                                                                                                                                  l.
                                                                                                                                                                                                                                                                                                                                   r.
                                                                                                                                                                                                                                                                                                                                    ' d.
                                                                                                                                                                                                                                                                                                                                       kiIl *    .  ltrë
                                                                                                                                                                                                                                                                                                                                                       r  L    :
                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                               3'  ï 1
                                                                                                                                                                                                                                                                                                                                                                     : lh  1 :
                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                             t     :   . .  : ;              d       .2
                                                                                                                                                                                                                                                                                                                                                                                                                      '    1    2  1!
                                                                                                                                                                                                                                                                                                                                                                                                                                    tl  :
                                                                                                                                                                                                                                                                                                                                                                                                                                        '  (jj gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                /E.it2 l: 1 .7
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                1 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  fj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   !; i   @-'   :1Iï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ':j(;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::.:t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .  (?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @        . ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ; J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ):
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q ):'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' ::::       :           ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. :.: .:' .'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '.:.:)  .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.'                            ;..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .:.   ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ':.: ':'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                        ''L'
                 l
                 :
                 'j h.:E.'.E
                          '-i
                            @.
                             i'
                               - ,
                                 -
                                 i
                                 ;j
                                   @
                                   -t
                                    E
                                   ;(
                                    i
                                    .
                                     .t
                                    ii
                                     #j
                                      gj
                                      '
                                               -
                                               (E
                                                j
                                         :i-.-. g'
                                                 t  T
                                                    ë
                                                    -
                                                    .
                                                      -':
                                                      .   .5:
                                                            .i:y!(
                                                                 @g E'
                                                                    ' Eli .-E-
                                                                         I:;5'5':!é    i
                                                                                       1 'i
                                                                                          'iE'
                                                                                             :)jj(
                                                                                                 EE2  .j
                                                                                                       (q):E7j
                                                                                                             ':'E(
                                                                                                               . .  4 : EE
                                                                                                                      -.?
                                                                                                                           ë
                                                                                                                           .
                                                                                                                          t:
                                                                                                                           à'
                                                                                                                            :  E.
                                                                                                                                i; -
                                                                                                                                   : j
                                                                                                                                     'l
                                                                                                                                   '''. 4
                                                                                                                                        '( !
                                                                                                                                           EE k -
                                                                                                                                              Jj:: 1 :
                                                                                                                                                     jrq1  I t
                                                                                                                                                           jjj@ d  :)
                                                                                                                                                                   gi
                                                                                                                                                                     p
                                                                                                                                                                    j':1
                                                                                                                                                                       # .
                                                                                                                                                                       ''ëi! .
                                                                                                                                                                             )j
                                                                                                                                                                             Ei l
                                                                                                                                                                              (E(  r
                                                                                                                                                                                   E()
                                                                                                                                                                                     igEkIk
                                                                                                                                                                                         ë:
                                                                                                                                                                                          E:ql, D
                                                                                                                                                                                              :'''    -
                                                                                                                                                                                                     JE'
                                                                                                                                                                                                      .Eij#
                                                                                                                                                                                                          (
                                                                                                                                                                                                          t 1
                                                                                                                                                                                                            (
                                                                                                                                                                                                            .(
                                                                                                                                                                                                              !    1  L
                                                                                                                                                                                                                   '';:
                                                                                                                                                                                                                   .    i
                                                                                                                                                                                                                        g: E
                                                                                                                                                                                                                           qk
                                                                                                                                                                                                                           -:td
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                             !.
                                                                                                                                                                                                                             :   4
                                                                                                                                                                                                                                 : 2 '#
                                                                                                                                                                                                                              E:-;:L-,-:î  -
                                                                                                                                                                                                                                           ,:
                                                                                                                                                                                                                                            .   i
                                                                                                                                                                                                                                                .  <
                                                                                                                                                                                                                                                   ,:
                                                                                                                                                                                                                                                   E .:
                                                                                                                                                                                                                                                     . .,
                                                                                                                                                                                                                                                        E;
                                                                                                                                                                                                                                                        : 1
                                                                                                                                                                                                                                                          - ï
                                                                                                                                                                                                                                                            (,
                                                                                                                                                                                                                                                            :E t
                                                                                                                                                                                                                                                               .ë
                                                                                                                                                                                                                                                                :,
                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                 ë  q
                                                                                                                                                                                                                                                             j -i ..'i
                                                                                                                                                                                                                                                                     :E t
                                                                                                                                                                                                                                                                        gq
                                                                                                                                                                                                                                                                         ijë
                                                                                                                                                                                                                                                                           id
                                                                                                                                                                                                                                                                            g  t
                                                                                                                                                                                                                                                                               j  7
                                                                                                                                                                                                                                                                                  -e-  .  y
                                                                                                                                                                                                                                                                                          . (
                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                            :E.
                                                                                                                                                                                                                                                                                              'ë
                                                                                                                                                                                                                                                                                               -@
                                                                                                                                                                                                                                                                                                ëE
                                                                                                                                                                                                                                                                                                 - .
                                                                                                                                                                                                                                                                                                   2iE
                                                                                                                                                                                                                                                                                                     E(:-
                                                                                                                                                                                                                                                                                                        sE:
                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                           ?k
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                          (.,-
                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                               ( :
                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                  (ë
                                                                                                                                                                                                                                                                                                                   ?é
                                                                                                                                                                                                                                                                                                                 : (:...y7   .   -.-
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    : .
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        . E
                                                                                                                                                                                                                                                                                                                                          . 'ùi  ('
                                                                                                                                                                                                                                                                                                                                                  :i ':     ï
                                                                                                                                                                                                                                                                                                                                                      .:.;;j1:
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                            .          ,,,    k
                                                                                                                                                                                                                                                                                                                                                                              b
                                                                                                                                                                                                                                                                                                                                                                             q-çt
                                                                                                                                                                                                                                                                                                                                                                                . Ly   k
                                                                                                                                                                                                                                                                                                                                                                                   . ....,
                                                                                                                                                                                                                                                                                                                                                                                         k Lï
                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                            . ;
                                                                                                                                                                                                                                                                                                                                                                                              jj k
                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                  .-.e.
                                                                                                                                                                                                                                                                                                                                                                                                      .      .
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                        ...,.:  .     .
                                                                                                                                                                                                                                                                                                                                                                                                                       ...:iJ      .
                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                    E:
                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                     .'.2'Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            .ë  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                gt
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -)4
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                    jtg.é
                                                                                                                                                                                                                                                                                                                                                                                                                                                        (iE iEj;
                                                                                                                                                                                                                                                                                                                                                                                                                                                               rlk':i)L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I -,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Fç - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             yj: :      ë )-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j.:j.i:':E'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EE(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :ii (((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j(::.. ;,E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E;E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         - ' ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           @E!.:  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '!F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    n .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   id:EL   i:c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l ilt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E.E(.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    é f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..:(lip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !Et
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               rï'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          @.:(:(EZ.q;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,. t .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ï ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F.ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i.:  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .'t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Et5!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '7E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '- 1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .t à  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .( 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g::..':'''.r:1E:.:2E@1 t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ?-*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '   i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E: e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          àEq.E';àïn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ?ï'i.:j(. .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '       ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :tè h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  itj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,1:$1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .  !12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,:3î è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .' t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                    ,'1 L C1,F. ;
                                                                pt                         sE   '. Cr; ikC(,t
                                                                                                            ,SI
                                                                                                             .
                                                                                                             - .E!:L                                                                                                                    .1 ,.:1 :
                                                                                                                                                                                                              '.
                 @j  q   1:'
                           ;@,-.j
                             E   .li(((tk.'
                                        .-
                                        -  -'
                                           ,  C'
                                               -'
                                               i-1
                                                 .i
                                                 :    E
                                                      li/
                                                        i q:.
                                                            ::
                                                                 .
                                                              .'.'
                                                                  '
                                                                  - n
                                                                    s
                                                                    ë ë
                                                                      - ..
                                                                         -4
                                                                          s
                                                                              t,
                                                                               g E .
                                                                                   ;
                                                                                     ''LLL
                                                                                       :
                                                                                       ï ;;
                                                                                          :
                                                                                          ï                      .
                                                                                                                 E(.'
                                                                                                                    (
                                                                                                                    - ë @
                                                                                                                        ë -,
                                                                                                                           '
                                                                                                                           :1
                                                                                                                            .  t
                                                                                                                               r'
                                                                                                                                .  1
                                                                                                                                   : )
                                                                                                                                     I
                                                                                                                                     (l
                                                                                                                                      è
                                                                                                                                      : r
                                                                                                                                        .  l
                                                                                                                                           :
                                                                                                                                           (  r
                                                                                                                                              ; ,
                                                                                                                                                E  i
                                                                                                                                                   5
                                                                                                                                                   ( -
                                                                                                                                                     i
                                                                                                                                                     E  ë
                                                                                                                                                        .  é
                                                                                                                                                           i
                                                                                                                                                           :
                                                                                                                                                           E j
                                                                                                                                                             :  y  d
                                                                                                                                                                   ëi
                                                                                                                                                                    (. -
                                                                                                                                                                       j ( . at
                                                                                                                                                                           e -E
                                                                                                                                                                              ( -  .
                                                                                                                                                                                   - E
                                                                                                                                                                                     y  EE
                                                                                                                                                                                          s
                                                                                                                                                                                          !
                                                                                                                                                                                             ëj
                                                                                                                                                                                              - d
                                                                                                                                                                                                l  .
                                                                                                                                                                                                   -
                                                                                                                                                                                                     '
                                                                                                                                                                                                     .I
                                                                                                                                                                                                      s
                                                                                                                                                                                                       k
                                                                                                                                                                                                       .
                                                                                                                                                                                                          -.,> 1
                                                                                                                                                                                                          E -
                                                                                                                                                                                                            : j    -    -  - -
                                                                                                                                                                                                                             .y   -
                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                      - -
                                                                                                                                                                                                                                        .. .
                                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                                            . -
                                                                                                                                                                                                                                              . ,
                                                                                                                                                                                                                                                EI
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                 ( E Z
                                                                                                                                                                                                                                                     E:
                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                      :3
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       :1
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                        : '
                                                                                                                                                                                                                                                          E -
                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                             E :l
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                :i
                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                 : lë
                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                     j-
                                                                                                                                                                                                                                                                      j f
                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                        (q
                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                         .i
                                                                                                                                                                                                                                                                          (.
                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           (?
                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                            .     -
                                                                                                                                                                                                                                                                                  ..   j
                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                       -t
                                                                                                                                                                                                                                                                                        , .
                                                                                                                                                                                                                                                                                          : ë
                                                                                                                                                                                                                                                                                            ,!
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             - t
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               - y T
                                                                                                                                                                                                                                                                                                   :E
                                                                                                                                                                                                                                                                                                    -  :
                                                                                                                                                                                                                                                                                                       (-
                                                                                                                                                                                                                                                                                                        ,E-
                                                                                                                                                                                                                                                                                                          !j
                                                                                                                                                                                                                                                                                                           .r  )
                                                                                                                                                                                                                                                                                                               y ',
                                                                                                                                                                                                                                                                                                                  .Eë
                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                    j#
                                                                                                                                                                                                                                                                                                                     lë
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      (y
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                       li
                                                                                                                                                                                                                                                                                                                        ië
                                                                                                                                                                                                                                                                                                                         é
                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                         y:
                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                          )l!
                                                                                                                                                                                                                                                                                                                            ï
                                                                                                                                                                                                                                                                                                                            Ei
                                                                                                                                                                                                                                                                                                                             -E-
                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               E E
                                                                                                                                                                                                                                                                                                                                 E,a
                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                   EE i
                                                                                                                                                                                                                                                                                                                                      :E
                                                                                                                                                                                                                                                                                                                                       Tr
                                                                                                                                                                                                                                                                                                                                        :EE
                                                                                                                                                                                                                                                                                                                                          : E 1
                                                                                                                                                                                                                                                                                                                                              '  k
                                                                                                                                                                                                                                                                                                                                                 :l
                                                                                                                                                                                                                                                                                                                                                  E r
                                                                                                                                                                                                                                                                                                                                                    :t
                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                     Ej
                                                                                                                                                                                                                                                                                                                                                      ip
                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                       !  t
                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                          . )
                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                            :  i
                                                                                                                                                                                                                                                                                                                                                               i:
                                                                                                                                                                                                                                                                                                                                                                q  i
                                                                                                                                                                                                                                                                                                                                                                   7 -
                                                                                                                                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                                                                                                                                                                     . t
                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                       :1
                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                        (  ï j
                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                                                                                             :2
                                                                                                                                                                                                                                                                                                                                                                              j d
                                                                                                                                                                                                                                                                                                                                                                                j i
                                                                                                                                                                                                                                                                                                                                                                                  E1
                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                   : : .
                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                       F t
                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                         7 1
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                           $l
                                                                                                                                                                                                                                                                                                                                                                                            E -
                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              !i
                                                                                                                                                                                                                                                                                                                                                                                               : ë
                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                 ;:
                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                  .3
                                                                                                                                                                                                                                                                                                                                                                                                   .4
                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                    .t
                                                                                                                                                                                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                                                                                                                                                                                     :-
                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                      Ee
                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                       j( j  l
                                                                                                                                                                                                                                                                                                                                                                                                             (  E
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                                                                                . #
                                                                                                                                                                                                                                                                                                                                                                                                                  )k
                                                                                                                                                                                                                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                    '.2
                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                      .1
                                                                                                                                                                                                                                                                                                                                                                                                                       :   4
                                                                                                                                                                                                                                                                                                                                                                                                                           : 2
                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                             .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                E  1
                                                                                                                                                                                                                                                                                                                                                                                                                                   :l
                                                                                                                                                                                                                                                                                                                                                                                                                                    .r
                                                                                                                                                                                                                                                                                                                                                                                                                                     :  !
                                                                                                                                                                                                                                                                                                                                                                                                                                        . i
                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                          :(
                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                           :r
                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                            :'
                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                             : !
                                                                                                                                                                                                                                                                                                                                                                                                                                               (j
                                                                                                                                                                                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                (E
                                                                                                                                                                                                                                                                                                                                                                                                                                                 Er
                                                                                                                                                                                                                                                                                                                                                                                                                                                  'l
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     i .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       jk
                                                                                                                                                                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                                                                                                                                                                                        j (
                                                                                                                                                                                                                                                                                                                                                                                                                                                          . i
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            é.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                                                                                                                                                                             'yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                               'E ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :'d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i     g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,-.rI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ! E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ';!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  qI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   iL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Eë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (  - ) k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             jp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i)l -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ik
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @ k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EEx.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : S F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I jE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :'  e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '' J .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            'E1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      'k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       'l-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ''?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ''1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .8.1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ( k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          è 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !kt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :û
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :j'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iE-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ' 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i' u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i  !;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i     ëjFp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EiN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @(..;:L .2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ('
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :, r.
                                                                          ':
                                                                           E
                                                                           :.
                                                                            :
                                                                            1.
                                                                             (
                                                                             1(           ,k
                                                                                           -
                                                                                           .$;
                                                                                             Ig                                                                                                             !-',-q..-(ë?                                                                               l
                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                        -r
                                                                                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                          y1
                                                                                                                                                                                                                                                                                                           -k
                                                                                                                                                                                                                                                                                                            .
                                                                                     .                                  - ..                                                                         -                 .
                     -i  'i
                          -i
                           --itqë  è-
                                    il                                                                                                                                                                                                                             .                                                                                                                                                                                                                                             .

                 .E
                    '
                    .:
                     ' 5
                       i i
                         E
                         '
                         @:
                          ('
                          -@E
                            (
                            ëi
                             q
                             E
                             ' â
                               :
                               ! l
                                 L
                                 - ?
                                   i
                                   i
                                    é
                                    ii
                                      )
                                      t
                                      ë
                                      '
                                       -
                                       .
                                       --
                                        :j
                                        (ë:-  --
                                               @--
                                                 .
                                                    .r
                                                    :
                                                    - i
                                                      .
                                                       I'
                                                       -
                                                        1--,
                                                        - -
                                                           .;.
                                                            -
                                                           -i
                                                            -ë,-'
                                                             :
                                                             ë
                                                             .-
                                                                 :'
                                                                 ;
                                                                -ë-
                                                                  i.
                                                                    t
                                                                    j l..
                                                                    ----
                                                                         :
                                                                         -----
                                                                             ,i1,.-,--
                                                                               i
                                                                              --
                                                                               --
                                                                                     :-;-;-
                                                                                         '$gk
                                                                                            '
                                                                                            (
                                                                                            --
                                                                                               ï!
                                                                                               -Ii
                                                                                                 .
                                                                                                -y
                                                                                                 --
                                                                                                   2  L
                                                                                                      I
                                                                                                      -
                                                                                                       .
                                                                                                       $
                                                                                                       :
                                                                                                       -i-@
                                                                                                            --
                                                                                                           -i
                                                                                                            ë
                                                                                                             !
                                                                                                             ë
                                                                                                            -(
                                                                                                               t
                                                                                                               l ;
                                                                                                                 (
                                                                                                                 -
                                                                                                                  I
                                                                                                                  )
                                                                                                                  y
                                                                                                                  .
                                                                                                                   -
                                                                                                                   q
                                                                                                                   k
                                                                                                                    '-I
                                                                                                                    -
                                                                                                                    -
                                                                                                                      !-,-)
                                                                                                                          .i
                                                                                                                           ':2,
                                                                                                                           --  ;
                                                                                                                                -1:
                                                                                                                                -
                                                                                                                                .  ë
                                                                                                                                   -
                                                                                                                                     ëIî!
                                                                                                                                     -
                                                                                                                                     .-    I
                                                                                                                                           -  k
                                                                                                                                              - :
                                                                                                                                                -
                                                                                                                                                .  I
                                                                                                                                                   '
                                                                                                                                                   -
                                                                                                                                                   ) ,
                                                                                                                                                     ë
                                                                                                                                                     .  1-.1-,.i
                                                                                                                                                        .       d
                                                                                                                                                                ..
                                                                                                                                                                   :(
                                                                                                                                                                   -
                                                                                                                                                                   .,-
                                                                                                                                                                    !
                                                                                                                                                                    -t.ëë
                                                                                                                                                                       - i
                                                                                                                                                                         l
                                                                                                                                                                         -
                                                                                                                                                                           '
                                                                                                                                                                           g
                                                                                                                                                                             t
                                                                                                                                                                             I
                                                                                                                                                                             j
                                                                                                                                                                             -
                                                                                                                                                                              ;
                                                                                                                                                                              -
                                                                                                                                                                              g
                                                                                                                                                                              ë 1
                                                                                                                                                                                :  k
                                                                                                                                                                                   :
                                                                                                                                                                                   j ;
                                                                                                                                                                                     .
                                                                                                                                                                                     !
                                                                                                                                                                                     ;  I
                                                                                                                                                                                        ;'
                                                                                                                                                                                         (
                                                                                                                                                                                         !j
                                                                                                                                                                                          F
                                                                                                                                                                                          :  r
                                                                                                                                                                                             '
                                                                                                                                                                                             E.
                                                                                                                                                                                              5 '
                                                                                                                                                                                                ë
                                                                                                                                                                                                :  l
                                                                                                                                                                                                   - k
                                                                                                                                                                                                     r-ji@t-ë
                                                                                                                                                                                                      .                 k
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                       -ë
                                                                                                                                                                                                                           ,!kr.> .-ëë-n
                                                                                                                                                                                                                             ,t
                                                                                                                                                                                                                        -.-p-.;   -r
                                                                                                                                                                                                                                   k (j g
                                                                                                                                                                                                                                        -;
                                                                                                                                                                                                                                         - ---- -  ,  --d
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        ë d-rë
                                                                                                                                                                                                                                                            r.yi
                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                             t  -r
                                                                                                                                                                                                                                                                j-
                                                                                                                                                                                                                                                                 p ë-
                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                    yè
                                                                                                                                                                                                                                                                     pi r
                                                                                                                                                                                                                                                                        dq
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                         ë jq.-1
                                                                                                                                                                                                                                                                          ii
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                          và
                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                  -'
                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   -1.k:
                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                        ,-,--
                                                                                                                                                                                                                                                                                            :E
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                 i !
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    ---  j-
                                                                                                                                                                                                                                                                                                          2-;-.'-kl
                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                            -     .-ë
                                                                                                                                                                                                                                                                                                                  - @
                                                                                                                                                                                                                                                                                                                    -#
                                                                                                                                                                                                                                                                                                                    ..i
                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                      .i
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                                                       të
                                                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                         i.   --..
                                                                                                                                                                                                                                                                                                                          ----.  -i
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  .5
                                                                                                                                                                                                                                                                                                                                   -.
                                                                                                                                                                                                                                                                                                                                    - k
                                                                                                                                                                                                                                                                                                                                      @
                                                                                                                                                                                                                                                                                                                                      -I.
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                                                       g:;
                                                                                                                                                                                                                                                                                                                                        jr:
                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                         .rI
                                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                          . i.g
                                                                                                                                                                                                                                                                                                                                              (- !an
                                                                                                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                                                                                                                                  - j
                                                                                                                                                                                                                                                                                                                                                    . i(
                                                                                                                                                                                                                                                                                                                                                       ;  j
                                                                                                                                                                                                                                                                                                                                                          - i  ëi
                                                                                                                                                                                                                                                                                                                                                                -  t
                                                                                                                                                                                                                                                                                                                                                                   - tj
                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                       :k@
                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                           jiëë
                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                              @i.
                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                              j j
                                                                                                                                                                                                                                                                                                                                                                                  --.k
                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                  il
                                                                                                                                                                                                                                                                                                                                                                                   t   (
                                                                                                                                                                                                                                                                                                                                                                                       ë ë ë
                                                                                                                                                                                                                                                                                                                                                                                            l-:i-l
                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                            @ é.
                                                                                                                                                                                                                                                                                                                                                                                                 i-
                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                   ë-
                                                                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                                                                                                                    r:(i
                                                                                                                                                                                                                                                                                                                                                                                                    @(g
                                                                                                                                                                                                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                                                                                                                                                                                                        ë-.(
                                                                                                                                                                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                                                                                                                                                                        ë       1
                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                g I
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  :-,
                                                                                                                                                                                                                                                                                                                                                                                                                    ('
                                                                                                                                                                                                                                                                                                                                                                                                                     ë;
                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                      :p
                                                                                                                                                                                                                                                                                                                                                                                                                       (   s ;
                                                                                                                                                                                                                                                                                                                                                                                                                             ë  ë  '
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   Ek
                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                    (:
                                                                                                                                                                                                                                                                                                                                                                                                                                     (  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        . i
                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                           E,
                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                            gg d
                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                               .l
                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                li
                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (l
                                                                                                                                                                                                                                                                                                                                                                                                                                                  d
                                                                                                                                                                                                                                                                                                                                                                                                                                                  gk
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                   jë
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                    t  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                                                                                                                                                                                       g(
                                                                                                                                                                                                                                                                                                                                                                                                                                                        i i
                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          j l
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                            tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Er
                                                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;p
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ; ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ; ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       @:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              'r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ( k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ('
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   @,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ik
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               è,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  @.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ( :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @::.   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ; @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ( ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ( ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ië
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ! k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -:I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .   f-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .:ë.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . '1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             'F-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ek
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ; :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :  h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :, :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë?i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,';
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .;ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  j   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ! 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @ k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  @-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ),
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     'f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @  q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ëb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ëI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ëk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        @.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                 j 41
                    .@ 7
                       :
                       'i
                         ..
                          EliE t:
                               E t
                                   .
                                   L
                                   :
                                   #'
                                    L
                                    -'
                                     i
                                     -
                                      ë
                                      -.
                                       -a
                                        i
                                        :Jë
                                         i 2t( j
                                               .
                                               g1;
                                                :,
                                                 j  l
                                                    !
                                                    q
                                                    ( ;
                                                      (t
                                                       -
                                                       p
                                                       (1
                                                        (
                                                        ë ,
                                                          p
                                                          ë;
                                                           .
                                                           y(
                                                            (1
                                                             jt
                                                              :
                                                              ) !
                                                                ë:l
                                                                  1
                                                                  ë
                                                                  ( !
                                                                    :
                                                                    ( 1
                                                                      h
                                                                      j :
                                                                        E
                                                                        i!
                                                                         )
                                                                         :
                                                                         jj
                                                                          ik
                                                                           E
                                                                           :r
                                                                            p
                                                                            @
                                                                            ë1
                                                                             '
                                                                             ((
                                                                              ij
                                                                               E
                                                                               j l
                                                                                 1
                                                                                 E .
                                                                                   ,
                                                                                   t
                                                                                   ë 1
                                                                                     !
                                                                                     : k
                                                                                       ?
                                                                                       : .
                                                                                         ;
                                                                                         r1
                                                                                          :
                                                                                          tl(
                                                                                            .
                                                                                            )
                                                                                            4I
                                                                                             j
                                                                                             ? q
                                                                                               :
                                                                                               !!
                                                                                                pk
                                                                                                 i
                                                                                                 ; :
                                                                                                   @  i
                                                                                                      I
                                                                                                      .
                                                                                                      y4
                                                                                                       ; :
                                                                                                         I
                                                                                                         :
                                                                                                         ç .
                                                                                                           q
                                                                                                           ki
                                                                                                            L
                                                                                                            :. @
                                                                                                               i
                                                                                                               : -
                                                                                                                 :
                                                                                                                 ..E
                                                                                                                   .1
                                                                                                                    ë
                                                                                                                    . j :
                                                                                                                        . ;
                                                                                                                          (-
                                                                                                                           ;1k:
                                                                                                                            :
                                                                                                                            .
                                                                                                                            .   -
                                                                                                                                :  1.:
                                                                                                                                   .
                                                                                                                                     .r.t
                                                                                                                                        1
                                                                                                                                        t  :
                                                                                                                                           (
                                                                                                                                           :  .
                                                                                                                                              F ;
                                                                                                                                                )
                                                                                                                                                (
                                                                                                                                                :  4
                                                                                                                                                   . 1
                                                                                                                                                     :
                                                                                                                                                     .  )
                                                                                                                                                        :
                                                                                                                                                        .
                                                                                                                                                        :  1
                                                                                                                                                           j
                                                                                                                                                           . (
                                                                                                                                                             ë  1
                                                                                                                                                                ;
                                                                                                                                                                @
                                                                                                                                                                :  r
                                                                                                                                                                   ë
                                                                                                                                                                   g1
                                                                                                                                                                    !
                                                                                                                                                                    i
                                                                                                                                                                    .k
                                                                                                                                                                     , r
                                                                                                                                                                       é (
                                                                                                                                                                         j
                                                                                                                                                                         ë -
                                                                                                                                                                           q
                                                                                                                                                                           (
                                                                                                                                                                           : i
                                                                                                                                                                             ,
                                                                                                                                                                             ë
                                                                                                                                                                             :4
                                                                                                                                                                              @
                                                                                                                                                                              : ;
                                                                                                                                                                                (  l
                                                                                                                                                                                   ë
                                                                                                                                                                                   k
                                                                                                                                                                                   @ E
                                                                                                                                                                                     @  l
                                                                                                                                                                                        ë;
                                                                                                                                                                                         .
                                                                                                                                                                                         ë
                                                                                                                                                                                         (j
                                                                                                                                                                                          q  ,
                                                                                                                                                                                             th I
                                                                                                                                                                                                r  t
                                                                                                                                                                                                   . :
                                                                                                                                                                                                     @
                                                                                                                                                                                                     .I
                                                                                                                                                                                                      !
                                                                                                                                                                                                      (t
                                                                                                                                                                                                       .
                                                                                                                                                                                                       ë  1
                                                                                                                                                                                                          . ;
                                                                                                                                                                                                            ) 2
                                                                                                                                                                                                              .
                                                                                                                                                                                                              E    ;
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   :  @
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      .k
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        .  ,
                                                                                                                                                                                                                           Lh
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            .f
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             :!
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              .  t
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                  :(
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   . i
                                                                                                                                                                                                                                     :g
                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      ! ë
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                                         : j
                                                                                                                                                                                                                                           :ë
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            ,!
                                                                                                                                                                                                                                             :k
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                              ; ,
                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                ?1
                                                                                                                                                                                                                                                 : .
                                                                                                                                                                                                                                                   ? 1
                                                                                                                                                                                                                                                     j(
                                                                                                                                                                                                                                                      @1
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       @j
                                                                                                                                                                                                                                                        @
                                                                                                                                                                                                                                                        1 ,
                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          . i
                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                            Er
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                             ë t
                                                                                                                                                                                                                                                               gE
                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                :(
                                                                                                                                                                                                                                                                 . :
                                                                                                                                                                                                                                                                   ëj
                                                                                                                                                                                                                                                                    i@-
                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                      . @
                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                        ii
                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                         @!
                                                                                                                                                                                                                                                                          :t
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                           .:  l
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                               ;  :
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                  41
                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                   4I
                                                                                                                                                                                                                                                                                    :  à
                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       'I
                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                        @ i
                                                                                                                                                                                                                                                                                          j 1
                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                            E2
                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                             qI
                                                                                                                                                                                                                                                                                              :,
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               :t
                                                                                                                                                                                                                                                                                                Ek
                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                 ' :
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                   qI
                                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                                    l:
                                                                                                                                                                                                                                                                                                     ( ,
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       :(
                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                        ë(
                                                                                                                                                                                                                                                                                                         2,
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                          r1
                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                           E5
                                                                                                                                                                                                                                                                                                            7  1
                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                               @ .
                                                                                                                                                                                                                                                                                                                 :1
                                                                                                                                                                                                                                                                                                                  @:
                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                   :r
                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                    i'
                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                     @1
                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                      :j
                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                       j?
                                                                                                                                                                                                                                                                                                                        (t
                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         @
                                                                                                                                                                                                                                                                                                                         ;I
                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                          i,
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           Ej
                                                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                                                                                                            i!
                                                                                                                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                              @
                                                                                                                                                                                                                                                                                                                              'S
                                                                                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                                                                                               ( ë
                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                 E!
                                                                                                                                                                                                                                                                                                                                  i1
                                                                                                                                                                                                                                                                                                                                   :y
                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                    ! -
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                      Ei
                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                       i(
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        E.
                                                                                                                                                                                                                                                                                                                                         :-
                                                                                                                                                                                                                                                                                                                                          é
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          ( j
                                                                                                                                                                                                                                                                                                                                            ! i
                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                              ë  -
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 @r
                                                                                                                                                                                                                                                                                                                                                  E -
                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                    E@
                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                     @j-
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                       è  q
                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                          ë j
                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            :  k
                                                                                                                                                                                                                                                                                                                                                               !i
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                #
                                                                                                                                                                                                                                                                                                                                                                1  ( t
                                                                                                                                                                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                                                                                                                                                     ë :
                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                       .@
                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                        ;  i
                                                                                                                                                                                                                                                                                                                                                                           r ë
                                                                                                                                                                                                                                                                                                                                                                             !?
                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                              : g
                                                                                                                                                                                                                                                                                                                                                                                : ë
                                                                                                                                                                                                                                                                                                                                                                                  ?
                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                  :!
                                                                                                                                                                                                                                                                                                                                                                                   j @
                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                     i q
                                                                                                                                                                                                                                                                                                                                                                                       é
                                                                                                                                                                                                                                                                                                                                                                                       ë è
                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                         : i
                                                                                                                                                                                                                                                                                                                                                                                           ly
                                                                                                                                                                                                                                                                                                                                                                                            à
                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                            : ë
                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                              i(
                                                                                                                                                                                                                                                                                                                                                                                               ë é
                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                 ji
                                                                                                                                                                                                                                                                                                                                                                                                  jë
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   :@
                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                    tb
                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                     :-
                                                                                                                                                                                                                                                                                                                                                                                                      :j
                                                                                                                                                                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                                                                                                                       Eï
                                                                                                                                                                                                                                                                                                                                                                                                        b
                                                                                                                                                                                                                                                                                                                                                                                                        : i
                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                          i  ë
                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                             E  k
                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                : i
                                                                                                                                                                                                                                                                                                                                                                                                                  4ë
                                                                                                                                                                                                                                                                                                                                                                                                                   :-
                                                                                                                                                                                                                                                                                                                                                                                                                    @
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                    '(
                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                                                                                                                                                                      ë@
                                                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                                                       ;   -
                                                                                                                                                                                                                                                                                                                                                                                                                           : ë
                                                                                                                                                                                                                                                                                                                                                                                                                             h
                                                                                                                                                                                                                                                                                                                                                                                                                             :  @
                                                                                                                                                                                                                                                                                                                                                                                                                                :  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                   i@
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                    .(
                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                     :  -
                                                                                                                                                                                                                                                                                                                                                                                                                                        t t
                                                                                                                                                                                                                                                                                                                                                                                                                                          ëE
                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                                                                           .@
                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                            ë-
                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                             . gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                ëp
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (@
                                                                                                                                                                                                                                                                                                                                                                                                                                                  2q
                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1g
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j@
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë à
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (@
                                                                                                                                                                                                                                                                                                                                                                                                                                                        i ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                          l -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            é
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ër
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        éi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i   k-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     - ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          kë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :k-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ëk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ( i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ië
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Eë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ët
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (iE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   - t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë(4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ëiëi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i! p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ië
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ; i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      @ l!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :.é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4i  @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ' k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :;   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .:4;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .à.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :t-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë!;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ')
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (#ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  iB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j:ëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       @:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i@i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           @:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 # E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (  @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : -ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ïT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ià
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ::(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ëk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @.
            b.   :.  ,.   -
                          '
                          -
                          ,
                       . E-
                           'E
                            -
                           .:E
                               iâ-
                                 .    i
                                    ...
                                      ëir
                                        ï(
                                         # @  @
                                              -ë
                                               E.
                                                -.  .
                                                    E !
                                                      i.- s:
                                                           i-
                                                            :ië
                                                              - -
                                           .. .-..i .-.,.. .. . .
                                                                .ï
                                                                 .@
                                                                  2 i
                                                                    ë
                                                                    . ë E
                                                                        iE
                                                                         iëë
                                                                           -E
                                                                            ëé
                                                                             -.(
                                                                               E : )
                                                                                   E E
                                                                                     é
                                                                                     . ë ët
                                                                                          ëi;
                                                                                            #.
                                                                                             -
                                                                                             . )
                                                                                               E
                                                                                               .g(
                                                                                                 .
                                                                                                 - g  .
                                                                                                      --
                                                                                                       E : E
                                                                                                           .ë
                                                                                                            EE -
                                                                                                               .  :-
                                                                                                                  : :
                                                                                                                    . à :
                                                                                                                        q
                                                                                                                 k- .-:..2:
                                                                                                                          .-
                                                                                                                           E-  .
                                                                                                                               .-  . -
                                                                                                                                     ......... .-. .. .. .... -... . ....---. .
                                                                                                                                   .,..-   .         :
                                                                                                                                                     -  .. :
                                                                                                                                                           - ë
                                                                                                                                                             -  ë
                                                                                                                                                                -  ë
                                                                                                                                                                   î!
                                                                                                                                                                    ?j l
                                                                                                                                                                       i ( ,
                                                                                                                                                                           ; -
                                                                                                                                                                             (
                                                                                                                                                                             .ë
                                                                                                                                                                              , q  @
                                                                                                                                                                                   ( :
                                                                                                                                                                                     ë  :,
                                                                                                                                                                                         E(
                                                                                                                                                                                          -  -ï
                                                                                                                                                                                              E
                                                                                                                                                                                              .
                                                                                                                                                                                                -
                                                                                                                                                                                                :
                                                                                                                                                                                                .  : ::b  k
                                                                                                                                                                                                          ; k .    .
                                                                                                                                                                                                                   ,  ...  ,-(.
                                                                                                                                                                                                                                  .-
                                                                                                                                                                                                                                  :. .  :
                                                                                                                                                                                                                                        .- ..
                                                                                                                                                                                                                                           .:E-
                                                                                                                                                                                                                                              . -
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                 -;
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 -   ;
                                                                                                                                                                                                                                                     -i-
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                       -i
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        .   -
                                                                                                                                                                                                                                                            E-: ë
                                                                                                                                                                                                                                                                -l
                                                                                                                                                                                                                                                                 i .q
                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                      .  (
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                        ,-.
                                                                                                                                                                                                                                                                        -i .
                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                           -:  E  i
                                                                                                                                                                                                                                                                                  ë;,
                                                                                                                                                                                                                                                                                    (  -
                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                           ,E .-,..k..-2
                                                                                                                                                                                                                                                                               .  .     .
                                                                                                                                                                                                                                                                                        . (
                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                          : ;
                                                                                                                                                                                                                                                                                            @t
                                                                                                                                                                                                                                                                                             -.y
                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                 è
                                                                                                                                                                                                                                                                                                 -.F
                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    rë :
                                                                                                                                                                                                                                                                                                       -(-
                                                                                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                                                                                          -(
                                                                                                                                                                                                                                                                                                           .(  :
                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                               . à
                                                                                                                                                                                                                                                                                                                 .ë.
                                                                                                                                                                                                                                                                                                                   )g
                                                                                                                                                                                                                                                                                                                    ë-à
                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                      .ë,
                                                                                                                                                                                                                                                                                                                        ëë
                                                                                                                                                                                                                                                                                                                         ë-
                                                                                                                                                                                                                                                                                                                          :si
                                                                                                                                                                                                                                                                                                                   -....-..-:
                                                                                                                                                                                                                                                                                                                             E-
                                                                                                                                                                                                                                                                                                                              E.
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                               -!ë
                                                                                                                                                                                                                                                                                                                                 . E( j
                                                                                                                                                                                                                                                                                                                                      iëiE
                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                   .. .- .
                                                                                                                                                                                                                                                                                                                                          E-j
                                                                                                                                                                                                                                                                                                                                          !      i
                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                  i ë-
                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                     .@;
                                                                                                                                                                                                                                                                                                                                                       -  é
                                                                                                                                                                                                                                                                                                                                                          . é
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                            .  ii
                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                   é
                                                                                                                                                                                                                                                                                                                                                                   : @
                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                     . i
                                                                                                                                                                                                                                                                                                                                                                       gi
                                                                                                                                                                                                                                                                                                                                                                        ù
                                                                                                                                                                                                                                                                                                                                                                        -  E q
                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                              E i
                                                                                                                                                                                                                                                                                                                                                                                . @
                                                                                                                                                                                                                                                                                                                                                                                  E-(
                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                   . . (
                                                                                                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                                                                                                       . ë
                                                                                                                                                                                                                                                                                                                                                                                         . i
                                                                                                                                                                                                                                                                                                                                                                                           :-
                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                            - -. :
                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                 .ë
                                                                                                                                                                                                                                                                                                                                                                                                  .ë
                                                                                                                                                                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                     '-
                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                                                                                                                       î
                                                                                                                                                                                                                                                                                                                                                                                                       -! -
                                                                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                                          ë  -
                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                             !  -
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                                                                                                     -kï
                                                                                                                                                                                                                                                                                                                                                                                                                      ..L
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                             .  .
                                                                                                                                                                                                                                                                                                                                                                                                                             ....
                                                                                                                                                                                                                                                                                                                                                                                                                             .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                       ., .-... -. .. .-..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    L-  .
                                                                                                                                                                                                                                                                                                                                                                                                                                        ! ï
                                                                                                                                                                                                                                                                                                                                                                                                                                          .i
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           .(
                                                                                                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                                                                                                            .(
                                                                                                                                                                                                                                                                                                                                                                                                                                             ë E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .ë?
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ëë
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .@ q
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                        . . @
                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                             E-E
                                                                                                                                                                                                                                                                                                                                                                                                                                                               @E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (  -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .E.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .i-.-r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .(ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    iy EF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - .:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Eq.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :.-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ; -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë1 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s,.. . . ,.,.-..2.-------.. .... ....... -. ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . ( i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - (ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . ,ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .g i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .j@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (ë  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (-   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iq-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .-y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -(-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,2-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,- E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E   --ë E -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .q-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . :@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..- -...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë . :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .;!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ((i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë  -2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -. ....j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
            c. See Exhibitg6- inton urderla.pdf

            d. See Exhl
                      'bl
                        'tg7- inton' urderlb.pdf                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I


            e. SeeExhibitg8-MintonMurderz.pdf                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                    M olly Conger aka Socialist Dog M om
      124.     M olly Cörlger aka tïsocialistDog M om''is a Chal-lottesville residçnt,
         and co-conspirator ofthe Plaintiffs.

            a. Congerisconnected to PlaintiffsW ispelwey,Sines,and othe: co-
                 conspirators,aswellasPlaintiffs'counselandlnanciersviaTwitter.
                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 37 of 63 Pageid#:
                                    8283
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 38 of 63 Pageid#:
                                    8284
'




                            Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 39 of 63 Pageid#:
                                                                8285



                                                                        :           m
                                                                                    %;
                                                                                   ..
                                                                                      i
                                                                                      :
                                                                                      E,
                                                                                       ë
                                                                                       E
                                                                                       !:.' m oj I
                                                                                                 j
                                                                                                 y qjt:
                                                                                                      )
                                                                                                      jngj:
                                                                                                          l
                                                                                                          !
                                                                                                          r
                                                                                                          jl
                                                                                                           ,                                                                             %
                                                                                                                                                                                         t
                                                                                                                                                                                         .
                                                                                                                                                                                         ,'
                                                                                     ,:                                                                                    .
                                                                                   !!:
                                                                                     j!
                                                                                      pr)
                                                                                        i   t'
                                                                                            r
                                                                                   : ..:...,.-
                                                                                             E
                                                                                             iltrcialistdoj
                                                                                                          ilmc3rl)

                                                                        '
                                                                            tl
                                                                             3e COl3ClUSlOn ISClear:anyone Who publlcly expresses                                                                   '
                        '                                                     OPpOSI
                                                                                   .tl
                                                                                     .Ontoantl
                                                                                             .fa,Wh.
                                                                                                   l
                                                                                                   cj
                                                                                                    .yI
                                                                                                      .nnumerayjej
                                                                                                                 aeopjejonthe
                                                                        '
                                                                         left righthave repeatedly,is openly suppor
                                                                                                               '-
                                                                                                                  tin'
                                                                                                                     g
                                                                                                                     I                         .

                                                                        :fascism :period*

                                                                            1i
                                                                             '
                                                                            i*E
                                                                              G PaulJosephW atsonkl'
                                                                                                   ) ClPrisonplanet,JUI1%24
                                                                                                                          )18                              .                   ' .
                                                                                                                                                                               I          t                 .
                                                    .                       !                                                                                                  t          I
                                                                        ' ! The conclusion isdeac. Anyone kvl 7o publicl
                                                                                                                       y expfesse:suppt prtforAntffa,which                                !
                .
                                .                                       '(
                                                                        ' ! innumerabl ge people on .
                                                                                                    the lef'
                                                                                                           thave repeatedlgyj       yasuppodi
                                                                                                                            vis openl
                                                                                                                                    i         ng ap    .j
                                                                                                                                                  terrol
                                                                                                                                                  i
                                                                                                                                                        yjjj                              j
                                                                                                                                                                                          !
                                                                                                                                                                                          j
                                                                                                                                                                                              .
    .
                                                                          E
                                                                          I.or ganization.perioc
                                                                                               f-  .                                              r                                       I
                                                                          1                                                                       ;                                       !
                                                                                                                                                                                          .
                                                                          '
                                                                            'J
                                                                             9
                                                                             hitl
                                                                                yflt
                                                                                   hl'
                                                                                     s t
                                                                                       hrea d                                                     .
                                                                                                                                                  1                                       I
                                                                              ':
                                                                              ..                                                                                               1         .'


                                                                        '                                                                                                      I
                                                                        .     !
                                                                              5k
                                                                               :
                                                                               .
                                                                               !!
                                                                               ').
                                                                                 !
                                                                                 5k1
                                                                                   2/t
                                                                                     s
                                                                                     k
                                                                                     zl-.
                                                                                        1l.
                                                                                          :l)
                                                                                            11::
                                                                                               )
                                                                                               8
                                                                                               ,..
                                                                                                 33,
                                                                                                   :
                                                                                                   )h
                                                                                                    -
                                                                                                    11E
                                                                                                      1
                                                                                                      ..-
                                                                                                        7
                                                                                                        .
                                                                                                        't
                                                                                                         gq
                                                                                                          k
                                                                                                          lij
                                                                                                            :
                                                                                                            12
                                                                                                             ti
                                                                                                              s
                                                                                                              .
                                                                                                              4..
                                                                                                                #
                                                                                                                F
                                                                                                                )
                                                                                                                ,
                                                                                                                '.
                                                                                                                 -
                                                                                                                 '
                                                                                                                 ,k
                                                                                                                  -
                                                                                                                  ')
                                                                                                                   .-
                                                                                                                    1
                                                                                                                    :
                                                                                                                    ;,
                                                                                                                     '
                                                                                                                     .?ê
                                                                                                                      ':)?
                                                                                                                         -$'
                                                                                                                           E
                                                                                                                           ,                                       .
                                                                                                                                                                               '


                            '                                           ' '
                                                                        .
                                                                              121Retweets 575Likffs                                                                            I
                                                                                                                        .                              '                       j
            ,                                                                                                                   - ..                                           ;                        '
                    .                           .                                                                           .
                                                                                        .                                                                  .
                                                                                                                                                                               j
                                                                                                                                                                               1
                                                                              .
                                                                                                        .
                                                                                                                .                                                              I
                                                                                                                                                                               I
                                                                                                                                                                               I
                                                                                                                                                                               I
                                                                                                    .                                                      .                   l
                                            .                                                                                                                  '
                            .

                                                        .
                                                                                                                    '                                                          I                    .
                                                '                                                                                          '
                                                                                                                                                                               j
                                                                                                                                                                               j
                                                                                                                                                                               I
                                                                                            '                                                                                  j
                                                                                                                                                                               I
                                                                                                                                                                                 .            . .


                                                                                                                                                                       '
                                                        '                                                                                                                      r
                                        .
                                                                                                                                                                               1
                                                                                                                                                                               1
                                                                    .
                                                                                                '
                                                                                                                                                   .                           (     .


                                    .
                                                                                                                                 ,                                             1
                                                                                                                                                                               l
        '
                                                                .                                                                .                 ,
                                                                                                                                                                               j
                                                                                                                                                                           .   l




                                                                                                                                                                               l




                                                                                                            .
                                                                                                                                       .
                                                                                                                                                                               1
                                                                                                                                                                               '                            '

                                                            '                                                                                                                  j
                               *
                               '
                               d
                                                                                                                  i
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 40 of 63 Pageid#:
                                    8286



                                   m olly'tongert:
                                                 z<ss'
                                                     lc'
                                                       ga'jî
                                                       7   sstdl
                                                               oj-ti
                                                                   l
                                                                   zët
                                                                     -l
                                                                      trryrJi
                                                                            un 'I
                                                                                EU
                                                                                 R
                               toai
                                  nyjournalistthink-
                                                   lng.aboutwriting about'charlottesvil  i
                                                                                         lep
                                                                                           'thissummer
                               astheann-
                                       lversarvofthei Jeadl
                                                      '    y un7
                                                               ltethel-itlhtral(#al7ljrcaches pleasedo
                               So thdughtfully.
                               whose stoi
                                        'y areyou te
                                                   .11inc!?to '
                                                              .
                                                              '
                                                              v'ha.
                                                                  tend?

                               l
                               I'.
                                 :
                                 ':'mollyconger(.
                                                Ds
                                                .s:,
                                                   c'
                                                    I
                                                    ,
                                                    1
                                                    aIi
                                                      .,
                                                       .
                                                       5tc1
                                                          ,
                                                          i
                                                          c,
                                                           .c
                                                            ...)
                                                               ,@
                                                                I
                                                                ,
                                                                r.cpm ,Aor
                                                                        : 13;,.
                                                                              20
                                                                               .5
                                                                                ,a
                                                                                 b
                                                                                 1
                                                                                 ?                      .                                     1
                                                                                                                                              j
                                          .                                                                                                   j
                               !Mefh
                               j   .enyou'say Ocharlcttesville/rya
                                                                 ou aretalk
                                                                          .ing abou'
                                                                                .  ta colmm uni
                                                                                              tylhatjs !
                                                                                               .       j
                               i2
                               é
                               jSt.
                                  iflhere.v
                                          'guar
                                              et'
                                                alkingaboutmyhcme.7
                                                        '         1-
                                                                   1'youaretal
                                                                             1k
                                                                              'i
                                                                               ngaboutaugust j
                                                                                             g
                               j. 12t!
                                     h,say so,b  .ut''cjnarlottesvij
                                                                   ll
                                                                    q
                                                                    eë'isn-tsol
                                                                              .'neth
                                                                                   .ing thath
                                                                                            .app.ened.it'
                                                                                                        s                                     j
                                                                                                                                              l
                               (1
                               .
                                        yj
                                         ,,,       ..
                                                                                                                                              j
                               1
                               !' .
                                  SO'
                                    m et1'
                                         lI)Rg thatlSx                                                                                        ;
                               !
                               lQw'')
                                    .
                                    .'
                                     )
                                     à
                                     c4.
                                       <
                                       $
                                       /j
                                        ?qt
                                          i
                                          1
                                          .'
                                          @!1:(:E(;.t()
                                             ;.   .   '1           .k:'-'kr
                                                       .1.7Lj('iiita      :
                                                                                                                                              l
                                                                                                                                              j
                                                                                                                                              .
                                   è.:.                                                                                                        ;
                                     .                                                                                                       ,.'



                                   (-'
                                    >zJ
                                      h                                       +-
                                                                              ' a u.
                                                                              s-4' c0
                                                                                    .z                            i
                                                                                                                  1


                                   mollyconger(Fsocialistdogmcm Jt'n1:                                            )
                               donetplatform white supremacists.îfyoureditorforcesk
                                                                .
                                                                                   - pu
                                                                                     E
                                                                                        to askthem for
                                                                                        .     *'

                               comment,don'  tpublish theirworclsastl-uth-ifyou have!to quote them,
                               don'tdc sfauncri
                                              'tically.
                                              .
                                                                              '     .
                                                                                     1
                                                                                     I
                       '
                                                                                                                  1
                                   k-
                                    .l                                                  (
                                                                                        3i;            qm) 20i,   l t-
                                                                                                                     t)
                                                                                                                      .
                                                                                                                  '
                                                                                                   .
                                   m olly conger@ socialïstclogm cm 'Jun 18                                       1
                                                                                                                  k          .

                               refuseto cedegrounclto the ideacf'bothsides/'com munitydefense isnot
                                                                                ,. . '      '                                        .
                               to be fram ed asmoral
                                                   lyeqtlikal
                                                            enttctplanning & enav ting aviolentstreet
                                   ri
                                    ot.                                                                           l
                                                                                                                  :
                                                                              'LQ
                                                                                . 26)                       196   k
                                                                                                                  l
                                   m oIIy fonger                                                                  !
                                   flsociaI
                                          l
                                          istdogn-j-(g)Ery.r.y. '
                                                                                                                  l
                                                                                                                  j
                                                                                                                      l
                           .         .                                                             . .       .        l          '       .

                       antlfa Is a shortened form ofantIfasclst.rem em berthat.
                       antlfa Isn t a street gang.Its the opposltlon, to fasclsm .
                       it's good and right,                                                                           1

                                                                                                                      I

                       213 Retkveets 769 Ukes                                                                         i
                111.                                                                                                  t...


                                                                                                                      l.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 41 of 63 Pageid#:
                                    8287


                       *
                       '
                           '
                           .:   !
                                '
                                :.
                                 j
                                 !
                                 :.!
                                   F
                                   :. m ojjy K ngef
                             t        ..-.4 ... .
                                      ,
                           .E
                           E z
                             :..
                            ii
                            :;
                             . .,
                                7
                               .,:
                                 ..ë
                                   ; k
                                   E   G-.rC
                                           XUc.  f.h
                                                   .j1
                                                     .
                                                     .
                                                      Fj.
                                                        (j
                                                         .c.
                                                           :
                                                           .
                                                           .y
                                                            '
                                                           ...yssuyp.
                                                             .


                                                                        l       .
                           imay be an antifà superjoldier,btltiputqn I
                                                                     '
                                                                     ,ny bl
                                                                          ack
                                                                        j '
                       stretch pantsone Ieg atatime/justIikeeverybodyelje.




                       4.
                        1-n
                          ''
                           vp
                            -+
                             -k
                              é'
                               v-
                                e
                                -'
                                 e'
                                  .'
                                   B.
                                   ks. r
                                       ;
                                       p
                                       rfë
                                         i.
                                          1-*
                                          : -
                                            1E
                                             I
                                             k
                                             '
                                             .e
                                             --a
                                               -.
                                                '
                IV .

           c. Congerisa supporterofpoliticalviolence,andrevolution agiinstthe
              governmentoftheUnitedStates.                              k
                                                                        !
                                                                        !
                                                                         i
                                                                         l
                                                                         1
                                                                         2

                                                                         l




                                                                            l
                                                                            I
                      '
                      *




Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 42 of 63 Pageid#:
                                    8288




                                    IE
                                     IE
                                      j           mojlyfonger
                                    j
                                    k
                              i
                              j)
                               ?,,
                                 ?.
                                  ''. '
                                      l social
                                             '
                                             ïstclt
                                                  -lg.l
                                                      zl'
                                                        oln-t
                                              '                           '
                          .                                                                   a   ..                        ,     .
                          lfyouTre o'
                                    n the fence aboutlhe soclallst revolutlon,1    '
                                                                      l.               .
                          have som e recom m ended view lnn:everv chrlstm as                               ,           ..




                          season diam ond and/orluxury carcom m er'ial,
                          5:41.
                              Pfk1.Dec22p2.
                                          017 -7S/
                                                 4èt
                                                   4'
                                                    erforZ.
                                                    .     r'l
                                                            .xon'
                                                                t
                                                                i
                                                                '
                                                                q                                              1
                                                       .                                                       -




                          .. E)j
                               :I
                                E
                                .S
                                 E
                                 t
                                 ,E
                                 .
                                  S. m ollyconger
                                  . ,
                                           '' '   .     . ë. .s=.
                                    tit;'
                                    '   . :.
                                           .,
                                            :
                                             '
                                                  C
                                                  X
                                                  .J,'
                                                     w:
                                                     Qf
                                                      J
                                                      ''
                                                       C1tJt$
                                                         7  .w
                                                             %kuC.u
                                                                  i
                                                                  -
                                                                  ).
                                                                   rf;:
                                                                      (7OR'
                              m
                              P
                              '!
                               .
                               ?
                               ,
                               '
                               ;
                               .w,
                                ::2
                                 !:
                                  )
                                  ;l
                                   k
                                   :
                                   4
                                   ./?r
                                    . *s-
                                      ItIQ... .
                                          .   1
                                              t
                                              2t
                                               2
                                               ;
                                               '
                                               :1
                                                km
                                                'i
                                                 -
                                                 tc
                                                  :
                                                  '
                                                  .
                                                  v
                                                  u'
                                                   t
                                                   ' z
                                                    8'
                                                    .-
                                                     i;
                                                      x
                                                      %
                                                     ..
                                                      '
                                                      : w
                                                       Et*.
                                                        .lw
                                                          x>
                                                          >
                                                          '+
                                                           <
                                                           .j
                                                            .j
                                                            :
                                                            ;
                                                            ,'
                                                             !.q
                                                             .
                                                             . r
                                                               $.
                                                               .
                                                               -p
                                                                $.s
                                                                  t
                                                                  :
                                                                  .
                                                                  imz:
                                                                  ..
                                                                  L1 !
                                                                     .
                                                                     j
                                                                     N
                                                                     .
                                                                     $
                                                                     -y
                                                                      s
                                                                      ,
                                                                      F

                              everybody Iikesto talk aboutbeing ready fYr
                                                                                                               1
                          revolution,butfew are braveenoughto shojv us
                          they've actually practiced fbritIRL.   1
                                                                 '
                                                                                                               i
                                                                                                               i
                                                                                                               1
                                                                                                               l
                                                                                                               r
                                                                                                                .
                11.
                                                                                                               $
                                                                                                               '
                                                                                                               j
                                                                                                               I
                                                                                                               I
                                    .:
                                    : i
                                      E
                                     x.:I
                                       t Ei
                                          '
                                          : m olly conger
                                    t
                                    'd
                                     p
                                     t
                                     : -<.é
                                      :.  y (jyjt
                                                gjgjg(jjjtjjggjpuy
                                                                 u

                              '
                              :t's im 1
                                      2ortantto keep bandanasin yourpurse because
                                                                           ,
                              you neverknow w hen you m ightneed to bloc u'p or
                              wipe the m elty chocolate chipsfrom yourgranoIa bar
                              offJ'ourfingertips-

                              I
                              j'. mo11yIongertpsccialistdogmojn .Jur!3,2018'                                                       1
                              I                   .                                                        .         ..a.
                                                                                                                        .a .       i
                              ) ar
                              I '-
                                  w''Wav..io
                                       '''' '
                                            t
                                             ullecl outnw''''walletin line atthe
                                                                            'b
                                                                                 a-''rocen/
                                                                              . '''       '.
                                                                                           ''
                                                                                             store and.a coupl
                                                                                                             '
                                                                                                               e ofwaaaec          !
                                                                                                                                   l
                              ! tlp blackbandanasfelloutofmy purse,im a carîcature.                                                I
                              I                                                                                                    I
                              IS.hok.
                              !'.
                               .
                                    v'
                                     thii
                                        îths
                                           i
                                           -ead                                                                                   .1
                                                                                                                                .:..
                                                                                       .                           I

                               '
                               9:
                                .
                                30. 7
                                    ,?
                                     v1-Jun 4
                                            .s201.
                                                 8 -
                                                   l
                                                   h
                                                   -sf
                                                     s
                                                     f'
                                                      ir
                                                       tte.
                                                          j'f
                                                            .cpriPj
                                                                  none                                             i
                                                                                                                   l
                                                                                                                   I
                               7 Like!:
                       '   '
                                                                                                                   .
                                                                                                 .
                                                                                                                            j
     Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 43 of 63 Pageid#:
i'
!
.                                        8289
E
j                                                                    '
!
i
I
d
:
4
(                                  ,.
                                    '
                                       '.
i
                                   v:k
                                   k
                                   t ...ut
                                     /
                                     '*
                                     v  ,cj
                                          ç.' Ji
                                               sociali
                                                     .stdogmom

                           YS1*lfZSwCw *
                                       1S tOlN  3.rl*
                                                    1Z*
                                                      113g -
                                                           1Srl't SO m O kind Of5'        1d eSho?/.-      1t
                           ;(r
                             kr y.      .y .. .
                                                                . s y . u o                   j
                           ISh ta W aste ofourorqanlzatlon S tlm e                               ssryy,.  jyyso
                           t                           ë . '
                                                           -                    .            i          .
                            ruly wantto be a bIg tent,to endorse a                    dlverslty of   '
                                                                               :72E1:)::E::::::7: : ...      .

                           tactics,ifw e are trtfly invested in th)e shareid )                     :è
                                                                                                    jb
                                                                                                     ieration
                           ..          ..           ) . .         .                           i
                           ofallour com rades,W E CA N NO T IG N O RE THIS W O RK.
                                                                                                                            1
                           ;77/
                           -  -
                              :
                              -.
                               z:
                                lF2
                                  'rs
                                    ,'
                                     !-.
                                       î
                                       ïLj
                                         :lr';
                                             i!jq
                                                i';E
                                                   !()-1tE
                                                         k
                                                         ..
                                                          -'
                                                           l-
                                                           -#:
                                                             )
                                                             '$
                                                              rit:
                                                                 Lfit
                                                                    :
                                                                    !'lfS
                                                                        jf
                                                                        ï'
                                                                         fi
                                                                          s
                                                                          .
                                                                          l:
                                                                           l4
                                                                            .-1b
                                                                            *  '
                                                                               f
                                                                               ;ir
                                                                                 !'
                                                                                  ).
                                                                                   :
                                                                                   t                                        :
                                                                            .
                                                                                                                            k

                           44 P%q..
                                  '
                                  tvkteet-
                                         0 412 L
                                               '.
                                                1kn
                                                  w.:

                                                                 1
                                                                 J
                           '
                                    ''
                                     :
                                     Ec
                                      l
                                      F.
                                       ë
                                       :
                                       , m olly tonger'
                                       .         .          u-soc-
                                                            e      lal
                                                                     i-
                                                                      î,
                                                                       stcloamom
                                                                       .      ..         .Aprz -'s.h.
                                                                                                    201,t'
                                                                                                         )
                                   ' .
                                   :4f
                                     -
                                    ::
                                    .@
                                     i
                                     q
                                     rg
                                      :
                                      ;
                                      .;
                                       :  74t
                                            .
                                            j
                                       s' 17 :
                                             1;
                                             r::
                                               1
                                               j
                                               utj
                                                 '
                                                 n g
                                                l . 't
                                                     .o.j
                                                        .
                                                        'l
                                                         i
                                                         ni
                                                          )
                                                          ,
                                                          .
                                                         ..:
                                                           j
                                                           y!
                                                            .7(
                                                              v;
                                                               j
                                                               'gjl
                                                                  j.
                                                                   g.
                                                                    t.
                                                                     Y .t
                                                                        rj
                                                                         t)
                                                                         ..n'
                                                                          e . j
                                                                              x:
                                                                               .
                                                                               p  .
                                                                                  j
                                                                                  )
                                                                                  :!e
                                                                                    j
                                     y@   na +
                                             tional shoul  d be  s uppor  ,tinq  - &'upl .ifting tl-te '
                                                                                                       workofantjifascistorqani
                                                                                                                           ..e zers
                                                                                                                                  '
                                     j
                                     jp
                                      E   Vl-
                                            '
                                            l.
                                             u
                                             th-
                                               ln Ot4
                                                    -f
                                                     ' r
                                                       a n kE,.f
                                                               .(
                                                                31ks
                                                                  .   j1
                                                                       )ke tx?.
                                                                              f
                                                                              ',
                                                                               !( .
                                                                                  '
                                                                                  ) ,
                                                                                    .
                                                                                    :
                                                                                    '
                                                                                    ;h,
                                                                                      .l
                                                                                       i
                                                                                       -
                                                                                       J-t
                                                                                         st
                                                                                          (J
                                                                                           -,
                                                                                            '
                                                                                            <
                                                                                            i
                                                                                            .
                                                                                            c
                                                                                             '
                                                                                              .
                                                                                              '
                                                                                              q.
                                                                                               ,fi
                                                                                                 o .rexa m p
                                                                                                           .lE
                                                                                                             e,sh0uld b'e
                                                                                                                        .
                                     jq                                                                         !
                                     ti CHAM PIONED not-
                                     ë                           1qnored bs       zournationa!org.we have'to takecaf'
                                                                                 -r                                         e ofeach
                                            i'i
                                            i other?!
                                            )
                                            .
                                            ,
                                            I
                                                    .n-
                                                      zxlsbkgork,and
                                                                   .ti
                                                                     .
                                                                     latstan''
                                                                             swithrecogl
                                                                                       .liz7
                                                                                           -ngtheb
                                                                                                 .
                                                                                                 ,to
                                                                                                   .fk-
                                            i
                                            I
                                            E
                                            -.
                                            fi
                                            j                   &k./                                             -7
                                                                                                                  1<q
                                                                                                                   !u
                                            r'
                                             .#                  '                                                          I
                                            :E
                                            Ei
                                             .                                                                              1
                                                                                                                            1
                                    ''           '
                                           ;
                                           j
                                           :
                                           E
                                           (
                                           i
                                           !
                                           ë.
                                            ;
                                            )
                                            q. I
                                               MoIIy .
                                                  ,  conger(D
                                                            ...
                                                              so.c'
                                                                  1
                                                                  .a1
                                                                    .1sttr
                                                                    !    j
                                                                         lt
                                                                          o.gm.()n-
                                                                                  1A.
                                                                                    ':t
                                                                                      ..
                                                                                       )r'
                                                                                         2'
                                                                                          )5,?..f..)
                                                                                                   ..
                                                                                                    1.
                                                                                                     -i
                                                                                                     ,
                                                                                                     J
                                                                                                     '                      k
                                        ?à''L
                                        E  .I       . w
                                                                  :11)
                                                                     :w1   ..
                                                                             n me -ln y.j;; ,j.rsassjkuoy    ojj
                                                                                                               .ta
                                                                                                                 lyrjotey
                                   .

                                   4
                                   ''
                                   .jx
                                     .
                                     r
                                     s.aJ
                                        . lm NotOskl1
                                       x.
                                        i                 3'gJ'OU.     .C'Jol                            .
                                                                                                                 ,       .s
                                                                                                                          eozycjtjyts.cu.
                                                                                                                                    .   p
                                     jé
                                        '
                                          O  j'tea
                                          s,rsrxw,,
                                          ,         v
                                                  it.bu.'
                                                        tto  Se
                                                              'eth:l
                                                                   -
                                                                   s  $.
                                                                       4/91-' e : U
                                                                                  ' .
                                                                                    i4
                                                                                     ': &Li
                                                                                          . @
                                                                                            ..  C
                                                                                                :  ' i  '.k:    UD
                                                                                                                 ' '
                                                                                                                   t1 1%
                                                                                                                       v ha1
                                                                                                                           Rpen S
                                                                                                                                .s n63
                                                                                                                                  x v %ê.

                                     j
                                     f
                                     j'
                                       !  y o  rk
                                             .y ,
                                                  c l
                                                    t y7
                                                       .t:
                                                         v
                                                      - ..
                                                          h en th3
                                                                 s f l
                                                                 . . .
                                                                      g In:,
                                                                           h asnt
                                                                                ,
                                                                                  s t
                                                                                    o p  p  e db  el
                                                                                                   .
                                                                                                    ng  .
                                                                                                        :o
                                                                                                        ,r
                                                                                                        .
                                                                                                           ugh tl
                                                                                                             , ..
                                                                                                                 n
                                                                                                                 j.the streetsp.j.
                                                                                                                                 ojat
                                     jj' aIntsoll
                                       '
                                                      .da1
                                                         .Ity-                                                    1
                                     ;
                                     )
                                     iii
                                       i                                                                          l
                                                                                                                  1
                                     .
                                     )
                                     j
                                       i                                                             '7
                                                                                                      'Pj5        I
                                                                                                                 .1
                                            ji
                                            ïi
                                       '
                               '
                               .        ïi
                                         l
                                         tty, lnolly Eonger C
                                        ..                      -#
                                                                 ..
                                                                  sl
                                                                   -
                                                                   'l.
                                                                     f
                                                                     :1-a1
                                                                         .istd.
                                                                         '     2
                                                                               :.
                                                                               1)f.
                                                                                  )
                                                                                  y:
                                                                                   :7
                                                                                    .:
                                                                                     ci
                                                                                      .
                                                                                      :n1 Ih'
                                                                                            ,pr'25,2:
                                                                                                    9
                                                                                                    '- 1.
                                                                                                        f
                                                                                                        -
                                                                                                        el
                                                                                                         -           .
                                   Ei
                                    @l)p
                                       i
                                       .I
                                       .
                                       -k
                                        t
                                        'i
                                         q
                                         ?
                                         ë
                                         E
                                         :.
                                          2(
                                           ,
                                           .  r îDbA   lsto sur s
                                                                nve  as  en   or ganù zatl
                                                                                         on   I
                                                                                              t cannot  be   .
                                                                                                             1n
                                                                                                              ew   yor
                                                                                                                    I cltaan
                                              Lnayk'
                                               l    kvith the restofus taqging alonq asan annoy           h/ing aftei l
                                                                                                                      -thougr
                                                                                                                            nt.'
                                                                                                                               the most
                                                                              . .         ..                        j.
                                              r.adicalactive,in.credibp    pe folksi'1.now'ere dobvn here it
                                                                                      k                         .3th.e:scuth.don.'
                                                                                                                                 t
                                                            câuntus otlt.
                                                                                    jë
                                                                                     .,
                                                                                      -
                                                                                      ..,
                                                                                        .1
                                                                                         .
                                                                                         -                       c
                                                                                                                 x
                                                                                                                 '
                                                                                                                 .
                                                                                                                 l.jc.
                                                                                                                    ..
                                    ''

                                    '
                                      ti     t
                                             l iy i,. m olly Eongert    lz'
                                                                          .soclal
                                                                                .l
                                                                                 q
                                                                                 stdlcç.m cqm..A.
                                                                                                r)i'25,201.f
                                                                                                           -
                                                                                                           7
                                                                                                           e
                           ..
                                   ià.
                                     jj.
                                     q         ;.,   . m arl
                                                           .a, l
                                                               .yd be.happy tc pl ;ckur -
                                                                                        .w
                                                                                         '  her
                                                                                              e w e IeftoffoverIunch.ln dec
                                                                                                                         . ember.
                                   lt
                                   El
                                    k!
                                     pq
                                      it.::!;:;ë;E:i
                                          .
                                       ...'
                                          .

                                            j
                                            !'              w'
                                                            .errestiIIo.ut1Aeret-ig.
                                                                                   hting7
                                                                                        -
                                                                                        .ascisr
                                                                                              ln..unfofunatel
                                                                                                            yg1
                                                                                                              .h
                                                                                                               .at'si
                                                                                                                    le-
                                                                                                                      rtlittletimetc
                                                                                                                      '
                                            '
                                            :
                                            j
                                            !               canvas orm eclcare Eoraë'.!m sur
                                                                                           .e you t.
                                                                                                   lnderstand.              '
                                            ji
                                            j
                                            .E
                                             I                                      -
                                                                                    .
                                                                                    L
                                                                                    @-.t
                                                                                       .                         a!
                                                                                                                 d..
                                                                                                                   '
                                                                                                                   or
                                                                                                                   -:
                                                                                                                    .
                                                                                                                    b
                                            (.i
                      '

                                                                                                                                                            l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 44 of 63 Pageid#:
                                    8290



                           .    tjt mollytonger
                            h::.t.4..<.:,' k-
                                           -ijlrl
                                                scicî
                                                    -af
                                                      i
                                                      l7:dcg.n-
                                                              lclt'
                                                                  c.
                          '--
                          tskïft1:)tv.
                                     i/7
                                       (j-t
                                          .s:ltz(:)..f.xèt
                                                         -E
                                                          ,'
                                                           t:ll-tt--
                                                                   qï:t-l
                                                                        .jz,ik3?
                                                                               z)?fb
                                                                                   ïï
                                                                                    .t-éi.ëà'  .)
                                                                                            t'--84'-
                                                                                                   ç7-j
                                                                                                    .s-yi
                                                                                                        :)
                                                                                                         p
                                                                                                         ï:
                                                                                                          .f
                                                                                                          ;'
                                                                                                           -
                                                                                                           ;
                                                                                                           .j
                                                                                                            .
                                                                                                            :k
                                                                                                             t
                                                                                                             rk
                                                                                                              '
                                                                                                              -
                                                                                                              1$-
                                                                                                                .
                                                                                                                y1
                                                                                                                 -
                                                                                                                 !t
                                                                                                                  -)
                                                                                                                   .i
                                                                                                                    t
                                                                                                                    :
                                                                                                                    k
                                                                                                                    -L
                                                                                                                     f
                                                                                                                     -
                                                                                                                     q
                                                                                                                     ;
                                                                                                                     :,
                                                                                                                      â
                                                                                                                      '1.
                                                                                                                        '.
                                                                                                                         (
                                                                                                                         :
                                                                                                                         t
                                                                                                                         :;k
                                                                                                                          -
                                                                                                                          n-
                                                                                                                           i
                                                                                                                           .
                                                                                                                           7
                                                                                                                           'jt'
                                                                                                                              2
                                                                                                                              .
                                                                                                                              )
                                                                                                                              .t
                                                                                                                               -
                                                                                                                               7j
                                                                                                                                -t
                                                                                                                                 .
                                                                                                                                 :l:
                                                                                                                                   f
                                                                                                                                   .
                                                                                                                                   ).
                                                                                                                                   -7
                                                                                                                                    -i
                          spike is a guy you'd bloc up w ith butyou're always
                          uneasy atan action with him because he qoesa little                                                            '--'''
                                                                              (                                               '
                                                                                                                                                        .
                          overboard som et' lm es and m ightget som ebody hurt.                 .



                          '1.
                            C7
                             .'
                              C7
                               t
                               x
                               -)ë
                                 t
                                 -
                                 ,'
                                  pkz
                                    ls!
                                      .
                                      ï
                                      k
                                      ?l
                                      'ks
                                        l
                                        y'.
                                        . t
                                          '
                                          .
                                          4'
                                           t.,
                                             '
                                             :
                                             .
                                             !1
                                              -'
                                              .),
                                               .1'
                                                 (
                                                 :
                                                 .
                                                 1-ï
                                                   :
                                                   .
                                                   v,
                                                   ' k
                                                     '
                                                     j'
                                                      r
                                                      :1
                                                       :ï
                                                        s.
                                                         y'r
                                                           '
                                                           t
                                                           -'
                                                            /t
                                                             ''
                                                              !D
                                                               .
                                                               :Jj
                                                                 '
                                                                 )?
                                                                  -
                                                                  )y
                                                                   'ji
                                                                     q
                                                                     h.

                          3 tikes                                                                                                                           l
                                                                                                                                                            '
                                                                                                                                                            j
                      j
                      j.
                       j
                       q.h.
                          ls.
                            j
                            .
                            .    :tënavalj
                            ïveet:
                                 1
                                 ,       -
                                         ab1e-
                                                .. '
                                                '
                                                                .                                                                                           l
                                                                                                                                                            ;       @
                                                                                                                                                                    j
                                                                                                                                                                    i
                      j                                                                                                                           '                 g
                                j
                                % '                                                              '                                                '
                           ?
                           :t
                           . . iyië
                              ..' ,
                           .. :
                              W
                                   t. molly tonger  . .                                                                                                     I
                      '
                           k
                           ypà'
                           ...(
                               <''
                               :...E:
                              <.    .
                                     ' $L
                                        .ï
                                         ...Ltf
                                              t$
                                               -
                                               .
                                               '#(
                                                 -
                                                 .
                                                 '
                                                 .i
                                                  J
                                                  Eë
                                                   E
                                                   lj
                                                    :;12
                                                       4
                                                       r
                                                       .
                                                       ).
                                                        r
                                                        .:
                                                         ;
                                                         l
                                                         t:
                                                          w,j
                                                            r1
                                                             -
                                                             1-
                                                              1k
                                                               :z
                                                                q
                                                                1
                                                                -1
                                                                 -
                                                                 .9
                      '
                      w
                      r
                      t
                      '
                      x
                      tt
                       .r
                        .
                        fs
                         xj
                          .'
                           yp
                            *1
                            .
                            )
                            'a,ç
                             7 n
                               .
                               r
                               .t:
                                 .
                                 ,
                                 /
                                 1x
                                 . ?
                                   u
                                   J
                                   a.
                                    %
                                    .
                                    'u
                                     z
                                     s.
                                     .ui'
                                      '
                                      x
                                      t 4
                                        p
                                        l
                                        .
                                        k'
                                         K.
                                         Jk
                                          yh
                                           3
                      w e gotbig talk about punching nazis,butw hite i
                                                        '   '

                      suprem acy Isw Inl
                                       'te suprem acy.where'sthis guy's :
                      knuckle sandwich?                                 I
                                                                        l
                      1.
                       tL51Ar
                            s
                            x
                            /j.Dac'
                                  7.2.
                                     017 .7i%)
                                             .
                                             '
                                             l'
                                              .
                                              terL
                                                 kjfipzht
                                                        'rki
                                                        a  E
                                                           t
                                                           .

                                         (&
                                          --
                                           )
                                           ,
                                           .                                  'C*Q.',e                                (
                                                                                                                      X
                                                                                                                      IJX                             I4-
                                                                                                                                                        i
                V1.

                           *:i :
                               (
                               :
                               I
                               j: m olly conger                                                                                                                         W
                             t9:
                           $
                           l
                           iy,..
                               ,
                               ;
                               .
                               :; '
                                j
                                .
                                . J
                                  lls.
                                     cl.
                                       t
                                       :ï
                                        .alïstdogj
                                                 pcorn

                      in 2018,1need to getstrong so * 1can be prepared to
                      punch exactly two kindsofpeople:nazls & people who
                      tellm e 1shouldn'tIet m y dogs sleep in m y bed.
                      12$.1 Pkl-.
                                J.
                                 ;n 23,2.
                                        018 .T.'
                                               k,
                                                k
                                                ,
                                                'il
                                                  L
                                                  '
                                                  t'
                                                   f:
                                                    7l
                                                     rf
                                                      .c!riphoj
                                                              ci-
                                                                j
                                                                '

                      1Q Ljkes

                                         Nv'Z                                    Qsq:                                     W                            t.-.
                                                                                                                                                         l.

                            tE
                           .. tyj :. m olly congertè social  'istdogmcm ..
                                                                         Jaj:23,2f.i1t
                                                                                     C'
                                                                                      .
                            '
                           :
                           r
                           q
                           j
                           ,t
                            ...
                              ,:  y
                               ..'.. Repl ying t
                                               o C'
                                                  q
                                                  Ioc i
                                                      .
                                                      a j
                                                        .
                                                        is t.c .
                                                               '
                                                               l
                                                               o ll
                                                                  ïrsl,
                                     and ln 2018,iantlcipate encounteringthesetwc typesofpeople in bout
                                     equalmeasure,oddlyenough.
                                     Q.
                                      a
                                      .
                                      ,     .            11-
                                                           -'.1-              '
                                                                              *->
                                                                              ...'           '
                                                                                             1N
                                                                                            t.
                                                                                             -.
                                                                                              ,
                                                                                              Jr
               V1l.




                                                                                                                                                                !
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 45 of 63 Pageid#:
                                    8291




               5F111.
                       d
                       '
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 46 ofIi63 Pageid#:
                                    8292                            1




                               :.                                                                                                                                                                                                                           I
                           ..
                            .>..r
                              .  j(
                                  j:
                                  :. : m oj
                                        .
                                           j
                                           y Conger
                             E
                             tr
                             i l,..
                                  y
                                  ,x
                                   s. (llst-
                                          lt .alist.t'
                                             i       l  .
                                                     .ogr
                                                        s7om

                           ''m obsofanarchistschanting aboutpunchinq  b''.
                                                                      '  'i''
                                                                              nazisas                                                                                                                                  '
                                                                               1
                           they burned am erican flagswere allowed to at'tack  ' our
                           People...''
                           chris#stop/i'm getting aIIhot& bothered!
                           9:56 Pr'
                                  d '('
                                      s
                                      klar1Jt.2f
                                               )10 ''rkvtttffl'tbri
                                                                  .?t)f):)'
                                                                          :
                                                                          .
                                                                          -

                           1 Rezys
                                 veet. 14 Llkes
                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                            1
                LX .

                       r.
                       l                                                                                                                                                                                                                                     '                         '--'!
                       1'
                        I'ë)p
                            s Tîveet'
                                    i
                                    sunavijilabl
                                               .e,                                                                                                                                                                                                                                            !
                       k
                       :   .                                                                                                                                                                                                                                                                       )
                       .............................................................................................................................................................................................................................................................................
                                    (i                                                                                                                                                                                                                       I            :

                           .:kt
                              <h'
                                i:
                               . .
                                   L
                                   (
                                   .'  molly con
                                            .
                                                ,
                                                   ger
                            5
                            :@i
                             !d
                              @
                              '
                              49k,
                                 ..;:' f&sofiialjstdcgmom
                                    ):


                           flght 'em -flght'em all.m en shouldn't really be allow ed
                           in public places w ithout a chaperone anyw ay.
                           2-29AN1.Dec.
                                      L
                                      ?% 7
                                         ...
                                           017 .TSs
                                                  ki
                                                   jttet
                                                       'b
                                                        ljè
                                                          kbC#if?;
                                                                 '
                                                                 lt.
                                                                 .                                                                                                                                                                                           I
                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                             I
                           6Likes   .                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                             .

                X.
                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                             I




                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                             I




                                                                                                                                                                                                                                                             !'
                                                                                                                                                                                                                                                             !
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 47 of 63 Pageid#:
                                    8293



                                    mollycongeri'
                                                N ccïalis:dogt-
                                                              nom -J:n1J201J                                 w
                                    overthesummer,iI ostajobthati'dh..adformanyyearsrajobiwas
                                    ob
                                    '
                                      jedivelyverygoodat,fortheexpljcitlystaiedreascnthatî'
                                                                                          .
                                                                                          ,.
                                                                                           C
                                                                                           asnot
                                     positive''encugh.itisdifticulttomaintain po.sitivityvsshen youexistto
                                    uplAoldasystem thatabusesyou.                                            .


                                    Q                                           '
                                                                                t.
                                                                                 -1
                                    mollytonger(tlsccfalists
                                                           ji
                                                            og
                                                             ,rnci
                                                                 nn.Jan '
                                                                        l,2t1,
                                                                             91
                                                                              J
                                                                              :                    v
                                    thati
                                        obhad becomemyentireidenti   ty.ilovedtlleproductimanaged&
                                    trulybelievedR v'asagood& valuabletoolforitstargetaudience,butthat's
                                    no reasontospend60+ hoursas aeekworkingto lE.nethepocketsofa
                                    companythatdoesn'tgiveadamn aboutanyone.
                                                                                                   ''--'
                                    dl
                                     .?
                                      '
                                      F
                                      5
                                      2
                                      .),                                   .
                                                                            -
                                                                            1
                                                                            2..
                                                                             ''
                                                                              1-                   6
                                                                                                   I
                                                                                                   -
                                                                                                   .  t
                                                                                                    ..-
                                                                                                      .          l
                         ::3
                           EF (. mol
                            ëE.      lyconger(   llsccialistt
                                                            sogmom -   Jan1,2010                        x,
                                                                                                         e
                      . '.:.
                           .                                          ,
                                                                      .
                       ti
                        4.    s, so wken  my  ser i
                                                  ousne ss  about theJob  became suffci
                                                                                      entgr ound: for
                                 termination,i.xvasa.IitlleI8st.'
                                                                kvîthnc.agileplanningpoînt.stoassignandno
                          I szles'figures
                          l                 .
                                              toitnalyeze,hcw couldideterm inevzhetherornotiwas
                          ( acccmplishinganything?sl.'lleth6!fih'kqswerthanything?
                         :
                         ?                                                  ..v--.
                         t                                                      tz
                         ;E
                         .

                      h. .:.
                          Eëj m ojjy ccngef
                         '
                       . ....
                       !j!t
                          >:
                           j -
                            ..('.2.t-:
                                     23
                                      C;f:ls--'i?)lil?lt:it:lézltrtqtt:rl-t-t

                    iwzsIuckyenoujhto stjmbleinto aconsulting gig
                    thatkeptmy billspaid while giving me the free tim e to
                    figure my shitout.iwasable to throw m yselfinto
                    com m unity defense?activism ,and socialism pretty
                    m uch fulltim e.
                    ('7-s.X
                          :'.
                            -J
                             -'zF<)
                                  l?$
                                    k1.x-jJ'î.l!du'
                                                  7ru.
                                                     ).f
                                                       6k
                                                        q.e':
                                                            r4és
                                                               iv!
                                                                 'x
                                                                  i.&
                                                                    y.
                                                                     alr.h,
                                                                     w    /3.kp
                                                                              'e
                                                                               .t
                                                                                hv
                                                                                 .l't
                                                                                 '  z..
                                                                                      -.
                                                                                       *jl
                                                                                         'v
                                                                                          =$
                                                                                           zs
                                                                                            :.x
                                                                                              !.
                        '




Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 48 of 63 Pageid#:
                                    8294



                                 I:
                                .I
                                 ;
                                 k
                                 ,,E
                                   ;F
                                    IE
                                     i
                                     2.: moj    ly tonger                                                                                            W
                               jrj
                               , ,.s. ,: 'i.'sf
                                         Ju
                                         .    tnciailistdcgmt
                                                            -a-
                                                              n

                        ifa nazihasa inearing ata courthouse nearyou,go,sit
                        in the gallery.bearwitness.com m unity defense
                        happens in the streets,ohline/and in courtroom s.show
                               '   - -

                        them theyaren'twelcome. show them wetrew atchl.ng.j                                      .


                                                                                                                                                 1
                        : '>
                        1         t,
                        j@)EmilyGt.
                                  ,.@El
                                   )  -
                                      nilyGolt:enski.Oct2%2018                        .                                     .     .
                                                                                                                                                 ir
                                                                                                                                                 . !
                        j)can'tstressencugh how muchsimplyBEING THEREfuck.swi
                        l                                                   ththeNazis,Ask I
                                                                                           d' l
                                                                                           I 1.
                        I@socialistdcgmom,seriousjy-                                          l
                        I                                                                                                                            I
                        l                                                                                                                            !
                               jnCvillewe'
                                         ve had lotsofopportuni
                                                              tlesto bein court-                                                                     I
                        I                                                                                                                            I
                        'Thefash hateuS. They hateusbeingwitness,Theycan'
                        l                                               thide.                                                                   .I
                                                                                                                                                  l
                        )                                                                              '
                                                                                                                                                 1 !
                        !L
                         t
                         fllmv,
                              fthîsthrtMs
                                        .
                                        ,
                                        z
                                        l                                                                                                        ëy
                                                                                                                                                 l

                                                                                                                                                 I
                                                                                                                                                 1
                                                                                                                                                 I
                            148 Retar
                                    eetl 566 Likes
                7(11.

                                 Aitj
                                    tE mojly conger
                               oEl
                               E
                               ï %k.,' .
                                       'Fsofl,
                                       1     .alistdogl-
                                             i         ni
                                                        f
                                                        nl'
                                                          n
                                                                                                                                                 i
                                                             a.                                            .                                     1
                            atthe arralgnm entfol. tlm othy brow n,the m an accused
                                   '
                                     .  .            .    .  . . .           . (j1p
                            ofpunchlng Jam es alex flelds InJall,Ioverheard flel s
                            attorney com plaining thatherdog keepseating her
                            notebooks.

                            t'
                             his is diversity oftactics com rades'
                                                                 ,punch nazisteat
                            tlneirla er's notes.                                  I
                                                                                                                                                 I
                                                                                                                                                 (
                                                                                                                                                 I
                                                                                                                                                 1
                                                                                                                                                 I
                        .
                            12 Rati
                                  a'
                                   eets 213 Lij
                                              tes

                                                                                            r
                                                                                            (--
                                                                                              ..
                                                                                               -
                                                                                               s
                                                                                               )
                                                                                               .                                          îx.z



                               é;î:F.
                                   Ji.
                                    a''
                                     i!'
                                       7:
                                        ':
                                         *W  '
                            : 9
                              !,
                             .:
                            .: js
                                t::jji 8!
                                  l1
                                           .. E
                                            .?J)
                                               j Goad Gatsby s                   VthG'     .
                                                                                           Ic*lt: l/.
                                                                                                    e -
                                                                                                      .:
                                                                                                       '
                                                                                                       7
                                                                                                       .'
                                                                                                        $J
                                                                                                         2
                                                                                                         't.%*0..3i
                                                                                                                  %rT.4   N.
                                                                                                                           1(.'
                                                                                                                              /v2$%   J
                                                                                                                                      -
                                                                                                                                      '
                                                                                                                                      .0a'1<
                                                                                                                                           i
                                                                                                                                           '
                                                                                                                                           q
                                                                                                                                           .
                                                                                                                                           $
                            (j
                             .
                            %::i
                               :
                               :' ' ...:' $
                                ;
                                (                :%
                                                  'Ntw''*;'!Yt/..1R'U.
                                                    iQ              .' 0 :vt
                                                                     ït,   ''k
                                                                             'j.' vn,ï...lk%i
                                                                                AJ'         ('!
                                                                                            .  ''
                                                                                                ;*7h''Js'N v.$
                                                                                                         zfu  q..5
                                                                                                              y  7q'')?.t.$
                                                                                                                          y
                                         '
                                                 o
                                                 -'
                                                    dd '     .hosepupsto theJ=                         l:'ok
                                                                                                           rv'
                                                                                                             3.a
                                                                                                               1.':éwx.
                                                                                                                      l-3
                                                                                                                        Nw-bc
                                                                                                                            ..v
                                                                                                                            +  r
                                                                                                                               -wz,k
                                                                                                                              x.   vt
                                                                                                                                   . c
                                                                                                                                     -'
                                                                                                                                      c.
                                                                                                                                       swc.
                                                 r'
                                                 N  -
                                                    e7œ                                        !E---vp1'
               7:111.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 49 of 63 Pageid#:
                                    8295
                       '
                       *




                                       '.
                                   '
                                    L,
                                     z. Em ily G .4.:..
                                                      )tt
                                                        l
                                                        /En-   jilyr
                                                                   wqorc.enss.ft-Apr7:2f w!'
                                                                                           !8
                                    j' '$
                                    r
                                     ,' teft.l
                                        6E    . .                                           ..        ..                  ..
                           .
                           ,        ,<
                                   ..'        es In myfeed are having a nuanced df           sc. us slon on$&.
                                                                                                             ?hy Iegal actlon t
                                                                                                                              .o
                           ,
                           ;
                           w.,
                             j,
                              k
                              '.:F
                             :.
                             .  ' ,k.
                                    4..
                                 k... nreventNaz.       j
                                                        s fr  om   or c    -z-   -I                                   j
                                                                                            . d and dangerous,and Iagree.As
                                                                      ''i
                                                                        r
                                                                        a nè lng  s actual
                                                                                         ly ba
                                ji      ''
                                j a       lkvazvs,the Iet't.I.sthe cn.:Iy true aefj
                                                                                     enderoffree speech thatthed      1
                                                                                                                      e.
                                                                                                                     ..
                                                                                                                        Is.
                                f@
                              j                                                                   N? :
                                                                                                  .w -
                                                                                                      ;             4x
                                   ''
                                      11
                                       r'
                                        ï      s6
                                                ,
                                                v
                                                l
                                                '
                                                .;
                                                 t
                                                 îxay
                                        szz?
                                     Em ily G .x
                                               zw   .-gmi
                                                      - j y
                                                          a,
                                                           cvogk
                                                               censki-Apr7,26.)18
                               ..  ' The ar  gumenti  ,s notrbtw,thatNazlssl7 .ould have a platfcrrn.Itstnatsettlng
                           k. 'l
                               ji
                                u
                                ',k# r                                     -t-
                                i
                                '
                                 ,
                                 r   -e-
                                       qal.*nrecedentthatonl@v *nutscondâ
                                          i                            .
                                                                             l
                                                                             on son how.thatplatfcrm c.an be used
                                1
                                t
                                .    % dancer
                                     R      u ousancl$,/111have damagf   :ng repercussions.
                                      (
                                      à
                                   t
                                   '
                                   j
                                                                              .
                                                                              T
                                                                              ,
                                                                              .'
                                                                               .'
                                                                                ),.f
                                                                                   .
                                                                                   e
                                                                                   ;       Q'
                                                                                            7v
                                                                                            * !x
                                                                                               cz
                                                                                               !.'           (.
                                                                                                              '0.
                                                                                                               '
                                                                                                               h
                       :'
                       1  rhc                                                                   '     '                       .!
                       '(
                       ,:
                            slkzeet'
                                   js.urp
                                        t
                                        .
                                        a''ailable                                     .                        I
                                                                                                                (              i
                                                                                                                               Er
                                      ,

                               '
                                   .
                                      ë
                                      #
                                      .
                                                                               .                I
                           E
                           '.:
                             @
                             :
                             !
                             i
                             p
                             .,
                              '
                              t, .
                                 mo<lly.
                                       conger-C l
                                                sl
                                                 -sf
                                                   k
                                                   g
                                                   '
                                                   lci
                                                     alt
                                                       'stc
                            j :: itSan ldeologjcalstruggl
                                                          looactolrk.A
                                                                     '.
                                                                      pr.7,7
                                                                           -018                 !.
                                                          e,forsure-slmllarto my struggle to reconclle my
                               tjà.
                                  :.
                               ....p.                                                                           k
                                      1' anti-state &'prison aboli
                                                                 ltionistA/tews'
                                                                               y
                                                                               vith suppol
                                                                                         '
                                                                                         tf-ormycomrade
                                                                                                     1
                                                                                                       s
                                      j engaging,necessarily,withthestate-                                      k
                                      ii       t4.
                                                 --*%
                                                  p'..)
                                      1           -
                                      i
                                      E
                                      C
                                   t)@
                                   ë ,         molly conger
                               gs4  .      (??
                                        ,. x         -PJi
                                                        ;1
                                                         .St.
                                                            f1t-.fC
                                 h:.
                                   .(
                                    :.
                                     r.L.    .-!6Jt3Cl            ...1
                                                                     >QROIN



                       & ishould say,iunequivocallysuppol-tmycom/ades
                       doing whatthey need to do to fightfascism & pr
                                                                    lotect
                       th                                           1
                         emselves.wealn'tgonna dismantlethe carceralstate
                       thisweek,tl
                                 nisyear,orihisdecade.we can and mus
                                                                  1 t
                       fijhtthesebattlpsonmultiplefronts& livetokjep
                       fighting.                                                                                 l
                                                                                                                 1
                                                                                                                 1

                           1tik:tr                                                                               l
               XIV .               .                                                                             l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 50 of 63 Pageid#:
                                    8296



                              '
                                  :E(?
                                    .  !,   molly conger@ sociali  stl
                                                                     dogmom ,Au( ;14,2011)
                             E
                             '
                             :é
                               ' t%   .:    nextspeakersaysthe nazisdi  dn.atcomeb.ackth .isyearnctJ.tI
                                                                                                      stbecausevle
                              ijiE
                              :  py,:
                                    ....
                                       ':
                                  p.        gotLUCKY.butbecauseofthework ofantifascists.dismant   .
                                                                                                     l
                                                                                                     ing  their
                                  fi        netïvorks.bigeppfeuse from the crowd foranti  fa *
                                  j )                                                        ;
                                  f!         ..xyj             'ss                 .
                                  r!
                                  4         (v.                1--'
                                                                - t.20             ç
                                                                                   .g.
                                                                                   '
                                                                                   w j rj(j.jj
                                                                                           ;           jg.
                                                                                                         ;.,    .
                                 t1
                           +'
                          '='
                         . %<
                                j
                                ië
                                 të
                                  t m ojjy ionger
                              qjjy
                                 jk.
                                  ; . @sc<
                                  s      cialïstdogj
                                                   uonn
                                                                                                                  I
                     veronica calls forpeople to nut
                                                  .
                                                      theirbodieson the Ii
                                                                        .
                                                                         ne,
                                                                         1
                     step up w hen som eone is in danger,gettrained in 1
                     dearresttactics engage in com m uni defense.                              '
                                            .      .                    .             .
                     Veronlca IS a hero to thIS Com m tlnltv jq
                                                              t
                                                              (
                                                              ;ji/
                                                               (
                                                              tl
                                                               j ji
                                                                  y
                                                                  q
                                                                  )
                                                                 ,r
                                                                  ,
                                                                  c
                                                                  :
                                                                  t
                                                                  (:
                                                                   l
                                                                   '
                                                                   i     ;
                     Z-
                      .3-
                        39.i
                           t1-Aa
                               .9
                                .)14:201,
                                        t).''
                                            ft'
                                              Jf'
                                                ttc
                                                  ..
                                                   r7
                                                    .r
                                                     .
                                                     )l'i1
                                                         .ht'
                                                            tn,
                                                              u
                                                              '
                                                              ?                                                   !
                     2.
                      P:.
                        '
                        =
                        -tà
                          .w
                           >.
                            y
                            r
                            w
                            .s.
                              >
                              wt
                               g'
                               '- J
                                .
                                Y i
                                  l
                                  k-
                                   1,
                                    '-
                                     ..p
                                       zx=
                                       . ..
                                          r
                                          :
                                          ,
                                          .
                     '



                                                                 '')
                                                                   L'
                                                                    w                     #J


                         . ''
                            .'   i
                                 E
                                 ëti
                                  E ,
                                    E m olly tongerCt
                                    p                         Dscc'tall'
                                                                       s.
                                                                        A
                                                                        a-s(
                                                                           7k
                                                                            l13
                                                                              .
                                                                              7j
                                                                               :)m''Atlfl1z
                                                                                          l7'1
                                                                                             :
                                                                                             01f
                                                                                             1 -
                                                                                               ?r
                                 G
                              br.3
                                      pe -è''..J$'i.$
                                                    pmto Jg
                                                          ilgotg'
                                                                f
                                                                t
                                                                -
                                                                j/jrij
                                                                     lt
                                                                      -j
                                                                       okcrnon't
                                 ...
                                  ujj
                                   .                . z
                                      'the pol      lce Degan assl    ave catchers,zjthl
                                                                                       .sSpeakerreml
                                                                                                   .nds
                                                                                                     . us.
                                 k
                                 l
                                 à
                                 i          kz                  L$                  C
                                                                                    ..z$ -
                                                                                         '
                                                                                         Rt)             t',
                                 Ci
                                 9:
                         ., .j. ' stt, m ollyfongert
                                  E                  /i
                                                      l
                                                      .socfa
                                                           .'
                                                            ji
                                                             xtdogtrlom -Atto
                                                                            u 1'
                                                                               1
                                                                               .s.w
                                                                                  g5
                                                                                   '
                                                                                   f
                                                                                   .h
                                                                                    J
                                                                                    e.'l<t
                                                                                         o
                                                                                         '
                                                                                         i
                                                         etold y'alloverand over. $.
                                                                                   2     clz
                                                                                           ' y'allvs
                                                                                                   lhotvascom.il
                                ,

                              :E
                               @j
                                 '
                                 5
                                 4
                                 ë
                                  % , o,
                                  .       ,
                                          5Iastsummer-
                                                     --
                                                      's
                                                       .,
                                                        ,
                                                        .
                                                        ç                                                      nc-
                                                                                                                .
                                 kh,k
                                ..  :.
                                     :..
                                       ;.          .                                                           i
                                 li %
                                    v
                                    '
                                    tztoldy'
                                           allNvhatthey'
                                                       Ae
                                                        antew
                                                            ritodotccusandcurcity-
                                                                        .        ''  ..        .                  j
                                 j
                                 f
                                 :j
                                   i        zf
                                             thepol
                                                . ice or< otectnazis.rol &. iceprotestf
                                                                                      vascl
                                                                                          s:s.becdusetheyare born o
                                                                                                                  jf
                                 î
                                 yp         thatleqa
                                                  ... c
                                                      y--
                                                        '                                              '          '
                                 dj
                                 r
                                 h
                                 iëi          t
                                              j
                                              .                 <
                                                                jx -(j.y
                                                                 ..,, ,
                                                                        d.
                                                                         jp
                                                                          tF                .
                                                                                            .:
                                                                                             k
                                                                                             ..(g
                                                                                                r
                                                                                                j        ty
                                                                                                          ..ë
                                                                                                            ,
                                                                                                            ..s
                                                                                                              '
                                                                                                              .J
                                 IE
                                  :@
                                  .E
                             %*'*
                                 E
                                 f
                                 ii
                                  ,
                                  E
                                  ,. molly Ionger'  :
                                                    ibscciali
                                                            st<jogI '
                                                                    ntlbn -At.
                                                                             la 14,e
                                                                                   ?()IP,
                                 y
                     .
                         .
                              ti
                               1jt.:
                                  '..
                              . .'.  '
                                     ?iIthreatto vy
                                    :.
                                     :::
                                       .          'h-
                                                    l
                                                    tesupTet' naca
                                                                 lz,athreatto ' whitsupremacy,,l
                                                                                               sathreattothe
                                 jù state.andthapoli
                                                   cearejustthesecuri
                                                                    t'
                                                                     s
                                                                     /
                                                                     'guarc-
                                                                           s.ofthestate-'
                                 I)
                                 jl
                                  ti
                                     thepol-
                                           lcewerenctheretcprotectus,
                                 ji
                                 j          k-.;               .
                                                               4.--
                                                                  .,
                                                                   j.                     '
                                                                                          z
                                                                                          x(j            u.ev.j
               XV.               i i
                                   j
                                   ,i
                                 -.--                                                                             .
                                                                                                                  1
                                                                                                                  I
                                                                                                                  l
                                                                                                                  I
                                                                                                            j
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 51 of 63 Pageid#:
                                    8297



                       .ï,,,)t
                             ë
                             sj
                            Ey
                              t? ' molly conger
                           .   .
                        E
                        !
                        è
                        6
                        j1
                        1':.s:':.:':'!' jgj
                          ..              t
                                          p
                                          joy
                                            t
                                            g
                                            yjtyjyjyjyjy
                                                       .
                                                       ,
                                                       ygr;
                                                          .yug
                                                             .yj

                       1w ant to invite 8 yearoId kevin m callisterto'aIIfuture
                       direct action planning m eetings m y dude li1 ves &         .


                       breathes diversi oftactics.
                       772:
                          -
                          )Pr
                            Az
                             l-Dec2.
                             t     5,2Ci'l8 -7kvjtterforj7
                                                         .E
                                                          n,
                                                           one
                                                                                                        ..  l

                       32 Rettveets. 312 Lfk-
                                            es

                                                                                         Q                                 Ye
                                                                                                                            p
                                                                                                                            - J




                                   m olly congerLoisocialistdoq1                    71$ 7m .Dec7
                                                                                               -5,2018.
                                   ?.')kpq, .w'      &k. ft'*.
                                                             x e..'. ' gyzxx! .v     ..
                                   y.4
                                    A   .2
                                         :21
                                           '
                                           ,
                                           -
                                           :31
                                            -'
                                             b
                                             L
                                             '
                                             .q-
                                               t
                                               l-
                                                l
                                                'k
                                                 6
                                                 :2
                                                  J
                                                 ../ i;j
                                                       .
                                                       L
                                                       qj
                                                        .-
                                                         'k.
                                                           3
                                                           u
                                                           'lb
                                                             d
                                                             .7
                                                              -
                                                              q'
                                                               :
                                                               m
                                                               w
                                                               >ï-
                                                                 a
                                                                 .
                                                                 -)'
                                                                   s
                                                                   .
                                                                   C
                                                                   s'
                                                                    j)
                                                                     x
                                                                     6-
                                                                      ;
                                                                      .
                                                                      l t
                                                                        -t.
                                                                          L,E
                                                                            ?:
                                                                             .
                                                                             '
                                                                             -
                                                                             .
                                                                             '
                                                                             ,c
                                                                              ?
                                                                              :
                                                                              .
                                                                              ..
                                                                               b
                                                                               œs
                                                                                'E.
                                                                                  9-
                                                                                   :
                                                                                   /
                                                                                   .
                                                                                   *
                                                                                   -s
                                                                                    t
                                                                                    :
                                                                                    ?'
                                                                                     7:
                                                                                      '
                                                                                      r
                                                                                      *
                                                                                      'y
                                                                                       '
                                   oh my gcd these dudesareaboutto getfucked al                        'lthewa'
                                                                                                              p up arenztti
                                                                                                                          ley.
                                   sol-    ry vzet  .bandits,kevins)home.
                                                                                                             !
                                       C)                      '
                                                               t.t. 2                  '
                                                                                       I,
                                                                                        .
                                                                                        J 131
                                   m olly eonger lzr'socialistdogl
                                                                 -
                                                                 nom ,Dec25,201.(!
                                   okithinkifyou getshotin the dEck éven t
                                                                         vith a pelletgun,you'd probably
                                   justtzllitof'fright?
                                    t
                                    ''n
                                    v                   'uv
                                                         i
                                                         '
                                                         sa a                          C
                                                                                       x'
                                                                                        J
                                                                                        .
                                                                                        '
                                                                                        - 15t
                                                                                            5                       tw
                                                                                                                     4w-
                                                                                                                       z
                                   m olly conger@ Socialistdogmcm ,Dec25,201.1
                                                                             3
                                   oknotto nitpick,butthey should#veestablished earl     '
                                                                                         ierin thefilm astronger
                                   m otivatyonforthem to not-''lust-c-'liveup
                                   '
                                                                            - on thishouse,shoha some
                                   krugerrands.orsomething.crsho%%îhim d,.      .               1riminating vvhen
                                                                                 op something inc
                                   hevezscasing the ,0Iace.anything!
                                       CJ
                                        .,p                    '
                                                               h
                                                               k---
                                                                  x3
                                                                   A.e                 '.-.' 177                     4*
                                                                                                                    i......?
                                                                                                                           .




                                       molly conger (
                                                    D
                                                    ..soci
                                                        .
                                                          alistdogmcm .Dec25,2018
                                                                              ,
                                                       ,                                            ,j k.
                                   ahyes,chekcp?slafantula'
                                                          goingoffinthesecondact#
                                    )
                                   t'
                                    -;l              *
                                                     ,
                                                     =n
                                                      .               t'
                                                                       J 1g5                                        :%'rx
                                                                                                                    ...
                                                                                                                      ,,



                                   m olly conge; (
                                                 jlscicja
                                                        .Jfstclogmcrn Dd'
                                                                        :l25;
                                                                            .201.
                                                                                8;
                                   now screaming ''
                                                  JUST GO AROUNDIMasthe wetbanditsda'ngle from thezip
                                   Il
                                    in.e
                                       (.
                                        *):
                                          .                    .
                                                               t
                                                               j
                                                               '.
                                                               .n.
                                                                 4(
                                                                  y                    .
                                                                                       k
                                                                                       '') 75
                                   m olly fonger.e
                                                 u.
                                                  kso.
                                                     c.
                                                      iajistd'
                                                             agl
                                                             ' mc.ry
                                                                   n Dec25a2fL
                                                                             )J8
                                   i.
                                    skevin gonna haveto testify?                                             1
                                       s
                                       -*
                                       h'
                                        t
                                        3
                                        J
                                        6'                     '
                                                               t
                                                               h'
                                                                n.>'
                                                                   --.                 Clxu-
                                                                                       '   J'pt5                    J-  '
                                                                                                                    .....,
                                                                                                                        ..
               X VI.




                                                                                                                l
                                                                                                                k
                       '




Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 52 of 63 Pageid#:
                                    8298



                       '
                       é
                       !                                                                                              i
                       @okz
                          c.,
                            7-I.F..I.V&/Qizt-15tt1'
                            2
                            '                     1f1
                                                    .
                                                    MkD.I
                                                        $j
                                                         3:Jsj
                                                         -   eo                                               .
                                                                                                                      k
                                                                                                                      !
                       1.             :
                                                               .                                                      1
                                                                                                                  ''''''
                            '
                            l!
                            ji .

                           ' .:jy
                             ..   i.'
                                    j.:
                                      ,: m olly fonger
                                         .                                                         j
                                 .+, .
                            $J::;
                            :    :.j
                                ..
                                 .
                                    ,;,' &
                                         t-So/-'
                                               lal'
                                                  's.
                                                  f ckc4.
                                                    .   oi 1flyhOl
                                                          -,     1.i
                                                                 '
                       R.et
                       ?  Rlîén'
                          . y
                               ato.r
                               ..  -
                                   /g-
                                   F l
                                     .i
                                      kfe'
                                         El'
                                           )
                                           :
                                           J5.
                                             J-
                                              '
                                              .)att
                                                  lne'
                                                     'p
                                                     y                                             !
                       izve otvery shortar s utisn'titreall about hat's in
                         ourhea ?
                                .an in     hea there isa' esire to unch
                       go .
                       11
                        ..
                         -4u
                           1q
                            .AhI
                               <
                               t/p.-1
                                    )
                                    aj7
                                      .23
                                        -.
                                         f21
                                           $
                                           7.7
                                           . y.
                                              Q.x-)
                                              u   C$
                                                   .
                                                   3$
                                                    4)
                                                     è
                                                     ;
                                                     f
                                                     l
                                                     ..
                                                      ti
                                                       .
                                                       t
                                                       /1'.
                                                          ft
                                                           z.)
                                                             .'iJ
                                                                t
                                                                '
                                                                7k
                                                                 :
                                                                 4.?
                                                                   t
                                                                   7r'
                                                                     je
                                                                                                  ..
                                                                                                      )
                                                                                                      1
                                             --G:                                                 ,        :lh
                                                                                                             -
                                                                                                      I
              X V1l.                                                                                  J
                             '
                                                                                                      i
                              Efi  yt m olly conger I  '
                                                       w
                                                       z- soci
                                                             i
                                                             dl'
                                                               fstdogrnor.'
                                                                          n '-è
                                                                              -/ar'!-
                                                                                    4.7
                                                                                      1C91L
                                                                                          Q.
                       ' :..! j..j,. . y    .               .           .  y t     j  j
                                                                                      e
                                                                                      .p j
                         Cirf...,.,.::.'. 1
                                     .
                                          .know a couple la'
                                                           ayers kv.ho '
                                                                       aouk'
                                                                           cagladlgc f brooke thelrservlces tol
                                                                                                     1
                               h?         jrrej                                                      i
                                 ;.
                                 dE                                                                 1
                                 j!
                                 ii
                                                                                                  t$
                                                                                                   4:
                                                                                                    j
                                                                                                    ...l
                                 E
                                 ji
                                  r
                                  E
                                  .
                                  F

                             !.,,, m ojjy conger
                                                                                                      i
                             w<ï
                             .
                             ë
                            ï
                            j
                            b
                            j
                            iv
                             j
                             E.'   p'
                                 i 4
                                 t  2
                                    k
                                    '
                                    .    .t'yjzi.';(,,..'jj
                                    h...èe                yjjj
                                                             x.;t.
                                                                 (j.().
                                                                      (.
                                                                       j4,
                                                                         j
                                                                         )j
                                                                          ().
                                                                            j'
                                                                             y)

                       butsericusly,do we know ifshë gota protective order?
                       i'm forpunclning nazis in the street,butdom estlc
                            -
                       vlolence is neverok.
                                                                                  :
                                                                                  .
                       9:39Aè,-
                              1.1$.
                                  1al
                                    '1/
                                      -,2018 -'
                                              Rvïtte?fr
                                                      -lr!F'
                                                           zhone

                           1 Li
                              ke
              XVm .
                                                                                                       I

                                                                                                       l
                                                                                                       i




                                                                                                          I
                                                                                                          I
                                                                                                          i
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 53 of 63 Pageid#:
                                    8299


                          -
                         '.   f'tt m olly'tongere     'x
                                                       -'sociaIistdogr-t
                                                                       not
                                                                         '
                                                                         n -Feb u
                                                                                n
                                                                                t(),201t!
                             L:q
                             . :''(  :.
                                     .
                         gyy'
                            a .,
                         '%'.
                         G  ''
                             Jï'
                                .
                               2ë:''
                                        pubjic hearing on the permitordinance starting now.ididn'tread the 200
                                   ' page agenda background this time,butci
                                                           .
                                                                                                     j cé hasNOT.
                                                                                 ty atty saystheofdinan
                                        beencha
                                              .
                                                 nged since it$..
                                                                pas I            n-dec-ember
                                                                    astdiscussed i         ' -.      I
                                                                                               so smallgroup is
                                              <10and 'spontaneoui'ist.v/in48hrsofaninciting event
                                              ?h
                                              b-
                                               y
                                               '
                                               y)
                                               -
                                               .               ,-î
                                                                 -
                                                                 -.
                                                                  --
                                                                   1
                                                                   .
                                                                  .-ù
                                                                    .             e
                                                                                  -
                                                                                  q
                                                                                  .p.
                                                                                  b
                                                                                  . -
                                                                                    t
                                                                                    .
                                                                                    ,                              j,j.q,
                                                                                                                   .....



                        x
                         '
                              J?iti t
                                    k. m'olly conger fwlsoci
                                                           d
                                                           ali
                                                             stflogmom -Feö 2G'
                                                                              ,201.8.
                              t;k..                                               z
                         Eq
                          ù4F
                            2kk
                              ).
                               )ç:
                                 ...,,
                                   ::  former  ci
                                                ty cou
                                                     .ndilcandidat.
                                                                  e paull
                                                                        ong sayshes hel
                                                                                      d manysm a1llpublic
                                1 eventsinthe Iastnow thathe'd now have to getaperm itw.e1Ii advance for.
                                l heurgesthem to reconsider.
                                j t>)
                                l                                                            tg
                                                                                              *l
                                 );
                                 i.
                        yh
                           E
                           i
                           ;
                           ;(
                         ..;
                           h
                           :
                           ë.i
                             .I
                              t
                              j:
                               E
                               m dlly conger
                           . :
                           .                                                                                               1
                         4t.
                           ,,
                            ..
                             ,
                             . '
                               Qz
                               wst
                                 socialis!.
                                          dogfl-
                                               tol
                                                 rl                                                                        k
                                                                                                                           l
                       nancy:the ordinance doesn'tallow for',gun j:reelzones.,                 .




                       (unfbrtunatelythismay notbewithin the city'sslcope)
                       ''ifyourguidelinesdon'tallow forpermitted pul)clning
                       ofnazis,itneedsto bethrownout''              l
                                                                                                                           I
           '           9:
                       .01P)k'!.leb20,2018-Taéttei
                                                 -fof'i
                                                      '
                                                      Pilol
                                                          ne                                                               l
                       6Likes             .                                                                                l
                                                                                                                           1
                                                                                                                           l
                                              U.                                              .                             e'*%
                                              N..-y
                                              ;
                                                  ;)
                                                   '                   '
                                                                       --
                                                                        q
                                                                        )
                                                                        ,
                                                                        p                                                  .
                                                                                                                           (   îj;
                                                                                                                           ...-...


                         4t0'                                        . .               ..              s
                         .x
                          ''
                               #tlj. m oIIy fonger .        J
                                                            -
                                                            .
                                                            D'
                                                             .
                                                             .scpcral ittlo-a-r
                                                                    .jt
                                                                      q       z
                                                                              tnotlt
                                                                                   ..h'e
                                                                                       .b -
                                                                                          7..
                                                                                            r
                                                                                            xt.
                                                                                              7.t
                                                                                                3.-1t
                                                                                                    $
                         . L
                           .b''                                .
                       .
                          t t
                            q
                            ...
                         k....E.e..
                         :        '- y !;
                                        )
                                        .!
                                         t
                                         ry
                                          j -j
                                             'jy
                                               ,.
                                                j
                                                .
                                                j:
                                                 n4
                                                  :y
                                                   .
                                                   4
                                   !- ''-' .'' . .., !
                                                     y
                                                     jg
                                                      y e
                                                        l
                                                        .Q !
                                                           E
                                                           g.
                                                            +
                                                            i
                                                        ... '.
                                                             ;
                                                             ygF
                                                               j
                                                               (
                                                               .y
                                                                ij
                                                                 tr
                                                                  I
                                                                  ;
                                                                  tq
                                                                   j
                                                                   it
                                                                    c1(
                                                                      -
                                                                      .yt
                                                                        r j
                                                                          )
                                                                        ...-(
                                                                            )yr
                                                                              )
                                                                              j-)
                                                                                r
                                                                                j
                                                                                y                               1
                             .
                                      '                                                     .                   k
                                 )
                                 ?
                                              jefffog .el:.theseguidelinesvvculdn'tchangevi  thathapp.ened onau  o
                                                                                                                i.
                                                                                                                 -
                                                                                                                   ust12-
                                                                                                                  '0.?nc
                                 :
                                 ''
                                 -
                                 -
                                 '
                                 i-           whv''' r
                                                     eclu.ce the#.ofk
                                                                    .
                                                                    'n
                                                                    -'arti
                                                                         cik
                                                                           ''n
                                                                             antsthat
                                                                                    .rec
                                                                                       t
                                                                                       ''ui
                                                                                          res a pe
                                                                                                ' rm j
                                                                                                     -
                                                                                                     t f
                                                                                                       l-
                                                                                                        om. 50 t
                                                                                                               o 1
                                 -'
                                  -
                                  -                       .                                                     1
                                                                                                                :
                                 ë
                                 i
                                 àë.x
                                 .  L
                                    '         rE'
                                                aSOn glven.                                                     1
                                 j
                                 i
                                 C
                                 I            o
                                              V                      zu '                          g                e?
                                                                                                                   u.'-x
                                                                                                                       z..
                                 E
                          ..                                           .                                                   I
                         - .
                              ?:
                               E
                               rr,,
                               .              m olly congert     i.-hsot-.
                                                                         x
                                                                         j
                                                                         L
                                                                         t
                                                                         allsr
                                                                             t.
                                                                              ct
                                                                               zoc.rnonq -Feb ?.0z,7
                                                                                                   .
                                                                                                   -f
                                                                                                    J.1*
                                                                                                       qz
                         :ë
                         '  ?l:.
                          qjE?'    :.
                               ;.::2
                               .              Jef'f.
                                                   'referenclnc
                                                              '''
                                                                ..' a slm pl
                                                                           ar  cha nge t
                                                                                       o  f
                                                                                          .
                                                                                          ree s pe ech  gun
                                                                                                          l
                                                                                                          delinesbelng t'tlsEussec
                              j               atUVA folks notatffllated withthe unpversl            ty can cnI'$
                                                                                                               ?eyerclse free S'peech
                                                                                                               '
                              l
                              @
                              àë
                               1'
                               :
                                              i.rlS.I
                                                    76Cw
                                                       I:
                                                        k:
                                                         I
                                                         CZOneS,    7yv-
                                                                       lkes,
                                                                  .
                                 i)                            .
                                 )ë
                                 i                                                                                  zp
                '
                i                 i
                                  '                                                                                z..â
                                                                                                                   E
                                                                                                                   .
               X l'
                  X.             j:
                                 <L:
                                  ;

           d Conger is a se described ttcom m unist degenerate.




                                                                                                                               1
                                                                                                                               l
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 54 of 63 Pageid#:
                                    8300




           e
                  d




Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 55 of 63 Pageid#:
                                    8301



                                           ;
                                           :
                                           .
                                           j
                                           :
                                             seitan w orsiupper.
                                                               !
                                                               .
                                                               ?
                                                               ,
                                                               t,
                                                                ,,
                                                                 t.'
                                                                   ,
                                                                   E
                                                                   ):ir
                                                                   l
                                                                   :
                                                                   .  '
                                                                      ),iz
                                                                      :' ,,
                                                                          .az
                                                                         .. . eL-
                                                                                fbertptmmp.Febk
                                                                                              -,x.:.2,
                                                                                                     (
                                                                                                     ):a
                                 ...               H.
                                                    eY seri
                                                          custym entar
                                                                     '
                                                                     l
                                                                     y i1tAnd lfm notb
                                                                                     .eingsnide-
                                    '
                                    î
                                    (r             t
                                                   '
                                                   --
                                                    %)
                                                    ''                   -
                                                                         t-
                                                                          7,.                                            $4-j     .

                                    1                                .                        .


                         . q            t'
                                         z; NoirvemberDan-@.(lanieleharper-FeL'
                                                                              .24,20,18
                        !L
                         :i
                          lë
                           ''
                            i''
                              5''.
                                 h..
                                   :ùI
                                     pi!
                                       7:E
                                         :
                                    ..:.f.' tdon'tknow enough abotltI
                                         '                          nzs mentalheal
                                                                                 th to.com ment,But hets a
                                       :/5                                                        j
                                    j
                                    !          .   propagandlst?averygood and dangerousone,'        kvhoopenlyadm itsthathe'))
                                    '
                                    E
                                    l              sayand dc. any-t.hing to s;l
                                                                              rin.apolitkallyand form t.heet     .j
                                                                                                           .hnostate.
                                    I
                                    :
                                    (@
                                    j                                                                                    r4-j
                                                                                                                            ,
                                    Ii
                                    ;.
                                 r
                                 fè jj m ojjyconger
                                    '
                              '
                              $
                              1(:::
                                .      : k
                                  .:.:.2 Q
                                         'so
                                          .
                                           ..?.
                                              r
                                              .ial
                                                 ùistdcgmo.lr.j                                                          i
                        J
                        F
                        le)
                          -:
                           .
                           l!
                            q?
                             r
                             i:-
                               1
                               0
                               !;)
                                 1'
                                  1
                                  2.
                                   !
                                   :
                                   7:
                                    9'
                                     tq
                                      t
                                      l
                                      '
                                      ?:
                                       5'
                                       't
                                        f
                                        .
                                        1â
                                        ' :
                                          '
                                          l
                                          ;j
                                           '
                                           Ti1
                                             .
                                             :
                                             ;.
                                              )d
                                               :
                                               7
                                               ?
                                               rT
                                                :l
                                                ?yJ
                                                  ï
                                                  bI'
                                                    (
                                                    .
                                                    )(:
                                                      !.
                                                       j
                                                       'f,?
                                                         .'1
                                                           '
                                                           1:$
                                                             .i
                                                             l.
                                                              fi
                                                               r
                                                               '
                                                               )J
                                                                )
                                                                '1'@1
                                                                    ;
                                                                    dt
                                                                     .
                                                                     ?
                                                                     t:
                                                                      '
                                                                      .l
                                                                       fk
                                                                        .
                                                                        '
                                                                        !.
                                                                         k
                                                                         ',
                                                                          .
                                                                          f''
                                                                            ,
                                                                            7
                                                                            !
                                                                            j:
                                                                             !
                                                                             t:
                                                                              1
                                                                              ..
                                                                               ;
                                                                               b
                                                                               lEjl
                                                                                  f
                                                                                  '
                                                                                  ït.
                                                                                    7
                                                                                    :
                                                                                    ,                                    I

                        as a person with a serious m entalillness?i've qotno                        '                 *fi''
                                                                                                                      '
                        interestin letting thatnarrative cuttlnem anv s'1
                                                                        lack                                                           .
                                                                                                        .    '' 1
                                                                                                             -'

                         plenty ofusouthere struggle w ith m entalhealth issues
                           ITH UT calling forgenocide.               '
                         -
                         1-
                          1.
                           -:4
                             .
                             643J
                                t
                                1tl
                                  t
                                  '
                                  .r
                                   1
                                   h-J
                                     :7
                                      -
                                      i
                                      f
                                      tl:
                                        j
                                        !-
                                         ;.
                                          ?
                                          -,
                                           :
                                           14:)
                                              é#
                                               .
                                               1
                                               :Jl
                                                 -
                                                 (1E)''j
                                                       'k
                                                        -
                                                        tï
                                                         ?i
                                                          .
                                                          1
                                                          .l
                                                           ;,
                                                            t
                                                            '
                                                            :
                                                            l'
                                                             ;'i
                                                               l
                                                               '
                                                               C.
                                                                '
                                                                ;?
                                                                -')
                                                                  .1
                                                                   -
                                                                   .
                                                                   3
                                                                   ,.'
                                                                    rèy
                                                                      :
                                                                      .
                                                                      ïb
                                                                       1-kt
                                                                          r
                                                                          :
                                                                          t.                                              !
                                                                                                                          -
                                                                                                                          1

                        2t
                         u(kes                                                                                            !
                                                                                                                  .               ::; ::.   :.::.   .'
                                                                                                                                                     k
                                        17 Er.
                                             n.k
                                               .
                                               jy:
                                                 G,                                                                                                 '
                                                                                                                                                    :
                         .I                                                                                               1
                                                                                                                          .
                                  ii
                                   :!i@'y!,
                                          E'
                                          ,
                                                             '
                                                             t
                                                             ii
                                                              t
                                                              isocial
                                                                    istdoçl
                                                                          n-
                                                                           pcm'
                                                                              fk.J..
                                                                                   3.
                                                                                    )
                                                                                    3                                                           V
                      . .'       :1*
                                   ,/
                                    j$j/4
                                        :          so m any ofthe fie'rcestanfi-fasc-
                                                                                    f
                                                                                    stifighters ikn
                                                                                                  .sz,
                                                                                                     k%'1
                                                                                                        .ive with m.#n
                                                                                                                     .taliIIne.
                                                                                                                              ss-itisone
                             :è
                              jjtà)$./!   E
                                                   .
                                                   of'tl
                                                       iem anyaxesofopp   .ressio'n'ti
                                                                                     ls
                                                                                      i'
                                                                                       tbrîlql
                                                                                             qspedp''
                                                                                                    1.
                                                                                                     eto thisfiqht.we'reoull :
                                                                                                                             '
                                                                                                                             k.
                                                                                                                              ere:
                                                   stl
                                                     ruggling forcoïlective liberation& fighYmg likehell-donötyo. u dare countus.
                                                   Out,

                                                                t-.
                                                                  ,
                                                                  t- :
                                                                     ..         t--7 ti5
                                                                                .             uf
                                                                                           .... .

                                                   '
                                               .   Shoîkz
                                                   ..   thisthread ,
                                                                                                                              l
                                                                                                                              l
                                                                                                                              l
                                                                                                                              I
                                                                                                                              1
                                                                                                                              r
                                                                                                                              f




                                                                                                                              I




                                                                                                                              1
                                                                                                                              !
                                                                                                                              1
                       '




Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 56 of 63 Pageid#:
                                    8302



                            ?n
                            :.
                              ,r
                               t
                               ji mollyccngertl
                             :k. '
                                              il
                                               ,
                                               ït
                                                flcî
                                                   etîsty
                                                        :scsjrrlorr).Mar1:
                                                                         % 20j.
                                                                              S'
                                                                               .                                                           v
                       .
                            4:
                            .jp.., ,.        criticatpcint-thesapeoplearetrash becausetlhey.'relileralnazis,notbecause
                                 ij          theyarepoororrura!srekz/hile'trash-''plentyofpoorandappalachianfolks
                                 lj
                                  I
                                  i          areNOTwifeabusing nazis,mcstinfact.
                                 (j
                                 ij
                                 l
                                 @'
                                  :
                                  1
                                  ë             iEî
                                                  'Christine @.hci
                                                                 ctbot. ti-lar1-
                                                                               :t.-
                                                                                  0;tr.#13
                                                                                         .
                                 ii                                                  .                                       .
                                 jf
                                  l
                                 L'
                                              Fort.h
                                              maki
                                                    e(ecordz)amonthepunch-li     terall
                                                                                      y'
                                                                                       -all-hlazi
                                                                                                .
                                                                                                ssi
                                                                                                  de,butet
                                                                                                         .
                                                                                                         /enwhen
                                                   ngfunof.said folks;lstrongly reccmmendbefng'cerefulaboutwhen
                                 1(
                                  i
                                 r
                                 .1           y,aI@bring trailers-fr?ifalrnart*/..qWhitetrash,;narrativesinto:his.
                                 jj
                                 f
                                 ji
                                  l           '
                                              -'
                                               %
                                               ';
                                                )'
                                                 j::/kxk.12(!!iï;qt)1)!'tEyért;2)
                                 v
                                 3
                                 i2
                                  i
                                  @                                                                                                            .
                                 jl                                                          .
                                 j
                                 i
                                  i              ê
                                                 !l               z
                                                                  l
                                                                  -
                                                                  --
                                                                   .)
                                                                   '--jt
                                                                       !
                                                                       k                 i
                                                                                         s
                                                                                         .
                                                                                         -.
                                                                                          Lï4
                                                                                            -
                                                                                            :
                                                                                            51
                                                                                             :7                   t:1:';,
                                                                                                                   -..
                                                                                                                   .
                                 :j
                                  1
                                  2
                            7 :f:yy: m olly conger
                               ,.. . ' Qlsoci
                             kk'            ajis
                                               ftdoi
                                                   pl
                                                    noln
                                                                                                                                               i

                       i'd also like to take thisopportuni to rem ind you the
                       samegoesformentalillness.aresomeoftheseguys 1
                       m entally I
                                 -lI?       -thouta doubt.butso are many of
                                    . yes,w I
                                                                                                                                               !
                       LIS.aSsom eone with aseriousm entalillnessJi'm
                       opposed to the scapegoating ofM lfornazi
                           behavior/beliefs.
                       ''
                           zF
                            :.
                            T9P.,-.:1'l'
                                       stlnf1,3.,2î)1.1)eT'oittert'
                                                                  orlfe
                                                                      aYF'lontt'

                       2 Retyzsleets 25tikes

                       '
                       *
                                 7.',:?.
                                       #.. moll
                                              y tongerQDsociaIistdocl
                                                                    .cm -Ar
                                                                    m      Jr7.201P.j                    I
                                   J:r'      . .           2 '            . z     .                   e rI
                                 E
                                 d
                                 j
                                 ..k , E
                                        .. s
                                           c ,'
                                              dcn'tknf
                                                     nw i
                                                        f Rs the WeatherorIfim pr
                                                                                qel d i
                                                                                      ncu ort
                                                                                            z/hat,1
                                                                                                  :.
                                                                                                   utyaljG
                                                                                                         'eem
                                      j
                                      i
                                      '
                                      l
                                        sadto4ay.,
                                      i mvpsych1 atr.I
                                                     stoncetcld methat,i   .
                                                                       .n hl         ;.
                                                                           s4o-someved
                                                                                                        j
                                                                                       rpract.lcerhe,sseen the
                                      ;
                                      @
                                      ;          -' -        '                                                -    '
                                      k
                                      @ mostcommltmentsInthemonthofaprll-thatchnstmasshltISalle. Ij
                                      '                      .         .                         .            .             - -        -
                                      '
                                      1
                                      à
                                      j
                                      ,,       takecar
                                                     'eof
                                                        .eachctherhok?
                                      j
                                      i         ..x                        ..                           .
                                      E (W
                                      2
                                      é
                                      i  't                            t'
                                                                        z                            z-
                                                                                                      yt o
                                                                                                         wz
                                                                                                          m                       ,
                                                                                                                                  .y
                                                                                                                                  w
                                      il
                                      :
                            é                                                                                                                      ;   j
                                                                                                                                                       :
                            1=
                            j   'gTt
                              thj  N'
                                    !
                                    E!.
                                      t-
                                     tjj'
                                        .
                                        S.uj'vai-
                                           -t
                                            ,
                                            n   l
                                                ab'Ic
                                                    .              .                                                                                   !
                            5                                                                                                                          i
                                                                                                                                                       .

                                      d
                                      l
                                      è
                                      '-
                                      l:                                                                                                       1
                                 C.iù;,      moll  y zonger                                                                                    !
                                       '
                                 ttF.
                                 E  i/. ''
                                      jç.,.
                                          ..
                                             tlst
                                                '
                                                l
                                                '
                                           . ux--
                                           k
                                                 t
                                                 ;t
                                                  !
                                                  .
                                                  :
                                                  ht
                                                   :i1;r
                                                       .
                                                       Iié
                                                         q
                                                         ;
                                                         lt-1
                                                            .t
                                                             :l,
                                                               $
                                                               -
                                                               :
                                                               1
                                                               ;
                                                               .I
                                                                -r
                                                                 -
                                                                 1(:
                                                                   )f
                                                                    '
                                                                    $-
                                                                     1                                                                         i

                            $
                            :
                            tt
                             sl)
                               :
                               )l)
                                 ;?
                                 .,
                                  '1:
                                    q
                                    t
                                    !k
                                     ;j1
                                       :d
                                        :k:
                                          '
                                          L
                                          :?'
                                            (
                                            k
                                            '
                                            ).
                                             '
                                             E
                                             !.
                                              1.
                                               ;î'
                                                 @.
                                                  ïj..ï
                                                      :(
                                                       1
                                                       :.
                                                        j
                                                        F
                                                        r.
                                                         ë
                                                         q)
                                                          (î?
                                                            '
                                                            ..
                                                             :
                                                             ';
                                                              t
                                                              .l
                                                               k
                                                               :
                            as a non doctorbutlong tim e m entalillness haver,the
                                                                                I
                            transition outofw interdepression is Ieaving a Iotof
                            folks In som e uncom fortable m lxed states.hence the
                            weird TL.
                            11-
                              J)J
                                .
                                )Plk
                                   zl.Apr7,2011 -'
                                                 jkfit:ertk>P'iPhone

                            2Li
                              kes                                                                                                                  1
                IV .




                                                                                                                                                   I
                                                                                                          I
                                                                                                          I

Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 57 of 63 Pageid#:
                                    8303



                                           m olly con'ger k
                                                          'A
                                                           -h
                                                            /socialistdogm om .I
                                                                               l
                                                                               vtay 1.
                                                                                     8,P.
                                                                                        018
                                           fightingthey
                                                      'nazis.arejustcrazyl';narrativedoesn'
                                                                                          tmeantherearen't
                                           fucking fascistsoutthere w'i
                                                                      th m entalilg
                                                                                  .
                                                                                  ne-
                                                                                    u .the t'
                                                                                            wo are neithermutually
                                           èxclusi
                                                 venofuni
                                                        vel
                                                          .'
                                                           sals.co-occurring-                             1
                                                                                                          ,

                                           C).
                                                                '
                                                                44
                                                                ,                   Q qt)4
                                                                                         .              uzp1
                                                                                                          -o
                                                                                                          I
                                           mo
                                           b  llyconger@so, ci
                                                             alïstdogrrjo
                                                                        .m l
                                                                           iksap1.
                                                                                 '.
                                                                                 8
                                            eingmentallyillmakesy6uneitherev2lnort
                                                                                  g27011
                                                                                       3e-'a3hatpeoplejtendto w
                                                                                     cbl.
                                           forget,though,is thatitm akesyou TEN
                                                                              ' TIM ES more likelv to be theVICT1lvI
                                           ofcl-
                                               im eand LESS likeIytobethé perpetratorofviolentcrime.
                                           (-
                                            t
                                            '
                                            .
                                            '
                                            z
                                            yh
                                             '
                                             C.'
                                               t
                                               k
                                               y                '
                                                                h.
                                                                knx
                                                                  eez.
                                                                     (j             q.'
                                                                                      ,
                                                                                      )1
                                                                                      o .j8.            j4)g
                                                                                                           i
                                                                        ,                  q               i
                                           mollycongertFsoci     t
                                                                 qlïstclognnt-
                                                                             lm .)     ?1,
                                                                                  Azsa.'
                                                                                  r    k % z3.18            I
                                           writing of'
                                                     fever-yone y- ou don'.t I
                                                                             l
                                                                             ike as m  ent
                                                                                         all
                                                                                           y
                                                                                           -  i
                                                                                              Ili
                                                                                                s notonl
                                                                                                       y
                                                                                                       - not:supported
                                           by the facts it4s fucki
                                                                 ng dangerous
                                                                     .
                                                                                                            1
                                                                             ,                             r
                                                                QR 22               Q7 127
                                                                                         .               Y
                                                                                                        h-.a

                             sk
                              '
                              ),  s  ,
                                     -,.rnoll
                                            vc'onqe
                                                  'r(f
                                                     #.sf),
                                                          (.
                                                           -i
                                                            é)l'
                                                               if
                                                                F'
                                                                 tfl.
                                                                    '
                                                                    t7cï
                                                                      ''1hr):m -h
                                                                                .zlap
                                                                                    .18.2y
                                                                                         .
                                                                                         )11)
                              .
                              E
                              ï
                              is:. 7        - .  -
                                                 .
                                                 -                                  '                   !       .
                             E
                             i
                             t
                             0,t$.,:,: and,t6,bequite h
                              ..
                                       .
                                                       .onesl,vv   friting offallwhitesupremacists& fascjistsas'
                                                                                                               lust
                                   ' crazy'
                                          ïis $
                                              5 cop cut.itIetsusshirk the responsibility cfdismantlit7g toxic
                                                                                                     j
                                     mascullnii
                                              ty & white suprem acy the realrootcausesofthese ide.$clcgies-
                                     f
                                     :.è
                                       -
                                       .2
                                        )                12-z.:?.
                                                         -
                                                                4
                                                                2)           f:
                                                                              -
                                                                              .
                                                                              .-
                                                                               --
                                                                                ? CE
                                                                                   rtël          (-,-,
                                                                                                     1
                                                                                                  .-- .




                              At.ëE
                                  ë
                                  ,' m olly conger
                                s':'
                                    .;
                                     :
                                     p     l
                                           i
                                           r
                                           jl
                                            /j
                                             F
                                             i
                                             tr
                                              .
                                              7
                                              ?@
                                               .
                                               7
                                               -)
                                                E
                                                ;
                                                i
                                                711
                                                  .ij
                                                    g
                                                    i1
                                                     .
                                                     r
                                                     kL
                                                      t1
                                                       yJ,j
                                                          k
                                                          )
                                                          jJl
                                                            ï
                                                            -t1
                                                              ï
                                                              s
                                                              .
                                                              $1
                                                               .
                                                               1
                                                               :.
                                                                1
                                                                ;                                          i
                        '
                             jtjkj
                             i   ''
                                  .:
                                   .,
                                   ,
                                   .                                                                       I

                                           t'              h
                        eve Im e yOu s rug offsom e nazias'JuS '' tcrazy,
                                                                                                           1 ,,
                        You're erasing the work ofyourcom rades who Iive with
                        m entalillness.you're perpetuat-
                                                       lng violence aga'
                                                                       .
                                                                       lnstus.
                            12:48 Al
                                   vt.l
                                      vlay 11.
                                             ),20!8 -T.kvi
                                                         .ttef'Vlet t
                                                                    '
                                                                    u
                                                                    -ftà
                                                                       .et,t

                        13 Retk
                              peets 114 Likes
                   V.

           f. Conger deleted allherTweets from the tim e oftohe eventsin dispute.
               '   -'                                                    .
              In thefirstTweetrem aining afterthisdestructlon ofevidence' I Conger
                                                                          ,
              declared herselfa Rgay,socialistnazihunter''
      d
      X
      *
      '
                                                                  i
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 58 of 63 Pageid#:
                                    8304



                                                                        '.j  .
                                                                             kh:
                                                                               .  y.''. .                          .v '    ..' r k'...' . . ' . ..'                                :
                                                                                                                                                                                   -F E.   !5'' ., #'. ''. rl
                                       ''''.
                                          -
                                           '.
                                            '.
                                             '.'               .'
                                                                .
                                                                           ''
                                                                            ..
                                                                               '
                                                                               ':
                                                                               --:-..4
                                                                                     1
                                                                                     ..                f
                                                                                                       vfr
                                                                                                         .-
                                                                                                          4.:::-.!. ..
                                                                                                                   .
                                                                                                                  ..
                                                                                                                   . i..
                                                                                                                       ëi.;).4::.:,..u       Eh.;1
                                                                                                                                         2k..i
                                                                                                                                     ....1   .   .
                                                                                                                                                 ..1    :d.o.c
                                                                                                                                                       .E
                                                                                                                                                   !k55;1         '
                                                                                                                                                                      .. ,
                                                                                                                                                             - .. -.. 0  1
                                                                                                                                                                         .!1:..11-)
                                                                                                                                                                          ..
                                                                                                                                                                          ..
                                                                                                                                                                           .      .
                                                                                                                                                                                  b.lk...10.1
                                                                                                                                                                                   --
                                                                                                                                                                                  .;
                                                                                                                                                                                   .
                                                                                                                                                                                   .         r-'!i,
                                                                                                                                                                                             .. .
                                                                                                                                                                                                . 1
                                                                                                                                                                                                  .
                                                                                                                                                                                                  !
                                                                                                                                                                                                  .2
                                                                                                                                                                                                   Ii.1
                                                                                                                                                                                                      ,..
                                                                                                                                                                                                        j
                                                                                                                                                                                                        i
                                                                                                                                                                                                        L
                                                                                                                                                                                                        ?ï  ..
                                                                                                                                                                                                         .. .-1
                                                                                                                                                                                                              .
                                                                                                                                                                                                              -'
                                                                                                                                                                                                              , '...
                                                                                                                                                                                                               çl
                                                                                                                                                                                                                .
                                                                                                                                                                                                                .
                                                                                                                                                                                                                .     1'.1
                                                                                                                                                                                                                   .'.-   ....
                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                           ,r
                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                             r
                                                                                                                                                                                                                               X
                                                                                                                                                                                                                               r.-
                                                                                                                                                                                                                             ..o
                                                                                                                                                                                                                                  .'.
                                                                                                                                                                                                                               . .1
                                                                                                                                                                                                                                  :3
                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                    ..-''-:
                                                                                                                                                                                                                                    -.:
                                                                                                                                                                                                                              . .... ..
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                       :.-.j
                                                                                                                                                                                                                                       .   ..J
                                                                                                                                                                                                                                                           ;:.  n. 'i
                                                                                                                                                                                                                                             l.':kc..i.(E.it-.-.z
                                                                                                                                                                                                                                                                .,1
                                                                                                                                                                                                                                                                  :1
                                                                                                                                                                                                                                                                  . r
                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                      4..;t
                                                                                                                                                                                                                                                                          .!
                                                                                                                                                                                                                                                                           -..1
                                                                                                                                                                                                                                                                           .,i:
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                               . .' '
                                                                                                                                                                                                                                                                              .)
                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                .1.
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                                                                  . :
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                    ..1
                                                                                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                       'E.
                                                                                                                                                                                                                                                                                       ..                       .
                                                                                                                                                                                                                                                                                                             .. .                      .
                                                                                                                                                                                                                                                                                                                                                     '         ..
                                                                                                                                                                                                                                                                                                                                                            . ..                   .
                                                                                                                                                                                                                                                                                                                                                                                        '                .
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ''sj'7ç'
                                                                                                                                                                                                                                                                                                                                                                                                                                                              i:t:      q''
                                                                          .:j    i:                                   .E. ..;. J
                                                                                                                               .t.
                                                                                                                                 E...t
                                                                                                                                     .r.
                                                                                                                                       ':'.                                         'i'E'.:.                     .''q
                                                                                                                                                                                                                 '  J4
                                                                                                                                                                                                                     .'.S2':                                                    '                      ' 5                                                   :'


                                                  *
                                                  fQ
                                                   aj
                                                    :r
                                                     p                                                                kate:i                                                                                   eo le                                                                                             Pl4JktD:                                                                                                        1deo:
                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                '.ouuuuxunux.
                            !
                            !                                k :E
                                                                O
                                                                !
                                                                ;3E=
                                                                  :          >V       M.                                                                                                                 '(    .ë
                                                                                                                                                                                                                E:
                                                                                                                                                                                                                 rE
                                                                                                                                                                                                                  :t:
                                                                                                                                                                                                                    :(
                                                                                                                                                                                                                    E::::!!!
                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                            :):
                                                                                                                                                                                                                            ! !:!
                                                                                                                                                                                                                                :!:!
                                                                                                                                                                                                                                   2!:
                                                                                                                                                                                                                                     :..tE.:
                                                                                                                                                                                                                                     '       x'   :.j
                                                                                                                                                                                                                                                    :,
                                                                                                                                                                                                                                                    ë >t!!:?
                                                                                                                                                                                                                                                          . :r
                                                                                                                                                                                                                                                            .::
                                                                                                                                                                                                                                                              ):
                                                                                                                                                                                                                                                               :!:
                                                                                                                                                                                                                                                                 !:
                                                                                                                                                                                                                                                                  E:
                                                                                                                                                                                                                                                                  : m::E:
                                                                                                                                                                                                                                                                        T:
                                                                                                                                                                                                                                                                         E'
                                                                                                                                                                                                                                                                         :::
                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                           ! :T:
                                                                                                                                                                                                                                                                             E g.
                                                                                                                                                                                                                                                                               :::.
                                                                                                                                                                                                                                                                                  s.
                                                                                                                                                                                                                                                                                   'ë:!ë ::
                                                                                                                                                                                                                                                                                          !i
                                                                                                                                                                                                                                                                                          r.:'
                                                                                                                                                                                                                                                                                             !.
                                                                                                                                                                                                                                                                                             ::'
                                                                                                                                                                                                                                                                                               .':.)(. p)rm     . !k    r.
                                                                                                                                                                                                                                                                                                                        : (<rr
                                                                                                                                                                                                                                                                                                                             :q
                                                                                                                                                                                                                                                                                                                              .r;.'                                        Ey
                                                                                                                                                                                                                                                                                                                                                                            E'   f
                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                 :!r
                                                                                                                                                                                                                                                                                                                                                                                   :E :1:r:p!  )
                                                                                                                                                                                                                                                                                                                                                                                               :!
                                                                                                                                                                                                                                                                                                                                                                                                ::   :'
                                                                                                                                                                                                                                                                                                                                                                                                     z !
                                                                                                                                                                                                                                                                                                                                                                                                       :'5:
                                                                                                                                                                                                                                                                                                                                                                                                          E. .
                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                             k! y  F.
                                                                                                                                                                                                                                                                                                                                                                                                                   .:.j!!: :
                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           .!   i
                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                (:
                                                                                                                                                                                                                                                                                                                                                                                                                                 FE:! 'E
                                                                                                                                                                                                                                                                                                                                                                                                                                       .:'  i
                                                                                                                                                                                                                                                                                                                                                                                                                                            'E
                                                                                                                                                                                                                                                                                                                                                                                                                                             ::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                $3à hE
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j: irE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                           EëEF
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ):E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                g;.::!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :).jrg!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t Et
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !Mj
                                                             ;:
                                                             1i#
                                                               F
                                                               .    )
                                                                    '
                                                                    iî.
                                                                      E)
                                                                       E
                                                                       EE
                                                                        7
                                                                        ;:
                                                                         $;
                                                                          ë
                                                                          th.:
                                                                             d
                                                                             yh
                                                                              iys
                                                                              .:
                                                                                lï
                                                                               S:
                                                                                L,
                                                                                 qf)
                                                                                 C;
                                                                                  Er
                                                                                   j:
                                                                                     ''
                                                                                     !;
                                                                                      .'i. ::y..
                                                                                         :
                                                                                       '':         ,7E.                                                                                                      is
                                                                                                                                                                                                           ,ij:é
                                                                                                                                                                                                              ;ZTE!(
                                                                                                                                                                                                                E!
                                                                                                                                                                                                                 C EF
                                                                                                                                                                                                                    :ë
                                                                                                                                                                                                                     Ig
                                                                                                                                                                                                                      SE
                                                                                                                                                                                                                      E
                                                                                                                                                                                                                      .Fq!
                                                                                                                                                                                                                       ï  i(
                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                           j52
                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                             .E!
                                                                                                                                                                                                                               E:
                                                                                                                                                                                                                                Ig
                                                                                                                                                                                                                                E E.E'Cd
                                                                                                                                                                                                                                   E.
                                                                                                                                                                                                                                    '         '. ..
                                                                                                                                                                                                                                                 '':i
                                                                                                                                                                                                                                                    :f  !
                                                                                                                                                                                                                                                        .g   .
                                                                                                                                                                                                                                                             E.:
                                                                                                                                                                                                                                                              :3!F
                                                                                                                                                                                                                                                                 ë:
                                                                                                                                                                                                                                                                 )1:.E
                                                                                                                                                                                                                                                                     1!
                                                                                                                                                                                                                                                                      ;j
                                                                                                                                                                                                                                                                       ë:
                                                                                                                                                                                                                                                                       .::
                                                                                                                                                                                                                                                                        3.s
                                                                                                                                                                                                                                                                          ?:
                                                                                                                                                                                                                                                                          ëlEFC.
                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                               .i
                                                                                                                                                                                                                                                                                .I
                                                                                                                                                                                                                                                                                   ':j'
                                                                                                                                                                                                                                                                                     .i;
                                                                                                                                                                                                                                                                                      :  F::..   :.
                                                                                                                                                                                                                                                                                                  Jk2!
                                                                                                                                                                                                                                                                                                   ëjJ
                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                                                                                      EE(
                                                                                                                                                                                                                                                                                                        EE
                                                                                                                                                                                                                                                                                                        jS(I F:
                                                                                                                                                                                                                                                                                                             L.y
                                                                                                                                                                                                                                                                                                              :Z3
                                                                                                                                                                                                                                                                                                               i:t
                                                                                                                                                                                                                                                                                                                '/1LE
                                                                                                                                                                                                                                                                                                                   F$:9p
                                                                                                                                                                                                                                                                                                                     :3
                                                                                                                                                                                                                                                                                                                      5  :3
                                                                                                                                                                                                                                                                                                                        :b
                                                                                                                                                                                                                                                                                                                        4. jt
                                                                                                                                                                                                                                                                                                                           .  :                                           :i
                                                                                                                                                                                                                                                                                                                                                                           Fs Ej E
                                                                                                                                                                                                                                                                                                                                                                                 : ë
                                                                                                                                                                                                                                                                                                                                                                                   :  (
                                                                                                                                                                                                                                                                                                                                                                                      : i E!
                                                                                                                                                                                                                                                                                                                                                                                          i EF !
                                                                                                                                                                                                                                                                                                                                                                                               .E !.
                                                                                                                                                                                                                                                                                                                                                                                                  E:.ij
                                                                                                                                                                                                                                                                                                                                                                                                     E.!
                                                                                                                                                                                                                                                                                                                                                                                                      EE :::
                                                                                                                                                                                                                                                                                                                                                                                                          i  :  ;.
                                                                                                                                                                                                                                                                                                                                                                                                                :   E'
                                                                                                                                                                                                                                                                                                                                                                                                                 i.E.
                                                                                                                                                                                                                                                                                                                                                                                                                 E  I   :5 . 3  :  Lë
                                                                                                                                                                                                                                                                                                                                                                                                                                   l  EE:F; ii  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                . :l
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .  i    k  j  ;   Eg g   7 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             gE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ! :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . !,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,f!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :3!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yj!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                 :j
                                                                                                                                                                                                                                                                                  .I
                                                                                                                                                                                                                                                                                   !  i  ï
                                                                                                                                                                                                                                                                                         .      fE   y
                                                                                                                                                                                                                                                                                                     .  !  ,!T :5   . : :
                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                        ::1'                                       .
                                                                                                                                                                                                                                                                                                                                                                   :: ::F
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        gE: :
                                                                                                                                                                                                                                                                                                                                                                            (      :
                                                                                                                                                                                                                                                                                                                                                                                   .  j
                                                                                                                                                                                                                                                                                                                                                                                      . 4
                                                                                                                                                                                                                                                                                                                                                                                        ! r
                                                                                                                                                                                                                                                                                                                                                                                          g    !:
                                                                                                                                                                                                                                                                                                                                                                                                F .  g
                                                                                                                                                                                                                                                                                                                                                                                                     :g  :
                                                                                                                                                                                                                                                                                                                                                                                                         ji
                                                                                                                                                                                                                                                                                                                                                                                                          EiE!  J
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                .;  2   :
                                                                                                                                                                                                                                                                                                                                                                                                                        E  i
                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                                                                                                           :t   $
                                                                                                                                                                                                                                                                                                                                                                                                                                4.
                                                                                                                                                                                                                                                                                                                                                                                                                                 ) ;
                                                                                                                                                                                                                                                                                                                                                                                                                                   r  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                       ;    :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                             : :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                2 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                  k  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .h
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ! E
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                gEj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j$
                                                                .
                                                             . '.
                                                              l:j
                                                                ïi
                                                                 L
                                                                 ù9
                                                                  b!:
                                                                    Ië
                                                                     'g
                                                                      !ië:'
                                                                          . z
                                                                            !
                                                                            El'
                                                                              I
                                                                              Th EJ:
                                                                                   I j)    .  :                                                                                                                  k F
                                                                                                                                                                                                                   ë ! i   !E : ! i       'si.
                                                                                                                                                                                                                                            ' (
                                                                                                                                                                                                                                              iE:;!'; ):  ;iE;
                                                                                                                                                                                                                                                             ):
                                                                                                                                                                                                                                                              j2        ?
                                                                                                                                                                                                                                                                        . :E ëëE                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,t( i s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2:y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j  (2   ::
                                                                                                                                                                                                                                                                                                           .   ,     ,                                                                                                  .
                                                                                                                                                                                                           iE
                                                                                                                                                                                                            :g
                                                                                                                                                                                                             :
                                                                                                                                                                                                             .
                                                                                                                                                                                                             Ej
                                                                                                                                                                                                              .
                                                                                                                                                                                                              !
                                                                                                                                                                                                              Ej
                                                                                                                                                                                                               E?
                                                                                                                                                                                                                ëë
                                                                                                                                                                                                                 P:Ei  i!;
                                                                                                                                                                                                                         EjE.ë!
                                                                                                                                                                                                                              :EE..;:..   !.
                                                                                                                                                                                                                                           Eq
                                                                                                                                                                                                                                            ëE
                                                                                                                                                                                                                                             E;
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              :.    ....:i!.. I.
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               I:
                                                                                                                                                                                                                                                                C2$                                                                                                     j jq
                                                                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                                                                            :!E!        t$.:      !j
                                                                                                                                                                                                                                                                                                                                                                                                  :  g
                                                                4
                                                             '
                                                             hE
                                                              :E
                                                               (
                                                                '
                                                                E
                                                                kE
                                                                 52
                                                                    E
                                                                    5
                                                                     E
                                                                     ?
                                                                      E
                                                                      J
                                                                      .ë
                                                                      h
                                                                      qE
                                                                       tE
                                                                        i
                                                                        !
                                                                        rI
                                                                         çë
                                                                          7
                                                                          :
                                                                          j
                                                                          ! 3L
                                                                             E'
                                                                              EC
                                                                               Së'I')
                                                                                 t'  :;' EE
                                                                                        k;
                                                                                        J  !ë
                                                                                           )
                                                                                          .h
                                                                                            ::.
                                                                                            rï
                                                                                            ds;
                                                                                              :..
                                                                                                y.
                                                                                                ;;i
                                                                                                  :ji
                                                                                                    j
                                                                                                    !..
                                                                                                      ..
                                                                                                      '                 .
                                                                                                                        C:
                                                                                                                        .  !
                                                                                                                           2:
                                                                                                                           @   ..       ..
                                                                                                                                        :                                                                  E ë:i EEë
                                                                                                                                                                                                                   CEë
                                                                                                                                                                                                                    hEy
                                                                                                                                                                                                                      T!
                                                                                                                                                                                                                       E
                                                                                                                                                                                                                       h .iE
                                                                                                                                                                                                                           ëï!
                                                                                                                                                                                                                            h
                                                                                                                                                                                                                            q i.
                                                                                                                                                                                                                               '(
                                                                                                                                                                                                                                ; :
                                                                                                                                                                                                                                  :    Jk:
                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                         ( f
                                                                                                                                                                                                                                           . j
                                                                                                                                                                                                                                             !:     ' :   F
                                                                                                                                                                                                                                                          : 3:
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            ;I:
                                                                                                                                                                                                                                                             /ët
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               :E:1
                                                                                                                                                                                                                                                                 F
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                 2  E?
                                                                                                                                                                                                                                                                  I,E
                                                                                                                                                                                                                                                                  E  E
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                      9
                                                                                                                                                                                                                                                                     E.
                                                                                                                                                                                                                                                                     IEh
                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                      .4
                                                                                                                                                                                                                                                                       .FI
                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                        'CE
                                                                                                                                                                                                                                                                         ' !
                                                                                                                                                                                                                                                                          9'
                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                                                                           .5:
                                                                                                                                                                                                                                                                             C ;
                                                                                                                                                                                                                                                                               :..
                                                                                                                                                                                                                                                                                     EE
                                                                                                                                                                                                                                                                                      t E).
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         . t.
                                                                                                                                                                                                                                                                                          k:
                                                                                                                                                                                                                                                                                          .j1.
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                             :!
                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                             :6
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                                                               !2
                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                               :ig
                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                 ?.
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                 S).
                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                  if.
                                                                                                                                                                                                                                                                                                   ï
                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                   ib.
                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                     'E
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                                                                                                      'h
                                                                                                                                                                                                                                                                                                      /).
                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                       (i)
                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                        ((:
                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                         j 2j
                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                           i ktpk
                                                                                                                                                                                                                                                                                                              :è
                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                tl
                                                                                                                                                                                                                                                                                                                .'k
                                                                                                                                                                                                                                                                                                                 l ki
                                                                                                                                                                                                                                                                                                                    .i..
                                                                                                                                                                                                                                                                                                                     .f
                                                                                                                                                                                                                                                                                                                      E                                     k
                                                                                                                                                                                                                                                                                                                                                            ' i
                                                                                                                                                                                                                                                                                                                                                              EJ.
                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                               ' S,
                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                 EE
                                                                                                                                                                                                                                                                                                                                                                  II
                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                                                                                                                                                                      S E E:!
                                                                                                                                                                                                                                                                                                                                                                            : !  !ë
                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                 E '.
                                                                                                                                                                                                                                                                                                                                                                                   F
                                                                                                                                                                                                                                                                                                                                                                                   :  2i
                                                                                                                                                                                                                                                                                                                                                                                      ; j
                                                                                                                                                                                                                                                                                                                                                                                        j E
                                                                                                                                                                                                                                                                                                                                                                                          6 'ë
                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                            .  !i
                                                                                                                                                                                                                                                                                                                                                                                               Ez
                                                                                                                                                                                                                                                                                                                                                                                                .7
                                                                                                                                                                                                                                                                                                                                                                                                r :.; ':
                                                                                                                                                                                                                                                                                                                                                                                                       7f
                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             k:
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             :  iE
                                                                                                                                                                                                                                                                                                                                                                                                                :EE
                                                                                                                                                                                                                                                                                                                                                                                                                 ; ;E
                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                                   'E.
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                    : f.
                                                                                                                                                                                                                                                                                                                                                                                                                      : !:
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                         (J
                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                         : j
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                                                                                                                                                                                                                             E  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                Ei.
                                                                                                                                                                                                                                                                                                                                                                                                                                 ' :. ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                      .Er
                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                       : :
                                                                                                                                                                                                                                                                                                                                                                                                                                         .  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                            .):
                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                             : iE
                                                                                                                                                                                                                                                                                                                                                                                                                                               ëEj
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                : ëy
                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j. t:)i
                                                                                                                                                                                                                                                                                                                                                                                                                                                           tj r
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..  .  $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       qg  Fy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : Cj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '  !iE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !E
                                                             F
                                                             !:
                                                              ::;
                                                               ë.
                                                                :
                                                                )!
                                                                 Eç:E
                                                                    .
                                                                    ?2)kl
                                                                      ï L:
                                                                         :b
                                                                          q
                                                                          . .
                                                                            .
                                                                            ;;
                                                                             E
                                                                            JL
                                                                             .t
                                                                             k.
                                                                              J;
                                                                              .E.
                                                                               . I
                                                                                 J
                                                                                E.I
                                                                                 i.
                                                                                 : L '
                                                                                     :
                                                                                     .
                                                                                  i' $:
                                                                                  :     '  'l7!
                                                                                           qE
                                                                                           ki
                                                                                            ! j
                                                                                              J
                                                                                              : t
                                                                                                C
                                                                                                E
                                                                                                2:
                                                                                                :
                                                                                                iE
                                                                                                 .s
                                                                                                  3E
                                                                                                  .:
                                                                                                   k5
                                                                                                   ;:
                                                                                                    FE
                                                                                                    ! j..5
                                                                                                     :L  : .     E. !:!
                                                                                                                    :   :' .é:l
                                                                                                                             F i
                                                                                                                               E.
                                                                                                                                E.h:j:...                                                                  #!
                                                                                                                                                                                                           Cy
                                                                                                                                                                                                           .;;
                                                                                                                                                                                                             Eg
                                                                                                                                                                                                             :E(
                                                                                                                                                                                                              I
                                                                                                                                                                                                              ë:!
                                                                                                                                                                                                               E3k
                                                                                                                                                                                                                 !E
                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                 2
                                                                                                                                                                                                                 : !
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   )y
                                                                                                                                                                                                                    )
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    F!
                                                                                                                                                                                                                     $
                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                      3ïq(
                                                                                                                                                                                                                       )
                                                                                                                                                                                                                       .  :,
                                                                                                                                                                                                                          yrj
                                                                                                                                                                                                                            :3
                                                                                                                                                                                                                             $:
                                                                                                                                                                                                                              E!
                                                                                                                                                                                                                              ..!
                                                                                                                                                                                                                                $:
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                . :'
                                                                                                                                                                                                                                   5Et.
                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     ..E
                                                                                                                                                                                                                                      :!:
                                                                                                                                                                                                                                       hE.
                                                                                                                                                                                                                                        h
                                                                                                                                                                                                                                        .1!i
                                                                                                                                                                                                                                           1j.
                                                                                                                                                                                                                                            :t!
                                                                                                                                                                                                                                             CE:
                                                                                                                                                                                                                                              '. L...
                                                                                                                                                                                                                                                 '. :i
                                                                                                                                                                                                                                                    ë :
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          :.E.:
                                                                                                                                                                                                                                                          .   .:
                                                                                                                                                                                                                                                               .:' ï         (i
                                                                                                                                                                                                                                                                             E i.
                                                                                                                                                                                                                                                                               !:E7
                                                                                                                                                                                                                                                                                  ('
                                                                                                                                                                                                                                                                                  .J.E
                                                                                                                                                                                                                                                                                   E (.
                                                                                                                                                                                                                                                                                      j.(
                                                                                                                                                                                                                                                                                        .F
                                                                                                                                                                                                                                                                                         :$
                                                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                                                                                                         2I!
                                                                                                                                                                                                                                                                                           Eï
                                                                                                                                                                                                                                                                                           53E
                                                                                                                                                                                                                                                                                             :q$
                                                                                                                                                                                                                                                                                               i:
                                                                                                                                                                                                                                                                                               ;'t
                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 ';
                                                                                                                                                                                                                                                                                                  ':.
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   '?.
                                                                                                                                                                                                                                                                                                     i:
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     J
                                                                                                                                                                                                                                                                                                     ):ë
                                                                                                                                                                                                                                                                                                       :.s:
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                        .  1 L:..:
                                                                                                                                                                                                                                                                                                             :      k:)
                                                                                                                                                                                                                                                                                                                      ;:,                            ( (J
                                                                                                                                                                                                                                                                                                                                                       ! jF 'r
                                                                                                                                                                                                                                                                                                                                                            ? lE
                                                                                                                                                                                                                                                                                                                                                               k)y:
                                                                                                                                                                                                                                                                                                                                                                  jIj ;.. à7
                                                                                                                                                                                                                                                                                                                                                                          FE:
                                                                                                                                                                                                                                                                                                                                                                            :::
                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                            .    :ë
                                                                                                                                                                                                                                                                                                                                                                                 . :r(  qEg!g  ::
                                                                                                                                                                                                                                                                                                                                                                                                r;
                                                                                                                                                                                                                                                                                                                                                                                                . i;:;:
                                                                                                                                                                                                                                                                                                                                                                                                     :i)
                                                                                                                                                                                                                                                                                                                                                                                                      Ei.
                                                                                                                                                                                                                                                                                                                                                                                                       : !(
                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                         ::ë:
                                                                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                                                                          :  :; ::
                                                                                                                                                                                                                                                                                                                                                                                                                 I:
                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                 ; ':
                                                                                                                                                                                                                                                                                                                                                                                                                    E.5
                                                                                                                                                                                                                                                                                                                                                                                                                    E   E:
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                        j:.
                                                                                                                                                                                                                                                                                                                                                                                                                         ; F'ià i.
                                                                                                                                                                                                                                                                                                                                                                                                                                E:,.
                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                   :  :: .  !:
                                                                                                                                                                                                                                                                                                                                                                                                                                             ! E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                J $
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  q ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     F
                                                                                                                                                                                                                                                                                                                                                                                                                                                     à  ( h
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.:?
                                                                                                                                                                                                                                                                                                                                                                                                                                                           : $
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :;
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                F 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : 5 z i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2::...:: iE :i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :Et
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                              .l
                                                               y.
                                                                ::
                                                                 ë
                                                                 .E :
                                                                    ë:
                                                                     .:
                                                                      '
                                                                      @
                                                                      3:
                                                                       6
                                                                       ;:
                                                                        i
                                                                        h)
                                                                         .i
                                                                          : !
                                                                            :s:?
                                                                               :f:
                                                                                 (
                                                                                 't; :
                                                                                     .   Jë
                                                                                          .(
                                                                                           .j?
                                                                                             .
                                                                                             ,
                                                                                             ti
                                                                                              .
                                                                                              h C
                                                                                                E
                                                                                                :.
                                                                                                 E
                                                                                                 :,
                                                                                                  ë
                                                                                                  :
                                                                                                  .k
                                                                                                   7
                                                                                                   .;
                                                                                                    k
                                                                                                    ..
                                                                                                     i
                                                                                                     .!
                                                                                                      7
                                                                                                      .  :
                                                                                                         l
                                                                                                         .
                                                                                                         :
                                                                                                         '
                                                                                                         ''
                                                                                                          l
                                                                                                          r
                                                                                                          :
                                                                                                          'j
                                                                                                           :
                                                                                                           J
                                                                                                           .ë:!
                                                                                                            j
                                                                                                            .
                                                                                                            : k.:...r
                                                                                                                    EE.:g
                                                                                                                     :  :.Eg
                                                                                                                           :::.:j.!..
                                                                                                                                E
                                                                                                                                .   :!.:E
                                                                                                                                    ;   !:F
                                                                                                                                          ::j:::àE
                                                                                                                                                 jE
                                                                                                                                                 ,2
                                                                                                                                                   ....
                                                                                                                                                                                                          .f
                                                                                                                                                                                                          .?
                                                                                                                                                                                                           .ïj.
                                                                                                                                                                                                              :
                                                                                                                                                                                                              y::ï
                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                E
                                                                                                                                                                                                                ::
                                                                                                                                                                                                                 3:ië
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   !:E
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    ,::
                                                                                                                                                                                                                     !
                                                                                                                                                                                                                     y53:E!
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       . 5;
                                                                                                                                                                                                                          !:!
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           i:h: .. .
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              .::   .   . ,        .. :':.E':
                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                      , .   !,:::::E j::
                                                                                                                                                                                                                                                                      !..
                                                                                                                                                                                                                                                                        '':.
                                                                                                                                                                                                                                                                         :'!F
                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                           ; :::
                                                                                                                                                                                                                                                                             t .X
                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                               yi:
                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                !' :E2:       .                                                 . ëEFEE(              E.'.:!t:          ç!:E:  E::E:..E.FT          FEgk   i!:.:..
                                                                                                                                                                                                                                                                                                                                                                                                                           t          :
                                                                                                                                                                                                                                                                                                                                                                                                                                      jE
                                                                                                                                                                                                                                                                                                                                                                                                                                       :    :
                                                                                                                                                                                                                                                                                                                                                                                                                                            7: :
                                                                                                                                                                                                                                                                                                                                                                                                                                            ::.2.y!E y!
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :(j:.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;g
                                                                                                                                                                                                                                                                                                                                                                                                                                                              !g:.g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                5 :;jt.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       $(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .!,:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .:y:E: !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ft!
                                                             17:
                                                             :
                                                             .
                                                             ?i
                                                              )
                                                               iC
                                                               .
                                                               E
                                                               J
                                                               :
                                                                .
                                                                F
                                                                E
                                                                ::
                                                                 E
                                                                  :
                                                                'ïE
                                                                  'ï:
                                                                    .:
                                                                  !:E
                                                                  : :E
                                                                     :
                                                                      '''k
                                                                      f
                                                                      )
                                                                      :
                                                                      3i
                                                                       )
                                                                       ?
                                                                       ,
                                                                         'r
                                                                          s.k:
                                                                             '.
                                                                              ''''
                                                                                 :''' J)   Es:.
                                                                                              .'
                                                                                             '' 1
                                                                                                :
                                                                                                .
                                                                                                .                               .                :..
                                                                                                                                                  ' g:
                                                                                                                                                   :.
                                                                                                                                                   :.:i
                                                                                                                                                      .:
                                                                                                                                                       .i
                                                                                                                                                       i..
                                                                                                                                                        :::...                                           Ei;
                                                                                                                                                                                                           :
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           ..r
                                                                                                                                                                                                            t
                                                                                                                                                                                                            1::
                                                                                                                                                                                                              ;E
                                                                                                                                                                                                               .ik:
                                                                                                                                                                                                                 (
                                                                                                                                                                                                                 : .
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                   j.g
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    :;:
                                                                                                                                                                                                                     rJt
                                                                                                                                                                                                                       :.j
                                                                                                                                                                                                                       y :j.
                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           ,E
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            .ï
                                                                                                                                                                                                                             :7
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              yE.
                                                                                                                                                                                                                                E (
                                                                                                                                                                                                                                :.::
                                                                                                                                                                                                                                   ::.
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     .jgt
                                                                                                                                                                                                                                       :;:,
                                                                                                                                                                                                                                          k,
                                                                                                                                                                                                                                           ::           . :
                                                                                                                                                                                                                                                          ....j:
                                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                                :E.
                                                                                                                                                                                                                                                                 .y
                                                                                                                                                                                                                                                                 .  .
                                                                                                                                                                                                                                                                     !:
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                    g1
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    y j
                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                       (s
                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                        !Ig
                                                                                                                                                                                                                                                                         gI.
                                                                                                                                                                                                                                                                           ,:
                                                                                                                                                                                                                                                                           I .(.
                                                                                                                                                                                                                                                                             E  ::..,
                                                                                                                                                                                                                                                                               k:.
                                                                                                                                                                                                                                                                               5 EE
                                                                                                                                                                                                                                                                                 :!
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  !j
                                                                                                                                                                                                                                                                                   çj
                                                                                                                                                                                                                                                                                   :  k:y
                                                                                                                                                                                                                                                                                     f;
                                                                                                                                                                                                                                                                                     b.j !
                                                                                                                                                                                                                                                                                        ::3
                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                         .E
                                                                                                                                                                                                                                                                                         ,:j
                                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                           ërg
                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                            :);
                                                                                                                                                                                                                                                                                             4;
                                                                                                                                                                                                                                                                                             , F
                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                               'p;
                                                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 '/'
                                                                                                                                                                                                                                                                                                   ï            .  .    ;gjy
                                                                                                                                                                                                                                                                                                                         . jg:
                                                                                                                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                                                                                                                             g j .E               j
                                                                                                                                                                                                                                                                                                                                                  j;
                                                                                                                                                                                                                                                                                                                                                  k :
                                                                                                                                                                                                                                                                                                                                                    5
                                                                                                                                                                                                                                                                                                                                                    (k
                                                                                                                                                                                                                                                                                                                                                     y S
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                    :..r .
                                                                                                                                                                                                                                                                                                                                                         E  :
                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                       :.!E:$ k
                                                                                                                                                                                                                                                                                                                                                              Z
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                            .2:
                                                                                                                                                                                                                                                                                                                                                            ,  j
                                                                                                                                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                                                                                                                              .; ;
                                                                                                                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                 .y
                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                               ç!,.   !
                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                      ' E
                                                                                                                                                                                                                                                                                                                                                                        ë j
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                          :!
                                                                                                                                                                                                                                                                                                                                                                  ;;':t'ji:.)
                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                           ty i
                                                                                                                                                                                                                                                                                                                                                                              .  j
                                                                                                                                                                                                                                                                                                                                                                            (!?E!: E
                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                 .!ji:j
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                      rg.
                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                        .!. y
                                                                                                                                                                                                                                                                                                                                                                                          ;y;
                                                                                                                                                                                                                                                                                                                                                                                          :    j
                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                               :t
                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                               ., !
                                                                                                                                                                                                                                                                                                                                                                                                  .  .
                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                :.;.h.
                                                                                                                                                                                                                                                                                                                                                                                                ;     2
                                                                                                                                                                                                                                                                                                                                                                                                     ::t
                                                                                                                                                                                                                                                                                                                                                                                                       : ;
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                      .:.jE!
                                                                                                                                                                                                                                                                                                                                                                                                           . ;
                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                         ;:.:,
                                                                                                                                                                                                                                                                                                                                                                                                             ..: .
                                                                                                                                                                                                                                                                                                                                                                                                                ;g,,j
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                   jy.g ?
                                                                                                                                                                                                                                                                                                                                                                                                                      r.ë:
                                                                                                                                                                                                                                                                                                                                                                                                                        y; j
                                                                                                                                                                                                                                                                                                                                                                                                                         :.; :
                                                                                                                                                                                                                                                                                                                                                                                                                           ,;;
                                                                                                                                                                                                                                                                                                                                                                                                                           .    j
                                                                                                                                                                                                                                                                                                                                                                                                                             ..:.i
                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                 ! ;
                                                                                                                                                                                                                                                                                                                                                                                                                                   .  j.
                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                ;,(.;::. 2  .
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                       ki.:.:
                                                                                                                                                                                                                                                                                                                                                                                                                                       :     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                            .j :
                                                                                                                                                                                                                                                                                                                                                                                                                                             .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                             :  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                               g  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                ;::  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                  E::j
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  j1
                                                                                                                                                                                                                                                                                                                                                                                                                                                        : yï
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                           . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                             y  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :.::
                                                                                                                                                                                                                                                                                                                                                                                                                                                             j  yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;;j r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :ç:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .yy:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .  j( .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j;E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :g
                                                                       ,:
                                                                        j
                                                                        E
                                                                        ,E
                                                                         :
                                                                         jE
                                                                          :
                                                                          1l'
                                                                            :
                                                                            4s
                                                                             t
                                                                             k
                                                                             .k
                                                                              .
                                                                              r
                                                                              :
                                                                              ':
                                                                               J
                                                                               .
                                                                               E;
                                                                                t
                                                                                ï
                                                                                g!
                                                                                 .
                                                                                 E
                                                                                 k:
                                                                                  i
                                                                                  j:
                                                                                   ..4
                                                                                     :                                                                   k'k.:'.:.E.::.                                       !                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j!j;.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .k
                                                                                                                                                                                                            ,                                                        r
                                                             ï
                                                             .b?3
                                                                EE) j
                                                                    EE:
                                                                      E4
                                                                       :  .
                                                                          ! .:
                                                                             E;
                                                                              (
                                                                              2l!  E                                                                                                                     ';
                                                                                                                                                                                                          ji
                                                                                                                                                                                                           E
                                                                                                                                                                                                           !:
                                                                                                                                                                                                            .!
                                                                                                                                                                                                             j!
                                                                                                                                                                                                              j
                                                                                                                                                                                                              E:
                                                                                                                                                                                                               !
                                                                                                                                                                                                               i
                                                                                                                                                                                                               (!
                                                                                                                                                                                                                :
                                                                                                                                                                                                                .EE
                                                                                                                                                                                                                  ji
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                    ii
                                                                                                                                                                                                                     E$j
                                                                                                                                                                                                                       . :)
                                                                                                                                                                                                                          !i
                                                                                                                                                                                                                           !:
                                                                                                                                                                                                                            L
                                                                                                                                                                                                                            EEE
                                                                                                                                                                                                                              ::  7 E :
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       iEEE
                                                                                                                                                                                                                                          LE
                                                                                                                                                                                                                                           I :
                                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                                              :E :
                                                                                                                                                                                                                                                 ;:   .                !;
                                                                                                                                                                                                                                                                        !i
                                                                                                                                                                                                                                                                         :.j
                                                                                                                                                                                                                                                                           1 j(
                                                                                                                                                                                                                                                                              j'E
                                                                                                                                                                                                                                                                                'i f
                                                                                                                                                                                                                                                                                   : :E EE
                                                                                                                                                                                                                                                                                         Id
                                                                                                                                                                                                                                                                                          jE
                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                           !                            .
                                                                                                                                                                                                                                                                                                                        .h'.
                                                                                                                                                                                                                                                                                                                           '.i
                                                                                                                                                                                                                                                                                                                             à:
                                                                                                                                                                                                                                                                                                                              ë:             .j !
                                                                                                                                                                                                                                                                                                                                                E :
                                                                                                                                                                                                                                                                                                                                                  ! :i   :  ;
                                                                                                                                                                                                                                                                                                                                                            : E
                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                               r .F
                                                                                                                                                                                                                                                                                                                                                                  :!  .   .
                                                                                                                                                                                                                                                                                                                                                                          :!:    : E  :
                                                                                                                                                                                                                                                                                                                                                                                      . : ' !  :: ': j
                                                                                                                                                                                                                                                                                                                                                                                                     i.
                                                                                                                                                                                                                                                                                                                                                                                                      ;:
                                                                                                                                                                                                                                                                                                                                                                                                       ë  :
                                                                                                                                                                                                                                                                                                                                                                                                          F; :  ;. '
                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                    1    i i
                                                                                                                                                                                                                                                                                                                                                                                                                           . .   . :  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                       ( ;   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                             :  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                : E .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        2 .. !
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ; F!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : :    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë): .2  2E :!
                                                             !7:
                                                              :3:
                                                               :J.
                                                                :Iq
                                                                 EE!F7 F!
                                                                       tj2
                                                                        EEE
                                                                         FEEE2 ::
                                                                               iI(
                                                                                 TE
                                                                                 EC.
                                                                                  E: .                                                                                                                   ').
                                                                                                                                                                                                           h:
                                                                                                                                                                                                           !:)
                                                                                                                                                                                                             :$
                                                                                                                                                                                                             /E:
                                                                                                                                                                                                              CI:
                                                                                                                                                                                                               : !
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                EE ë
                                                                                                                                                                                                                  ::.
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                   ').
                                                                                                                                                                                                                    'h;
                                                                                                                                                                                                                      E!
                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                       : E::
                                                                                                                                                                                                                          E:.
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                           i:
                                                                                                                                                                                                                           E :
                                                                                                                                                                                                                            :::
                                                                                                                                                                                                                             ;i.
                                                                                                                                                                                                                              ;6E
                                                                                                                                                                                                                                i:
                                                                                                                                                                                                                                : :i
                                                                                                                                                                                                                                  :::
                                                                                                                                                                                                                                   :FE
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                    !E
                                                                                                                                                                                                                                     :E .
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                        ;:
                                                                                                                                                                                                                                         E!.
                                                                                                                                                                                                                                          E:
                                                                                                                                                                                                                                          i :
                                                                                                                                                                                                                                           EF
                                                                                                                                                                                                                                           i .
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                            :E7
                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                             CtE.E
                                                                                                                                                                                                                                              E. 2j!:
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                  E:E
                                                                                                                                                                                                                                                  i   :
                                                                                                                                                                                                                                                      ilqE:
                                                                                                                                                                                                                                                          EE2
                                                                                                                                                                                                                                                            2:5
                                                                                                                                                                                                                                                              :2.
                                                                                                                                                                                                                                                               7:
                                                                                                                                                                                                                                                               E ..' ':   :E ''
                                                                                                                                                                                                                                                                              E';
                                                                                                                                                                                                                                                                               F!
                                                                                                                                                                                                                                                                               I :
                                                                                                                                                                                                                                                                                !i!
                                                                                                                                                                                                                                                                                  ië
                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                  :j
                                                                                                                                                                                                                                                                                  !.;2: :j
                                                                                                                                                                                                                                                                                         St.            .          k.
                                                                                                                                                                                                                                                                                                                    ;:!      .E           ï!h
                                                                                                                                                                                                                                                                                                                                            9k
                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                             :5
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                              j:
                                                                                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                                                                                               !ï
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                2E
                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                  : :
                                                                                                                                                                                                                                                                                                                                                    jk
                                                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                     ' 5
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                                                                                                                                                       ! .
                                                                                                                                                                                                                                                                                                                                                         !  ï
                                                                                                                                                                                                                                                                                                                                                            s k.
                                                                                                                                                                                                                                                                                                                                                               ê
                                                                                                                                                                                                                                                                                                                                                               t :
                                                                                                                                                                                                                                                                                                                                                                 ;:
                                                                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                                                                  Eé  E
                                                                                                                                                                                                                                                                                                                                                                      : '
                                                                                                                                                                                                                                                                                                                                                                        i 3:
                                                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                                                                                           :)
                                                                                                                                                                                                                                                                                                                                                                            E ;  :
                                                                                                                                                                                                                                                                                                                                                                                 E :
                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                   Z  3 E
                                                                                                                                                                                                                                                                                                                                                                                        : :
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          !    .
                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                               :E S
                                                                                                                                                                                                                                                                                                                                                                                                  :E
                                                                                                                                                                                                                                                                                                                                                                                                   : '
                                                                                                                                                                                                                                                                                                                                                                                                     iE3
                                                                                                                                                                                                                                                                                                                                                                                                       ' :
                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                         'E
                                                                                                                                                                                                                                                                                                                                                                                                          è: :
                                                                                                                                                                                                                                                                                                                                                                                                             E  !'
                                                                                                                                                                                                                                                                                                                                                                                                                 7 i
                                                                                                                                                                                                                                                                                                                                                                                                                   :. ? k:
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         I E
                                                                                                                                                                                                                                                                                                                                                                                                                           i :
                                                                                                                                                                                                                                                                                                                                                                                                                             F  E
                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                                                                                                                                                 : .
                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                   q  E
                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                      !ï
                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                       : q
                                                                                                                                                                                                                                                                                                                                                                                                                                         g  h
                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             : E
                                                                                                                                                                                                                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                : j
                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                  E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     E  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        i .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          S'
                                                                                                                                                                                                                                                                                                                                                                                                                                                           E .
                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                             E: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                $ :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E ;F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ! :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ! F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë!ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ! f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ek
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ) .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '1
                                                             'EE
                                                             ! !5 .
                                                                  :
                                                                EEE
                                                                  I E
                                                                    :
                                                                      5
                                                                     t:E
                                                                       g
                                                                      Tk
                                                                       :
                                                                        :
                                                                        !$
                                                                          :
                                                                          g
                                                                          : k
                                                                            !
                                                                             j
                                                                             E
                                                                             .
                                                                             .
                                                                              j
                                                                              E
                                                                              :
                                                                              :
                                                                              i
                                                                               ë
                                                                               ,
                                                                               tk
                                                                                 E
                                                                                 )
                                                                                 ::                                                                                                                      .)::
                                                                                                                                                                                                             4
                                                                                                                                                                                                             lr
                                                                                                                                                                                                             ë
                                                                                                                                                                                                             .
                                                                                                                                                                                                                 :
                                                                                                                                                                                                              E 'k' j
                                                                                                                                                                                                                    !E
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                      ë:
                                                                                                                                                                                                                     EEJ
                                                                                                                                                                                                                     : E
                                                                                                                                                                                                                          E
                                                                                                                                                                                                                         E:
                                                                                                                                                                                                                          :F
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                           iE
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                            EFE :
                                                                                                                                                                                                                              (i.
                                                                                                                                                                                                                                E.
                                                                                                                                                                                                                                : ë :
                                                                                                                                                                                                                                  #:E
                                                                                                                                                                                                                                  :  :
                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                    !::
                                                                                                                                                                                                                                      E(
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                       :i
                                                                                                                                                                                                                                        !:.
                                                                                                                                                                                                                                          :!
                                                                                                                                                                                                                                          q:i!
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                           : Ej
                                                                                                                                                                                                                                              ë:
                                                                                                                                                                                                                                              ::ëE
                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                 :ë
                                                                                                                                                                                                                                                 F!E
                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                    i'
                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                    : iE
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      ë 9ë;:
                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                            :j:
                                                                                                                                                                                                                                                            :::'
                                                                                                                                                                                                                                                              EE
                                                                                                                                                                                                                                                               iE
                                                                                                                                                                                                                                                                :E
                                                                                                                                                                                                                                                                 :2
                                                                                                                                                                                                                                                                  . :.
                                                                                                                                                                                                                                                                    .:E
                                                                                                                                                                                                                                                                      ..:
                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                          ::
                                                                                                                                                                                                                                                                           . '. : s
                                                                                                                                                                                                                                                                                  !.
                                                                                                                                                                                                                                                                                  i  f
                                                                                                                                                                                                                                                                                     jl
                                                                                                                                                                                                                                                                                      r ::               4.:
                                                                                                                                                                                                                                                                                                           T$ !
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                             ë1
                                                                                                                                                                                                                                                                                                             : f
                                                                                                                                                                                                                                                                                                              !t
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                               . S
                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                .. L
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                 j,:,
                                                                                                                                                                                                                                                                                                                   3:.
                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                    ë!
                                                                                                                                                                                                                                                                                                                    : .
                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                     (: E
                                                                                                                                                                                                                                                                                                                      :.E
                                                                                                                                                                                                                                                                                                                      q  E
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                        :(
                                                                                                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                                                                                                         f i
                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                          Fj
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                           ïr
                                                                                                                                                                                                                                                                                                                           : :
                                                                                                                                                                                                                                                                                                                            ij
                                                                                                                                                                                                                                                                                                                            l :
                                                                                                                                                                                                                                                                                                                             jg
                                                                                                                                                                                                                                                                                                                             k !
                                                                                                                                                                                                                                                                                                                              p!
                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                :k
                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                               iE!
                                                                                                                                                                                                                                                                                                                               : i
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                                                   .k
                                                                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                    :q
                                                                                                                                                                                                                                                                                                                                     .E
                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        j:
                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                          EE
                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                            j2y
                                                                                                                                                                                                                                                                                                                                            .:!
                                                                                                                                                                                                                                                                                                                                            2 :
                                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                  r jt :
                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                  :::j.$ E  j
                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                              y:
                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                                              LE.
                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                 i.E
                                                                                                                                                                                                                                                                                                                                                                  ,ëi
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                  E   :
                                                                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                      q E
                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                        ëjE
                                                                                                                                                                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                                                                                                                                                                          #(1
                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                           qj
                                                                                                                                                                                                                                                                                                                                                                           :i:
                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                              E. !
                                                                                                                                                                                                                                                                                                                                                                                 iF
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                                                                                                      :!
                                                                                                                                                                                                                                                                                                                                                                                      . i,:
                                                                                                                                                                                                                                                                                                                                                                                          5.
                                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                                                                                                                                                                            !é :E
                                                                                                                                                                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                                                                                                                                                               iE:
                                                                                                                                                                                                                                                                                                                                                                                                : E
                                                                                                                                                                                                                                                                                                                                                                                                  :h
                                                                                                                                                                                                                                                                                                                                                                                                  :rE
                                                                                                                                                                                                                                                                                                                                                                                                  F  i
                                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                                     !,E
                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                      !y
                                                                                                                                                                                                                                                                                                                                                                                                       ëF
                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                                                                                                                                                                                                                         :'
                                                                                                                                                                                                                                                                                                                                                                                                         !:' ;
                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                          ::r;
                                                                                                                                                                                                                                                                                                                                                                                                          r     E!
                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                ;?:$5
                                                                                                                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                                                                                                                                   .E:
                                                                                                                                                                                                                                                                                                                                                                                                                    . j
                                                                                                                                                                                                                                                                                                                                                                                                                      ;:è'
                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                        t;
                                                                                                                                                                                                                                                                                                                                                                                                                        E;F
                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                         F $
                                                                                                                                                                                                                                                                                                                                                                                                                           .F.$ i:
                                                                                                                                                                                                                                                                                                                                                                                                                                .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                 i :E k:
                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                      j::
                                                                                                                                                                                                                                                                                                                                                                                                                                       ) E' E:
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                            ?Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                             ù .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                E !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  i E
                                                                                                                                                                                                                                                                                                                                                                                                                                                    T
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                     E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ( :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ; .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                r 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  q :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    hh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            qh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ! 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .:J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2
                                                              3:
                                                             .2
                                                             : LE
                                                               t
                                                               Jj!
                                                                .
                                                                yL:
                                                                  E .é
                                                                    E
                                                                    ':t
                                                                      :h
                                                                      :qi:
                                                                        kl   ,..                                                                                                                        .:
                                                                                                                                                                                                         E::
                                                                                                                                                                                                           ....    jS
                                                                                                                                                                                                                    jEE:
                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                       . ':
                                                                                                                                                                                                                          :E
                                                                                                                                                                                                                          !EE
                                                                                                                                                                                                                            .E)
                                                                                                                                                                                                                              Ei
                                                                                                                                                                                                                               !:
                                                                                                                                                                                                                                !!.!!.
                                                                                                                                                                                                                                     E:F
                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                        E!)
                                                                                                                                                                                                                                          !: EE
                                                                                                                                                                                                                                              g:' ëg:
                                                                                                                                                                                                                                                    (.:
                                                                                                                                                                                                                                                    : !j    !
                                                                                                                                                                                                                                                            :::
                                                                                                                                                                                                                                                              E:
                                                                                                                                                                                                                                                               ! 5
                                                                                                                                                                                                                                                                 (: ::
                                                                                                                                                                                                                                                                     !:
                                                                                                                                                                                                                                                                      E j
                                                                                                                                                                                                                                                                        :2
                                                                                                                                                                                                                                                                         ::. :
                                                                                                                                                                                                                                                                             .     :.
                                                                                                                                                                                                                                                                                   .                 !
                                                                                                                                                                                                                                                                                                     éj:
                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                       )jr
                                                                                                                                                                                                                                                                                                         E   !  .! ëë:  :    E   jë
                                                                                                                                                                                                                                                                                                                                  :.    j L:
                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                           .EE!   h    E      .  :j
                                                                                                                                                                                                                                                                                                                                                                  ii  E
                                                                                                                                                                                                                                                                                                                                                                      F !
                                                                                                                                                                                                                                                                                                                                                                        . !   :  : :
                                                                                                                                                                                                                                                                                                                                                                                   E  :
                                                                                                                                                                                                                                                                                                                                                                                      q   j
                                                                                                                                                                                                                                                                                                                                                                                          : ;  :
                                                                                                                                                                                                                                                                                                                                                                                               E: :
                                                                                                                                                                                                                                                                                                                                                                                                  ë: g
                                                                                                                                                                                                                                                                                                                                                                                                     ..  ;
                                                                                                                                                                                                                                                                                                                                                                                                         2;
                                                                                                                                                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                                                                                                                                                           k :  ,.  ;
                                                                                                                                                                                                                                                                                                                                                                                                                    T . .
                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                        jb
                                                                                                                                                                                                                                                                                                                                                                                                                         ; 3 ?
                                                                                                                                                                                                                                                                                                                                                                                                                             :  .:    :E j   y
                                                                                                                                                                                                                                                                                                                                                                                                                                             ( ;.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                  y  :  :  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                           i E! ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j   Fg g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j g gg,. :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë)$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ; i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      jq
                                                                         ::
                                                                          l iE
                                                                             i.
                                                                              z?ê
                                                                                )'                                                                                                                     .:
                                                                                                                                                                                                        E.      633
                                                                                                                                                                                                                  :E              '        ! '   :F       : ::::E:E
                                                                                                                                                                                                                                                                  : ::
                                                                                                                                                                                                                                                                     j:
                                                                                                                                                                                                                                                                      ji:::: :F::i    '            :r
                                                                                                                                                                                                                                                                                                    :z
                                                                                                                                                                                                                                                                                                     yE
                                                                                                                                                                                                                                                                                                      :)
                                                                                                                                                                                                                                                                                                       .4  .
                                                                                                                                                                                                                                                                                                           :.:
                                                                                                                                                                                                                                                                                                             !i
                                                                                                                                                                                                                                                                                                              3k
                                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                               )ë.
                                                                                                                                                                                                                                                                                                                 '.g):
                                                                                                                                                                                                                                                                                                                    E(j
                                                                                                                                                                                                                                                                                                                      E.(:
                                                                                                                                                                                                                                                                                                                         jy:
                                                                                                                                                                                                                                                                                                                         ë  ,q
                                                                                                                                                                                                                                                                                                                            .tj;
                                                                                                                                                                                                                                                                                                                             : q:E
                                                                                                                                                                                                                                                                                                                               î ïë.
                                                                                                                                                                                                                                                                                                                                   (E:
                                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                                                     S:;  :E
                                                                                                                                                                                                                                                                                                                                          EI.
                                                                                                                                                                                                                                                                                                                                            Ië
                                                                                                                                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                                                                                                                                              i.
                                                                                                                                                                                                                                                                                                                                               :q
                                                                                                                                                                                                                                                                                                                                                Eg
                                                                                                                                                                                                                                                                                                                                                : Ejg:
                                                                                                                                                                                                                                                                                                                                                     ëEh:
                                                                                                                                                                                                                                                                                                                                                       ! ;g
                                                                                                                                                                                                                                                                                                                                                         i  r:.j
                                                                                                                                                                                                                                                                                                                                                              iëgg,EE!3   .:
                                                                                                                                                                                                                                                                                                                                                                           q:
                                                                                                                                                                                                                                                                                                                                                                            EE.  qji  ji::!    Eigj::.:.
                                                                                                                                                                                                                                                                                                                                                                                                       !...q L..j:
                                                                                                                                                                                                                                                                                                                                                                                                                 j:k.!! .j
                                                                                                                                                                                                                                                                                                                                                                                                                         :.F.:  ;::.i  .,.ë i(
                                                                                                                                                                                                                                                                                                                                                                                                                                            (  ,.,:::?
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,.q
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::!j é:
                                                                                                                                                                                                                                                                                                                                                                                                                                                             iq!:!.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :.E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::sC   Eé:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2yIg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 gFi!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iE
                                                             ;9:  j
                                                                  :
                                                                  .
                                                                  ::i hE
                                                                       ;
                                                                       kE
                                                                        .tf
                                                                          :                                                                                                                                                                                                          ..                        j    :.     ,i
                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                             î   .:y E           :!:E
                                                                                                                                                                                                                                                                                                                                                    2       E !E                 :             .                                      :F
                                                                                                                                                                                                                                                                                                                                                                                                                                       :    :: i?
                                                                                                                                                                                                                                                                                                                                                                                                                                                :                      .
                                                              'p
                                                               :;
                                                               .
                                                                i
                                                                i!
                                                                3 ,
                                                                 CL
                                                                  : J
                                                                    :!
                                                                    E1:
                                                                     ?:$  .:
                                                                          (
                                                                          ; y.
                                                                             :
                                                                             gk
                                                                              8
                                                                              :j
                                                                              1LE
                                                                               !.E
                                                                                :)
                                                                                 !
                                                                                 .                                                                                                                   j
                                                                                                                                                                                                     J$.
                                                                                                                                                                                                       ?
                                                                                                                                                                                                  ....è..
                                                                                                                                                                                                       :L
                                                                                                                                                                                                        1C     ':r
                                                                                                                                                                                                                 :
                                                                                                                                                                                                              tjEEE:
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                 ëiE
                                                                                                                                                                                                                   ë:
                                                                                                                                                                                                                    C
                                                                                                                                                                                                                   (ë
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    !'
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     !d
                                                                                                                                                                                                                     :EE
                                                                                                                                                                                                                      :t
                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                       ! EI
                                                                                                                                                                                                                          E
                                                                                                                                                                                                                         EëC
                                                                                                                                                                                                                           IE
                                                                                                                                                                                                                          :E.
                                                                                                                                                                                                                            EE:
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                            !El .
                                                                                                                                                                                                                                9
                                                                                                                                                                                                                              iii!:
                                                                                                                                                                                                                                  )E
                                                                                                                                                                                                                                  i!E:
                                                                                                                                                                                                                                     T
                                                                                                                                                                                                                                     :E
                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                    '  Eë
                                                                                                                                                                                                                                       !:EE
                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                           2E
                                                                                                                                                                                                                                         iC'
                                                                                                                                                                                                                                         :   E
                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                             !E
                                                                                                                                                                                                                                              :: E
                                                                                                                                                                                                                                                 .E
                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                  E:
                                                                                                                                                                                                                                                 Eq !
                                                                                                                                                                                                                                                    ;!' E
                                                                                                                                                                                                                                                        i:
                                                                                                                                                                                                                                                        E !
                                                                                                                                                                                                                                                          E:!
                                                                                                                                                                                                                                                            j::
                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                            ii:
                                                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                              f::
                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                 i:
                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                  (: .
                                                                                                                                                                                                                                                                     :!
                                                                                                                                                                                                                                                                     ':!!
                                                                                                                                                                                                                                                                       ::E
                                                                                                                                                                                                                                                                        (:.
                                                                                                                                                                                                                                                                         E:
                                                                                                                                                                                                                                                                         F !
                                                                                                                                                                                                                                                                           . (
                                                                                                                                                                                                                                                                           p.E
                                                                                                                                                                                                                                                                             :!
                                                                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                                                                               !:
                                                                                                                                                                                                                                                                               !:
                                                                                                                                                                                                                                                                                !E
                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                 :!,L.
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                      g:::::Ey
                                                                                                                                                                                                                                                                                             ik
                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                               Eë
                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                 ij
                                                                                                                                                                                                                                                                                                  tl
                                                                                                                                                                                                                                                                                                 ((E:!
                                                                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                     !.
                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                        5
                                                                                                                                                                                                                                                                                                       qï
                                                                                                                                                                                                                                                                                                         F
                                                                                                                                                                                                                                                                                                         : :
                                                                                                                                                                                                                                                                                                        p!8? !Eà!
                                                                                                                                                                                                                                                                                                              :!.:  :!
                                                                                                                                                                                                                                                                                                                   :F :E!!:j..ë
                                                                                                                                                                                                                                                                                                                            :: i :.
                                                                                                                                                                                                                                                                                                                               :!!.!
                                                                                                                                                                                                                                                                                                                                  !:F:    !!
                                                                                                                                                                                                                                                                                                                                     $:...:
                                                                                                                                                                                                                                                                                                                                     j     :E
                                                                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                                                                              ..:
                                                                                                                                                                                                                                                                                                                                            :(:   E.
                                                                                                                                                                                                                                                                                                                                                   E.
                                                                                                                                                                                                                                                                                                                                                    ::!5E.! :::E.:E.  ;E
                                                                                                                                                                                                                                                                                                                                                                      E   !.
                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                          jqE
                                                                                                                                                                                                                                                                                                                                                                            ?E1r 7à:.:E.k.E
                                                                                                                                                                                                                                                                                                                                                                                          I:':.!ë
                                                                                                                                                                                                                                                                                                                                                                                                :r!ë
                                                                                                                                                                                                                                                                                                                                                                                                  ..! 'E
                                                                                                                                                                                                                                                                                                                                                                                                     '..:.!: :k:;;
                                                                                                                                                                                                                                                                                                                                                                                                             .      :i:
                                                                                                                                                                                                                                                                                                                                                                                                                    g   E(
                                                                                                                                                                                                                                                                                                                                                                                                                        :.:y:.
                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                           '    :.:E:  .s:  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                             :::.Tië.2:.:  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                             iE j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ! E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..: j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                  .,.
                                                                    El:
                                                                      <.
                                                                      ))jj.
                                                                          ;.
                                                                           k.:
                                                                             L$
                                                                             ..:
                                                                               E.
                                                                               .:                                                                                                  .                . ..     ;?;
                                                                                                                                                                                                             ï 2E
                                                                                                                                                                                                                5:::
                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                    )i
                                                                                                                                                                                                                     1.
                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                       .1;);
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                              2.
                                                                                                                                                                                                                              !
                                                                                                                                                                                                                              :i.
                                                                                                                                                                                                                                ë:
                                                                                                                                                                                                                                L j:
                                                                                                                                                                                                                                   !.
                                                                                                                                                                                                                                    ::.
                                                                                                                                                                                                                                    ! E:
                                                                                                                                                                                                                                       E.
                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                        i::.
                                                                                                                                                                                                                                           i.
                                                                                                                                                                                                                                           qE:.
                                                                                                                                                                                                                                              T.
                                                                                                                                                                                                                                              ::2E:
                                                                                                                                                                                                                                                  Ej:
                                                                                                                                                                                                                                                    ;:;.:;!:ëE:::;
                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                 .:..;:.
                                                                                                                                                                                                                                                                      .:.
                                                                                                                                                                                                                                                                        !;
                                                                                                                                                                                                                                                                        ::E;
                                                                                                                                                                                                                                                                         . :;
                                                                                                                                                                                                                                                                           . :.E:
                                                                                                                                                                                                                                                                               :):jij:;.  :r
                                                                                                                                                                                                                                                                                          !p.
                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                             jk
                                                                                                                                                                                                                                                                                              tf'
                                                                                                                                                                                                                                                                                                :s::E.
                                                                                                                                                                                                                                                                                                i    :.
                                                                                                                                                                                                                                                                                                     E2.
                                                                                                                                                                                                                                                                                                      :JE
                                                                                                                                                                                                                                                                                                        1;
                                                                                                                                                                                                                                                                                                         .jj:
                                                                                                                                                                                                                                                                                                         j     j..
                                                                                                                                                                                                                                                                                                               1 !.
                                                                                                                                                                                                                                                                                                                 f 1;
                                                                                                                                                                                                                                                                                                                    I.
                                                                                                                                                                                                                                                                                                                     E.
                                                                                                                                                                                                                                                                                                                     ZE.E.
                                                                                                                                                                                                                                                                                                                         E.!.
                                                                                                                                                                                                                                                                                                                         '  :...
                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                 .:.
                                                                                                                                                                                                                                                                                                                                   ë..!7.   :'
                                                                                                                                                                                                                                                                                                                                             i.
                                                                                                                                                                                                                                                                                                                                              g;!
                                                                                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                                 ky:j.
                                                                                                                                                                                                                                                                                                                                                 :   :.;!;.
                                                                                                                                                                                                                                                                                                                                                       i      J.
                                                                                                                                                                                                                                                                                                                                                               !.:!y.   E.2:.
                                                                                                                                                                                                                                                                                                                                                                          : ij
                                                                                                                                                                                                                                                                                                                                                                            ! :j !:.  :.:.!.
                                                                                                                                                                                                                                                                                                                                                                                          E E: !:
                                                                                                                                                                                                                                                                                                                                                                                               ..::: .E:
                                                                                                                                                                                                                                                                                                                                                                                                       E.E'.E   is
                                                                                                                                                                                                                                                                                                                                                                                                                 :zE.
                                                                                                                                                                                                                                                                                                                                                                                                                   .:iE  .:.:.  :...  !.
                                                                                                                                                                                                                                                                                                                                                                                                                                       ::.:: 22:..E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  : :è
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .. :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                        !  ;:t:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .  ::.E .:::  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :''.
                            i,
                             i
                                                                                                                                                                                                                                                                                                                                                                                              !'
                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                               .g
                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                              ., .                                                                                                         ;.
                                                                                                                                                                           .                                                                                                         .  -,.--
                                                                                                                                                                                                                                                                                        .   1.
                                                                                                                                                                                                                                                                                 .a,
                                                                                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                                                                               ,.
                            .
                            u                                 .
                                                              :
                                                              d.
                                                               L
                                                               y                                                                                                          - .:.                                                                                                 .
                                                                                                                                                                                                                                                                               N.q      .
                                                                                                                                                                                                                                                                                          i: .

                            jk
                             :   '    '. '                                                                  msj p yx..                                                    . .                                                                       .x.                  .
                             .q  .  ?h
                                    'EI
                                      E
                                      /
                                      : ' P1j j   ç
                                                  :r
                                                   j
                                                   ç
                                                   :jj
                                                     y
                                                     q
                                                     jj
                                                   . .
                                                       l
                                                       :jy
                                                         r.?
                                                           x*
                                                            &.vw-
                                                            .x  x
                                                                .
                                                                :
                                                                c..j
                                                                   .ckï
                                                                      y
                                                                      ,
                                                                      rjk9
                                                                         4j.
                                                                           q
                                                                           r
                                                                           h.
                                                                            %
                                                                            :
                                                                            .4
                                                                             af.r
                                                                             x
                                                                             .   -
                                                                                 s/k>
                                                                                .<x *
                                                                                    $!t
                                                                                    1 jr:.,f
                                                                                           v
                                                                                           .
                                                                                           s
                                                                                           x
                                                                                           .j!
                                                                                            '
                                                                                            .,
                                                                                             5
                                                                                             )rtr..
                                                                                                s   Js
                                                                                                     ê.2
                                                                                                     z
                                                                                                     x /
                                                                                                       k.zq
                                                                                                        - t
                                                                                                          ;
                                                                                                          '
                                                                                                          .u.
                                                                                                          w !
                                                                                                            w
                                                                                                            zk
                                                                                                             ..pp.:
                                                                                                             :     it
                                                                                                                   . . f4çmy.
                                                                                                                      (k
                                                                                                                       ,
                                                                                                                       .                                 v
                                                                                                                                                         b
                                                                                                                                                         .
                                                                                                                                                         ./..
                            :. .' :t'
                                    il .  ..  ..'       . .                                      ..                           . ..   .   .             . .
                                               '. '
                            . jpE
                            .
                                 :.k:. ' T
                                         po.
                                          . l'
                                             rj.yteenage' .s.e1f-  .one daygspou         . .''
                                                                                          .   z.?
                                                                                              . .
                                                                                                '.11lb. e.a:u cl .al?z. soclallst' .
                                                                                                                                   n..a'
                                                                                                                                       .
                                                                                                                                       z.'
                                                                                                                                         1hu,nt
                                                                                                                                              . ef
                                                                                                                                                 '.'
                                                                                                                                                   ang.tn

                            <                                 .              .                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                             f                  ..                                                                                                                                               .                                                                                                                                                                                                                                               i
                            ,
                            '   '
                                                             ! ....' 1
                                                             ;          . le. enn. 5ee S . Q       .L
                                                                                                    3
                                                                                                    s,e
                                                                                                    . ,
                                                                                                      A
                                                                                                      v1,l
                                                                                                         -t
                                                                                                          -j
                                                                                                           =j
                                                                                                           .iz
                                                                                                             -
                                                                                                             ss
                                                                                                              k
                                                                                                              j.
                                                                                                               y,w
                                                                                                                 q.1
                                                                                                                 s .
                                                                                                                   a.
                                                                                                                   u<s'%
                                                                                                                       w
                                                                                                                       r
                                                                                                                       .j. .
                                                                                                                         C..
                                                                                                                         . i..
                                                                                                                             ,
                                                                                                                             vy.4t
                                                                                                                              -  .
                                                                                                                                 yk .w.
                                                                                                                                      ,
                                                                                                                                      z
                                                                                                                                      -
                                                                                                                                      .x
                                                                                                                                       t
                                                                                                                                       -y..
                                                                                                                                       g   =
                                                                                                                                           y
                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                            ;.!                              E . .' k' .    .'..     .     ..    .       ' ..    . . . .'              ' ';''
                                                                                                                                            . .     '                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                            F                                1
                                                             E
                                                               Go.Iilcs
                                                                      -arl
                                                                         tv.
                                                                           1orekJe'
                                                                                  .'v
                                                                                  l uorjnq
                                                                                         f.
                                                                                         x
                                                                                         .ades.X'
                                                                                                '
                                                                                                 e are t J.
                                                                                                          0twndeb'  ted to.' yn  au co  I
                                                                                                                                          m.-1n
                                                                                                                                              'g cy
                                                                                                                                                  ut;                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                             E                                                                                                                                                                                                                                                                                                               I                                                                                                   !
                                                             ë'                                                                                                                                                                                                                                                                                                              1                                                                                        i
                                                                    ! .                                             ..                                                         .              .          . .'
                                                                                                                                                                                                            ...       k E. ' j.
                                                                                                                                                                                                                              jykujj..
                                                                                                                                                                                                                                     EE:
                                                                                                                                                                                                                                       1F:.i
                                                                                                                                                                                                                                           ..FiEi;E:E: ':2:.:.                                                                                                                                                                                                     :w
                                                                     .s
                                                                      i.k:
                                                                         ::
                                                                          ..                                                                                                              .
                                                                                                                                                                                         '4/.)
                                                                                                                                                                                             :::.''..
                                                                                                                                                                                               .    F ..!F  :'bt1E :::       ......(.       !j2  qlj  t(,:.
                                                                                                                                                                                                                                                          .S
                                                                                                                                                                                                                                                          :j:
                                                                                                                                                                                                                                                            i$;
                                                                                                                                                                                                                                                              j:
                                                                                                                                                                                                                                                               t:
                                                                                                                                                                                                                                                               1.)
                                                                                                                                                                                                                                                                 .)
                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                 $(:
                                                                                                                                                                                                                                                                   3:
                                                                                                                                                                                                                                                                   E3!
                                                                                                                                                                                                                                                                    :E!:
                                                                                                                                                                                                                                                                     : j:
                                                                                                                                                                                                                                                                        E)
                                                                                                                                                                                                                                                                         i!
                                                                                                                                                                                                                                                                          E:i:
                                                                                                                                                                                                                                                                            l!:
                                                                                                                                                                                                                                                                              E:E
                                                                                                                                                                                                                                                                                :i
                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                  :):
                                                                                                                                                                                                                                                                                  !  E:
                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                      EE.
                                                                                                                                                                                                                                                                                        j.j:
                                                                                                                                                                                                                                                                                          E2E:
                                                                                                                                                                                                                                                                                             :.:'
                                                                                                                                                                                                                                                                                             '  .4
                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                  ': .                                                                                                                                           '!   .(::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                           s,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                             jté
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ûg:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë :E
                                                                       P'tF'('
                                                                             ;.                                             .
                                                                                                                                                                                             ':
                                                                                                                                                                                             ..
                                                                                                                                                                                              ..E: :ï:... E' .. .        E:
                                                                                                                                                                                                                          i:i:
                                                                                                                                                                                                                             'F: 3:Ch$       E)
                                                                                                                                                                                                                                            FI
                                                                                                                                                                                                                                            :  C.:!;
                                                                                                                                                                                                                                                 E       '.;;3:
                                                                                                                                                                                                                                                              7:
                                                                                                                                                                                                                                                              :S::
                                                                                                                                                                                                                                                                .f
                                                                                                                                                                                                                                                                 EE
                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                  :$:
                                                                                                                                                                                                                                                                    'E
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                     èIE?'
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          EE
                                                                                                                                                                                                                                                                                 :E l:       .                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                   é:j4
                                                                                                                                                                                                                                                                                                                                                                                                                                                      i ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .          :T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                        .)jf
                                                                           j:
                                                                           :.:
                                                                             ....                                     . kk:.
                                                                                                                           s.                                    ..:....
                                                                                                                                                                       .4
                                                                                                                                                                        ih  ..      .     .j. ..'      q;
                                                                                                                                                                                                        E,
                                                                                                                                                                                                         i<
                                                                                                                                                                                                          5:.
                                                                                                                                                                                                            E'F
                                                                                                                                                                                                            b :'E'jr.:7.
                                                                                                                                                                                                                       :':
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       ; F'
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          ::::
                                                                                                                                                                                                                           : .
                                                                                                                                                                                                                             'E:j:
                                                                                                                                                                                                                             E
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             g   E:':::
                                                                                                                                                                                                                                      !::
                                                                                                                                                                                                                                        F:!
                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                          ë::
                                                                                                                                                                                                                                          . FE:::ë
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                             :   :?::
                                                                                                                                                                                                                                                    E)Ej:
                                                                                                                                                                                                                                                        E(iS
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                           El
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            2:ë
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                               :ië
                                                                                                                                                                                                                                                                 (i
                                                                                                                                                                                                                                                                  ërE
                                                                                                                                                                                                                                                                    :ï
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                     ( E
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                      (!:i
                                                                                                                                                                                                                                                                         .(5;
                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                          ' E!:
                                                                                                                                                                                                                                                                              ë:E!::q
                                                                                                                                                                                                                                                                             éE
                                                                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                                                                               :iWZ
                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                E:!
                                                                                                                                                                                                                                                                                  E1ë
                                                                                                                                                                                                                                                                                    .:.:
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       '2'.x
                                                                                                                                                                                                                                                                                        '  i:;                                                                                                                                               .::. '':$.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë':'
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                         J:i').::i
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ''.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                              )q
                                                                                                                                                                                                                                                                                                                                                                                                                                                               S
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                @?:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7jj
                                                                  .        .' E                                       .' 4                                                 d/     . .
                                                                                                                                                                                    :.    .
                                                                                                                                                                         ..$. ..;j a v!k.j....gy..:. ..ë:': ..'''        .
                                                                                                                                                                                                                         ,.  :   :' .'    : .
                                                                                                                                                                                                                                      .à:ë:k)'      .:.:Eq::
                                                                                                                                                                                                                                                           ?:
                                                                                                                                                                                                                                                            ?..
                                                                                                                                                                                                                                                           IE::.
                                                                                                                                                                                                                                                              .k
                                                                                                                                                                                                                                                               :::
                                                                                                                                                                                                                                                                 q:
                                                                                                                                                                                                                                                                  ..ë
                                                                                                                                                                                                                                                                 ë.CE:
                                                                                                                                                                                                                                                                    :E!.ïk  F
                                                                                                                                                                                                                                                                            : 2
                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                       ;LEk'.g'E .
                                                                                                                                                                                                                                                                               !:.c
                                                                                                                                                                                                                                                                                  ....,.
                                                                                                                                                                                              %:                                                                                                              IE :!
                                                                                    '                                                                                              %k4. 'E'
                                                                                                                                                                                          !.. . .!j
                                                                                                                                                                                          .       4..,
                                                                                                                                                                                                     .::
                                                                                                                                                                                                       2. .
                                                                                                                                                                                                          r.:k. .                                                ..1:
                                                                                                                                                                                                                                                                   :. :'..                 '!.:!(
                                                                                                                                                                                                                                                                                                ::(
                                                                                                                                                                                                                                                                                                  ::?
                                                                                                                                                                                                                                                                                                  . !..
                                                                                                                                                                                                                                                                                                      #'''
                                                                                                                                                                                                                                                                                                      .
                                                                                        ,.:
                                                                                        :                                 ë
                                                                                                                          j                                                                ......E
                                                                                                                                                                                                 :
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  J7
                                                                                                                                                                                                   J
                                                                                                                                                                                                   :!
                                                                                                                                                                                                   ; i'
                                                                                                                                                                                                    :::E# j:  ;;.
                                                                                                                                                                                                             g!
                                                                                                                                                                                                             k  :.
                                                                                                                                                                                                                ) ';
                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                 .(
                                                                                                                                                                                                                   é2
                                                                                                                                                                                                                   ,:.
                                                                                                                                                                                                                     E.
                                                                                                                                                                                                                     q
                                                                                                                                                                                                                     ,:).
                                                                                                                                                                                                                      E
                                                                                                                                                                                                                      , E:
                                                                                                                                                                                                                        :::.:.
                                                                                                                                                                                                                            !  Et.
                                                                                                                                                                                                                               : i!
                                                                                                                                                                                                                                  E!
                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                   ::E
                                                                                                                                                                                                                                     ::.
                                                                                                                                                                                                                                       :i:E
                                                                                                                                                                                                                                       j  :.
                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                           EL;
                                                                                                                                                                                                                                             é;
                                                                                                                                                                                                                                              2:q
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              : :
                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                 :F.!
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    :;
                                                                                                                                                                                                                                                     ë::J
                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                       g j
                                                                                                                                                                                                                                                        (.(.
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                         ,.:g:
                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                             :.L
                                                                                                                                                                                                                                                              ::i
                                                                                                                                                                                                                                                                (k
                                                                                                                                                                                                                                                                q:qq
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                 j 1ï
                                                                                                                                                                                                                                                                   tljë:
                                                                                                                                                                                                                                                                    .  :::
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                       .  )..
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                         ;. i.
                                                                                                                                                                                                                                                                            E;ë
                                                                                                                                                                                                                                                                             :.:
                                                                                                                                                                                                                                                                               JE:EE
                                                                                                                                                                                                                                                                                 E:ëë.E
                                                                                                                                                                                                                                                                                      ë!!
                                                                                                                                                                                                                                                                                        :ë
                                                                                                                                                                                                                                                                                         TE
                                                                                                                                                                                                                                                                                          :$:
                                                                                                                                                                                                                                                                                            !:;
                                                                                                                                                                                                                                                                                              j.
                                                                                                                                                                                                                                                                                               ':
                                                                                                                                                                                                                                                                                               !$.
                                                                                                                                                                                                                                                                                                .t.
                                                                                                                                                                                                                                                                                                 dfë
                                                                                                                                                                                                                                                                                                  F
                                                                        >                                                                                                                   .
                                                                                                                                                                                            L.  <j
                                                                                                                                                                                                 ,
                                                                                                                                                                                                ::x :#  ''  tJ
                                                                                                                                                                                                             E
                                                                                                                                                                                                             .EE
                                                                                                                                                                                                               'E
                                                                                                                                                                                                                ' !
                                                                                                                                                                                                                  E:
                                                                                                                                                                                                                   :::
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                  .::!
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      EëE
                                                                                                                                                                                                                        :F
                                                                                                                                                                                                                         E
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                        .EE
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          : :
                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                            E  s
                                                                                                                                                                                                                               e
                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                k:
                                                                                                                                                                                                                               t.E;
                                                                                                                                                                                                                                  !.:
                                                                                                                                                                                                                                   '.:
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                    s'i
                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                       !5
                                                                                                                                                                                                                                        E'!
                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                         :!(
                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                            :j
                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             :<
                                                                                                                                                                                                                                              ! ':j .:;
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     x <
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                        i p.
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           :i:
                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                            D..L
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                L  . . .   :
                                                                                                                                                                                                                                                                           .  .   .ë
                                                                                                                                                                                                                                                                                   .E
                                                                                                                                                                                                                                                                                    < ;
                                                                                                                                                                                                                                                                                    ' .. )
                                                                                                                                                                                                                                                                                         :i
                                                                                                                                                                                                                                                                                          .I
                                                                                                                                                                                                                                                                                           .E
                                                                                                                                                                                                                                                                                            .i
                                                                                                                                                                                                                                                                                            !':
                                                                                                                                                                                                                                                                                              ..
                                                                                         .                                                                                                      A
                                                                                                                                                                                                a  X
                                                                                                                                                                                                   ;;k :k::.:
                                                                                                                                                                                                            .!(.E;;
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  . EE.::
                                                                                                                                                                                                                      :  :E
                                                                                                                                                                                                                          1:     :.
                                                                                                                                                                                                                                  : :
                                                                                                                                                                                                                                    .:;'..                                                    x. .
                                                                                                                                                                                             .. ;.:. ... . ..t:      ..  ..
                                                                                                                                                                                                                          ,.p               qq
                                                                                                                                                                                                                            ë:...:.....s.:&.)yjJ:::
                                                                                                                                                                                                                                              .:  .#
                                                                                                                                                                                                                                                  F .;
                                                                                                                                                                                                                                                    :.!sN.
                                                                                                                                                                                                                                                       ..;
                                                                                                                                                                                                                        ...                           .. ..;
                                                                                                                                                                                                                                                           ::::,
                                                                                                                                                                                                                                                               s:
                                                                                                                                                                                                                            3:
                                                                                                                                                                                                                             I:E
                                                                                                                                                                                                                               :ZF' :!:r   :..                                                             .
                                                                                                                                                                 h.                                                            f
                                                                                                                                                                                                                               jE
                                                                                                                                                                                                                                ,i
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 .i
                                                                                                                                                                                                                                  's::
                                                                                                                                                                                                                                     ;.:
                                                                                                                                                                                                                                       ).
                                                                                                                                                                                                                                        E!h
                                                                                                                                                                                                                                          ',.jj                                           '' '                                                     .                                       ...,
                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                              . .                                                 x                                                          .                                          ' ''                                                                                                                                                                                                             >                           '
                                                                                          ..                                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .z. ..
                             r
                             i
                            '.                                                                                                                                     %'''E
                                                                                                                                                                   .w.
                                                                                                                                                                        7)
                                                                                                                                                                         1)
                                                                                                                                                                          yE
                                                                                                                                                                           .
                                                                                                                                                                               ..                                            x ..                                                         .                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ''''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '7ky::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;:
                             .
                                :                                     ..                                                                          .                                                                                  .                     ...                                                                                                                    A: ::.jjF .
                                .                              .......
                                                                                                                                                                     .!:t
                                                                                                                                                                       y ;:
                                                                                                                                                                        F.   ;                  ,                                                          .                                                                       '                                        .!
                                                                                                                                                                                                                                                                                                                                                                            ;Et
                                                                                                                                                                                                                                                                                                                                                                              :1
                                                                                                                                                                                                                                                                                                                                                                              Fji
                                                                                                                                                                                                                                                                                                                                                                               EE'5
                                                                                                                                                                                                                                                                                                                                                                                ji
                                                                                                                                                                                                                                                                                                                                                                                : : E8
                                                                                                                                                                                                                                                                                                                                                                                  yE.
                                                                                                                                                                                                                                                                                                                                                                                    : ji'
                                                                                                                                                                                                                                                                                                                                                                                     j.
                                                                                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                                                     i: E'
                                                                                                                                                                                                                                                                                                                                                                                         @J
                                                                                                                                                                                                                                                                                                                                                                                         :j.
                                                                                                                                                                                                                                                                                                                                                                                           j:                                                                      ''
                                .
                                .
                                '                                                                                            Ei
                                                                                                                              !.!h
                                                                                                                                 :2
                                                                                                                                 :
                                                                                                                                                                       .   ...                                                   .                                                                                                                                            's
                                                                                                                                                                                                                                                                                                                                                                              :.!
                                                                                                                                                                                                                                                                                                                                                                                l::
                                                                                                                                                                                                                                                                                                                                                                                  EE
                                                                                                                                                                                                                                                                                                                                                                                  :S:!!l:
                                                                                                                                                                                                                                                                                                                                                                                    E:
                                                                                                                                                                                                                                                                                                                                                                                    ï
                                                                                                                                                                                                                                                                                                                                                                                    E'  r
                                                                                                                                                                                                                                                                                                                                                                                        :!E:
                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                         : :: '
                                                                                                                                                                                                                                                                                                                                                                                           ;     :E
                                                                                                                             E                                                                                                                                                                                                                                                              .E: E':
                                '                                                                                           ':
                                k
                                .:                                                                                           IE
                                                                                                                             :i
                                                                                                                              ::  ::E
                                                                                                                               :: : :
                                                                                                                                    .
                                                                                                                                    :                                                                                           '..                                                             .                                        ''                                   El
                                                                                                                                                                                                                                                                                                                                                                               c
                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                               gl
                                                                                                                                                                                                                                                                                                                                                                                ki
                                                                                                                                                                                                                                                                                                                                                                                 q5
                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                               .5!'T.:.:t'
                                                                                                                                                                                                                                                                                                                                                                                     S
                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                      i!E
                                                                                                                                                                                                                                                                                                                                                                                        :!::E
                                                                                                                                                                                                                                                                                                                                                                                          E.
                                                                                                                                                                                                                                                                                                                                                                                           ;
                                r                                                                                            Ej
                                                                                                                              . .
                                                                                                                              E     E.
                                                                                                                                     '                                             c.                                                                                                   '                  .
                                                                                                                                                                                                                                                                                                          fE
                                                                                                                                                                                                                                                                                                          .                              .                      .'
                                                                                                                                                                                                                                                                                                                                                                 .k
                                                                                                                                                                                                                                                                                                                                                                  :':::'
                                                                                                                                                                                                                                                                                                                                                                       i:) i .
                                                                                                                                                                                                                                                                                                                                                                         '!ï                                                                          :k(
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                               :            6.                                                                          .             .>:;
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         E. .                                   kk:
                                                                                                                                                                                                                                                                                                                                                                   (E
                                                                                                                                                                                                                                                                                                                                                                    éE
                                                                                                                                                                                                                                                                                                                                                                     ;t:
                                                                                                                                                                                                                                                                                                                                                                       .:')jj'
                                                                                                                                                                                                                                                                                                                                                                             :'
                                                                                                                                                                                                                                                                                                                                          .j.: j
                                                                                                                                                                                                                                                                                                                                               .y
                                                                                                                                                                                                                                                                                                                                                jf
                                                                                                                                                                                                                                                                                                                                                 )j
                                                                                                                                                                                                                                                                                                                                                  i.
                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                                                                   t.
                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                                                                     ;sg
                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                                                                                                        y'
                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                          kj
                                                                                                                                                                                                                                                                                                                                                           :(
                                                                                                                               .
                                                                                                                                .                                                                                                                                                           .                                     z ..w. ï'      t
                                                                                                                                                                                                                                                                                                                                                 .  ,    , h(g
                                                                                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                             ..                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                i!
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 is:
                                                                                                                                                                                                                                                                                                                                                   j ?.'.'
                                                                                                                                                                                                                                                                                                                                                         AyLt
                                .
                                :                                                                                                                                                                                                                                                                                                               .  xg
                                                                                                                                                                                                                                                                                                                                                    1....,.
                                                                                                                                                                                                                                                                                                                                                    ,  j
                                                                                                                                                                                                                                                                                                                                                       . o
                                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                         j. .:                                                                                                              .

                                i
                                ;                                                                                                                                                                                                                              .                    .                                                                              .



                                                                        .                                                                                                 v.                                                                                                   Jivhv
                                                                                                                                                                                                                                                                                   p.
                                                                                                                                                                                                                                                                                    '.b. .-.,
                                                               ($.                                                                                                        -
                                                                                                                                                                          .
                                                                                                                                                                          I
                                                                                                                                                                          -                                                                                                    kxzg =,
                                                                                                                                                                                                                                                                                     i                                                                                                        uv,jks.
                                                                                                                                                                                                                                                                                                                                                                                                 ,...j


                                ?
                                EE        ',
                                           '  je                                                                                                               . ., . .                                        .                               ..                                                    s..
                                                                                                                                                                                                                                                                                                       m
                                i
                                ë CE
                                   :z.
                                     Jq.' . oII :.     0n er' C-
                                                               1...
                                                                  b
                                                                  '
                                                                  -.
                                                                   f)
                                                                    '.
                                                                     '.
                                                                      '
                                                                      .t.
                                                                        4.tIJ
                                                                        ,   .'
                                                                            otd,Jk
                                                                                t'q
                                                                                  %
                                                                                  :Er.
                                                                                   '
                                                                                   f !.
                                                                                      k
                                                                                      3-'
                                                                                        4'
                                                                                         k'.t
                                                                                            w
                                                                                            '
                                                                                            Ri
                                                                                             ?
                                                                                             .-
                                                                                              .
                                                                                              r
                                                                                              #l
                                                                                               .
                                                                                               k
                                                                                               'ik
                                                                                                 .2h     '
                                                                                                         k
                                                                                                         R
                                                                                                         .
                                                                                                         ,.
                                                                                                          ':z
                                .    E.
                                ). ' k
                                '     @.
                                      ..                          .                  . .                                                   .
                           ' ' Et
                           :
                                       .
                                '!iksA8k. ' Sm( r f
                                                  ' taro'
                                                        '
                                                        / N.
                                                           'j
                                                            e  '
                                                               fU.t u r
                                                                      e  'm  a:?
                                                                              i! be  b 1ea.
                                                                                          '
                                                                                         '' bta
                                                                                              't n
                                                                                                 c
                                                                                                 .'
                                                                                                   t    I
                                                                                                        ' -
                                                                                                        eas  ka
                                                                                                             tr'
                                                                                                               sOU.ElreI7''tX'
                                                                                                                             Ve'
                                                                                                                               .arkihg r
                                                                                                                                       =%'
                                                                                                                                         dnts4
                                ..        '
                                                                                                 ypxzqj.
                       1. ,E
                           ?'               x;  .,
                                             ...J'.                    <'Qve 4.
                                                                              '.                 x%>.7. '  1.2                 i4.sy..                                       .




                                                                                                                                              1COr                                      lOt
          '            .                      @          .                                                     .                                                                                                                                   @                                        . .
      1 .              corn 1otls a e slte evote to ro otI                                                                                                                                                                                                                                1ltant e                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                      .n
              ro a a       a.
                                     . @                                                                                                                                               ((               '.                                                           . .                                                                        .                                      ,
               a. ee x 1 lt -    an orces.                                                                                                                                                                                                    r Ie. evol tlonar
                  tru 1e      el'l
                                 -can an sX.
                                                                                 k
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 59 of 63 Pageid#:
                                    8305


                                                                                '
            .
                b                                                               j
                .   During the revolutionary period ofthe 1960's,streetg'ang act'
                                                                                ivity w as
                    dwindling ata rapid pace.This was prim arily because theyouth pool
                    gangswererecruiting1om werejoiningrevolutionary organizations
                    instead.
                    '
                                                                                    j

                    N ow thatdam esfrom                .
                                                                             1 must
                                          Baltimore and Ferguson havesettled,re
                    begin the processofhealing thç m assive wounds9om the effèctsof
                    chronicpoverty,pooreducation and state repressiop thatlaysIwasteto
                    ouryouth.Atthesametime,wem ustbeableprotecttv gaAnnwe
                    m akewith, m assself-defense.Such a defense -
                                                                m ustin som-e wj
                                                                               !
                                                                               ay
                    incorporate the youth gangsthatactas theunoo cialm ilitias'ofthe
                    hood. The Black Panther Party,Brow n Berets and Young Lords1
                    developedprogramsthatattemptedtodojustthat.Sincèthej,a
                    variety oforganizationshave picked tzp where they leftoff.O ealthe
                    H ood M ilw aukee'is one such group.Started bffand led by loql
                                                                                 al
                    community m embersin M ilwaukee,W isconsin,HealtheHood
                                     '

                    M ilwaukee seekstoendthe geqerations-old warbetween theIcllicago-
                    based V olks''and tdpeoplès''gang alliances.They are orgarlizlng
                                                                                  I  16câl1y
                    within their neighborhoodsboth forunified socialhealing andl
                    organized com munity defehse.                                   1
                                         SmashRacismDC                              1
     126.           Lacy M acAuley is an antifa adherentwho waspresent and prbm oting
                                                                                    i
        violencein Charlottesville dtgingtheeventsin dispute.                       1
                                         Congregate C'ville
     127.           Congregate C'ville supported theY iyersity ofTactiçs''and l
        ''Com m unity D efense''and sh:red w arpropaganda from ItsGoingDo'   w n.org.
                                 .
                                                                             !
            a. Congegate C,ville is connected via Twitterto co-çonspirators and
                    Plaintiffs




                                                                                        I
                                                                                        l
                                                                                        l
                                                                                        1
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 60 of 63 Pageid#:
                                    8306
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 61 of 63 Pageid#:
                                    8307




               'IV




                Vl.
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 62 of 63 Pageid#:
                                    8308
Case 3:17-cv-00072-NKM-JCH Document 637-2 Filed 01/21/20 Page 63 of 63 Pageid#:
                                    8309                                                                                                                                                                                          t


           C.   Congregate C'ville retw eeted Cville BLM when they posted the
                ItsGoingDown.orgpostfalsely claiming Cantwellbrandishedla
                firearm,andcallingforthemarch tobeàtoppedttata11costsnl                                                                                                                                                           .




                                 .t7. Congregate C.
                                                  t'
                                                   vil
                                                     '1
                                                      ..
                                                       eRetw-
                                                            :eted                                                                                                                                                                  l

                        à:4 . K'
                         :
                         '
                         .
                               !
                               I)
                               :#
                                i'
                                  i
                                  .y;
                                 .@@ë
                                    1g
                                       Char
                                          .l
                                           ottes
                                              . vi
                                                 lIe.BLM                                                       '
                                                                                                               v
                                                                                                               :R
                                                                                                               ;
                                                                                                               'z,tC.
                                                                                                                    $'
                                                                                                                    .,illief-
                                                                                                                            2â
                                                                                                                             'i
                                                                                                                              .ls
                                                                                                                              l .t
                                                                                                                                 k.p.
                                                                                                                                 . .'x
                                                                                                                                     .uf
                                                                                                                                       up1i
                                                                                                                                          ,1,
                                                                                                                                            .,
                                                                                                                                             R.
                                                                                                                                             f0z
                                                                                                                                               .'
                                                                                                                                                f
                                                                                                                                                .T
                                                                                                                                                 3
                        E
                        k
                        :;
                            .   EE
                                 (
                                 ,à
                                  y
                                  i
                                  E
                                  j jy
                                  . x C1c.oooz
                                             gSS*
                                                k't
                                                Q A,t.1.1.I;l

                                      i :;!                                                                                                                                           .                     .                                                                                           'i
                                      i '
                                      j ..It'sGoing Do'wn .
                                                          r.
                                                           c.
                                                           -
                                                           .7'1C.
                                                            i   C;D
                                                                  !.l'
                                                                    ik.
                                                                      letvs.s
                                                                      d     ,
                                                                            '
                                                                            t
                                                                            .ï.
                                                                              uot
                                                                              i .,
                                                                                 1,'
                                                                                   )k
                                                                                    ..
                                                                                     2x
                                                                                      0.X9;
                                                                                          -
                                                                                          7
                                                                                          2
                                                                                          .                                                                                                                                                                                                             !
                                               ..                                                          .
                                                                                                                                         *-                                  -              '                                                                                                           j
                                      à
                                      @
                                      l BR
                                        . EAK
                                           ;s:INX
                                              .'
                                                 :
                                                 c;.yeems.neo-jjazl
                                                               .
                                                                  -sy
                                                                    s,:
                                                                      pIg
                                                                        .j)<.
                                                                            Jy;k
                                                                            t  te.
                                                                                 tj,)eVj
                                                                                       (
                                                                                       .
                                                                                        jj)#
                                                                                           u'
                                                                                            Ilr-.'3
                                                                                                  ,a.
                                                                                                    j
                                                                                                    7
                                                                                                    jn
                                                                                                   ..
                                                                                                    .
                                                                                                      .'1flgalj0X
                                                                                                                wher                        .
                                                                                                                                                                     .                                                                                                                                  1
                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                       .
                                      I torch 1ltr
                                      l          .aï
                                                   .ly tonlg.:
                                                             i7t1-a
                                                             ,    .t#.UVA #D  .efen.dCvf
                                                                                    .
                                                                                       .
                                                                                       I1e                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                        i
                                      3      . .     '   .. .         . .                                                                                                                                                                                                                               i
                                      l
                                      ê ï'
                                         t
                                         -
                                         as
                                          c-I
                                            oInq-dokvn-org
                                                       .  .,/c'.
                                                               harlottes.vll1---
                                                                               .               .                            .        .                                                                                                                                                                  j
                                      i
                                      !
                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                       .:
                                                                                                                    .




                                                                                                                           .'r
                                                                                                                           : .            .
                                                                              '                                 '
                                           '                                                                     ::'
                                                                                                                 t .'t
                                                                                                                     kld
                                                                                                                     : ljkii
                                                                                                                          :ZE4
                                                                                                                             :         t
                                                                                                                                       .E' :g  :j
                                                                                                                                                ë
                                                                                                                                                j)qj:g
                                                                                                                                                     :7:::
                                                                                                                                                     .                         .g ëtj.
                                                                                                                                                                                     q'
                                                                                                                                                                                      ..
                                                                                                                                                                                       (          ..,.iëj
                                                                                                                                                                                                        ;i
                                                                                                                                                                                                         .j
                                                                                                                                                                                                          i         '.. gi   :E'.:'.g      ip.!...
                                                                                                                                                                                                                                                 E..
                                                                                                      krE.
                                                                                                         j:
                                                                                                          S
                                                                                                          jp
                                                                                                           kl
                                                                                                            y
                                                                                                            j j:
                                                                                                               Ls
                                                                                                                h
                                                                                                                .'((j'. i:
                                                                                                                         .
                                                                                                                         .;.:j
                                                                                                                             ë:
                                                                                                                              .j
                                                                                                                               !t!
                                                                                                                                 g
                                                                                                                                 .ë
                                                                                                                                  .ï
                                                                                                                                   :
                                                                                                                                   E
                                                                                                                                   rE
                                                                                                                                    !'
                                                                                                                                     d'
                                                                                                                                      à'
                                                                                                                                       k
                                                                                                                                       1;
                                                           ...                              .            .'

                                                     ..(
                                                        :t
                                                       .i
                                                        : t
                                                             .:
                                                              .. ..
                                                            EE)
                                                            '            i:). .. i
                                                                         .
                                                                       .'. ..
                                                                                             E'.
                                                                                             .i
                                                                                            .;   i!.lr
                                                                                                 T   ji     r.
                                                                                                            j:.       ..
                                                                                                                       t!     '    '
                                                                                                                                   j ;  ..:i
                                                                                                                                        :   ..::..!(
                                                                                                                                           .;
                                                                                                                                           :
                                                                                                                                           $       .:':!
                                                                                                                                                   i     ;:.
                                                                                                                                                           jj
                                                                                                                                                            :
                                                                                                                                                            .r
                                                                                                                                                             jgg
                                                                                                                                                               t
                                                                                                                                                               j
                                                                                                                                                               ?.
                                                                                                                                                                j
                                                                                                                                                                j
                                                                                                                                                                .yE
                                                                                                                                                                '.
                                                                                                                                                                  '
                                                                                                                                                                  ..
                                                                                                                                                                   @:
                                                                                                                                                                   k,jkrj
                                                                                                                                                                        :y
                                                                                                                                                                         t
                                                                                                                                                                         ;?
                                                                                                                                                                          (ë
                                                                                                                                                                          $:
                                                                                                                                                                           :' (.
                                                                                                                                                                            k':!.::qj
                                                                                                                                                                               (
                                                                                                                                                                               r     g?E.
                                                                                                                                                                                        :..
                                                                                                                                                                                          ...s j ..ë..
                                                                                                                                                                                                  :y    q@.
                                                                                                                                                                                                          ...
                                                                                                                                                                                                            ::.
                                                                                                                                                                                                              i, .  :
                                                                                                                                                                                                                    ::rk': (;)
                                                                                                                                                                                                                      ':     :.ï ,(
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 :jr,::. :.CE
                                                                                                                                                                                                                                   :        .?..
                                                                                                                                                                                                                                             à  :E:
                                                                                                                                                                                                                                                  . yT:.ë. '.'.':.(, :..
                                                                                                                                                                                                                                                                       ...':             .:''.
                                                                                                                                                                                                                                                                                       :.:    :.:
                                           .:
                                           !
                                           j
                                           ë
                                            E;:
                                            à.
                                              !ë
                                               ,
                                               :
                                               :
                                               ,:
                                                .:
                                                 .
                                                 :
                                                 .
                                                 4
                                                 .
                                                 '
                                                 :,
                                                  .
                                                  ,
                                                    ..
                                                    ..
                                                     ;
                                                     q::
                                                       (;!
                                                          :., $
                                                            '
                                                             '''
                                                                 j
                                                                 ë
                                                                  p
                                                                  )
                                                                  :
                                                                  i
                                                                  .
                                                                  :
                                                                  .
                                                                  .
                                                                  ;
                                                                   '
                                                                   .
                                                                   u
                                                                    ,..L .. . ,
                                                                       .;
                                                                        ,të:.
                                                                            1:@
                                                                              .(
                                                                               E
                                                                               'à
                                                                                !
                                                                                i
                                                                                i . ..
                                                                                        î
                                                                                        j .r
                                                                                           (
                                                                                           .....
                                                                                               .
                                                                                               .
                                                                                               js
                                                                                                ;
                                                                                                k
                                                                                                i
                                                                                                .
                                                                                                .
                                                                                                (
                                                                                                j
                                                                                                y
                                                                                                 @
                                                                                                 j   j
                                                                                                     t
                                                                                                     .
                                                                                                     i
                                                                                                     j
                                                                                                     .
                                                                                                     j
                                                                                                     $
                                                                                                     rd
                                                                                                      .
                                                                                                      g
                                                                                                      !
                                                                                                      y
                                                                                                      g
                                                                                                      .
                                                                                                      ë
                                                                                                      j:
                                                                                                       y
                                                                                                       .
                                                                                                       j
                                                                                                       .
                                                                                                       '
                                                                                                       :
                                                                                                       ;:
                                                                                                        jj
                                                                                                        (
                                                                                                        .E
                                                                                                         ,
                                                                                                         .
                                                                                                         !
                                                                                                         j
                                                                                                         ..j:j
                                                                                                         ,   y
                                                                                                             l
                                                                                                             g
                                                                                                             j
                                                                                                             L
                                                                                                             z
                                                                                                             ë
                                                                                                             r
                                                                                                             .
                                                                                                             j
                                                                                                             g;
                                                                                                              r
                                                                                                              y
                                                                                                              ;                    .   .l
                                                                                                                                       ,::
                                                                                                                                           .
                                                                                                                                           ,.
                                                                                                                                           .;j
                                                                                                                                             ,,:, .
                                                                                                                                                  ,
                                                                                                                                                   :
                                                                                                                                                   .
                                                                                                                                                   ::j
                                                                                                                                                     :
                                                                                                                                                     (.
                                                                                                                                                      @
                                                                                                                                                      ;r
                                                                                                                                                       ,
                                                                                                                                                       ë
                                                                                                                                                       j
                                                                                                                                                       q
                                                                                                                                                       :
                                                                                                                                                     .. ,k
                                                                                                                                                         .,
                                                                                                                                                          ;
                                                                                                                                                          ytj
                                                                                                                                                            ,t
                                                                                                                                                             j
                                                                                                                                                             y
                                                                                                                                                             jj
                                                                                                                                                               i
                                                                                                                                                               !
                                                                                                                                                               $
                                                                                                                                                               g
                                                                                                                                                               j
                                                                                                                                                               j
                                                                                                                                                                (
                                                                                                                                                                j
                                                                                                                                                                :
                                                                                                                                                                : y
                                                                                                                                                                  gE
                                                                                                                                                                   jp j
                                                                                                                                                                      g.
                                                                                                                                                                       :j
                                                                                                                                                                        ,.r
                                                                                                                                                                          jg
                                                                                                                                                                           ,
                                                                                                                                                                           :i
                                                                                                                                                                            y .
                                                                                                                                                                              ,
                                                                                                                                                                               i
                                                                                                                                                                               E
                                                                                                                                                                               .
                                                                                                                                                                               j
                                                                                                                                                                               :.
                                                                                                                                                                                i:
                                                                                                                                                                                 ;
                                                                                                                                                                                 gjj
                                                                                                                                                                                   E
                                                                                                                                                                                   y:.. ,
                                                                                                                                                                                    j
                                                                                                                                                                                    t
                                                                                                                                                                                    ,
                                                                                                                                                                                    .jj    :.     ;1
                                                                                                                                                                                                   .
                                                                                                                                                                                                   ëd
                                                                                                                                                                                                    t!
                                                                                                                                                                                                     :j
                                                                                                                                                                                                      l
                                                                                                                                                                                                     ,.:
                                                                                                                                                                                                      ;
                                                                                                                                                                                                        2
                                                                                                                                                                                                        j
                                                                                                                                                                                                         :
                                                                                                                                                                                                         4
                                                                                                                                                                                                         j:
                                                                                                                                                                                                          j
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          ,:
                                                                                                                                                                                                           .
                                                                                                                                                                                                           gr
                                                                                                                                                                                                            'j
                                                                                                                                                                                                             :
                                                                                                                                                                                                             i     :.
                                                                                                                                                                                                                   ::..
                                                                                                                                                                                                                      ..;:
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                 ..''.
                                                                                                                                                                                                                         . .,.,.:,,,4
                                                                                                                                                                                                                             jj:    g  , .
                                                                                                                                                                                                                                            .i :
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                 jg
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  .tg  :.
                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            .          .;
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       #
                                                                                                                                                                                                                                                                           .E r
                                                                                                                                                                                                                                                                         :.;:y
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                                                                              2i.
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                   ''!. .,   ë;!i .jj :...(
                                                                                                                                                                                                                                                                                   :.:..:.::.,
                                                                                                                                                                                                                                                                                                j; .,
                                                                                                                                                                                                                                                                                                    gj
                                                                                                                                                                                                                                                                                                     ...j   ;
                                                                                  ....::,.)(
                                                                                tlà         ë.)                                                                                                         .yj   j
                                                                                                                                                                                                              y       j                                 j
                                                                                                                                                                                                                                                        k,y
                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                         (j                                            yy
                                                                                                                                                                                                                                                                                                        s(
                                                               ..
                                                                                               E
                                                                                               @
                                                                                               :
                                                                                               :.
                                                                                                .   .            yj(..:    y
                                                                                                                           :(j.   t
                                                                                                                                  : ë
                                                                                                                                    :@
                                                                                                                                     j..
                                                                                                                                       :(
                                                                                                                                        :
                                                                                                                                        j  j:.         . j
                                                                                                                                                         :jq j                                                            .y
                                                                                                                                                                                                                           :                              ..     ,.r
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   ,jy  ,     ,                             ,
                                      ; .':.:.' :...J
                                      '
                                      p1li'
                                          ti
                                           j
                                           1
                                        p<ïï
                                           .
                                            i
                                            :
                                            .
                                             'i
                                              .      .
                                                      .
                                                         <
                                                         .
                                                         6;
                                                          t
                                                            .:
                                                            j
                                                            .
                                                            jr
                                                              .lg
                                                              .j
                                                               '
                                                               y;
                                                                :(
                                                                 j
                                                                  .j
                                                                  y
                                                                  :
                                                                  .
                                                                  y
                                                                  E
                                                                  !
                                                                  .
                                                                  :(
                                                                   t
                                                                   t.
                                                                    ,i1.  :'t
                                                                            1
                                                                            j
                                                                            i
                                                                            :
                                                                            !
                                                                            'l
                                                                              ,r
                                                                              (:.::
                                                                                 .(.
                                                                                   )jjj.
                                                                                     ' j:
                                                                                        .:..s
                                                                                            l.
                                                                                             j:.                 yygl :kà!
                                                                                                                 :            ;.
                                                                                                                               ..
                                                                                                                               @l
                                                                                                                                .:.
                                                                                                                                 ijj
                                                                                                                                   t
                                                                                                                                  ,ë
                                                                                                                                    E.
                                                                                                                                    .
                                                                                                                                   ::
                                                                                                                                     t:
                                                                                                                                     :
                                                                                                                                     i
                                                                                                                                       jj
                                                                                                                                       !
                                                                                                                                       .
                                                                                                                                           y
                                                                                                                                           .,. .
                                                                                                                                           g
                                                                                                                                           :
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                                        yjjj
                                                                                                                                                           ...
                                                                                                                                                         ''.
                                                                                                                                                        .:   :.y
                                                                                                                                                              ,j
                                                                                                                                                               .
                                                                                                                                                               .
                                                                                                                                                                ,
                                                                                                                                                                y
                                                                                                                                                                :
                                                                                                                                                                .
                                                                                                                                                                .,
                                                                                                                                                                 j.j
                                                                                                                                                               ''..(
                                                                                                                                                                ,  j.
                                                                                                                                                                      y;:::
                                                                                                                                                                    k,j .
                                                                                                                                                                    :
                                                                                                                                                                           .
                                                                                                                                                                           ;
                                                                                                                                                                            .
                                                                                                                                                                            )
                                                                                                                                                                              ;
                                                                                                                                                                              (
                                                                                                                                                                              .
                                                                                                                                                                               u
                                                                                                                                                                               .
                                                                                                                                                                          .(l'':
                                                                                                                                                                               E
                                                                                                                                                                               '
                                                                                                                                                                               .
                                                                                                                                                                               .
                                                                                                                                                                                 j
                                                                                                                                                                                 .j
                                                                                                                                                                                  r .
                                                                                                                                                                                   ;t
                                                                                                                                                                                     .
                                                                                                                                                                                    :L
                                                                                                                                                                                     y
                                                                                                                                                                                      j
                                                                                                                                                                                      :
                                                                                                                                                                                      Ej,
                                                                                                                                                                                        j
                                                                                                                                                                                        4j..
                                                                                                                                                                                         . j j
                                                                                                                                                                                             t
                                                                                                                                                                                             ,j
                                                                                                                                                                                              .g
                                                                                                                                                                                               j
                                                                                                                                                                                               j
                                                                                                                                                                                             ,jj
                                                                                                                                                                                               g.
                                                                                                                                                                                                j
                                                                                                                                                                                                    jrk
                                                                                                                                                                                                     y
                                                                                                                                                                                                    .;
                                                                                                                                                                                                     .y.;
                                                                                                                                                                                                      ;
                                                                                                                                                                                                     ..
                                                                                                                                                                                                         .y
                                                                                                                                                                                                          4y..qj
                                                                                                                                                                                                               y
                                                                                                                                                                                                               g
                                                                                                                                                                                                               y
                                                                                                                                                                                                               .
                                                                                                                                                                                                               g
                                                                                                                                                                                                               .E
                                                                                                                                                                                                                ,E, .:
                                                                                                                                                                                                                :
                                                                                                                                                                                                                      . . .t
                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                            j. r,

                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                          . ,.s.,y.,,.j.
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                       ,

                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                        y;
                                                                                                                                                                                                                                         .   ..
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               .    y(:
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                  y.j.
                                                                                                                                                                                                                                                      yk
                                                                                                                                                                                                                                                       y,
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          .j,      ,

                                                                                                                                                                                                                                                             . ;. . j
                                                                                                                                                                                                                                                                      .y..j
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                            g.
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                           .. . .
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                   ,         j
                                                                                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                                                                                             :(
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                              ,r gt
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                  g L
                                                                                                                                                                                                                                                                                                     jyjy
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                      ..s
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         ..,
                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                         . jy
                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                           ;:
                                                     ..à
                                                       ':t
                                                         .X:tt..                                                                    .                                                                   ë.
                                                                                                                                                                                                        )                               .:                                                      .j.       k.
                                                              :




                                      .f*eq
                                       I  y                                                               o ''-y x=..                                                           (ky
                                                                                                                                                                                . VoozhT' ;
                                                                                                                                                                                  '       -:7..<a,..*.                                                 +
                                       .q.. .t                                                            t.-.I>... l=-s.'4s                                                    s                                                                        ....!
                                                                                                                                                                                                                                                     ij..z   t
                   ,                     .V
                   1.

           d. Congregate C'ville retweeted S                                                                        J Charlottesville's fun aising calls
              and instructionsfor rioters.


                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      1
